Exhibit 10.1

 

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED

CREDIT AGREEMENT

 

DATED AS OF MAY 4, 2005

 

by and among

 

TRANSACTION NETWORK SERVICES, INC.

as Borrower

 

and

 

TNS, INC.

as a Credit Party

 

and

 

GENERAL ELECTRIC CAPITAL CORPORATION

as Agent, L/C Issuer and a Lender

 

and

 

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO

as Lenders

 

 

GECC CAPITAL MARKETS GROUP, INC.

as Lead Arranger

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

AMOUNTS AND TERMS OF LOANS

 

1.1

Loans

 

1.2

Interest and Applicable Margins

 

1.3

Fees

 

1.4

Payments

 

1.5

Prepayments

 

1.6

Maturity

 

1.7

Loan Accounts

 

1.8

Yield Protection; Illegality

 

1.9

Taxes

 

1.10

Effect of Amendment and Restatement; Closing Date Assignments

 

 

 

 

SECTION 2.

AFFIRMATIVE COVENANTS

 

2.1

Compliance With Laws and Contractual Obligations

 

2.2

Insurance

 

2.3

Inspection; Lender Meeting

 

2.4 [a05-8834_1ex10d1.htm#a2_4_235718]

Organizational Existence [a05-8834_1ex10d1.htm#a2_4_235718]

 

2.5 [a05-8834_1ex10d1.htm#a2_5_235721]

Environmental Matters [a05-8834_1ex10d1.htm#a2_5_235721]

 

2.6 [a05-8834_1ex10d1.htm#a2_6_235725]

Payment of Taxes [a05-8834_1ex10d1.htm#a2_6_235725]

 

2.7 [a05-8834_1ex10d1.htm#a2_7_235726]

Further Assurances [a05-8834_1ex10d1.htm#a2_7_235726]

 

 

 

 

SECTION 3. [a05-8834_1ex10d1.htm#Section3__235733]

NEGATIVE COVENANTS [a05-8834_1ex10d1.htm#Section3__235733]

 

3.1 [a05-8834_1ex10d1.htm#a3_1_235739]

Indebtedness [a05-8834_1ex10d1.htm#a3_1_235739]

 

3.2 [a05-8834_1ex10d1.htm#a3_2_235743]

Liens and Related Matters [a05-8834_1ex10d1.htm#a3_2_235743]

 

3.3 [a05-8834_1ex10d1.htm#a3_3_235746]

Investments [a05-8834_1ex10d1.htm#a3_3_235746]

 

3.4 [a05-8834_1ex10d1.htm#a3_4_235751]

Contingent Obligations [a05-8834_1ex10d1.htm#a3_4_235751]

 

3.5 [a05-8834_1ex10d1.htm#a3_5_235756]

Restricted Payments [a05-8834_1ex10d1.htm#a3_5_235756]

 

3.6 [a05-8834_1ex10d1.htm#a3_6_235759]

Restriction on Fundamental Changes [a05-8834_1ex10d1.htm#a3_6_235759]

 

3.7 [a05-8834_1ex10d1.htm#a3_7_235804]

Disposal of Assets or Subsidiary Stock [a05-8834_1ex10d1.htm#a3_7_235804]

 

3.8 [a05-8834_1ex10d1.htm#a3_8_235806]

Transactions with Affiliates [a05-8834_1ex10d1.htm#a3_8_235806]

 

3.9 [a05-8834_1ex10d1.htm#a3_9_235808]

Compliance with Laws [a05-8834_1ex10d1.htm#a3_9_235808]

 

3.10 [a05-8834_1ex10d1.htm#a3_10_235810]

Conduct of Business [a05-8834_1ex10d1.htm#a3_10_235810]

 

3.11 [a05-8834_1ex10d1.htm#a3_11_235812]

Changes Relating to Indebtedness [a05-8834_1ex10d1.htm#a3_11_235812]

 

3.12 [a05-8834_1ex10d1.htm#a3_12_235814]

Fiscal Year [a05-8834_1ex10d1.htm#a3_12_235814]

 

3.13 [a05-8834_1ex10d1.htm#a3_13_235819]

Press Release; Public Offering Materials [a05-8834_1ex10d1.htm#a3_13_235819]

 

3.14 [a05-8834_1ex10d1.htm#a3_14_235820]

Limitation on Creation of Subsidiaries [a05-8834_1ex10d1.htm#a3_14_235820]

 

3.15 [a05-8834_1ex10d1.htm#a3_15_235821]

Hazardous Materials [a05-8834_1ex10d1.htm#a3_15_235821]

 

3.16 [a05-8834_1ex10d1.htm#a3_16_235824]

ERISA; Foreign Pension Plans [a05-8834_1ex10d1.htm#a3_16_235824]

 

3.17 [a05-8834_1ex10d1.htm#a3_17_235825]

Sale-Leasebacks [a05-8834_1ex10d1.htm#a3_17_235825]

 

3.18 [a05-8834_1ex10d1.htm#a3_18_235827]

Capital Stock [a05-8834_1ex10d1.htm#a3_18_235827]

 

 

 

 

SECTION 4. [a05-8834_1ex10d1.htm#Section4__235830]

FINANCIAL COVENANTS/REPORTING [a05-8834_1ex10d1.htm#Section4__235830]

 

4.1 [a05-8834_1ex10d1.htm#a4_1_235832]

Capital Expenditure Limits [a05-8834_1ex10d1.htm#a4_1_235832]

 

4.2 [a05-8834_1ex10d1.htm#a4_2_235836]

Minimum Fixed Charge Coverage Ratio [a05-8834_1ex10d1.htm#a4_2_235836]

 

4.3 [a05-8834_1ex10d1.htm#a4_3_235837]

Minimum Interest Coverage Ratio [a05-8834_1ex10d1.htm#a4_3_235837]

 

 

ii

--------------------------------------------------------------------------------


 

4.4 [a05-8834_1ex10d1.htm#a4_4_235838]

Maximum Leverage Ratio [a05-8834_1ex10d1.htm#a4_4_235838]

 

4.5 [a05-8834_1ex10d1.htm#a4_5_235841]

Financial Statements and Other Reports [a05-8834_1ex10d1.htm#a4_5_235841]

 

4.6 [a05-8834_1ex10d1.htm#a4_6_235848]

Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement [a05-8834_1ex10d1.htm#a4_6_235848]

 

 

 

 

SECTION 5. [a05-8834_1ex10d1.htm#Section5__235849]

REPRESENTATIONS AND WARRANTIES [a05-8834_1ex10d1.htm#Section5__235849]

 

5.1 [a05-8834_1ex10d1.htm#a5_1_235851]

Disclosure [a05-8834_1ex10d1.htm#a5_1_235851]

 

5.2 [a05-8834_1ex10d1.htm#a5_2_235853]

No Material Adverse Effect [a05-8834_1ex10d1.htm#a5_2_235853]

 

5.3 [a05-8834_1ex10d1.htm#a5_3_235854]

No Conflict [a05-8834_1ex10d1.htm#a5_3_235854]

 

5.4 [a05-8834_1ex10d1.htm#a5_4_235857]

Organization, Powers, Capitalization and Good Standing
[a05-8834_1ex10d1.htm#a5_4_235857]

 

5.5 [a05-8834_1ex10d1.htm#a5_5_235900]

Financial Statements and Budget [a05-8834_1ex10d1.htm#a5_5_235900]

 

5.6 [a05-8834_1ex10d1.htm#a5_6_235901]

Intellectual Property [a05-8834_1ex10d1.htm#a5_6_235901]

 

5.7 [a05-8834_1ex10d1.htm#a5_7_235902]

Investigations, Audits, Etc [a05-8834_1ex10d1.htm#a5_7_235902]

 

5.8 [a05-8834_1ex10d1.htm#a5_8_235904]

Employee Matters [a05-8834_1ex10d1.htm#a5_8_235904]

 

5.9 [a05-8834_1ex10d1.htm#a5_9_235906]

Solvency [a05-8834_1ex10d1.htm#a5_9_235906]

 

5.10 [a05-8834_1ex10d1.htm#a5_10_235906]

Litigation; Adverse Facts [a05-8834_1ex10d1.htm#a5_10_235906]

 

5.11 [a05-8834_1ex10d1.htm#a5_11_235908]

Use of Proceeds; Margin Regulations [a05-8834_1ex10d1.htm#a5_11_235908]

 

5.12 [a05-8834_1ex10d1.htm#a5_12_235911]

Ownership of Property; Liens [a05-8834_1ex10d1.htm#a5_12_235911]

 

5.13 [a05-8834_1ex10d1.htm#a5_13_235913]

Environmental Matters [a05-8834_1ex10d1.htm#a5_13_235913]

 

5.14 [a05-8834_1ex10d1.htm#a5_14_235915]

ERISA; Foreign Pension Plans [a05-8834_1ex10d1.htm#a5_14_235915]

 

5.15 [a05-8834_1ex10d1.htm#a5_15_235918]

Brokers [a05-8834_1ex10d1.htm#a5_15_235918]

 

5.16 [a05-8834_1ex10d1.htm#a5_16_235919]

Taxes and Tax Returns [a05-8834_1ex10d1.htm#a5_16_235919]

 

5.17 [a05-8834_1ex10d1.htm#a5_17_235921]

Maintenance of Properties; Insurance [a05-8834_1ex10d1.htm#a5_17_235921]

 

 

 

 

SECTION 6. [a05-8834_1ex10d1.htm#Section6__235922]

DEFAULT, RIGHTS AND REMEDIES [a05-8834_1ex10d1.htm#Section6__235922]

 

6.1 [a05-8834_1ex10d1.htm#a6_1EventOfDefault__235924]

Event of Default [a05-8834_1ex10d1.htm#a6_1EventOfDefault__235924]

 

6.2 [a05-8834_1ex10d1.htm#a6_2SuspensionOrTerminationOfComm_235313]

Suspension or Termination of Commitments
[a05-8834_1ex10d1.htm#a6_2SuspensionOrTerminationOfComm_235313]

 

6.3 [a05-8834_1ex10d1.htm#a6_3AccelerationAndOtherRemedies_235315]

Acceleration and other Remedies
[a05-8834_1ex10d1.htm#a6_3AccelerationAndOtherRemedies_235315]

 

6.4 [a05-8834_1ex10d1.htm#a6_4PerformanceByAgent_235318]

Performance by Agent [a05-8834_1ex10d1.htm#a6_4PerformanceByAgent_235318]

 

6.5 [a05-8834_1ex10d1.htm#a6_5ApplicationOfProceeds_235320]

Application of Proceeds [a05-8834_1ex10d1.htm#a6_5ApplicationOfProceeds_235320]

 

 

 

 

SECTION 7. [a05-8834_1ex10d1.htm#Section7_ConditionsToLoans_235323]

CONDITIONS TO LOANS [a05-8834_1ex10d1.htm#Section7_ConditionsToLoans_235323]

 

7.1 [a05-8834_1ex10d1.htm#a7_1ConditionsToInitialLoans_235326]

Conditions to Initial Loans
[a05-8834_1ex10d1.htm#a7_1ConditionsToInitialLoans_235326]

 

7.2 [a05-8834_1ex10d1.htm#a7_2ConditionsToAllLoans_235329]

Conditions to All Loans [a05-8834_1ex10d1.htm#a7_2ConditionsToAllLoans_235329]

 

 

 

 

SECTION 8. [a05-8834_1ex10d1.htm#Section8_AssignmentAndParticipati_235332]

ASSIGNMENT AND PARTICIPATION
[a05-8834_1ex10d1.htm#Section8_AssignmentAndParticipati_235332]

 

8.1 [a05-8834_1ex10d1.htm#a8_1AssignmentAndParticipations__235333]

Assignment and Participations
[a05-8834_1ex10d1.htm#a8_1AssignmentAndParticipations__235333]

 

8.2 [a05-8834_1ex10d1.htm#a8_2Agent__235338]

Agent [a05-8834_1ex10d1.htm#a8_2Agent__235338]

 

8.3 [a05-8834_1ex10d1.htm#a8_3SetOffAndSharingOfPayments_235348]

Set Off and Sharing of Payments
[a05-8834_1ex10d1.htm#a8_3SetOffAndSharingOfPayments_235348]

 

8.4 [a05-8834_1ex10d1.htm#a8_4DisbursementOfFunds_235351]

Disbursement of Funds [a05-8834_1ex10d1.htm#a8_4DisbursementOfFunds_235351]

 

8.5 [a05-8834_1ex10d1.htm#a8_5DisbursementsOfAdvancesPaymen_235353]

Disbursements of Advances; Payment
[a05-8834_1ex10d1.htm#a8_5DisbursementsOfAdvancesPaymen_235353]

 

 

 

 

SECTION 9. [a05-8834_1ex10d1.htm#Section9_Miscellaneous_235357]

MISCELLANEOUS [a05-8834_1ex10d1.htm#Section9_Miscellaneous_235357]

 

9.1 [a05-8834_1ex10d1.htm#a9_1Indemnities_235359]

Indemnities [a05-8834_1ex10d1.htm#a9_1Indemnities_235359]

 

9.2 [a05-8834_1ex10d1.htm#a9_2AmendmentsAndWaivers__235400]

Amendments and Waivers [a05-8834_1ex10d1.htm#a9_2AmendmentsAndWaivers__235400]

 

 

iii

--------------------------------------------------------------------------------


 

9.3 [a05-8834_1ex10d1.htm#a9_3Notices_235406]

Notices [a05-8834_1ex10d1.htm#a9_3Notices_235406]

 

9.4 [a05-8834_1ex10d1.htm#a9_4FailureOrIndulgenceNotWaiverR_235411]

Failure or Indulgence Not Waiver; Remedies Cumulative
[a05-8834_1ex10d1.htm#a9_4FailureOrIndulgenceNotWaiverR_235411]

 

9.5 [a05-8834_1ex10d1.htm#a9_5MarshalingPaymentsSetAside_235413]

Marshaling; Payments Set Aside
[a05-8834_1ex10d1.htm#a9_5MarshalingPaymentsSetAside_235413]

 

9.6 [a05-8834_1ex10d1.htm#a9_6Severability_235415]

Severability [a05-8834_1ex10d1.htm#a9_6Severability_235415]

 

9.7 [a05-8834_1ex10d1.htm#a9_7LendersObligationsSeveralInde_235418]

Lenders’ Obligations Several; Independent Nature of Lenders’ Rights
[a05-8834_1ex10d1.htm#a9_7LendersObligationsSeveralInde_235418]

 

9.8 [a05-8834_1ex10d1.htm#a9_8Headings_235422]

Headings [a05-8834_1ex10d1.htm#a9_8Headings_235422]

 

9.9 [a05-8834_1ex10d1.htm#a9_9ApplicableLaw_235425]

Applicable Law [a05-8834_1ex10d1.htm#a9_9ApplicableLaw_235425]

 

9.10 [a05-8834_1ex10d1.htm#a9_10SuccessorsAndAssigns_235427]

Successors and Assigns [a05-8834_1ex10d1.htm#a9_10SuccessorsAndAssigns_235427]

 

9.11 [a05-8834_1ex10d1.htm#a9_11NoFiduciaryRelationshipLimit_235430]

No Fiduciary Relationship; Limited Liability
[a05-8834_1ex10d1.htm#a9_11NoFiduciaryRelationshipLimit_235430]

 

9.12 [a05-8834_1ex10d1.htm#a9_12Construction_235433]

Construction [a05-8834_1ex10d1.htm#a9_12Construction_235433]

 

9.13 [a05-8834_1ex10d1.htm#a9_13Confidentiality_235436]

Confidentiality [a05-8834_1ex10d1.htm#a9_13Confidentiality_235436]

 

9.14 [a05-8834_1ex10d1.htm#a9_14ConsentToJurisdiction_235439]

CONSENT TO JURISDICTION [a05-8834_1ex10d1.htm#a9_14ConsentToJurisdiction_235439]

 

9.15 [a05-8834_1ex10d1.htm#a9_15WaiverOfJuryTrial_235441]

WAIVER OF JURY TRIAL [a05-8834_1ex10d1.htm#a9_15WaiverOfJuryTrial_235441]

 

9.16 [a05-8834_1ex10d1.htm#a9_16SurvivalOfWarrantiesAndCerta_235444]

Survival of Warranties and Certain Agreements
[a05-8834_1ex10d1.htm#a9_16SurvivalOfWarrantiesAndCerta_235444]

 

9.17 [a05-8834_1ex10d1.htm#a9_17EntireAgreement_235446]

Entire Agreement [a05-8834_1ex10d1.htm#a9_17EntireAgreement_235446]

 

9.18 [a05-8834_1ex10d1.htm#a9_18CounterpartsEffectivenes_235449]

Counterparts; Effectiveness
[a05-8834_1ex10d1.htm#a9_18CounterpartsEffectivenes_235449]

 

9.19 [a05-8834_1ex10d1.htm#a9_19ReplacementOfLenders_235452]

Replacement of Lenders [a05-8834_1ex10d1.htm#a9_19ReplacementOfLenders_235452]

 

9.20 [a05-8834_1ex10d1.htm#a9_20DeliveryOfTerminationStateme_235456]

Delivery of Termination Statements and Mortgage Releases
[a05-8834_1ex10d1.htm#a9_20DeliveryOfTerminationStateme_235456]

 

9.21 [a05-8834_1ex10d1.htm#a9_21SubordinationOfIntercompanyD_235458]

Subordination of Intercompany Debt
[a05-8834_1ex10d1.htm#a9_21SubordinationOfIntercompanyD_235458]

 

 

iv

--------------------------------------------------------------------------------


 

INDEX OF APPENDICES

Annexes

 

Annex A [a05-8834_1ex10d1.htm#AnnexA_235520]

- [a05-8834_1ex10d1.htm#AnnexA_235520]

Definitions [a05-8834_1ex10d1.htm#AnnexA_235520]

Annex B

-

Pro Rata Shares and Commitment Amounts

Annex C

-

Schedule of Additional Closing Documents

Annex D

-

Pro Forma

Annex E

-

Lenders’ Bank Accounts

Annex F

-

Compliance, Pricing and Excess Cash Flow Certificate

 

 

 

Exhibits

 

 

 

 

 

Exhibit 1.1(a)

-

Term Note

Exhibit 1.1(b)(i)

-

Revolving Note

Exhibit 1.1(b)(ii)

-

Notice of Revolving Credit Advance

Exhibit 1.1(c)

-

Swing Line Note

Exhibit 1.1(d)

-

Request for Letter of Credit Issuance

Exhibit 1.2(e)

-

Notice of Continuation/Conversion

Exhibit 8.1

-

Assignment Agreement

 

 

 

Schedules

 

 

 

 

 

Schedule 1.1(d)

-

Existing Letters of Credit

Schedule 3.1(c)

-

Indebtedness

Schedule 3.2

-

Liens

Schedule 3.3

-

Investments

Schedule 3.4

-

Contingent Obligations

Schedule 3.8

-

Affiliate Transactions

Schedule 5.4(a)

-

Jurisdictions of Organization and Qualifications

Schedule 5.4(b)

-

Capitalization

Schedule 5.6

-

Intellectual Property

Schedule 5.7

-

Investigations and Audits

Schedule 5.8

-

Employee Matters

Schedule 5.10

-

Litigation

Schedule 5.11

-

Use of Proceeds

Schedule 5.12

-

Real Estate

Schedule 5.13

-

Environmental Matters

Schedule 5.14

-

ERISA

Schedule 5.17

-

Insurance

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT is dated as of May 4, 2005 and
entered into by and among Transaction Network Services, Inc., a Delaware
corporation (“Borrower”), TNS, Inc., a Delaware corporation (“Holdings”), the
financial institutions who are or hereafter become parties to this Agreement as
Lenders, and GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (in
its individual capacity “GE Capital”), as the initial L/C Issuer and as Agent.

 

R E C I T A L S:

 

WHEREAS, the parties hereto are parties to a Credit Agreement dated as of March
19, 2004 (as amended, supplemented or otherwise modified, the “Existing Credit
Agreement”); and

 

WHEREAS, Borrower has requested that Lenders amend and restate the Existing
Credit Agreement to (i) make incremental term loans to Borrower under this
Agreement to refinance the outstanding term loans under the Existing Credit
Agreement and to fund the Share Repurchase and pay certain expenses in
connection therewith and herewith and (ii) provide revolving credit facilities
to provide working capital financing for Borrower and its Subsidiaries and to
provide funds for other general corporate purposes of Borrower and its
Subsidiaries, including future Permitted Acquisitions; and

 

WHEREAS, Borrower desires to secure all of its Obligations (as hereinafter
defined) under the Loan Documents (as hereinafter defined) by granting to Agent,
for the benefit of Agent and Lenders, a security interest in and lien upon
substantially all of its personal and real property; and

 

WHEREAS, Holdings owns all of the Stock of Borrower is willing to continue to
guaranty all of the Obligations and to pledge to Agent, for the benefit of Agent
and Lenders, all of the Stock of Borrower and substantially all of its other
personal property and real property to secure the Obligations; and

 

WHEREAS, each of Holdings and each of Borrower’s Domestic Subsidiaries is
willing to guaranty all of the Obligations of Borrower and to grant to Agent,
for the benefit of Agent and Lenders, a security interest in and lien upon
substantially all of its personal and real property to secure the Obligations;
and

 

WHEREAS, all capitalized terms herein shall have the meanings ascribed thereto
in Annex A hereto which is incorporated herein by reference.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Holdings, Borrower, Lenders and Agent agree as
follows:

 

--------------------------------------------------------------------------------


 

SECTION 1.

AMOUNTS AND TERMS OF LOANS

 

1.1           Loans.    Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties of Holdings and Borrower
contained herein:

 

(a)           Term Loan.  Each Term Lender, severally and not jointly, shall (i)
exchange term loans outstanding to Borrower under the Existing Credit Agreement
in an amount equal to its Pro Rata Share (after giving effect to the assignments
in Section 1.10 hereof) of $48,000,000 for a new term loan hereunder in a like
amount and (ii) make an additional term loan to Borrower in one draw in an
amount equal to its Pro Rata Share (after giving effect to the assignments in
Section 1.10 hereof) of $117,000,000 (loans pursuant to the foregoing clauses
(i) and (ii) collectively, the “Term Loan”).  The aggregate principal balance of
the Term Loan hereunder immediately after the Closing Date, including all term
loans under the Existing Credit Agreement which are exchanged for term loans
hereunder, shall equal $165,000,000.  Borrower shall repay the Term Loan through
periodic payments on the dates and in the amounts indicated below (“Scheduled
Installments”).

 

Date

 

Scheduled Installment

June 1, 2005

 

$

412,500

September 1, 2005

 

$

412,500

December 1, 2005

 

$

412,500

March 1, 2006

 

$

412,500

June 1, 2006

 

$

412,500

September 1, 2006

 

$

412,500

December 1, 2006

 

$

412,500

March 1, 2007

 

$

412,500

June 1, 2007

 

$

412,500

September 1, 2007

 

$

412,500

December 1, 2007

 

$

412,500

March 1, 2008

 

$

412,500

June 1, 2008

 

$

412,500

September 1, 2008

 

$

412,500

December 1, 2008

 

$

412,500

March 1, 2009

 

$

412,500

June 1, 2009

 

$

412,500

September 1, 2009

 

$

412,500

December 1, 2009

 

$

412,500

March 1, 2010

 

$

412,500

June 1, 2010

 

$

412,500

September 1, 2010

 

$

412,500

December 1, 2010

 

$

412,500

March 1, 2011

 

$

412,500

June 1, 2011

 

$

412,500

September 1, 2011

 

$

412,500

December 1, 2011

 

$

412,500

March 1, 2012

 

$

412,500

May 4, 2012

 

$

153,450,000

 

2

--------------------------------------------------------------------------------


 

The final installment shall in all events equal the entire remaining principal
balance of the Term Loan.  Notwithstanding the foregoing, the outstanding
principal balance of the Term Loan shall be due and payable in full on the
Commitment Termination Date.  Amounts borrowed under this Section 1.1(a) and
repaid may not be reborrowed.

 

The Term Loan shall be evidenced by promissory notes substantially in the form
of Exhibit 1.1(a) (as amended, modified, extended, substituted or replaced from
time to time, each a “Term Note” and, collectively, the “Term Notes”), and,
except as provided in Section 1.7, Borrower shall execute and deliver each Term
Note to the applicable Term Lender.  Each Term Note shall represent the
obligation of Borrower to pay the amount of the applicable Term Lender’s Term
Loan Commitment, together with interest thereon.

 

(b)           Revolving Loans.

 

(I)            EACH REVOLVING LENDER AGREES, SEVERALLY AND NOT JOINTLY, TO MAKE
AVAILABLE TO BORROWER FROM TIME TO TIME UNTIL THE COMMITMENT TERMINATION DATE
ITS PRO RATA SHARE OF ADVANCES (EACH A “REVOLVING CREDIT ADVANCE”) REQUESTED BY
BORROWER HEREUNDER.  THE PRO RATA SHARE OF THE REVOLVING LOAN OF ANY REVOLVING
LENDER (INCLUDING, WITHOUT DUPLICATION, SWING LINE LOANS) SHALL NOT AT ANY TIME
EXCEED ITS SEPARATE REVOLVING LOAN COMMITMENT. REVOLVING CREDIT ADVANCES MAY BE
REPAID AND REBORROWED; PROVIDED, THAT THE AMOUNT OF ANY REVOLVING CREDIT ADVANCE
TO BE MADE AT ANY TIME SHALL NOT EXCEED BORROWING AVAILABILITY.  ALL REVOLVING
LOANS SHALL BE REPAID IN FULL ON THE COMMITMENT TERMINATION DATE.  BORROWER
SHALL EXECUTE AND DELIVER TO EACH REVOLVING LENDER A NOTE TO EVIDENCE THE
REVOLVING LOAN COMMITMENT OF THAT REVOLVING LENDER.  EACH NOTE SHALL BE IN THE
MAXIMUM PRINCIPAL AMOUNT OF THE REVOLVING LOAN COMMITMENT OF THE APPLICABLE
REVOLVING LENDER, DATED THE CLOSING DATE AND SUBSTANTIALLY IN THE FORM OF
EXHIBIT 1.1(B)(I) (AS AMENDED, MODIFIED, EXTENDED, SUBSTITUTED OR REPLACED FROM
TIME TO TIME, EACH A “REVOLVING NOTE” AND, COLLECTIVELY, THE “REVOLVING
NOTES”).  REVOLVING LOANS WHICH ARE INDEX RATE LOANS MAY BE REQUESTED IN ANY
AMOUNT WITH ONE (1) BUSINESS DAY PRIOR WRITTEN NOTICE REQUIRED FOR FUNDING
REQUESTS EQUAL TO OR GREATER THAN $5,000,000.  FOR FUNDING REQUESTS FOR SUCH
LOANS LESS THAN $5,000,000, WRITTEN NOTICE MUST BE PROVIDED BY 2:00 P.M. (NEW
YORK TIME) ON THE BUSINESS DAY ON WHICH THE LOAN IS TO BE MADE.  ALL LIBOR LOANS
REQUIRE THREE (3) BUSINESS DAYS PRIOR WRITTEN NOTICE. WRITTEN NOTICES FOR
FUNDING REQUESTS SHALL BE IN THE FORM ATTACHED AS EXHIBIT 1.1(B)(II) (“NOTICE OF
REVOLVING CREDIT ADVANCE”).

 

(c)           Swing Line Facility.

 

(I)            AGENT SHALL NOTIFY THE SWING LINE LENDER UPON AGENT’S RECEIPT OF
ANY NOTICE OF REVOLVING CREDIT ADVANCE.  SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, THE SWING LINE LENDER MAY, IN ITS DISCRETION, MAKE AVAILABLE FROM TIME
TO TIME UNTIL THE COMMITMENT TERMINATION DATE ADVANCES (EACH, A “SWING LINE
ADVANCE”) IN ACCORDANCE WITH ANY SUCH NOTICE.

 

3

--------------------------------------------------------------------------------


 

THE PROVISIONS OF THIS SECTION 1.1(C) SHALL NOT RELIEVE REVOLVING LENDERS OF
THEIR OBLIGATIONS TO MAKE REVOLVING CREDIT ADVANCES UNDER SECTION 1.1(B);
PROVIDED THAT IF THE SWING LINE LENDER MAKES A SWING LINE ADVANCE PURSUANT TO
ANY SUCH NOTICE, SUCH SWING LINE ADVANCE SHALL BE IN LIEU OF ANY REVOLVING
CREDIT ADVANCE THAT OTHERWISE MAY BE MADE BY REVOLVING LENDERS PURSUANT TO SUCH
NOTICE.  THE AGGREGATE AMOUNT OF SWING LINE ADVANCES OUTSTANDING SHALL NOT
EXCEED AT ANY TIME THE LESSER OF (A) THE SWING LINE COMMITMENT AND (B) BORROWING
AVAILABILITY (“SWING LINE AVAILABILITY”).  UNTIL THE COMMITMENT TERMINATION
DATE, BORROWER MAY FROM TIME TO TIME BORROW, REPAY AND REBORROW UNDER THIS
SECTION 1.1(C).  EACH SWING LINE ADVANCE SHALL BE MADE PURSUANT TO A NOTICE OF
REVOLVING CREDIT ADVANCE DELIVERED BY BORROWER TO AGENT IN ACCORDANCE WITH
SECTION 1.1(B).  UNLESS THE SWING LINE LENDER HAS RECEIVED AT LEAST ONE (1)
BUSINESS DAY’S PRIOR WRITTEN NOTICE FROM REQUISITE REVOLVING LENDERS INSTRUCTING
IT NOT TO MAKE A SWING LINE ADVANCE, THE SWING LINE LENDER SHALL,
NOTWITHSTANDING THE FAILURE OF ANY CONDITION PRECEDENT SET FORTH IN SECTION 7.2,
BE ENTITLED TO FUND THAT SWING LINE ADVANCE, AND TO HAVE EACH REVOLVING LENDER
MAKE REVOLVING CREDIT ADVANCES IN ACCORDANCE WITH SECTION 1.1(C)(III) OR
PURCHASE PARTICIPATING INTERESTS IN ACCORDANCE WITH SECTION 1.1(C)(IV). 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, THE SWING LINE LOAN SHALL CONSTITUTE AN INDEX RATE LOAN.  BORROWER
SHALL REPAY THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE SWING LINE LOAN
UPON DEMAND THEREFOR BY AGENT. THE ENTIRE UNPAID BALANCE OF THE SWING LINE LOAN
AND ALL OTHER NONCONTINGENT OBLIGATIONS SHALL BE IMMEDIATELY DUE AND PAYABLE IN
FULL IN IMMEDIATELY AVAILABLE FUNDS ON THE COMMITMENT TERMINATION DATE IF NOT
SOONER PAID IN FULL.

 

(II)           BORROWER SHALL EXECUTE AND DELIVER TO THE SWING LINE LENDER A
PROMISSORY NOTE TO EVIDENCE THE SWING LINE COMMITMENT.  SUCH NOTE SHALL BE IN
THE PRINCIPAL AMOUNT OF THE SWING LINE COMMITMENT OF THE SWING LINE LENDER,
DATED THE CLOSING DATE AND SUBSTANTIALLY IN THE FORM OF EXHIBIT 1.1(C) (AS
AMENDED, MODIFIED, EXTENDED, SUBSTITUTED OR REPLACED FROM TIME TO TIME, THE
“SWING LINE NOTE”).  THE SWING LINE NOTE SHALL REPRESENT THE OBLIGATION OF
BORROWER TO PAY THE AMOUNT OF THE SWING LINE COMMITMENT OR, IF LESS, THE
AGGREGATE UNPAID PRINCIPAL AMOUNT OF ALL SWING LINE ADVANCES MADE TO BORROWER
TOGETHER WITH INTEREST THEREON AS PRESCRIBED IN SECTION 1.2.

 

(III)          THE SWING LINE LENDER, AT ANY TIME AND FROM TIME TO TIME IN ITS
SOLE AND ABSOLUTE DISCRETION, MAY ON BEHALF OF BORROWER (AND BORROWER HEREBY
IRREVOCABLY AUTHORIZES THE SWING LINE LENDER TO SO ACT ON ITS BEHALF) REQUEST
EACH REVOLVING LENDER (INCLUDING THE SWING LINE LENDER) TO MAKE A REVOLVING
CREDIT ADVANCE TO BORROWER (WHICH SHALL BE AN INDEX RATE LOAN) IN AN AMOUNT
EQUAL TO THAT REVOLVING LENDER’S PRO RATA SHARE OF THE PRINCIPAL AMOUNT OF THE
SWING LINE LOAN (THE “REFUNDED SWING LINE LOAN”) OUTSTANDING ON THE DATE SUCH
NOTICE IS GIVEN.  UNLESS ANY OF THE EVENTS DESCRIBED IN SECTIONS 6.1(F) AND
6.1(G) HAS OCCURRED (IN WHICH EVENT THE PROCEDURES OF SECTION 1.1(C)(IV) SHALL
APPLY) AND REGARDLESS OF WHETHER THE CONDITIONS PRECEDENT SET FORTH IN THIS
AGREEMENT TO THE MAKING OF A REVOLVING CREDIT ADVANCE ARE THEN SATISFIED, EACH
REVOLVING LENDER SHALL DISBURSE DIRECTLY TO AGENT, ITS PRO RATA SHARE OF A
REVOLVING CREDIT ADVANCE ON BEHALF OF THE SWING LINE LENDER, PRIOR TO 3:00 P.M.
(NEW YORK TIME), IN IMMEDIATELY AVAILABLE FUNDS ON THE BUSINESS DAY NEXT
SUCCEEDING THE DATE THAT NOTICE IS GIVEN.  THE PROCEEDS OF THOSE REVOLVING
CREDIT ADVANCES SHALL BE IMMEDIATELY PAID TO THE SWING LINE LENDER AND APPLIED
TO REPAY THE REFUNDED SWING LINE LOAN.

 

4

--------------------------------------------------------------------------------


 

(IV)          IF, PRIOR TO REFUNDING A SWING LINE LOAN WITH A REVOLVING CREDIT
ADVANCE PURSUANT TO SECTION 1.1(C)(III), ONE OF THE EVENTS DESCRIBED IN SECTIONS
6.1(F) OR 6.1(G) HAS OCCURRED, THEN, SUBJECT TO THE PROVISIONS OF SECTION
1.1(C)(V) BELOW, EACH REVOLVING LENDER SHALL, ON THE DATE SUCH REVOLVING CREDIT
ADVANCE WAS TO HAVE BEEN MADE FOR THE BENEFIT OF BORROWER, PURCHASE FROM THE
SWING LINE LENDER AN UNDIVIDED PARTICIPATION INTEREST IN THE SWING LINE LOAN IN
AN AMOUNT EQUAL TO ITS PRO RATA SHARE (DETERMINED WITH RESPECT TO REVOLVING
LOANS) OF SUCH SWING LINE LOAN.  UPON REQUEST, EACH REVOLVING LENDER SHALL
PROMPTLY TRANSFER TO THE SWING LINE LENDER, IN IMMEDIATELY AVAILABLE FUNDS, THE
AMOUNT OF ITS PARTICIPATION INTEREST.

 

(V)           EACH REVOLVING LENDER’S OBLIGATION TO MAKE REVOLVING CREDIT
ADVANCES IN ACCORDANCE WITH SECTION 1.1(C)(III) AND TO PURCHASE PARTICIPATION
INTERESTS IN ACCORDANCE WITH SECTION 1.1(C)(IV) SHALL BE ABSOLUTE AND
UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (A) ANY
SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT THAT SUCH REVOLVING
LENDER MAY HAVE AGAINST THE SWING LINE LENDER, BORROWER OR ANY OTHER PERSON FOR
ANY REASON WHATSOEVER; (B) THE OCCURRENCE OR CONTINUANCE OF ANY DEFAULT OR EVENT
OF DEFAULT; (C) ANY INABILITY OF BORROWER TO SATISFY THE CONDITIONS PRECEDENT TO
BORROWING SET FORTH IN THIS AGREEMENT AT ANY TIME OR (D) ANY OTHER CIRCUMSTANCE,
HAPPENING OR EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING. 
SWING LINE LENDER SHALL BE ENTITLED TO RECOVER, ON DEMAND, FROM EACH REVOLVING
LENDER THE AMOUNTS REQUIRED PURSUANT TO SECTIONS 1.1.(C)(III) OR 1.1(C)(IV), AS
THE CASE MAY BE.  IF ANY REVOLVING LENDER DOES NOT MAKE AVAILABLE SUCH AMOUNTS
TO AGENT OR THE SWING LINE LENDER, AS APPLICABLE, THE SWING LINE LENDER SHALL BE
ENTITLED TO RECOVER, ON DEMAND, SUCH AMOUNT ON DEMAND FROM SUCH REVOLVING
LENDER, TOGETHER WITH INTEREST THEREON FOR EACH DAY FROM THE DATE OF NON-PAYMENT
UNTIL SUCH AMOUNT IS PAID IN FULL AT THE FEDERAL FUNDS RATE FOR THE FIRST TWO
BUSINESS DAYS AND AT THE INDEX RATE THEREAFTER.

 


(D)           LETTERS OF CREDIT.  THE REVOLVING LOAN COMMITMENT MAY, IN ADDITION
TO ADVANCES UNDER THE REVOLVING LOAN, BE UTILIZED, UPON THE REQUEST OF BORROWER,
FOR THE ISSUANCE OF LETTERS OF CREDIT.  IMMEDIATELY UPON THE ISSUANCE BY AN L/C
ISSUER OF A LETTER OF CREDIT, AND WITHOUT FURTHER ACTION ON THE PART OF AGENT OR
ANY OF THE LENDERS, EACH REVOLVING LENDER SHALL BE DEEMED TO HAVE PURCHASED FROM
SUCH L/C ISSUER A PARTICIPATION IN SUCH LETTER OF CREDIT (OR IN ITS OBLIGATION
UNDER A RISK PARTICIPATION AGREEMENT WITH RESPECT THERETO) EQUAL TO SUCH
REVOLVING LENDER’S PRO RATA SHARE OF THE AGGREGATE AMOUNT AVAILABLE TO BE DRAWN
UNDER SUCH LETTER OF CREDIT.


 

(I)            MAXIMUM AMOUNT.  THE AGGREGATE AMOUNT OF LETTER OF CREDIT
OBLIGATIONS WITH RESPECT TO ALL LETTERS OF CREDIT OUTSTANDING OR UNREIMBURSED AT
ANY TIME SHALL NOT EXCEED $3,000,000 (“L/C SUBLIMIT”).

 

(II)           REIMBURSEMENT.  BORROWER SHALL BE IRREVOCABLY AND UNCONDITIONALLY
OBLIGATED FORTHWITH WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER FORMALITIES OF
ANY KIND, TO REIMBURSE ANY L/C ISSUER ON DEMAND IN IMMEDIATELY AVAILABLE FUNDS
FOR ANY AMOUNTS PAID BY SUCH L/C ISSUER WITH RESPECT TO A LETTER OF CREDIT,
INCLUDING ALL REIMBURSEMENT PAYMENTS, REASONABLE FEES, CHARGES, AND REASONABLE
COSTS AND EXPENSES PAID BY SUCH L/C ISSUER.  BORROWER HEREBY AUTHORIZES AND
DIRECTS AGENT, AT AGENT’S OPTION, TO DEBIT BORROWER’S ACCOUNT

 

5

--------------------------------------------------------------------------------


 

(BY INCREASING THE OUTSTANDING PRINCIPAL BALANCE OF THE REVOLVING CREDIT
ADVANCES OR SWING LINE ADVANCES) IN THE AMOUNT OF ANY PAYMENT MADE BY AN L/C
ISSUER WITH RESPECT TO ANY LETTER OF CREDIT.  ALL AMOUNTS PAID BY AN L/C ISSUER
WITH RESPECT TO ANY LETTER OF CREDIT THAT ARE NOT REPAID BY BORROWER ON SUCH
BUSINESS DAY WITH THE PROCEEDS OF A REVOLVING CREDIT ADVANCE, SWING LINE ADVANCE
OR OTHERWISE SHALL BEAR INTEREST PAYABLE UPON DEMAND AT THE INTEREST RATE
APPLICABLE TO REVOLVING LOANS WHICH ARE INDEX RATE LOANS PLUS, AT THE ELECTION
OF REQUISITE REVOLVING LENDERS, AN ADDITIONAL TWO PERCENT (2.00%) PER ANNUM. 
EACH REVOLVING LENDER AGREES TO FUND ITS PRO RATA SHARE OF ANY REVOLVING LOAN
MADE PURSUANT TO THIS SECTION 1.1(D)(II).  IN THE EVENT AGENT ELECTS NOT TO
DEBIT BORROWER’S ACCOUNT AND BORROWER FAILS TO REIMBURSE THE L/C ISSUER IN FULL
ON THE DATE OF ANY PAYMENT IN RESPECT OF A LETTER OF CREDIT, AGENT SHALL
PROMPTLY NOTIFY EACH REVOLVING LENDER OF THE AMOUNT OF SUCH UNREIMBURSED PAYMENT
AND THE ACCRUED INTEREST THEREON AND EACH REVOLVING LENDER, ON THE NEXT BUSINESS
DAY PRIOR TO 3:00 P.M. (NEW YORK TIME), SHALL DELIVER TO AGENT AN AMOUNT EQUAL
TO ITS PRO RATA SHARE THEREOF IN SAME DAY FUNDS.  EACH REVOLVING LENDER HEREBY
ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO THE L/C ISSUER UPON DEMAND BY
THE L/C ISSUER SUCH REVOLVING LENDER’S PRO RATA SHARE OF EACH PAYMENT MADE BY
THE L/C ISSUER IN RESPECT OF A LETTER OF CREDIT AND NOT IMMEDIATELY REIMBURSED
BY BORROWER OR SATISFIED THROUGH A DEBIT OF BORROWER’S ACCOUNT.  EACH REVOLVING
LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATIONS PURSUANT TO THIS SUBSECTION
IN RESPECT OF LETTERS OF CREDIT ARE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE
AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER, INCLUDING SETOFF, COUNTERCLAIM, THE
OCCURRENCE AND CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT OR ANY FAILURE BY
BORROWER TO SATISFY ANY OF THE CONDITIONS SET FORTH IN SECTION 7.2.  IF ANY
REVOLVING LENDER FAILS TO MAKE AVAILABLE TO THE L/C ISSUER THE AMOUNT OF SUCH
REVOLVING LENDER’S PRO RATA SHARE OF ANY PAYMENTS MADE BY THE L/C ISSUER IN
RESPECT OF A LETTER OF CREDIT AS PROVIDED IN THIS SECTION 1.1(D)(II), THE L/C
ISSUER SHALL BE ENTITLED TO RECOVER SUCH AMOUNT ON DEMAND FROM SUCH REVOLVING
LENDER TOGETHER WITH INTEREST AT THE INDEX RATE.

 

(III)          REQUEST FOR LETTERS OF CREDIT.  BORROWER SHALL GIVE AGENT AT
LEAST THREE (3) BUSINESS DAYS PRIOR WRITTEN NOTICE SPECIFYING THE DATE A LETTER
OF CREDIT IS REQUESTED TO BE ISSUED, THE AMOUNT AND THE NAME AND ADDRESS OF THE
BENEFICIARY AND A DESCRIPTION OF THE TRANSACTIONS PROPOSED TO BE SUPPORTED
THEREBY AND THE EXPIRY DATE (OR EXTENDED EXPIRY DATE) OF THE LETTER OF CREDIT. 
EACH REQUEST BY BORROWER FOR THE ISSUANCE OF A LETTER OF CREDIT SHALL BE IN THE
FORM OF EXHIBIT 1.1(D).  IF AGENT INFORMS BORROWER THAT THE L/C ISSUER CANNOT
ISSUE THE REQUESTED LETTER OF CREDIT DIRECTLY, BORROWER MAY REQUEST THAT L/C
ISSUER ARRANGE FOR THE ISSUANCE OF THE REQUESTED LETTER OF CREDIT UNDER A RISK
PARTICIPATION AGREEMENT WITH ANOTHER FINANCIAL INSTITUTION REASONABLY ACCEPTABLE
TO AGENT, L/C ISSUER AND BORROWER.  THE ISSUANCE OF ANY LETTER OF CREDIT UNDER
THIS AGREEMENT SHALL BE SUBJECT TO SATISFACTION OF THE CONDITIONS SET FORTH IN
SECTION 7.2 AND THE CONDITIONS THAT THE LETTER OF CREDIT (I) SUPPORTS A
TRANSACTION ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS OF BORROWER OR
ANOTHER TRANSACTION PERMITTED BY THE TERMS OF THIS AGREEMENT BENEFITING BORROWER
OR ANY OF ITS WHOLLY-OWNED SUBSIDIARIES AND (II) IS IN A FORM, IS FOR AN AMOUNT
AND CONTAINS SUCH TERMS AND CONDITIONS AS ARE REASONABLY SATISFACTORY TO THE L/C
ISSUER AND, IN THE CASE OF STANDBY LETTERS OF CREDIT, AGENT.  THE INITIAL NOTICE
REQUESTING THE ISSUANCE OF A LETTER OF CREDIT SHALL BE ACCOMPANIED BY THE FORM
OF THE LETTER OF CREDIT AND THE MASTER STANDBY AGREEMENT AND AN APPLICATION FOR
A LETTER OF CREDIT, IF ANY, THEN REQUIRED BY THE L/C ISSUER COMPLETED IN A
MANNER REASONABLY SATISFACTORY TO SUCH L/C ISSUER.  IF ANY PROVISION OF ANY
APPLICATION OR REIMBURSEMENT AGREEMENT IS INCONSISTENT WITH THE TERMS OF THIS

 

6

--------------------------------------------------------------------------------


 

AGREEMENT, THEN THE PROVISIONS OF THIS AGREEMENT, TO THE EXTENT OF SUCH
INCONSISTENCY, SHALL CONTROL.

 

(IV)          EXPIRATION DATES OF LETTERS OF CREDIT.  THE EXPIRATION DATE OF
EACH LETTER OF CREDIT SHALL BE ON A DATE WHICH IS NOT LATER THAN THE EARLIER OF
(A) ONE YEAR FROM ITS DATE OF ISSUANCE OR (B) THE THIRTIETH (30TH) DAY PRIOR TO
THE DATE SET FORTH IN CLAUSE (A) OF THE DEFINITION OF THE TERM COMMITMENT
TERMINATION DATE. NOTWITHSTANDING THE FOREGOING, A LETTER OF CREDIT MAY PROVIDE
FOR AUTOMATIC EXTENSIONS OF ITS EXPIRATION DATE FOR ONE (1) OR MORE SUCCESSIVE
ONE (1) YEAR PERIODS PROVIDED THAT THE L/C ISSUER HAS THE RIGHT TO TERMINATE
SUCH LETTER OF CREDIT ON EACH SUCH ANNUAL EXPIRATION DATE AND NO RENEWAL TERM
MAY EXTEND THE TERM OF THE LETTER OF CREDIT TO A DATE THAT IS LATER THAN THE
THIRTIETH (30TH) DAY PRIOR TO THE DATE SET FORTH IN CLAUSE (A) OF THE DEFINITION
OF THE TERM COMMITMENT TERMINATION DATE.  THE L/C ISSUER MAY ELECT NOT TO RENEW
ANY SUCH LETTER OF CREDIT AND, UPON DIRECTION BY REQUISITE REVOLVING LENDERS,
SHALL NOT RENEW ANY SUCH LETTER OF CREDIT AT ANY TIME DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT, PROVIDED THAT, IN THE CASE OF A DIRECTION BY REQUISITE
REVOLVING LENDERS, THE L/C ISSUER RECEIVES SUCH DIRECTIONS PRIOR TO THE DATE
NOTICE OF NON-RENEWAL IS REQUIRED TO BE GIVEN BY THE L/C ISSUER AND THE L/C
ISSUER HAS HAD A REASONABLE PERIOD OF TIME TO ACT ON SUCH NOTICE.

 

(V)           OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF BORROWER TO REIMBURSE THE
L/C ISSUER, AGENT AND LENDERS FOR PAYMENTS MADE IN RESPECT OF LETTERS OF CREDIT
ISSUED BY THE L/C ISSUER SHALL BE UNCONDITIONAL AND IRREVOCABLE AND SHALL BE
PAID UNDER ALL CIRCUMSTANCES STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, INCLUDING THE FOLLOWING CIRCUMSTANCES: (A) ANY LACK OF VALIDITY OR
ENFORCEABILITY OF ANY LETTER OF CREDIT; (B) ANY AMENDMENT OR WAIVER OF OR ANY
CONSENT OR DEPARTURE FROM ALL OR ANY OF THE PROVISIONS OF ANY LETTER OF CREDIT
OR ANY LOAN DOCUMENT; (C) THE EXISTENCE OF ANY CLAIM, SET-OFF, DEFENSE OR OTHER
RIGHT WHICH BORROWER, ANY OF ITS SUBSIDIARIES OR AFFILIATES OR ANY OTHER PERSON
MAY AT ANY TIME HAVE AGAINST ANY BENEFICIARY OF ANY LETTER OF CREDIT, AGENT, ANY
L/C ISSUER, ANY LENDER OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER RELATED OR UNRELATED AGREEMENTS
OR TRANSACTIONS; (D) ANY DRAFT OR OTHER DOCUMENT PRESENTED UNDER ANY  LETTER OF
CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN ANY RESPECT
OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT; (E) PAYMENT
UNDER ANY LETTER OF CREDIT AGAINST PRESENTATION OF A DRAFT OR OTHER DOCUMENT
THAT DOES NOT SUBSTANTIALLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT; OR
(F) ANY OTHER ACT OR OMISSION TO ACT OR DELAY OF ANY KIND OF ANY L/C ISSUER,
AGENT, ANY LENDER OR ANY OTHER PERSON OR ANY OTHER EVENT OR CIRCUMSTANCE
WHATSOEVER THAT MIGHT, BUT FOR THE PROVISIONS OF THIS SECTION 1.1(D)(V),
CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF BORROWER’S OBLIGATIONS HEREUNDER. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IT IS EXPRESSLY UNDERSTOOD AND
AGREED BY BORROWER THAT THE ABSOLUTE AND UNCONDITIONAL OBLIGATION OF BORROWER TO
AGENT AND LENDERS HEREUNDER TO REIMBURSE PAYMENTS MADE UNDER A LETTER OF CREDIT
WILL NOT BE EXCUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE L/C
ISSUER.  HOWEVER, THE FOREGOING SHALL NOT BE CONSTRUED TO EXCUSE AN L/C ISSUER
FROM LIABILITY TO BORROWER TO THE EXTENT OF ANY DIRECT DAMAGES (AS OPPOSED TO
CONSEQUENTIAL DAMAGES, WITH BORROWER HEREBY WAIVING ALL CLAIMS FOR ANY
CONSEQUENTIAL DAMAGES TO THE EXTENT PERMITTED BY APPLICABLE LAW) SUFFERED BY
BORROWER THAT ARE SUBJECT TO INDEMNIFICATION UNDER THE MASTER STANDBY AGREEMENT.

 

7

--------------------------------------------------------------------------------


 

(VI)          OBLIGATIONS OF L/C ISSUERS.  EACH L/C ISSUER (OTHER THAN GE
CAPITAL) HEREBY AGREES THAT IT WILL NOT ISSUE A LETTER OF CREDIT HEREUNDER UNTIL
IT HAS PROVIDED AGENT WITH WRITTEN NOTICE SPECIFYING THE AMOUNT AND INTENDED
ISSUANCE DATE OF SUCH LETTER OF CREDIT AND AGENT HAS RETURNED A WRITTEN
ACKNOWLEDGMENT OF SUCH NOTICE TO L/C ISSUER.  EACH L/C ISSUER (OTHER THAN GE
CAPITAL) FURTHER AGREES TO PROVIDE TO AGENT:  (A) A COPY OF EACH LETTER OF
CREDIT ISSUED BY SUCH L/C ISSUER PROMPTLY AFTER ITS ISSUANCE; (B) A WEEKLY
REPORT SUMMARIZING AVAILABLE AMOUNTS UNDER LETTERS OF CREDIT ISSUED BY SUCH L/C
ISSUER, THE DATES AND AMOUNTS OF ANY DRAWS UNDER SUCH LETTERS OF CREDIT, THE
EFFECTIVE DATE OF ANY INCREASE OR DECREASE IN THE FACE AMOUNT OF ANY LETTERS OF
CREDIT DURING SUCH WEEK AND THE AMOUNT OF ANY UNREIMBURSED DRAWS UNDER SUCH
LETTERS OF CREDIT; AND (C) SUCH ADDITIONAL INFORMATION REASONABLY REQUESTED BY
AGENT FROM TIME TO TIME WITH RESPECT TO THE LETTERS OF CREDIT ISSUED BY SUCH L/C
ISSUER.

 

(vii)         Outstanding Letters of Credit.  The Letters of Credit outstanding
on the Closing Date and listed on Schedule 1.1(d) hereto (the “Existing Letters
of Credit”) were issued pursuant to the Existing Credit Agreement and were the
only letters of credit issued under the Existing Credit Agreement which were
outstanding as of the Closing Date.  Borrower, Issuer and each of the Lenders
hereby agree with respect to the Existing Letters of Credit that such Existing
Letters of Credit, for all purposes under this Agreement, including, without
limitation, Sections 1.1(d)(i), (d)(ii) and (d)(v), shall be deemed to be
Letters of Credit governed by the terms and conditions of this Agreement and for
purposes of Section 1.3(c) hereof.

 


(E)           FUNDING AUTHORIZATION.  THE PROCEEDS OF ALL LOANS MADE PURSUANT TO
THIS AGREEMENT SUBSEQUENT TO THE CLOSING DATE ARE TO BE FUNDED BY AGENT BY WIRE
TRANSFER TO THE ACCOUNT DESIGNATED BY BORROWER BELOW (THE “DISBURSEMENT
ACCOUNT”):


 

Bank:

Chevy Chase Bank

ABA No.:

255071981

Bank Address:

6200 Chevy Chase Drive

 

Laurel, MD 20707

Account No.:

500-431622-8

Reference:

To the account of Transaction Network Services, Inc.

 

Borrower shall provide Agent with written notice of any change in the foregoing
instructions at least three (3) Business Days before the desired effective date
of such change.

 

1.2           Interest and Applicable Margins.

 


(A)           BORROWER SHALL PAY INTEREST TO AGENT, FOR THE RATABLE BENEFIT OF
LENDERS, IN ACCORDANCE WITH THE VARIOUS LOANS BEING MADE BY EACH LENDER (OR IN
THE CASE OF THE SWING LINE LOAN, FOR THE BENEFIT OF THE SWING LINE LENDER), IN
ARREARS ON EACH APPLICABLE INTEREST PAYMENT DATE, AT THE FOLLOWING RATES: 
(I) WITH RESPECT TO THE REVOLVING CREDIT ADVANCES WHICH ARE DESIGNATED AS INDEX
RATE LOANS (AND FOR ALL OTHER OBLIGATIONS NOT OTHERWISE SET FORTH BELOW), THE
INDEX RATE PLUS THE APPLICABLE REVOLVER INDEX MARGIN PER ANNUM OR, WITH RESPECT
TO REVOLVING CREDIT ADVANCES WHICH ARE DESIGNATED AS LIBOR LOANS, AT THE
ELECTION OF BORROWER, THE APPLICABLE LIBOR RATE PLUS THE APPLICABLE REVOLVER
LIBOR MARGIN PER ANNUM; (II) WITH

 

8

--------------------------------------------------------------------------------


 


RESPECT TO SUCH PORTION OF THE TERM LOAN DESIGNATED AS AN INDEX RATE LOAN, THE
INDEX RATE PLUS THE APPLICABLE TERM LOAN INDEX MARGIN PER ANNUM OR, WITH RESPECT
TO SUCH PORTION OF THE TERM LOAN DESIGNATED AS A LIBOR LOAN, THE APPLICABLE
LIBOR RATE PLUS THE APPLICABLE TERM LOAN LIBOR MARGIN PER ANNUM; AND (III) WITH
RESPECT TO THE SWING LINE LOAN, THE INDEX RATE PLUS THE APPLICABLE REVOLVER
INDEX MARGIN PER ANNUM.


 

As of the Closing Date, the Applicable Margins are as follows:

 

Applicable Revolver Index Margin

 

1.00

%

 

 

 

 

Applicable Revolver LIBOR Margin

 

2.00

%

 

 

 

 

Applicable Term Loan Index Margin

 

1.00

%

 

 

 

 

Applicable Term Loan LIBOR Margin

 

2.00

%

 

The Applicable Margins shall be adjusted (up or down) prospectively on a
quarterly basis as determined by Holdings’ and its Subsidiaries’ consolidated
financial performance, commencing with the first day of the first calendar month
that occurs more than one (1) day after delivery of Borrower’s quarterly
Financial Statements to Agent for the Fiscal Quarter ending June 30, 2005. 
Adjustments in Applicable Margins will be determined by reference to the
following grids:

 

If Leverage Ratio is:

 

Level of
Applicable Margins:

 

< 1.75

 

Level I

 

> 1.75

 

Level II

 

 

 

 

Applicable Margins

 

 

 

Level I

 

Level II

 

Applicable Revolver Index Margin

 

0.75

%

1.00

%

Applicable Revolver LIBOR Margin

 

1.75

%

2.00

%

Applicable Term Loan Index Margin

 

0.75

%

1.00

%

Applicable Term Loan LIBOR Margin

 

1.75

%

2.00

%

 

All adjustments in the Applicable Margins after June 30, 2005 shall be
implemented quarterly on a prospective basis, for each calendar quarter
commencing at least one (1) day after the date of delivery to Agent of the
quarterly unaudited Financial Statements evidencing the need for an adjustment. 
Concurrently with the delivery of those Financial Statements, Borrower shall
deliver to Agent a certificate, signed by its chief financial officer or other
officer acceptable to Agent, setting forth in reasonable detail the basis for
the continuance

 

9

--------------------------------------------------------------------------------


 

of, or any change in, the Applicable Margins.  Failure to timely deliver such
Financial Statements shall, in addition to any other remedy provided for in this
Agreement, result in an increase in the Applicable Margins to the highest level
set forth in the foregoing grid, until the first day following the delivery of
those Financial Statements demonstrating that such an increase is not required. 
If any Event of Default has occurred and is continuing at the time any reduction
in the Applicable Margins is to be implemented, that reduction shall be deferred
until the first day following the date on which all Events of Default are waived
or cured.

 


(B)           IF ANY PAYMENT ON ANY LOAN BECOMES DUE AND PAYABLE ON A DAY OTHER
THAN A BUSINESS DAY, THE MATURITY THEREOF WILL BE EXTENDED TO THE NEXT
SUCCEEDING BUSINESS DAY (EXCEPT AS SET FORTH IN THE DEFINITION OF LIBOR PERIOD)
AND, WITH RESPECT TO PAYMENTS OF PRINCIPAL, INTEREST THEREON SHALL BE PAYABLE AT
THE THEN APPLICABLE RATE DURING SUCH EXTENSION.


 


(C)           ALL COMPUTATIONS OF FEES CALCULATED ON A PER ANNUM BASIS AND
INTEREST SHALL BE MADE BY AGENT ON THE BASIS OF A 360-DAY YEAR, OTHER THAN
COMPUTATIONS OF INTEREST BASED ON THE INDEX RATE, WHICH SHALL BE MADE BY AGENT
ON THE BASIS OF A 365/6-DAY YEAR, IN EACH CASE FOR THE ACTUAL NUMBER OF DAYS
OCCURRING IN THE PERIOD FOR WHICH SUCH FEES AND INTEREST ARE PAYABLE.  THE INDEX
RATE IS A FLOATING RATE DETERMINED FOR EACH DAY.  EACH DETERMINATION BY AGENT OF
AN INTEREST RATE AND FEES HEREUNDER SHALL BE FINAL, BINDING AND CONCLUSIVE ON
BORROWER, ABSENT MANIFEST ERROR.


 


(D)           SO LONG AS (I) AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
UNDER SECTION 6.1(A), (F) OR (G) AND WITHOUT NOTICE OF ANY KIND, OR (II) ANY
EVENT OF DEFAULT THAT RESULTED FROM A BREACH OF A COVENANT CONTAINED IN SECTION
4 HAS OCCURRED AND IS CONTINUING AND AT THE ELECTION OF REQUISITE LENDERS
CONFIRMED BY WRITTEN NOTICE FROM AGENT TO BORROWER, THE INTEREST RATES
APPLICABLE TO THE LOANS AND THE LETTER OF CREDIT FEE SHALL BE INCREASED BY TWO
PERCENTAGE POINTS (2%) PER ANNUM ABOVE THE RATES OF INTEREST OR THE RATE OF SUCH
FEE OTHERWISE APPLICABLE HEREUNDER (“DEFAULT RATE”), AND ALL OUTSTANDING
OBLIGATIONS SHALL BEAR INTEREST AT THE DEFAULT RATE APPLICABLE TO SUCH
OBLIGATIONS.  INTEREST AND LETTER OF CREDIT FEES AT THE DEFAULT RATE SHALL
ACCRUE FROM EITHER (A) IN THE CASE OF EVENTS OF DEFAULT DESCRIBED IN CLAUSE (I)
ABOVE THE DATE OF THE EVENT OF DEFAULT OR (B) IN THE CASE OF AN EVENT OF DEFAULT
DESCRIBED IN CLAUSE (II) ABOVE, THE DATE SUCH LENDERS MAKE THE ELECTION REFERRED
TO IN THE FIRST SENTENCE OR, AT THE OPTION OF THE REQUISITE LENDERS, THE LATEST
OF (I) THE INITIAL DATE OF SUCH EVENT OF DEFAULT, (II) THE DATE THIRTY (30) DAYS
PRIOR TO THE DATE OF ELECTION BY THE REQUISITE LENDERS OR (III) THE LAST DAY OF
THE MOST RECENTLY ENDED FISCAL QUARTER OF HOLDINGS AND SHALL CONTINUE UNTIL THAT
EVENT OF DEFAULT IS CURED OR WAIVED AND SHALL BE PAYABLE UPON DEMAND, BUT IN ANY
EVENT, SHALL BE PAYABLE ON THE NEXT REGULARLY SCHEDULED PAYMENT DATE SET FORTH
HEREIN FOR SUCH OBLIGATION.


 


(E)           BORROWER SHALL HAVE THE OPTION TO (I) REQUEST THAT ANY REVOLVING
CREDIT ADVANCE BE MADE AS A LIBOR LOAN, (II) CONVERT AT ANY TIME ALL OR ANY PART
OF OUTSTANDING LOANS (OTHER THAN THE SWING LINE LOAN) FROM INDEX RATE LOANS TO
LIBOR LOANS, (III) CONVERT ANY LIBOR LOAN TO AN INDEX RATE LOAN, SUBJECT TO
PAYMENT OF THE LIBOR BREAKAGE FEE IN ACCORDANCE WITH SECTION 1.3(D) IF SUCH
CONVERSION IS MADE PRIOR TO THE EXPIRATION OF THE LIBOR PERIOD APPLICABLE
THERETO, OR (IV) CONTINUE ALL OR ANY PORTION OF ANY LOAN (OTHER THAN THE SWING
LINE LOAN) AS A LIBOR LOAN UPON THE EXPIRATION OF THE APPLICABLE LIBOR PERIOD
AND THE

 

10

--------------------------------------------------------------------------------


 


SUCCEEDING LIBOR PERIOD OF THAT CONTINUED LOAN SHALL COMMENCE ON THE FIRST DAY
AFTER THE LAST DAY OF THE LIBOR PERIOD OF THE LOAN TO BE CONTINUED.  ANY LOAN OR
GROUP OF LOANS HAVING THE SAME PROPOSED LIBOR PERIOD TO BE MADE OR CONTINUED AS,
OR CONVERTED INTO, A LIBOR LOAN MUST BE IN A MINIMUM AMOUNT OF $5,000,000 AND
INTEGRAL MULTIPLES OF $100,000 IN EXCESS OF SUCH AMOUNT.  ANY SUCH ELECTION MUST
BE MADE BY 1:00 P.M. (NEW YORK TIME) ON THE 3RD BUSINESS DAY PRIOR TO (1) THE
DATE OF ANY PROPOSED REVOLVING CREDIT ADVANCE WHICH IS TO BEAR INTEREST AT THE
LIBOR RATE, (2) THE END OF EACH LIBOR PERIOD WITH RESPECT TO ANY LIBOR LOANS TO
BE CONTINUED AS SUCH, OR (3) THE DATE ON WHICH BORROWER WISHES TO CONVERT ANY
INDEX RATE LOAN TO A LIBOR LOAN FOR A LIBOR PERIOD DESIGNATED BY BORROWER IN
SUCH ELECTION.  IF NO ELECTION IS RECEIVED WITH RESPECT TO A LIBOR LOAN BY 1:00
P.M. (NEW YORK TIME) ON THE 3RD BUSINESS DAY PRIOR TO THE END OF THE LIBOR
PERIOD WITH RESPECT THERETO, THAT LIBOR LOAN SHALL BE CONVERTED TO AN INDEX RATE
LOAN AT THE END OF ITS LIBOR PERIOD.  BORROWER MUST MAKE SUCH ELECTION BY NOTICE
TO AGENT IN WRITING, BY FAX OR OVERNIGHT COURIER OR BASED ON TELEPHONIC
INSTRUCTIONS OF BORROWER (WHICH INSTRUCTIONS SHALL BE PROMPTLY CONFIRMED IN
WRITING BY BORROWER).  IN THE CASE OF ANY CONVERSION OR CONTINUATION, SUCH
ELECTION MUST BE MADE PURSUANT TO A WRITTEN NOTICE (A “NOTICE OF
CONVERSION/CONTINUATION”) IN THE FORM OF EXHIBIT 1.2(E).  NO LOAN SHALL BE MADE,
CONVERTED INTO OR CONTINUED AS A LIBOR LOAN, IF AN EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING AND REQUISITE LENDERS HAVE DETERMINED NOT TO MAKE OR CONTINUE
ANY LOAN AS A LIBOR LOAN AS A RESULT THEREOF.  NO LOAN MAY BE MADE AS OR
CONVERTED INTO A LIBOR LOAN UNTIL THE EARLIER OF (I)  45 DAYS AFTER THE CLOSING
DATE OR (II) COMPLETION OF PRIMARY SYNDICATION AS DETERMINED BY AGENT (THE
“SYNDICATION PERIOD”).  NOTWITHSTANDING THE FOREGOING, AT ANY TIME PRIOR TO THE
END OF THE SYNDICATION PERIOD, BORROWER SHALL HAVE THE OPTION TO REQUEST IN
ACCORDANCE WITH THIS SECTION 1.2(E) THAT ANY REVOLVING CREDIT ADVANCE OR ANY
TERM LOAN BE MADE OR CONTINUED AS A LIBOR LOAN HAVING A 14 DAY OR ONE MONTH
LIBOR PERIOD (BUT NOT A TWO, THREE OR SIX MONTH LIBOR PERIOD); PROVIDED THAT
ONLY TWO (2) SUCH LIBOR PERIODS MAY EXIST AT ANY TIME FOR ALL REVOLVING CREDIT
ADVANCES AND ONLY TWO (2) SUCH LIBOR PERIODS MAY EXIST AT ANY TIME FOR THE TERM
LOAN.


 


(F)            NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS
SECTION 1.2, IF A COURT OF COMPETENT JURISDICTION DETERMINES IN A FINAL ORDER
THAT THE RATE OF INTEREST PAYABLE HEREUNDER EXCEEDS THE HIGHEST RATE OF INTEREST
PERMISSIBLE UNDER LAW (THE “MAXIMUM LAWFUL RATE”), THEN SO LONG AS THE MAXIMUM
LAWFUL RATE WOULD BE SO EXCEEDED, THE RATE OF INTEREST PAYABLE HEREUNDER SHALL
BE EQUAL TO THE MAXIMUM LAWFUL RATE; PROVIDED, HOWEVER, THAT IF AT ANY TIME
THEREAFTER THE RATE OF INTEREST PAYABLE HEREUNDER IS LESS THAN THE MAXIMUM
LAWFUL RATE, BORROWER SHALL CONTINUE TO PAY INTEREST HEREUNDER AT THE MAXIMUM
LAWFUL RATE UNTIL SUCH TIME AS THE TOTAL INTEREST RECEIVED BY AGENT, ON BEHALF
OF LENDERS, IS EQUAL TO THE TOTAL INTEREST THAT WOULD HAVE BEEN RECEIVED HAD THE
INTEREST RATE PAYABLE HEREUNDER BEEN (BUT FOR THE OPERATION OF THIS PARAGRAPH)
THE INTEREST RATE PAYABLE SINCE THE CLOSING DATE AS OTHERWISE PROVIDED IN THIS
AGREEMENT.  THEREAFTER, INTEREST HEREUNDER SHALL BE PAID AT THE RATE(S) OF
INTEREST AND IN THE MANNER PROVIDED IN SECTIONS 1.2(A) THROUGH (E), UNLESS AND
UNTIL THE RATE OF INTEREST AGAIN EXCEEDS THE MAXIMUM LAWFUL RATE, AND AT THAT
TIME THIS PARAGRAPH SHALL AGAIN APPLY.  IN NO EVENT SHALL THE TOTAL INTEREST
RECEIVED BY ANY LENDER PURSUANT TO THE TERMS HEREOF EXCEED THE AMOUNT THAT SUCH
LENDER COULD LAWFULLY HAVE RECEIVED HAD THE INTEREST DUE HEREUNDER BEEN
CALCULATED FOR THE FULL TERM HEREOF AT THE MAXIMUM LAWFUL RATE.  IF THE MAXIMUM
LAWFUL RATE IS CALCULATED PURSUANT TO THIS PARAGRAPH, SUCH INTEREST SHALL BE
CALCULATED AT A DAILY RATE EQUAL TO THE MAXIMUM

 

11

--------------------------------------------------------------------------------


 


LAWFUL RATE DIVIDED BY THE NUMBER OF DAYS IN THE YEAR IN WHICH SUCH CALCULATION
IS MADE.  IF, NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 1.2(F), A COURT OF
COMPETENT JURISDICTION SHALL DETERMINE BY A FINAL, NON-APPEALABLE ORDER THAT A
LENDER HAS RECEIVED INTEREST HEREUNDER IN EXCESS OF THE MAXIMUM LAWFUL RATE,
AGENT SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW, PROMPTLY APPLY SUCH
EXCESS AS SPECIFIED IN SECTION 1.5(D) AND THEREAFTER SHALL REFUND ANY EXCESS TO
BORROWER OR AS SUCH COURT OF COMPETENT JURISDICTION MAY OTHERWISE ORDER.


 

1.3           Fees.

 


(A)           FEE LETTER.  BORROWER SHALL PAY TO GE CAPITAL, INDIVIDUALLY, THE
FEES SPECIFIED IN THAT CERTAIN FEE LETTER DATED AS OF APRIL 4, 2005 AMONG
HOLDINGS, BORROWER AND GE CAPITAL (THE “GE CAPITAL FEE LETTER”), AT THE TIMES
SPECIFIED FOR PAYMENT THEREIN.


 


(B)           UNUSED LINE FEE.  AS ADDITIONAL COMPENSATION FOR THE REVOLVING
LENDERS, BORROWER SHALL PAY TO AGENT, FOR THE RATABLE BENEFIT OF SUCH LENDERS,
IN ARREARS, ON THE FIRST BUSINESS DAY OF EACH FISCAL QUARTER PRIOR TO THE
COMMITMENT TERMINATION DATE AND ON THE COMMITMENT TERMINATION DATE, A FEE FOR
BORROWER’S NON-USE OF AVAILABLE FUNDS IN AN AMOUNT EQUAL TO THE APPLICABLE
UNUSED LINE FEE PER ANNUM MULTIPLIED BY THE DIFFERENCE BETWEEN (X) THE MAXIMUM
AMOUNT (AS IT MAY BE REDUCED FROM TIME TO TIME) AND (Y) THE AVERAGE FOR THE
PERIOD OF THE DAILY CLOSING BALANCES OF THE REVOLVING LOAN AND THE SWING LINE
LOAN OUTSTANDING DURING THE PERIOD FOR WHICH SUCH FEE IS DUE.  AS OF THE CLOSING
DATE, THE APPLICABLE UNUSED LINE FEE IS 0.50%.  THE APPLICABLE UNUSED LINE FEE
SHALL BE ADJUSTED (UP OR DOWN) PROSPECTIVELY ON A QUARTERLY BASIS AS DETERMINED
BY HOLDINGS’ AND ITS SUBSIDIARIES’ CONSOLIDATED FINANCIAL PERFORMANCE,
COMMENCING WITH THE FIRST DAY OF THE FIRST CALENDAR MONTH THAT OCCURS MORE THAN
ONE (1) DAY AFTER DELIVERY OF BORROWER’S QUARTERLY FINANCIAL STATEMENTS TO AGENT
FOR THE FISCAL QUARTER ENDING JUNE 30, 2005.  ADJUSTMENTS IN APPLICABLE MARGINS
WILL BE DETERMINED BY REFERENCE TO THE FOLLOWING GRIDS:

 

If Leverage Ratio is:

 

Level of
Applicable Margins:

 

< 1.5

 

Level I

 

> 1.5

 

Level II

 

 

 

 

Level I

 

Level II

 

Applicable Unused Line Fee

 

0.375

%

0.50

%

 

All adjustments in the Applicable Unused Line Fee after June 30, 2005 shall be
implemented quarterly on a prospective basis, for each calendar quarter
commencing at least one (1) day after the date of delivery to Agent of the
quarterly unaudited Financial Statements evidencing the need for an adjustment. 
Concurrently with the delivery of those Financial Statements, Borrower shall
deliver to Agent a certificate, signed by its chief financial officer or another
officer acceptable to Agent, setting forth in reasonable detail the basis for
the continuance of, or any change in, the Applicable Unused Line Fee.  Failure
to timely deliver such Financial Statements shall, in addition to any other
remedy provided for in this Agreement,

 

12

--------------------------------------------------------------------------------


 

result in an increase in the Applicable Unused Line Fee to the highest level set
forth in the foregoing grid, until the first day following the delivery of those
Financial Statements demonstrating that such an increase is not required.  If
any Event of Default has occurred and is continuing at the time any reduction in
the Applicable Unused Line Fee is to be implemented, that reduction shall be
deferred until the first day following the date on which all Events of Default
are waived or cured.

 

(c)           Letter of Credit Fee.  Borrower agrees to pay to Agent for the
benefit of Revolving Lenders, as compensation to such Revolving Lenders for
Letter of Credit Obligations incurred hereunder, (i) without duplication of
costs and expenses otherwise payable to Agent or Lenders hereunder, all
reasonable costs and expenses incurred by Agent or any Lender on account of such
Letter of Credit Obligations, and (ii) for each month during which any Letter of
Credit Obligation shall remain outstanding, a fee (the “Letter of Credit Fee”)
in an amount equal to the Applicable Revolver LIBOR Margin from time to time in
effect multiplied by the maximum amount available from time to time to be drawn
under the applicable Letter of Credit.  Such fee shall be paid to Agent for the
benefit of the Revolving Lenders in arrears, on the first Business Day of each
Fiscal Quarter and on the Commitment Termination Date.  In addition, Borrower
shall pay to any L/C Issuer, on demand, such fees (including all per annum
fees), charges and expenses of such L/C Issuer in respect of the issuance,
negotiation, acceptance, amendment, transfer and payment of such Letter of
Credit or otherwise payable pursuant to the application and related
documentation under which such Letter of Credit is issued.

 

(d)           LIBOR Breakage Fee.  Upon (i) any failure by Borrower to make any
borrowing of, or to convert or continue any LIBOR Loan following Borrower’s
delivery to Agent of any LIBOR Loan request in respect thereof or (ii) any
payment of a LIBOR Loan on any day that is not the last day of the LIBOR Period
applicable thereto (regardless of the source of such prepayment and whether
voluntary, by acceleration or otherwise), Borrower shall pay Agent, for the
benefit of all Lenders that funded or were prepared to fund any such LIBOR Loan,
the LIBOR Breakage Fee.

 

(e)           Expenses and Attorneys Fees.  Borrower agrees to promptly pay all
reasonable out-of-pocket fees, charges, costs and expenses (including reasonable
attorneys’ fees and expenses) incurred by Agent in connection with any matters
contemplated by or arising out of the Loan Documents, in connection with the
examination, review, due diligence investigation, documentation, negotiation,
closing and syndication of the transactions contemplated herein and in
connection with the continued administration of the Loan Documents including any
amendments, modifications, consents and waivers.  Borrower agrees to promptly
pay all reasonable fees, charges, costs and expenses (including reasonable fees,
charges, costs and expenses of attorneys, auditors (whether internal or
external), appraisers, consultants and advisors) incurred by Agent in connection
with any amendment, waiver, consent with respect to the Loan Documents, Event of
Default, work-out or action to enforce any Loan Document or to collect any
payments due from Borrower or any of its Subsidiaries.  In addition, in
connection with any work-out or action to enforce any Loan Document or to
collect any payments due from Borrower or any of its Subsidiaries, Borrower
agrees to promptly pay all reasonable fees, charges, costs and expenses incurred
by Lenders, including, without limitation, reasonable

 

13

--------------------------------------------------------------------------------


 

attorney fees for one (1) counsel acting for all Lenders other than Agent.  All
fees, charges, costs and expenses for which Borrower is responsible under this
Section 1.3(e) shall be deemed part of the Obligations when incurred, payable
upon demand or in accordance with the final sentence of Section 1.4 and secured
by the Collateral.

 

1.4           Payments.  All payments by Borrower of the Obliga­tions shall be
without deduction, defense, setoff or counterclaim and shall be made in same day
funds and, except as expressly provided in Section 1.1(d)(ii), delivered to
Agent, for the benefit of Agent and Lenders, as applicable, by wire transfer to
the following account or such other place as Agent may from time to time
designate in writing.

 

ABA No. 021-001-033

Account Number 502-328-54

Deutsche Bank Trust Company Americas

New York, New York

ACCOUNT NAME: GECC/CAF DEPOSITORY

Reference:  GE Capital re Transaction Network Services, Inc.

 

Borrower shall receive credit on the day of receipt for funds received by Agent
by 2:00 p.m. (New York time).  In the absence of timely receipt, such funds
shall be deemed to have been paid on the next Business Day.  Whenever any
payment to be made hereunder shall be stated to be due on a day that is not a
Business Day, the payment may be made on the next succeeding Business Day and
such extension of time shall be included in the computation of the amount of
interest and Fees due hereunder.

 

Borrower hereby authorizes Lenders to make Revolving Credit Advances or Swing
Line Advances, on the basis of their Pro Rata Shares, for the payment of
Scheduled Installments, interest, Fees and expenses, Letter of Credit
reimbursement obligations and any amounts required to be deposited with respect
to outstanding Letter of Credit Obligations pursuant to Sections 1.5(e) or 6.3.

 

1.5           Prepayments.

 


(A)           VOLUNTARY PREPAYMENTS OF LOANS.  AT ANY TIME, BORROWER MAY PREPAY
THE LOANS, IN WHOLE OR IN PART, WITHOUT PREMIUM OR PENALTY SUBJECT TO THE
PAYMENT OF LIBOR BREAKAGE FEES, IF APPLICABLE.  PREPAYMENTS OF THE TERM LOAN
UNDER THIS SECTION 1.5(A) SHALL BE APPLIED (I) FIRST, PRO RATA TO SCHEDULED
INSTALLMENTS OF THE TERM LOAN DUE WITHIN THE NEXT SUCCEEDING TWELVE MONTH PERIOD
UNTIL PAID IN FULL AND (II) SECOND, PRO RATA TO THE REMAINING SCHEDULED
INSTALLMENTS OF THE TERM LOAN (OR AS OTHERWISE MAY BE AGREED BY REQUISITE
LENDERS).


 


(B)           PREPAYMENTS FROM EXCESS CASH FLOW.  IF HOLDINGS’ LEVERAGE RATIO AT
THE END OF ANY FISCAL YEAR IS GREATER THAN 1.50 TO 1.00 (DETERMINED BY REFERENCE
TO THE COMPLIANCE, PRICING AND EXCESS CASH FLOW CERTIFICATE DELIVERED PURSUANT
TO SECTION 4.5(L) FOR SUCH FISCAL YEAR), COMMENCING WITH THE FISCAL YEAR ENDED
DECEMBER 31, 2005, WITHIN FIVE (5) BUSINESS DAYS AFTER SUCH CERTIFICATE IS
REQUIRED TO BE DELIVERED, BORROWER SHALL PREPAY THE LOANS IN AN

 

14

--------------------------------------------------------------------------------


 


AMOUNT EQUAL TO (I) 50% OF EXCESS CASH FLOW FOR SUCH FISCAL YEAR IF THE LEVERAGE
RATIO IS GREATER THAN 2.00 TO 1.00 OR (II) 25% OF THE EXCESS CASH FLOW FOR SUCH
FISCAL YEAR IF THE LEVERAGE RATIO IS LESS THAN OR EQUAL TO 2.00 TO 1.00 AND IS
GREATER THAN 1.50 TO 1.00, IN EACH CASE, MINUS VOLUNTARY PREPAYMENT OF TERM
LOANS MADE DURING SUCH FISCAL YEAR; PROVIDED, THAT IN NO EVENT WILL THE
PREPAYMENT REQUIRED HEREUNDER EXCEED DOMESTIC CASH AVAILABILITY.  PREPAYMENTS
UNDER THIS SECTION 1.5(B) SHALL BE APPLIED TO THE TERM LOAN IN THE INVERSE ORDER
OF MATURITY OF THE SCHEDULED INSTALLMENTS.


 


(C)           PREPAYMENTS FROM ASSET DISPOSITIONS.  IMMEDIATELY UPON RECEIPT OF
ANY NET PROCEEDS FROM AN ASSET DISPOSITION IN EXCESS OF $2,000,000 FOR ANY
SINGLE TRANSACTION OR SERIES OF RELATED TRANSACTIONS DURING ANY FISCAL YEAR,
BORROWER SHALL REPAY THE OUTSTANDING PRINCIPAL BALANCE OF THE REVOLVING CREDIT
ADVANCES (SUCH REPAYMENTS SHALL NOT EFFECT A PERMANENT REDUCTION OF THE
REVOLVING LOAN COMMITMENT) BY AN AMOUNT EQUAL TO THE LESSER OF (I) THE
OUTSTANDING PRINCIPAL AMOUNT OF THE REVOLVING CREDIT ADVANCES AND (II) THE
AMOUNT OF SUCH NET PROCEEDS.  NOTWITHSTANDING THE FOREGOING SO LONG AS NO EVENT
OF DEFAULT EXISTS AT THE TIME OF RECEIPT OF SUCH NET PROCEEDS, BORROWER OR ANY
SUBSIDIARY MAY REINVEST ALL REMAINING NET PROCEEDS OF AN ASSET DISPOSITION
WITHIN ONE HUNDRED EIGHTY (180) DAYS (OR IN THE CASE OF NET PROCEEDS RECEIVED IN
RESPECT OF THE LOSS, DAMAGE, DESTRUCTION, CASUALTY OR CONDEMNATION OF ANY ASSETS
OF THE BORROWER OR ITS SUBSIDIARIES, TWO HUNDRED SEVENTY (270) DAYS) IN
PRODUCTIVE FIXED ASSETS OF A KIND THEN USED OR USABLE IN THE BUSINESS OF
BORROWER OR ITS SUBSIDIARIES.  IF BORROWER DOES NOT INTEND TO SO REINVEST SUCH
NET PROCEEDS OR IF THE APPLICABLE PERIOD SET FORTH IN THE IMMEDIATELY PRECEDING
SENTENCE EXPIRES WITHOUT BORROWER HAVING REINVESTED SUCH NET PROCEEDS, BORROWER
SHALL PREPAY THE TERM LOAN IN AN AMOUNT EQUAL TO SUCH REMAINING NET PROCEEDS
APPLIED TO THE REMAINING SCHEDULED INSTALLMENTS OF THE TERM LOAN IN INVERSE
ORDER OF MATURITY.


 


(D)           PREPAYMENTS FROM ISSUANCE OF STOCK.  IMMEDIATELY UPON THE RECEIPT
BY HOLDINGS, BORROWER OR ANY OF ITS SUBSIDIARIES OF ANY CASH PROCEEDS OF THE
SALE OR ISSUANCE OF STOCK, BORROWER SHALL PREPAY THE LOANS IN AN AMOUNT EQUAL TO
SUCH CASH PROCEEDS, NET OF UNDERWRITING DISCOUNTS AND COMMISSIONS AND OTHER
REASONABLE OUT-OF-POCKET COSTS ASSOCIATED THEREWITH.  NOTWITHSTANDING THE
FOREGOING, THE FOLLOWING PROCEEDS OF STOCK ISSUANCE SHALL BE EXCLUDED FROM ANY
MANDATORY PREPAYMENT: (I) PROCEEDS OF ISSUANCES OF STOCK OF HOLDINGS TO
MANAGEMENT OR OTHER EMPLOYEES OF HOLDINGS, BORROWER OR ANY OF BORROWER’S
SUBSIDIARIES, (II) PROCEEDS OF ISSUANCES OF STOCK BY ANY SUBSIDIARY OF BORROWER
TO BORROWER WHICH CONSTITUTES AN INVESTMENT PERMITTED HEREUNDER, AND (III) SO
LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AT THE TIME OF SUCH
ISSUANCE, PROCEEDS OF SALES OR ISSUANCES OF STOCK BY HOLDINGS TO THE EXTENT
HOLDINGS DELIVERS AN OFFICER’S CERTIFICATE TO AGENT ON OR PRIOR TO THE DATE OF
SUCH ISSUANCE STATING THAT THE NET PROCEEDS THEREFROM SHALL BE USED FOR A
PERMITTED ACQUISITION WITHIN 45 DAYS FOLLOWING THE DATE OF SUCH ISSUANCE (WHICH
CERTIFICATE SHALL SET FORTH THE ESTIMATES OF THE PROCEEDS TO BE SO EXPENDED);
PROVIDED, THAT IF ALL OR ANY PORTION OF SUCH PROCEEDS ARE NOT SO USED WITHIN
SUCH 45 DAY PERIOD, SUCH REMAINING PORTION SHALL BE APPLIED AS A PREPAYMENT
PURSUANT TO THIS SECTION 1.5(D), IN EACH CASE.  PAYMENTS UNDER THIS SECTION
1.5(D) SHALL BE APPLIED TO THE TERM LOAN IN THE INVERSE ORDER OF MATURITY OF THE
SCHEDULED INSTALLMENTS.


 


(E)           PREPAYMENT IF SHARE REPURCHASE NOT CONSUMMATED.  IN THE EVENT THAT
HOLDINGS HAS NOT MADE PAYMENT UNDER THE SHARE REPURCHASE FOR SUBSTANTIALLY ALL
SHARES OF

 

15

--------------------------------------------------------------------------------


 


HOLDINGS COMMON STOCK ACCEPTED FOR PAYMENT ON OR PRIOR TO THE CLOSING DATE ON OR
BEFORE MAY 31, 2005, BORROWER SHALL PREPAY THE TERM LOAN IN AN AMOUNT EQUAL TO
THE AMOUNT SET FORTH IN SECTION 1.1(A)(II) HEREOF.  PAYMENTS UNDER THIS SECTION
1.5(E) SHALL BE APPLIED TO THE SCHEDULED INSTALLMENTS OF THE TERM LOANS ON A PRO
RATA BASIS.


 


(F)            ALL PREPAYMENTS.  CONSIDERING EACH TYPE OF LOAN BEING PREPAID
SEPARATELY, ANY SUCH PREPAYMENT SHALL BE APPLIED FIRST TO INDEX RATE LOANS OF
THE TYPE REQUIRED TO BE PREPAID BEFORE APPLICATION TO LIBOR LOANS OF THE TYPE
REQUIRED TO BE PREPAID, IN EACH CASE IN A MANNER WHICH MINIMIZES ANY RESULTING
LIBOR BREAKAGE FEE.


 


(G)           LETTER OF CREDIT OBLIGATIONS.  IN THE EVENT ANY LETTERS OF CREDIT
ARE OUTSTANDING AT THE TIME THAT THE REVOLVING LOAN COMMITMENT IS TERMINATED,
BORROWER SHALL DEPOSIT WITH AGENT FOR THE BENEFIT OF ALL REVOLVING LENDERS CASH
IN AN AMOUNT EQUAL TO 105% OF THE AGGREGATE OUTSTANDING LETTER OF CREDIT
OBLIGATIONS TO BE AVAILABLE TO AGENT TO REIMBURSE PAYMENTS OF DRAFTS DRAWN UNDER
SUCH LETTERS OF CREDIT AND PAY ANY FEES AND EXPENSES RELATED THERETO.


 

1.6           Maturity.  All of the Obligations shall become due and payable as
otherwise set forth herein, but in any event all of the remaining Obligations
shall become due and payable upon the Termination Date.  Until the Termination
Date, Agent shall be entitled to retain the Liens on the Collateral granted
under the Collateral Documents and the ability to exercise all rights and
remedies available to them under the Loan Documents and applicable laws. 
Notwithstanding anything contained in this Agreement to the contrary, upon any
termination of the Revolving Loan Commitment, all of the Obligations shall be
due and payable.

 


1.7           LOAN ACCOUNTS.  AGENT SHALL MAINTAIN A LOAN ACCOUNT (THE “LOAN
ACCOUNT”) ON ITS BOOKS TO RECORD:  THE NAME AND FEDERAL EMPLOYER IDENTIFICATION
NUMBER OF EACH LENDER, ALL ADVANCES AND THE TERM LOAN, ALL PAYMENTS MADE BY
BORROWER, AND ALL OTHER DEBITS AND CREDITS AS PROVIDED IN THIS AGREEMENT WITH
RESPECT TO THE LOANS OR ANY OTHER OBLIGATIONS.  ALL ENTRIES IN THE LOAN ACCOUNT
SHALL BE MADE IN ACCORDANCE WITH AGENT’S CUSTOMARY ACCOUNTING PRACTICES AS IN
EFFECT FROM TIME TO TIME.  THE BALANCE IN THE LOAN ACCOUNT, AS RECORDED ON
AGENT’S MOST RECENT PRINTOUT OR OTHER WRITTEN STATEMENT, SHALL, ABSENT MANIFEST
ERROR, BE PRESUMPTIVE EVIDENCE OF THE AMOUNTS DUE AND OWING TO AGENT AND LENDERS
BY BORROWER; PROVIDED THAT ANY FAILURE TO SO RECORD OR ANY ERROR IN SO RECORDING
SHALL NOT LIMIT OR OTHERWISE AFFECT BORROWER’S DUTY TO PAY THE OBLIGATIONS. 
AGENT SHALL RENDER TO BORROWER A MONTHLY ACCOUNTING OF TRANSACTIONS WITH RESPECT
TO THE LOANS SETTING FORTH THE BALANCE OF THE LOAN ACCOUNT FOR THE IMMEDIATELY
PRECEDING MONTH.  UNLESS BORROWER NOTIFIES AGENT IN WRITING OF ANY OBJECTION TO
ANY SUCH ACCOUNTING (SPECIFICALLY DESCRIBING THE BASIS FOR SUCH OBJECTION),
WITHIN FORTY-FIVE (45) DAYS AFTER THE DATE THEREOF, EACH AND EVERY SUCH
ACCOUNTING SHALL, ABSENT MANIFEST ERROR, BE DEEMED FINAL, BINDING AND CONCLUSIVE
ON BORROWER IN ALL RESPECTS AS TO ALL MATTERS REFLECTED THEREIN.  ONLY THOSE
ITEMS EXPRESSLY OBJECTED TO IN SUCH NOTICE SHALL BE DEEMED TO BE DISPUTED BY
BORROWER.  NOTWITHSTANDING ANY PROVISION HEREIN CONTAINED TO THE CONTRARY, ANY
LENDER MAY ELECT (WHICH ELECTION MAY BE REVOKED) TO DISPENSE WITH THE ISSUANCE
OF NOTES TO THAT LENDER AND MAY RELY ON THE LOAN ACCOUNT AS EVIDENCE OF THE
AMOUNT OF OBLIGATIONS FROM TIME TO TIME OWING TO IT.

 

16

--------------------------------------------------------------------------------


 

1.8           Yield Protection; Illegality.

 


(A)           CAPITAL ADEQUACY AND OTHER ADJUSTMENTS.  IN THE EVENT THAT ANY
LENDER SHALL HAVE DETERMINED THAT THE ADOPTION AFTER THE DATE HEREOF OF ANY LAW,
TREATY, GOVERNMENTAL (OR QUASI-GOVERNMENTAL) RULE, REGULATION, GUIDELINE OR
ORDER REGARDING CAPITAL ADEQUACY, RESERVE REQUIREMENTS OR SIMILAR REQUIREMENTS
OR COMPLIANCE BY ANY LENDER OR ANY CORPORATION CONTROLLING SUCH LENDER WITH ANY
REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY, RESERVE REQUIREMENTS OR SIMILAR
REQUIREMENTS (WHETHER OR NOT HAVING THE FORCE OF LAW AND WHETHER OR NOT FAILURE
TO COMPLY THEREWITH WOULD BE UNLAWFUL) FROM ANY CENTRAL BANK OR GOVERNMENTAL
AGENCY OR BODY HAVING JURISDICTION DOES OR SHALL HAVE THE EFFECT OF INCREASING
THE AMOUNT OF CAPITAL, RESERVES OR OTHER FUNDS REQUIRED TO BE MAIN­TAINED BY
SUCH LENDER OR ANY CORPORATION CONTROLLING SUCH LENDER AND THEREBY REDUCING THE
RATE OF RETURN ON SUCH LENDER’S OR SUCH CORPORATION’S CAPITAL AS A CONSEQUENCE
OF ITS OBLIGATIONS HEREUNDER, THEN BORROWER SHALL FROM TIME TO TIME WITHIN
FIFTEEN (15) DAYS AFTER NOTICE AND DEMAND FROM SUCH LENDER (TOGETHER WITH THE
CERTIFICATE REFERRED TO IN THE NEXT SENTENCE AND WITH A COPY TO AGENT) PAY TO
AGENT, FOR THE ACCOUNT OF SUCH LENDER, ADDITIONAL AMOUNTS SUFFICIENT TO
COMPENSATE SUCH LENDER FOR SUCH REDUCTION; PROVIDED THAT THE RESPECTIVE LENDER
SHALL NOT BE ENTITLED TO RECEIVE ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION
1.8(A) FOR PERIODS PRIOR TO THE 180TH DAY BEFORE THE RECEIPT OF SUCH NOTICE AND
DEMAND.  A CERTIFICATE AS TO THE AMOUNT OF SUCH COST AND SHOWING THE BASIS OF
THE COMPUTATION OF SUCH COST SUBMITTED BY SUCH LENDER TO BORROWER AND AGENT
SHALL, ABSENT MANIFEST ERROR, BE FINAL, CONCLUSIVE AND BINDING FOR ALL PURPOSES.


 


(B)           INCREASED LIBOR FUNDING COSTS; ILLEGALITY.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, IF THE INTRODUCTION OF OR ANY CHANGE
IN ANY LAW, RULE, REGULATION, TREATY OR DIRECTIVE (OR ANY CHANGE IN THE
INTERPRETATION THEREOF) SHALL MAKE IT UNLAWFUL, OR ANY CENTRAL BANK OR OTHER
GOVERNMENTAL AUTHORITY SHALL ASSERT THAT IT IS UNLAWFUL, FOR ANY LENDER TO AGREE
TO MAKE OR TO MAKE OR TO CONTINUE TO FUND OR MAINTAIN ANY LIBOR LOAN, THEN,
UNLESS THAT LENDER IS ABLE TO MAKE OR TO CONTINUE TO FUND OR TO MAINTAIN SUCH
LIBOR LOAN AT ANOTHER BRANCH OR OFFICE OF THAT LENDER WITHOUT, IN THAT LENDER’S
OPINION, ADVERSELY AFFECTING IT OR ITS LOANS OR THE INCOME OBTAINED THEREFROM,
ON NOTICE THEREOF AND DEMAND THEREFOR BY SUCH LENDER TO BORROWER THROUGH AGENT,
(I) THE OBLIGATION OF SUCH LENDER TO AGREE TO MAKE OR TO MAKE OR TO CONTINUE TO
FUND OR MAINTAIN LIBOR LOANS SHALL TERMINATE AND (II) BORROWER SHALL FORTHWITH
PREPAY IN FULL ALL OUTSTANDING LIBOR LOANS OWING TO SUCH LENDER, TOGETHER WITH
INTEREST ACCRUED THEREON, UNLESS BORROWER, WITHIN FIVE (5) BUSINESS DAYS AFTER
THE DELIVERY OF SUCH NOTICE AND DEMAND, CONVERTS ALL LIBOR LOANS INTO INDEX RATE
LOANS. IF, AFTER THE DATE HEREOF, THE INTRODUCTION OF, CHANGE IN OR
INTERPRETATION OF ANY LAW, RULE, REGULATION, TREATY OR DIRECTIVE WOULD IMPOSE OR
INCREASE RESERVE REQUIREMENTS (OTHER THAN AS TAKEN INTO ACCOUNT IN THE
DEFINITION OF LIBOR) AND THE RESULT OF ANY OF THE FOREGOING IS TO INCREASE THE
COST TO AGENT OR ANY SUCH LENDER OF ISSUING ANY LETTER OF CREDIT OR MAKING OR
CONTINUING ANY LOAN HEREUNDER, AS THE CASE MAY BE, OR TO REDUCE ANY AMOUNT
RECEIVABLE HEREUNDER BY SUCH AGENT OR LENDER, THEN BORROWER SHALL FROM TIME TO
TIME WITHIN FIFTEEN (15) DAYS AFTER NOTICE AND DEMAND FROM AGENT (TOGETHER WITH
THE CERTIFICATE REFERRED TO IN THE NEXT SENTENCE) PAY TO AGENT, FOR ITSELF OR
FOR THE ACCOUNT OF ALL SUCH AFFECTED LENDERS, AS APPLICABLE, ADDITIONAL AMOUNTS
SUFFICIENT TO COMPENSATE THE AGENT AND SUCH LENDERS FOR SUCH INCREASED COST OR
REDUCED AMOUNT.  A CERTIFICATE AS TO THE AMOUNT OF SUCH COST AND SHOWING THE
BASIS OF THE COMPUTATION OF SUCH COST SUBMITTED BY AGENT ON BEHALF OF ALL SUCH

 

17

--------------------------------------------------------------------------------


 


AFFECTED LENDERS TO BORROWER SHALL, ABSENT MANIFEST ERROR, BE FINAL, CONCLUSIVE
AND BINDING FOR ALL PURPOSES.


 


1.9           TAXES.

 


(A)           NO DEDUCTIONS.  ANY AND ALL PAYMENTS OR REIMBURSEMENTS MADE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL BE MADE FREE AND CLEAR OF AND
WITHOUT DEDUCTION FOR, AND BORROWER AGREES TO INDEMNIFY AGENT AND EACH LENDER
AGAINST, ANY AND ALL CHARGES, TAXES, LEVIES, IMPOSTS, DEDUCTIONS OR
WITHHOLDINGS, AND ALL LIABILITIES WITH RESPECT THERETO OF ANY NATURE WHATSOEVER
IMPOSED BY ANY TAXING AUTHORITY, EXCLUDING SUCH TAXES TO THE EXTENT IMPOSED ON
AGENT’S OR A LENDER’S NET INCOME BY THE UNITED STATES OR BY THE JURISDICTION IN
WHICH AGENT OR SUCH LENDER IS ORGANIZED OR OTHERWISE CONDUCTS BUSINESS.  IF
BORROWER SHALL BE REQUIRED BY LAW TO DEDUCT ANY SUCH AMOUNTS FROM OR IN RESPECT
OF ANY SUM PAYABLE HEREUNDER TO ANY LENDER OR AGENT, THEN THE SUM PAYABLE
HEREUNDER SHALL BE INCREASED AS MAY BE NECESSARY SO THAT, AFTER MAKING ALL
REQUIRED DEDUCTIONS, SUCH LENDER OR AGENT RECEIVES AN AMOUNT EQUAL TO THE SUM IT
WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE.


 


(B)           CHANGES IN TAX LAWS.  IN THE EVENT THAT, SUBSEQUENT TO THE CLOSING
DATE, (1) ANY CHANGES IN ANY EXISTING LAW, REGULATION, TREATY OR DIRECTIVE OR IN
THE ADMINISTRATION, INTERPRETATION OR APPLICATION THEREOF, (2) ANY NEW LAW,
REGULATION, TREATY OR DIRECTIVE ENACTED OR ANY ADMINISTRATION, INTERPRETATION OR
APPLICATION THEREOF, OR (3) COMPLIANCE BY AGENT OR ANY LENDER WITH ANY REQUEST,
GUIDELINE OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY
GOVERNMENTAL AUTHORITY:


 

(I)            DOES OR SHALL SUBJECT AGENT OR ANY LENDER TO ANY TAX OF ANY KIND
WHATSOEVER WITH RESPECT TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY LOANS
MADE OR LETTERS OF CREDIT ISSUED HEREUNDER, OR CHANGE THE BASIS OF TAXATION OF
PAYMENTS TO AGENT OR SUCH LENDER OF PRINCIPAL, FEES, INTEREST OR ANY OTHER
AMOUNT PAYABLE HEREUNDER (EXCEPT FOR NET INCOME TAXES, OR FRANCHISE TAXES
IMPOSED IN LIEU OF NET INCOME TAXES, IMPOSED GENERALLY BY FEDERAL, STATE OR
LOCAL TAXING AUTHORITIES WITH RESPECT TO INTEREST OR COMMITMENT FEES OR OTHER
FEES PAYABLE HEREUNDER OR CHANGES IN THE RATE OF TAX ON THE OVERALL NET INCOME
OF AGENT OR SUCH LENDER); OR

 

(II)           DOES OR SHALL IMPOSE ON AGENT OR ANY LENDER ANY OTHER CONDITION
OR INCREASED COST IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY OR
PARTICIPATIONS HEREIN; AND THE RESULT OF ANY OF THE FOREGOING IS TO INCREASE THE
COST TO AGENT OR ANY SUCH LENDER OF ISSUING OR MAINTAINING ANY LETTER OF CREDIT
OR MAKING OR CONTINUING ANY LOAN HEREUNDER, AS THE CASE MAY BE, OR TO REDUCE ANY
AMOUNT RECEIVABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, THEN, IN ANY SUCH
CASE, BORROWER SHALL PROMPTLY PAY TO AGENT OR SUCH LENDER, UPON ITS DEMAND, ANY
ADDITIONAL AMOUNTS NECESSARY TO COMPENSATE AGENT OR SUCH LENDER, ON AN AFTER-TAX
BASIS, FOR SUCH ADDITIONAL COST OR REDUCED AMOUNT RECEIVABLE, AS DETERMINED BY
AGENT OR SUCH LENDER WITH RESPECT TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS.  IF AGENT OR SUCH LENDER BECOMES ENTITLED TO CLAIM ANY ADDITIONAL
AMOUNTS PURSUANT TO THIS SECTION 1.9(B), IT SHALL PROMPTLY NOTIFY BORROWER OF
THE EVENT BY REASON OF WHICH AGENT OR SUCH LENDER HAS BECOME SO ENTITLED WITHIN
90 DAYS OF SUCH EVENT.  A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS PAYABLE
PURSUANT TO THE FOREGOING SENTENCE SUBMITTED BY AGENT OR SUCH LENDER TO BORROWER
(WITH A COPY

 

18

--------------------------------------------------------------------------------


 

TO AGENT, IF APPLICABLE) SHALL, ABSENT MANIFEST ERROR, BE FINAL, CONCLUSIVE AND
BINDING FOR ALL PURPOSES.

 


(C)           FOREIGN LENDERS.  PRIOR TO BECOMING A LENDER UNDER THIS AGREEMENT
AND WITHIN FIFTEEN (15) DAYS AFTER A REASONABLE WRITTEN REQUEST OF BORROWER OR
AGENT FROM TIME TO TIME THEREAFTER, EACH SUCH PERSON OR LENDER THAT IS NOT IN
EACH CASE A “UNITED STATES PERSON” (AS SUCH TERM IS DEFINED IN IRC SECTION
7701(A)(30)) FOR U.S. FEDERAL INCOME TAX PURPOSES (A “FOREIGN LENDER”) SHALL
PROVIDE TO BORROWER AND AGENT, IF IT IS LEGALLY ENTITLED TO, A PROPERLY
COMPLETED AND EXECUTED IRS FORM W-8BEN OR FORM W-8ECI OR OTHER APPLICABLE FORM,
CERTIFI­CATE OR DOCUMENT PRESCRIBED BY THE IRS OF THE UNITED STATES CERTIFYING
AS TO SUCH FOREIGN LENDER’S ENTITLEMENT TO SUCH EXEMPTION WITH RESPECT TO
PAYMENTS TO BE MADE TO SUCH FOREIGN LENDER UNDER THIS AGREEMENT AND UNDER THE
NOTES (A “CERTIFICATE OF EXEMPTION”).  IF A FOREIGN LENDER IS ENTITLED TO AN
EXEMPTION WITH RESPECT TO PAYMENTS TO BE MADE TO SUCH FOREIGN LENDER UNDER THIS
AGREEMENT AND DOES NOT PROVIDE A CERTIFICATE OF EXEMPTION TO BORROWER AND AGENT
WITHIN THE TIME PERIODS SET FORTH IN THE PRECEDING SENTENCE, BORROWER SHALL
WITHHOLD TAXES FROM PAYMENTS TO SUCH FOREIGN LENDER AT THE APPLICABLE STATUTORY
RATES AND BORROWER SHALL NOT BE REQUIRED TO PAY ANY ADDITIONAL AMOUNTS AS A
RESULT OF SUCH WITHHOLDING, PROVIDED THAT ALL SUCH WITHHOLDING SHALL CEASE UPON
DELIVERY BY SUCH FOREIGN LENDER OF A CERTIFICATE OF EXEMPTION TO BORROWER AND
AGENT.


 


1.10         EFFECT OF AMENDMENT AND RESTATEMENT; CLOSING DATE ASSIGNMENTS.

 


(A)           THIS AGREEMENT AMENDS AND RESTATES IN ITS ENTIRETY THE EXISTING
CREDIT AGREEMENT AND, UPON EFFECTIVENESS OF THIS AGREEMENT, THE TERMS AND
PROVISIONS OF THE EXISTING CREDIT AGREEMENT SHALL, SUBJECT TO THIS SECTION 1.10,
BE SUPERSEDED HEREBY.  ALL REFERENCES TO “CREDIT AGREEMENT” CONTAINED IN THE
LOAN DOCUMENTS DELIVERED IN CONNECTION WITH THE EXISTING CREDIT AGREEMENT SHALL
BE DEEMED TO REFER TO THIS AGREEMENT.  NOTWITHSTANDING THE AMENDMENT AND
RESTATEMENT OF THE EXISTING CREDIT AGREEMENT BY THIS AGREEMENT, THE OBLIGATIONS
OUTSTANDING UNDER THE EXISTING CREDIT AGREEMENT AS OF THE CLOSING DATE SHALL
REMAIN OUTSTANDING AND CONSTITUTE CONTINUING OBLIGATIONS HEREUNDER AND SHALL
CONTINUE TO BE SECURED BY THE COLLATERAL SECURING SUCH OBLIGATIONS UNDER THE
EXISTING CREDIT AGREEMENT.  SUCH OUTSTANDING OBLIGATIONS AND THE LIENS SECURING
PAYMENT THEREOF SHALL IN ALL RESPECTS BE CONTINUING, AND THIS AGREEMENT SHALL
NOT BE DEEMED TO EVIDENCE OR RESULT IN A NOVATION OR REPAYMENT AND RE-BORROWING
OF SUCH OBLIGATIONS.  IN FURTHERANCE OF AND WITHOUT LIMITING THE FOREGOING, FROM
AND AFTER THE DATE HEREOF AND EXCEPT AS EXPRESSLY SPECIFIED HEREIN, THE TERMS,
CONDITIONS, AND COVENANTS GOVERNING THE OBLIGATIONS OUTSTANDING UNDER THE
EXISTING CREDIT AGREEMENT SHALL BE SOLELY AS SET FORTH IN THIS AGREEMENT, WHICH
SHALL SUPERSEDE THE EXISTING CREDIT AGREEMENT IN ITS ENTIRETY.


 


(B)           ON AND AS OF THE CLOSING DATE, EACH OF THE DEPARTING LENDERS,
CONTINUING LENDERS AND ADDITIONAL LENDERS SHALL SELL, ASSIGN AND TRANSFER, OR
PURCHASE AND ASSUME, AS THE CASE MAY BE, SUCH INTERESTS IN (I) THE COMMITMENTS
(AS DEFINED IN THE EXISTING CREDIT AGREEMENT, THE “EXISTING COMMITMENTS”), (II)
THE LOANS (AS DEFINED IN THE EXISTING CREDIT AGREEMENT, THE “EXISTING LOANS”)
AND (III) THE PARTICIPATIONS IN THE LETTERS OF CREDIT (AS DEFINED IN THE
EXISTING CREDIT AGREEMENT, THE “EXISTING LETTERS OF CREDIT”), IN EACH CASE,
OUTSTANDING IMMEDIATELY PRIOR

 

19

--------------------------------------------------------------------------------


 


TO THE CLOSING DATE, AS SHALL BE NECESSARY IN ORDER THAT, AFTER GIVING EFFECT TO
ALL SUCH ASSIGNMENTS AND PURCHASES, THE EXISTING COMMITMENTS, THE EXISTING LOANS
AND THE PARTICIPATIONS IN THE EXISTING LETTERS OF CREDIT WILL BE HELD BY THE
CONTINUING LENDERS AND ADDITIONAL LENDERS AS SET FORTH ON ANNEX B HERETO (OR, IN
THE CASE OF THE EXISTING LETTERS OF CREDIT, RATABLY IN ACCORDANCE WITH THE
REVOLVING LOAN COMMITMENTS SET FORTH IN SUCH SCHEDULE). EACH ADDITIONAL LENDER
AND CONTINUING LENDER PURCHASING INTERESTS OF ANY TYPE UNDER THIS SECTION
1.10(B) SHALL BE DEEMED TO HAVE PURCHASED SUCH INTERESTS FROM EACH DEPARTING
LENDER AND CONTINUING LENDER SELLING INTERESTS OF SUCH TYPE RATABLY IN
ACCORDANCE WITH THE AMOUNTS OF SUCH INTERESTS SOLD BY SUCH DEPARTING LENDERS AND
CONTINUING LENDERS.  THE PURCHASE PRICE FOR EACH SUCH ASSIGNMENT AND PURCHASE
SHALL EQUAL THE PRINCIPAL AMOUNT OF THE LOANS PURCHASED. CONCURRENTLY WITH THE
EFFECTIVENESS OF THE ASSIGNMENTS AND PURCHASES PROVIDED FOR ABOVE, THE DEPARTING
LENDERS SHALL CEASE TO BE PARTIES TO THE EXISTING CREDIT AGREEMENT AND SHALL BE
RELEASED FROM ALL FURTHER OBLIGATIONS THEREUNDER AND SHALL HAVE NO FURTHER
RIGHTS TO OR INTEREST IN ANY OF THE COLLATERAL (AS DEFINED IN THE EXISTING
CREDIT AGREEMENT); PROVIDED, HOWEVER, THAT THE DEPARTING LENDERS SHALL CONTINUE
TO BE ENTITLED TO THE BENEFITS OF SECTIONS 1.8, 1.9 AND 9.1 OF THE EXISTING
CREDIT AGREEMENT AS IN EFFECT IMMEDIATELY PRIOR TO THE CLOSING DATE.  ANY
DEPARTING LENDER THAT SHALL NOT HAVE EXECUTED A CONSENT TO THIS AGREEMENT AS OF
THE DATE HEREOF SHALL, IN ACCORDANCE WITH THE PROVISIONS OF SECTION 9.19 OF THE
EXISTING CREDIT AGREEMENT, (I) BE DEEMED TO HAVE ASSIGNED AND TRANSFERRED ITS
INTERESTS IN THE COMMITMENTS, LOANS AND PARTICIPATIONS IN LETTERS OF CREDIT, AS
APPLICABLE, AS SET FORTH ABOVE IN THIS SECTION 1.10(B) AND CEASE TO BE A LENDER
UNDER THE EXISTING CREDIT AGREEMENT AND (II) HAVE NO FURTHER RIGHT TO ANY
BENEFITS UNDER THE EXISTING CREDIT AGREEMENT TO WHICH IT WOULD PREVIOUSLY HAVE
BEEN ENTITLED (INCLUDING, WITHOUT LIMITATION, ANY BENEFITS PURSUANT TO SECTIONS
1.8, 1.9 AND 9.1 OF THE EXISTING CREDIT AGREEMENT).


 


(C)           ON THE CLOSING DATE, (I) EACH ADDITIONAL LENDER AND CONTINUING
LENDER THAT IS PURCHASING INTERESTS IN THE EXISTING LOANS AND EXISTING
COMMITMENTS PURSUANT TO PARAGRAPH (B) ABOVE SHALL PAY THE PURCHASE PRICE FOR THE
INTERESTS PURCHASED BY IT PURSUANT TO SUCH PARAGRAPH (B) BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO AGENT IN NEW YORK, NEW YORK, NOT LATER THAN 12:00
(NOON), NEW YORK CITY TIME, AND (II) AGENT SHALL PAY TO EACH DEPARTING LENDER
AND CONTINUING LENDER THAT IS ASSIGNING INTERESTS IN EXISTING LOANS AND EXISTING
COMMITMENTS PURSUANT TO PARAGRAPH (B) ABOVE, OUT OF THE AMOUNTS RECEIVED BY
AGENT FROM EACH ADDITIONAL LENDER AND CONTINUING LENDER PURSUANT TO CLAUSE (I)
OF THIS PARAGRAPH (C), THE PURCHASE PRICE FOR THE INTERESTS ASSIGNED BY IT
PURSUANT TO SUCH PARAGRAPH (B) BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS
NOT LATER THAN 3:00 P.M., NEW YORK CITY TIME.


 


(D)           EACH OF THE PARTIES HERETO HEREBY CONSENTS TO THE ASSIGNMENTS AND
PURCHASES PROVIDED FOR IN PARAGRAPHS (B) AND (C) ABOVE AND AGREES THAT (I) EACH
ADDITIONAL LENDER AND CONTINUING LENDER THAT IS PURCHASING OR ACCEPTING
INTERESTS IN THE EXISTING COMMITMENTS, THE EXISTING LOANS OR THE EXISTING
LETTERS OF CREDIT PURSUANT TO PARAGRAPH (B) ABOVE ARE ASSIGNEES OF THE DEPARTING
LENDERS AND CERTAIN CONTINUING LENDERS PERMITTED UNDER SECTION 8.1(A) OF THE
EXISTING CREDIT AGREEMENT AND (II) EACH ADDITIONAL LENDER AND EACH CONTINUING
LENDER SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS
AGREEMENT WITH RESPECT TO THE INTERESTS PURCHASED BY IT PURSUANT TO SUCH
PARAGRAPHS.

 

20

--------------------------------------------------------------------------------


 


(E)           EACH OF THE PARTIES HERETO REPRESENTS AND WARRANTS THAT IT IS
LEGALLY AUTHORIZED TO ENTER INTO AND DELIVER THIS AGREEMENT AND THAT THIS
AGREEMENT CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF SUCH PERSON. 
EACH CONTINUING LENDER AND EACH DEPARTING LENDER THAT CONSENTS TO THIS AGREEMENT
REPRESENTS AND WARRANTS THAT IT IS THE LEGAL AND BENEFICIAL OWNER OF SUCH RIGHTS
AND OBLIGATIONS THAT IT IS ASSIGNING PURSUANT TO THIS SECTION 1.10, FREE AND
CLEAR OF ANY ADVERSE CLAIM CREATED BY IT.  EXCEPT AS SET FORTH IN THE PRECEDING
SENTENCE, NO CONTINUING LENDER OR DEPARTING LENDER MAKES ANY REPRESENTATION OR
WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS,
WARRANTIES OR REPRESENTATIONS MADE PURSUANT TO OR IN CONNECTION WITH THIS
AGREEMENT OR THE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS,
SUFFICIENCY OR VALUE OF THE EXISTING CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT
(AS DEFINED IN THE EXISTING CREDIT AGREEMENT) OR ANY OTHER INSTRUMENT OR
DOCUMENT FURNISHED PURSUANT HERETO OR THERETO, INCLUDING THE FINANCIAL CONDITION
OF BORROWER OR ANY OF BORROWER’S SUBSIDIARIES OR THE PERFORMANCE OR OBSERVANCE
BY ANY CREDIT PARTY OR ANY LENDER OF ANY OF ITS OBLIGATIONS UNDER THE EXISTING
CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENT (AS DEFINED IN THE EXISTING CREDIT
AGREEMENT) OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO OR
THERETO.  EACH CONTINUING LENDER AND EACH ADDITIONAL LENDER CONFIRMS AND AGREES
THAT IN BECOMING A LENDER AND IN MAKING ITS COMMITMENTS AND LOANS UNDER THIS
AGREEMENT, SUCH ACTIONS HAVE AND WILL BE MADE WITHOUT RECOURSE TO, OR
REPRESENTATION OR WARRANTY BY, AGENT.


 


(F)            AGENT HEREBY AGREES TO WAIVE RECEIPT OF THE PAYMENT OF PROCESSING
FEES THAT WOULD OTHERWISE BE PAYABLE PURSUANT TO SECTION 8.1 OF THE EXISTING
CREDIT AGREEMENT IN RESPECT OF THE ASSIGNMENTS EFFECTED UNDER THIS SECTION 1.10.


 


(G)           NOTWITHSTANDING THE PROVISIONS OF SECTIONS 1.2 AND 1.3 OF THE
EXISTING CREDIT AGREEMENT, ALL ACCRUED AND UNPAID INTEREST AND UNUSED LINE FEES
(AS DEFINED IN THE EXISTING CREDIT AGREEMENT) SHALL BE DUE AND PAYABLE ON THE
CLOSING DATE.


 

SECTION 2.

AFFIRMATIVE COVENANTS

 

Each of Borrower and Holdings jointly and severally agrees that from and after
the date hereof and until the Termination Date:

 


2.1           COMPLIANCE WITH LAWS AND CONTRACTUAL OBLIGATIONS.  HOLDINGS AND
BORROWER WILL, AND WILL CAUSE EACH OF ITS BORROWER’S SUBSIDIARIES TO, (A) COMPLY
WITH (I) THE REQUIREMENTS OF ALL APPLICABLE LAWS, RULES, REGULATIONS AND ORDERS
OF ANY GOVERNMENTAL AUTHORITY (INCLUDING, WITHOUT LIMITATION, LAWS, RULES,
REGULATIONS AND ORDERS RELATING TO TAXES, EMPLOYER AND EMPLOYEE CONTRIBUTIONS,
SECURITIES, EMPLOYEE RETIREMENT AND WELFARE BENEFITS, ENVIRONMENTAL PROTECTION
MATTERS AND EMPLOYEE HEALTH AND SAFETY) AS NOW IN EFFECT AND WHICH MAY BE
IMPOSED IN THE FUTURE IN ALL JURISDICTIONS IN WHICH HOLDINGS OR ANY OF ITS
SUBSIDIARIES IS NOW DOING BUSINESS OR MAY HEREAFTER BE DOING BUSINESS AND
(II) THE OBLIGATIONS, COVENANTS AND CONDITIONS CONTAINED IN ALL CONTRACTUAL
OBLIGATIONS OF HOLDINGS OR ANY OF ITS SUBSIDIARIES OTHER THAN IN THE CASE OF (I)
OR (II) WHERE SUCH NONCOMPLIANCE COULD NOT BE REASONABLY EXPECTED TO HAVE,
EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT, AND
(B) MAINTAIN OR OBTAIN ALL LICENSES, QUALIFICATIONS AND PERMITS NOW HELD OR
HEREAFTER REQUIRED TO BE HELD BY HOLDINGS OR ANY OF ITS SUBSIDIARIES, FOR

 

21

--------------------------------------------------------------------------------


 


WHICH THE LOSS, SUSPENSION, REVOCATION OR FAILURE TO OBTAIN OR RENEW, COULD
REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT.  THIS SECTION 2.1 SHALL NOT PRECLUDE HOLDINGS OR ITS
SUBSIDIARIES FROM CONTESTING ANY TAXES OR OTHER PAYMENTS, IF THEY ARE BEING
DILIGENTLY CONTESTED IN GOOD FAITH IN A MANNER WHICH STAYS ENFORCEMENT THEREOF
AND IF APPROPRIATE EXPENSE PROVISIONS HAVE BEEN RECORDED IN CONFORMITY WITH
GAAP, SUBJECT TO SECTION 3.2 AND NO LIEN (OTHER THAN A PERMITTED ENCUMBRANCE) IN
RESPECT THEREOF HAS BEEN CREATED.


 


2.2           INSURANCE.  HOLDINGS AND BORROWER WILL, AND WILL CAUSE EACH OF
BORROWER’S SUBSIDIARIES TO, MAINTAIN OR CAUSE TO BE MAINTAINED, WITH FINANCIALLY
SOUND AND REPUTABLE INSURERS, PUBLIC LIABILITY AND PROPERTY DAMAGE INSURANCE
WITH RESPECT TO ITS BUSINESS AND PROPERTIES AND THE BUSINESS AND PROPERTIES OF
ITS SUBSIDIARIES AGAINST LOSS OR DAMAGE OF THE KINDS CUSTOMARILY CARRIED OR
MAINTAINED BY CORPORATIONS OF ESTABLISHED REPUTATION ENGAGED IN SIMILAR
BUSINESSES AND IN AMOUNTS REASONABLY ACCEPTABLE TO AGENT AND WILL DELIVER
EVIDENCE THEREOF TO AGENT.  HOLDINGS AND BORROWER SHALL CAUSE AGENT, PURSUANT TO
ENDORSEMENTS AND/OR ASSIGNMENTS IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
AGENT, TO BE NAMED AS LENDER’S LOSS PAYEE IN THE CASE OF CASUALTY INSURANCE,
ADDITIONAL INSURED IN THE CASE OF ALL LIABILITY INSURANCE AND ASSIGNEE IN THE
CASE OF ALL BUSINESS INTERRUPTION INSURANCE, IF ANY, IN EACH CASE FOR THE
BENEFIT OF AGENT AND LENDERS.  IN THE EVENT HOLDINGS OR ANY OF ITS SUBSIDIARIES
FAILS TO PROVIDE AGENT WITH EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY THIS
AGREEMENT, AGENT MAY PURCHASE INSURANCE AT HOLDINGS’ OR BORROWER’S EXPENSE TO
PROTECT AGENT’S INTERESTS IN THE COLLATERAL.  THIS INSURANCE MAY, BUT NEED NOT,
PROTECT THE INTERESTS OF HOLDINGS OR ANY OF ITS SUBSIDIARIES.  THE COVERAGE
PURCHASED BY AGENT MAY NOT PAY ANY CLAIM MADE BY HOLDINGS OR ANY OF ITS
SUBSIDIARIES OR ANY CLAIM THAT IS MADE AGAINST HOLDINGS OR ANY OF ITS
SUBSIDIARIES IN CONNECTION WITH THE COLLATERAL.  HOLDINGS OR BORROWER MAY LATER
CANCEL ANY INSURANCE PURCHASED BY AGENT, BUT ONLY AFTER PROVIDING AGENT WITH
EVIDENCE THAT HOLDINGS OR BORROWER HAS OBTAINED INSURANCE AS REQUIRED BY THIS
AGREEMENT.  IF AGENT PURCHASES INSURANCE FOR THE COLLATERAL, HOLDINGS AND
BORROWER WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE, INCLUDING INTEREST
AND OTHER CHARGES IMPOSED BY AGENT IN CONNECTION WITH THE PLACEMENT OF THE
INSURANCE, UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF THE
INSURANCE.  THE COSTS OF THE INSURANCE MAY BE ADDED TO THE OBLIGATIONS.  THE
COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF INSURANCE HOLDINGS OR
BORROWER IS ABLE TO OBTAIN ON ITS OWN.


 


2.3           INSPECTION; LENDER MEETING.  EACH OF HOLDINGS AND BORROWER WILL,
AND WILL CAUSE EACH OF THEIR SUBSIDIARIES TO, PERMIT ANY AUTHORIZED
REPRESENTATIVES OF AGENT TO VISIT, AUDIT AND INSPECT ANY OF THE PROPERTIES OF
HOLDINGS, BORROWER OR ANY OF THEIR SUBSIDIARIES, INCLUDING SUCH PARTIES’
FINANCIAL AND ACCOUNTING RECORDS, AND TO MAKE COPIES AND TAKE EXTRACTS
THEREFROM, AND TO DISCUSS SUCH PARTIES’ AFFAIRS, FINANCES AND BUSINESS WITH SUCH
PARTIES’ OFFICERS AND CERTIFIED PUBLIC ACCOUNTANTS, AT SUCH REASONABLE TIMES
DURING NORMAL BUSINESS HOURS AND AS OFTEN AS MAY BE REASONABLY REQUESTED
(COLLECTIVELY, A “FIELD REVIEW”); PROVIDED THAT, UNLESS A DEFAULT OR EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, (I) AGENT SHALL BE LIMITED TO TWO (2)
FIELD REVIEWS PER FISCAL YEAR AND (II) BORROWER SHALL NOT BE RESPONSIBLE FOR
REIMBURSEMENT OF AGENT FOR THE COSTS THEREOF FOR ANY FIELD REVIEW OF ANY PERSON
THAT IS NOT A CREDIT PARTY OR FOR MORE THAN ONE (1) FIELD REVIEW PER FISCAL YEAR
OF ANY CREDIT PARTY.  REPRESENTATIVES OF EACH LENDER WILL BE PERMITTED TO
ACCOMPANY REPRESENTATIVES OF AGENT DURING EACH VISIT, INSPECTION AND DISCUSSION

 

22

--------------------------------------------------------------------------------


 


REFERRED TO IN THE IMMEDIATELY PRECEDING SENTENCE.  WITHOUT IN ANY WAY LIMITING
THE FOREGOING, HOLDINGS AND BORROWER WILL, AND WILL CAUSE EACH OTHER CREDIT
PARTY TO, PARTICIPATE AND WILL CAUSE KEY MANAGEMENT PERSONNEL OF EACH CREDIT
PARTY TO PARTICIPATE IN A MEETING WITH AGENT AND LENDERS AT LEAST ONCE DURING
EACH YEAR, WHICH MEETING SHALL BE HELD AT SUCH TIME AND SUCH PLACE AS MAY BE
REASONABLY REQUESTED BY AGENT.


 


2.4           ORGANIZATIONAL EXISTENCE.  EXCEPT AS OTHERWISE PERMITTED BY
SECTION 3.6, EACH OF BORROWER AND HOLDINGS WILL, AND WILL CAUSE EACH OF
BORROWER’S SUBSIDIARIES TO, AT ALL TIMES PRESERVE AND KEEP IN FULL FORCE AND
EFFECT ITS ORGANIZATIONAL EXISTENCE AND ALL RIGHTS AND FRANCHISES MATERIAL TO
ITS BUSINESS.


 


2.5           ENVIRONMENTAL MATTERS.  EACH OF HOLDINGS AND BORROWER WILL, AND
WILL CAUSE EACH OF BORROWER’S SUBSIDIARIES AND EACH OTHER PERSON WITHIN ITS
CONTROL TO: (A) CONDUCT ITS OPERATIONS AND KEEP AND MAINTAIN ITS REAL ESTATE IN
COMPLIANCE WITH ALL ENVIRONMENTAL LAWS AND ENVIRONMENTAL PERMITS OTHER THAN
NONCOMPLIANCE THAT COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT; (B) IMPLEMENT ANY AND ALL INVESTIGATION, REMEDIATION, REMOVAL AND
RESPONSE ACTIONS THAT ARE APPROPRIATE OR NECESSARY TO MAINTAIN THE VALUE AND
MARKETABILITY OF THE REAL ESTATE OR TO OTHERWISE COMPLY IN ALL MATERIAL RESPECTS
WITH ENVIRONMENTAL LAWS AND ENVIRONMENTAL PERMITS PERTAINING TO THE PRESENCE,
GENERATION, TREATMENT, STORAGE, USE, DISPOSAL, TRANSPORTATION OR RELEASE OF ANY
HAZARDOUS MATERIAL ON, AT, IN, UNDER, ABOVE, TO, FROM OR ABOUT ANY OF ITS REAL
ESTATE; (C) NOTIFY AGENT PROMPTLY AFTER SUCH PERSON BECOMES AWARE OF ANY
VIOLATION OF ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS OR ANY RELEASE ON, AT,
IN, UNDER, ABOVE, TO, FROM OR ABOUT ANY REAL ESTATE THAT IS REASONABLY LIKELY TO
RESULT IN ENVIRONMENTAL LIABILITIES TO HOLDINGS, BORROWER OR ANY OF BORROWER’S
SUBSIDIARIES IN EXCESS OF $500,000; AND (D) PROMPTLY FORWARD TO AGENT A COPY OF
ANY ORDER, NOTICE OF ACTUAL OR ALLEGED VIOLATION OR LIABILITY, REQUEST FOR
INFORMATION OR ANY COMMUNICATION OR REPORT RECEIVED BY SUCH PERSON IN CONNECTION
WITH ANY SUCH VIOLATION OR RELEASE OR ANY OTHER MATTER RELATING TO ANY
ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS THAT COULD REASONABLY BE EXPECTED TO
RESULT IN ENVIRONMENTAL LIABILITIES TO HOLDINGS, BORROWER OR ANY OF BORROWER’S
SUBSIDIARIES IN EXCESS OF $500,000, IN EACH CASE WHETHER OR NOT THE
ENVIRONMENTAL PROTECTION AGENCY OR ANY GOVERNMENTAL AUTHORITY HAS TAKEN OR
THREATENED ANY ACTION IN CONNECTION WITH ANY SUCH VIOLATION, RELEASE OR OTHER
MATTER.  IF AGENT AT ANY TIME HAS A REASONABLE BASIS TO BELIEVE THAT THERE MAY
BE A VIOLATION OF ANY ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS BY HOLDINGS,
BORROWER, ANY SUBSIDIARY OF BORROWER OR ANY PERSON UNDER BORROWER’S CONTROL OR
ANY ENVIRONMENTAL LIABILITY ARISING THEREUNDER, OR A RELEASE OF HAZARDOUS
MATERIALS ON, AT, IN, UNDER, ABOVE, TO, FROM OR ABOUT ANY OF ITS REAL ESTATE,
THAT, IN EACH CASE, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT, THEN HOLDINGS AND BORROWER SHALL, AND SHALL CAUSE EACH SUBSIDIARY OF
BORROWER TO, UPON AGENT’S WRITTEN REQUEST (I) CAUSE THE PERFORMANCE OF SUCH
ENVIRONMENTAL AUDITS INCLUDING SUBSURFACE SAMPLING OF SOIL AND GROUNDWATER, AND
PREPARATION OF SUCH ENVIRONMENTAL REPORTS, AT BORROWER’S EXPENSE, AS AGENT MAY
FROM TIME TO TIME REASONABLY REQUEST, WHICH SHALL BE CONDUCTED BY REPUTABLE
ENVIRONMENTAL CONSULTING FIRMS REASONABLY ACCEPTABLE TO AGENT AND SHALL BE IN
FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO AGENT, (II) IF THE CREDIT PARTIES
FAIL TO PERFORM (OR CAUSE TO BE PERFORMED) ANY ENVIRONMENTAL AUDIT UNDER CLAUSE
(I) OF THIS SENTENCE WITHIN A REASONABLE TIME AFTER RECEIVING A WRITTEN REQUEST
FROM AGENT, CREDIT PARTIES SHALL PERMIT AGENT OR ITS REPRESENTATIVES TO HAVE
ACCESS TO ALL REAL ESTATE FOR THE PURPOSE OF CONDUCTING SUCH

 

23

--------------------------------------------------------------------------------


 


ENVIRONMENTAL AUDITS AND TESTING AS AGENT DEEMS APPROPRIATE, INCLUDING
SUBSURFACE SAMPLING OF SOIL AND GROUNDWATER.  BORROWER SHALL REIMBURSE AGENT FOR
THE COSTS OF SUCH AUDITS AND TESTS AND THE SAME WILL CONSTITUTE A PART OF  THE
OBLIGATIONS SECURED HEREUNDER.


 


2.6           PAYMENT OF TAXES.  EACH CREDIT PARTY SHALL TIMELY PAY AND
DISCHARGE (OR CAUSE TO BE PAID AND DISCHARGED) ALL MATERIAL TAXES, ASSESSMENTS
AND GOVERNMENTAL AND OTHER CHARGES OR LEVIES IMPOSED UPON IT OR UPON ITS INCOME
OR PROFITS, OR UPON PROPERTY BELONGING TO IT; PROVIDED THAT SUCH CREDIT PARTY
SHALL NOT BE REQUIRED TO PAY ANY SUCH TAX, ASSESSMENT, CHARGE OR LEVY THAT IS
BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH THE
AFFECTED CREDIT PARTY SHALL HAVE SET ASIDE ON ITS BOOKS ADEQUATE RESERVES WITH
RESPECT THERETO IN CONFORMANCE WITH GAAP.


 


2.7           FURTHER ASSURANCES.

 


(A)           HOLDINGS AND BORROWER SHALL, SHALL CAUSE EACH DOMESTIC SUBSIDIARY
TO AND, TO THE EXTENT REQUIRED UNDER SECTION 2.7(C), SHALL CAUSE EACH FOREIGN
SUBSIDIARY TO, FROM TIME TO TIME, EXECUTE SUCH GUARANTIES, FINANCING STATEMENTS,
DOCUMENTS, SECURITY AGREEMENTS AND REPORTS AS AGENT OR REQUISITE LENDERS AT ANY
TIME MAY REASONABLY REQUEST TO EVIDENCE, PERFECT OR OTHERWISE IMPLEMENT THE
GUARANTIES AND SECURITY FOR REPAYMENT OF THE OBLIGATIONS CONTEMPLATED BY THE
LOAN DOCUMENTS.


 


(B)           IN THE EVENT HOLDINGS OR ANY OF ITS DOMESTIC SUBSIDIARIES ACQUIRES
A FEE INTEREST IN REAL PROPERTY AFTER THE CLOSING DATE, HOLDINGS OR BORROWER
SHALL, OR SHALL CAUSE THE RESPECTIVE DOMESTIC SUBSIDIARY TO, DELIVER TO AGENT A
FULLY EXECUTED MORTGAGE OR DEED OF TRUST OVER SUCH REAL PROPERTY IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO AGENT, TOGETHER WITH SUCH TITLE INSURANCE
POLICIES, SURVEYS, APPRAISALS, EVIDENCE OF INSURANCE, LEGAL OPINIONS,
ENVIRONMENTAL ASSESSMENTS AND OTHER DOCUMENTS AND CERTIFICATES AS SHALL BE
REASONABLY REQUIRED BY AGENT.


 


(C)           EACH OF HOLDINGS AND BORROWER SHALL (I) CAUSE EACH PERSON, UPON
ITS BECOMING A DOMESTIC SUBSIDIARY OF HOLDINGS OR BORROWER (PROVIDED THAT THIS
SHALL NOT BE CONSTRUED TO CONSTITUTE CONSENT BY ANY OF THE LENDERS TO ANY
TRANSACTION NOT EXPRESSLY PERMITTED BY THE TERMS OF THIS AGREEMENT), PROMPTLY TO
GUARANTY THE OBLIGATIONS AND TO GRANT TO AGENT, FOR THE BENEFIT OF AGENT AND
LENDERS, A SECURITY INTEREST IN THE REAL, PERSONAL AND MIXED PROPERTY OF SUCH
PERSON TO SECURE THE OBLIGATIONS AND (II) PLEDGE, OR CAUSE TO BE PLEDGED, TO
AGENT, FOR THE BENEFIT OF AGENT AND LENDERS, ALL OF THE STOCK OF EACH DOMESTIC
SUBSIDIARY OF THE BORROWER AND THE STOCK OF ANY FOREIGN SUBSIDIARY OF THE
BORROWER, TO SECURE THE OBLIGATIONS; PROVIDED THAT THE PLEDGE OF STOCK OF ANY
FOREIGN SUBSIDIARY OF BORROWER OR ANY DOMESTIC SUBSIDIARY SHALL BE LIMITED TO
SIXTY-FIVE PERCENT (65%) OF ALL CLASSES OF VOTING STOCK OF SUCH SUBSIDIARY AND
ONE HUNDRED PERCENT (100%) OF ALL OTHER CLASSES OF STOCK IN THE CASE OF
FIRST-TIER FOREIGN SUBSIDIARIES AND SHALL NOT BE REQUIRED FOR OTHER FOREIGN
SUBSIDIARIES SO LONG AS THE PLEDGE OF A GREATER PERCENTAGE OF STOCK WOULD RESULT
IN ADVERSE TAX CONSEQUENCES TO BORROWER IN THE REASONABLE DETERMINATION OF
BORROWER AFTER CONSULTATION WITH AGENT; PROVIDED, FURTHER, THAT THE CERTIFICATES
REPRESENTING THE STOCK OF ANY FOREIGN SUBSIDIARY THAT IS NOT A CREDIT PARTY
SHALL NOT BE REQUIRED TO BE DELIVERED TO AGENT UNLESS AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING.  THE

 

24

--------------------------------------------------------------------------------


 


DOCUMENTATION FOR SUCH GUARANTY, SECURITY AND PLEDGE SHALL BE SUBSTANTIALLY
SIMILAR TO THE LOAN DOCUMENTS EXECUTED CONCURRENTLY HEREWITH WITH SUCH
MODIFICATIONS AS ARE REASONABLY REQUESTED BY AGENT.

 

SECTION 3.

NEGATIVE COVENANTS

 

Each of Holdings and Borrower jointly and severally agrees that from and after
the date hereof until the Termination Date:

 


3.1           INDEBTEDNESS.  HOLDINGS AND BORROWER SHALL NOT AND SHALL NOT CAUSE
OR PERMIT BORROWER’S SUBSIDIARIES DIRECTLY OR INDIRECTLY TO CREATE, INCUR,
ASSUME, OR OTHERWISE BECOME OR REMAIN DIRECTLY OR INDIRECTLY LIABLE WITH RESPECT
TO ANY INDEBTEDNESS (OTHER THAN PURSUANT TO A CONTINGENT OBLIGATION PERMITTED
UNDER SECTION 3.4) EXCEPT:


 


(A)           THE OBLIGATIONS;


 


(B)           (I) INTERCOMPANY INDEBTEDNESS ARISING FROM LOANS MADE BY BORROWER
TO ANY DOMESTIC SUBSIDIARY OF BORROWER OR MADE BY ANY DOMESTIC SUBSIDIARY OF
BORROWER TO BORROWER OR ANY OTHER DOMESTIC SUBSIDIARY OF BORROWER, (II)
INTERCOMPANY INDEBTEDNESS ARISING FROM LOANS MADE BY ANY FOREIGN SUBSIDIARY OF
BORROWER TO BORROWER OR ANY OF BORROWER’S SUBSIDIARIES AND (III) INTERCOMPANY
INDEBTEDNESS ARISING FROM LOANS MADE BY BORROWER OR ANY DOMESTIC SUBSIDIARY OF
BORROWER TO ANY FOREIGN SUBSIDIARY OF BORROWER PROVIDED THAT (A) THE SUM OF (1)
THE AGGREGATE PRINCIPAL AMOUNT OF SUCH LOANS MADE (AND NOT YET REPAID) IN THE
THEN CURRENT FISCAL YEAR PLUS (2) THE AGGREGATE AMOUNT OF OTHER INVESTMENTS
PURSUANT TO SECTION 3.3(L) IN SUCH FISCAL YEAR MADE BY BORROWER OR ANY DOMESTIC
SUBSIDIARY OF BORROWER IN ANY FOREIGN SUBSIDIARY PLUS (3) THE AGGREGATE AMOUNT
OF CONTINGENT OBLIGATIONS INCURRED BY BORROWER OR ANY DOMESTIC SUBSIDIARY OF
BORROWER FOR THE BENEFIT OF ANY FOREIGN SUBSIDIARY OF BORROWER IN SUCH FISCAL
YEAR PURSUANT TO SECTIONS 3.4(G) AND (H) WHICH REMAIN OUTSTANDING AT SUCH TIME
DOES NOT EXCEED THE FOREIGN INVESTMENT BASKET FOR SUCH FISCAL YEAR AND (B) NO
EVENT OF DEFAULT EXISTS AT THE TIME OF THE MAKING OF ANY SUCH INTERCOMPANY LOAN
OR WOULD RESULT THEREFROM;


 


(C)           INDEBTEDNESS OF BORROWER AND ITS SUBSIDIARIES OUTSTANDING ON THE
CLOSING DATE AND LISTED ON SCHEDULE 3.1(C) HERETO AND ANY INDEBTEDNESS RESULTING
FROM THE REFINANCING OF ANY SUCH INDEBTEDNESS; PROVIDED, HOWEVER, THAT (I) THE
PRINCIPAL AMOUNT OF ANY SUCH REFINANCING INDEBTEDNESS (AS DETERMINED AS OF THE
DATE OF THE INCURRENCE OF SUCH REFINANCING INDEBTEDNESS IN ACCORDANCE WITH GAAP)
DOES NOT EXCEED THE PRINCIPAL AMOUNT OF THE INDEBTEDNESS REFINANCED THEREBY ON
SUCH DATE PLUS THE AMOUNT OF (A) ANY CONTRACTUALLY STATED CALL AND/OR REDEMPTION
PREMIUM, IF ANY, AND (B) ANY TRANSACTION FEES, IN EACH CASE, PAID IN CONNECTION
WITH THE REFINANCING OF SUCH OUTSTANDING INDEBTEDNESS, (II) THE WEIGHTED AVERAGE
LIFE TO MATURITY OF SUCH INDEBTEDNESS IS NOT DECREASED, (III) THE OBLIGOR(S)
WITH RESPECT TO SUCH REFINANCING INDEBTEDNESS ARE THE SAME PERSONS WHICH ARE
OBLIGORS WITH RESPECT TO THE INDEBTEDNESS REFINANCED THEREBY, AND (IV) IN THE
CASE OF ANY SUCH REFINANCING INDEBTEDNESS, (A) THE COVENANTS, DEFAULTS AND
SIMILAR PROVISIONS APPLICABLE TO SUCH REFINANCING INDEBTEDNESS OR OBLIGATIONS
ARE NO MORE RESTRICTIVE IN ANY MATERIAL RESPECT THAN THE PROVISIONS CONTAINED IN
THIS AGREEMENT AND DO NOT CONFLICT WITH, OR

 

25

--------------------------------------------------------------------------------


 


CAUSE A BREACH OF, ANY PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND (B) SUCH REFINANCING INDEBTEDNESS IS OTHERWISE UPON TERMS AND SUBJECT TO
DEFINITIVE DOCUMENTATION WHICH IS CUSTOMARY FOR INDEBTEDNESS OF THIS TYPE
INCURRED BY A SIMILARLY SITUATED BORROWER;


 


(D)           INDEBTEDNESS OF BORROWER OR ANY OF ITS SUBSIDIARIES UNDER (I)
INTEREST RATE AGREEMENTS ENTERED INTO TO PROTECT BORROWER OR ANY OF ITS
SUBSIDIARIES AGAINST FLUCTUATIONS IN INTEREST RATES IN RESPECT OF INDEBTEDNESS
OTHERWISE PERMITTED UNDER THIS AGREEMENT OR (II) OTHER HEDGING AGREEMENTS
PROVIDING PROTECTION AGAINST FLUCTUATIONS IN CURRENCY VALUES OR IN THE PRICE OF
COMMODITIES AND RAW MATERIALS IN CONNECTION WITH BORROWER’S OR ANY OF ITS
SUBSIDIARIES’ OPERATIONS SO LONG AS SUCH OTHER HEDGING AGREEMENTS ARE USED FOR
BUSINESS PURPOSES AND NOT FOR SPECULATIVE PURPOSES;


 


(E)           INDEBTEDNESS OF BORROWER OR ANY OF ITS SUBSIDIARIES CONSISTING OF
(I) CAPITAL LEASE OBLIGATIONS, (II) DEBT INCURRED TO FINANCE THE COST (INCLUDING
THE COST OF CONSTRUCTION) OF ACQUISITION OF PROPERTY AND/OR (III) INDEBTEDNESS
OF A SUBSIDIARY OF BORROWER OUTSTANDING ON THE DATE SUCH PERSON BECOMES A
SUBSIDIARY PURSUANT TO A PERMITTED ACQUISITION  (OTHER THAN INDEBTEDNESS ISSUED
AS CONSIDERATION IN, OR TO PROVIDE ANY PORTION OF THE FUNDS UTILIZED TO
CONSUMMATE, SUCH PERMITTED ACQUISITION) (COLLECTIVELY, “PURCHASE MONEY
INDEBTEDNESS”), PROVIDED THE AGGREGATE PRINCIPAL AMOUNT OF ALL INDEBTEDNESS
DESCRIBED IN CLAUSES (I), (II) AND (III) SHALL NOT EXCEED $5,000,000 AT ANY TIME
OUTSTANDING (THE “PURCHASE MONEY BASKET”);


 


(F)            CONTINGENT OBLIGATIONS PERMITTED UNDER SECTION 3.4;


 


(G)           UNSECURED, SUBORDINATED DEBT OF HOLDINGS EVIDENCED BY PROMISSORY
NOTES IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT IN AN AGGREGATE
PRINCIPAL AMOUNT NOT EXCEEDING $5,000,000 AT ANY TIME OUTSTANDING AND ISSUED
SOLELY AS CONSIDERATION FOR THE REPURCHASE OR REDEMPTION OF ANY STOCK OF
HOLDINGS HELD BY ANY OFFICERS OR MANAGERS OF HOLDINGS OR ANY OF ITS
SUBSIDIARIES;


 


(H)           UNSECURED INDEBTEDNESS OF HOLDINGS OWING TO BORROWER TO EVIDENCE
ANY ADVANCES MADE BY BORROWER TO HOLDINGS SOLELY FOR THE PURPOSES SET FORTH IN
SECTIONS 3.5(A), 3.5(C) AND 3.5(D);


 


(I)            CUSTOMARY EARN-OUT OBLIGATIONS OWING BY HOLDINGS OR ANY
SUBSIDIARY IN CONNECTION WITH ANY PERMITTED ACQUISITION, PROVIDED THAT SUCH
INDEBTEDNESS SHALL CONSTITUTE SUBORDINATED DEBT AND SHALL BE ON SUCH OTHER TERMS
AND CONDITIONS REASONABLY SATISFACTORY TO AGENT;


 


(J)            UNSECURED, SUBORDINATED DEBT OF HOLDINGS OR ANY SUBSIDIARY ISSUED
AS CONSIDERATION FOR ANY PERMITTED ACQUISITION, PROVIDED THAT (I) AFTER SUCH
PERMITTED ACQUISITION AND AFTER GIVING EFFECT THERETO ON A PRO FORMA BASIS, NO
DEFAULT OR EVENT OF DEFAULT SHALL THEN EXIST, (II) SUCH SUBORDINATED DEBT IS ON
TERMS AND CONDITIONS REASONABLY SATISFACTORY TO AGENT, AND (III) SUCH
INDEBTEDNESS SHALL NOT HAVE ANY PRINCIPAL PAYMENTS DUE PRIOR TO THE SIXTH
ANNIVERSARY OF THE CLOSING DATE;

 

26

--------------------------------------------------------------------------------


 


(K)           INDEBTEDNESS OF ANY FOREIGN SUBSIDIARIES TO PERSONS OTHER THAN
BORROWER OR ANY SUBSIDIARY IN SUPPORT OF THE WORKING CAPITAL NEEDS OF SUCH
FOREIGN SUBSIDIARY NOT TO EXCEED $5,000,000 IN THE AGGREGATE AT ANY TIME
OUTSTANDING; AND


 


(L)            ANY OTHER UNSECURED INDEBTEDNESS NOT TO EXCEED $1,000,000 IN THE
AGGREGATE AT ANY TIME OUTSTANDING.


 


3.2           LIENS AND RELATED MATTERS.


 


(A)           NO LIENS.  HOLDINGS AND BORROWER SHALL NOT AND SHALL NOT CAUSE OR
PERMIT BORROWER’S SUBSIDIARIES TO DIRECTLY OR INDIRECTLY CREATE, INCUR, ASSUME
OR PERMIT TO EXIST ANY LIEN ON OR WITH RESPECT TO ANY PROPERTY OR ASSET OF
HOLDINGS, BORROWER, OR ANY SUCH SUBSIDIARY, WHETHER NOW OWNED OR HEREAFTER
ACQUIRED, OR ANY INCOME OR PROFITS THEREFROM, EXCEPT PERMITTED ENCUMBRANCES
(INCLUDING, WITHOUT LIMITATION, THOSE LIENS CONSTITUTING PERMITTED ENCUMBRANCES
EXISTING ON THE DATE HEREOF AND RENEWALS AND EXTENSIONS THEREOF, AS SET FORTH ON
SCHEDULE 3.2).


 


(B)           NO NEGATIVE PLEDGES.  HOLDINGS AND BORROWER SHALL NOT AND SHALL
NOT CAUSE OR PERMIT BORROWER’S SUBSIDIARIES TO DIRECTLY OR INDIRECTLY ENTER INTO
OR ASSUME ANY AGREEMENT (OTHER THAN THE LOAN DOCUMENTS) PROHIBITING THE CREATION
OR ASSUMPTION OF ANY LIEN UPON ITS PROPERTIES OR ASSETS, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED, OTHER THAN (I) AGREEMENTS GOVERNING PURCHASE MONEY
INDEBTEDNESS OR INDEBTEDNESS INCURRED UNDER SECTION 3.1(K) OTHERWISE PERMITTED
HEREBY SO LONG AS SUCH PROHIBITION OR LIMITATION SHALL APPLY ONLY AGAINST THE
ASSETS FINANCED THEREBY AND TO PROCEEDS THEREOF; (II) PROVISIONS RESTRICTING
SUBLETTING OR ASSIGNMENT UNDER ANY LEASE GOVERNING A LEASEHOLD INTEREST OR LEASE
OF PERSONAL PROPERTY: (III) RESTRICTIONS WITH RESPECT TO A SUBSIDIARY IMPOSED
PURSUANT TO ANY AGREEMENT WHICH HAS BEEN ENTERED INTO FOR THE SALE OF
DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE EQUITY INTERESTS OR ASSETS OF
SUCH SUBSIDIARY, SO LONG AS SUCH SALE OR DISPOSITION OF ALL OR SUBSTANTIALLY ALL
OF THE EQUITY INTERESTS OR ASSETS OF SUCH SUBSIDIARY IS PERMITTED UNDER THIS
AGREEMENT; AND (IV) RESTRICTIONS ON ASSIGNMENTS OR SUBLICENSING OF LICENSED
INTELLECTUAL PROPERTY.


 


(C)           NO RESTRICTIONS ON SUBSIDIARY DISTRIBUTIONS TO BORROWER.  EXCEPT
AS PROVIDED HEREIN OR EXCEPT PURSUANT TO AGREEMENTS RELATING TO INDEBTEDNESS
INCURRED UNDER SECTION 3.1(K), HOLDINGS AND BORROWER SHALL NOT AND SHALL NOT
CAUSE OR PERMIT BORROWER’S SUBSIDIARIES TO DIRECTLY OR INDIRECTLY CREATE OR
OTHERWISE CAUSE OR SUFFER TO EXIST OR BECOME EFFECTIVE ANY CONSENSUAL
ENCUMBRANCE OR RESTRICTION OF ANY KIND ON THE ABILITY OF ANY SUCH SUBSIDIARY TO:
(1) PAY DIVIDENDS OR MAKE ANY OTHER DISTRIBUTION ON ANY OF SUCH PERSON’S STOCK
OWNED BY BORROWER OR ANY OTHER SUBSIDIARY; (2) PAY ANY INDEBTEDNESS OWED TO
BORROWER OR ANY OTHER SUBSIDIARY; (3) MAKE LOANS OR ADVANCES TO BORROWER OR ANY
OTHER SUBSIDIARY; OR (4) EXCEPT IN RESPECT OF TRANSFERS OF PROPERTY OR ASSETS
FINANCED OR LICENSED PURSUANT TO AGREEMENTS GOVERNING PURCHASE MONEY
INDEBTEDNESS OR LICENSES PERMITTED HEREBY, TRANSFER ANY OF ITS PROPERTY OR
ASSETS TO BORROWER OR ANY OTHER SUBSIDIARY.


 


(D)           PURCHASE MONEY INDEBTEDNESS.  IF REQUESTED BY A LENDER OF PURCHASE
MONEY INDEBTEDNESS IN CONNECTION WITH AN EXTENSION OF CREDIT TO BORROWER OR ANY
SUBSIDIARY WHICH IS OTHERWISE PERMITTED BY THIS AGREEMENT, ANY LIEN OR SECURITY
INTEREST OF AGENT FOR THE

 

27

--------------------------------------------------------------------------------


 


BENEFIT OF THE LENDERS IN OR UPON THE ASSET(S) BEING ACQUIRED BY BORROWER OR ANY
SUBSIDIARY AND FINANCED BY SUCH LENDER OF PURCHASE MONEY INDEBTEDNESS MAY BE
RELEASED OR EXPRESSLY SUBORDINATED TO THE LIEN OR SECURITY INTEREST THEREIN OF
SUCH LENDER OF PURCHASE MONEY INDEBTEDNESS ON TERMS AND CONDITIONS REASONABLY
ACCEPTABLE TO AGENT AND SUCH LENDER OF PURCHASE MONEY INDEBTEDNESS, WHICH TERMS
MAY INCLUDE AN AGREEMENT BY AGENT NOT TO FORECLOSE UPON THE ASSET(S) BEING
FINANCED BY THE LENDER OF PURCHASE MONEY INDEBTEDNESS WITHOUT THE PRIOR WRITTEN
CONSENT OF SUCH LENDER OF PURCHASE MONEY INDEBTEDNESS, AND THE LENDERS HEREBY
SEVERALLY AUTHORIZE AGENT TO ENTER INTO SUCH AN AGREEMENT.


 


3.3           INVESTMENTS.  HOLDINGS AND BORROWER SHALL NOT AND SHALL NOT CAUSE
OR PERMIT BORROWER’S SUBSIDIARIES TO DIRECTLY OR INDIRECTLY MAKE OR OWN ANY
INVESTMENT IN ANY PERSON EXCEPT:


 


(A)           BORROWER AND ITS SUBSIDIARIES MAY MAKE AND OWN INVESTMENTS IN CASH
EQUIVALENTS AND HOLD CASH IN DEPOSIT ACCOUNTS OR SECURITIES ACCOUNTS IN THE
ORDINARY COURSE OF BUSINESS;


 


(B)           HOLDINGS AND ITS SUBSIDIARIES MAY MAKE INTERCOMPANY LOANS TO EACH
OTHER TO THE EXTENT PERMITTED UNDER SECTIONS 3.1(B) AND (H);


 


(C)           BORROWER AND ITS SUBSIDIARIES MAY HOLD THE INVESTMENTS EXISTING ON
THE CLOSING DATE AND IDENTIFIED ON SCHEDULE 3.3, PLUS ANY ADDITIONS THERETO
OTHERWISE PERMITTED BY THIS SECTION 3.3;


 


(D)           BORROWER AND ITS SUBSIDIARIES MAY ACQUIRE AND HOLD INVESTMENTS
(INCLUDING DEBT OBLIGATIONS) RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR
REORGANIZATION OF SUPPLIERS AND CUSTOMERS AND IN SETTLEMENT OF DELINQUENT
OBLIGATIONS OF, AND OTHER DISPUTES WITH, CUSTOMERS AND SUPPLIERS ARISING IN THE
ORDINARY COURSE OF BUSINESS;


 


(E)           BORROWER AND ITS SUBSIDIARIES MAY ENTER INTO INTEREST RATE
AGREEMENTS AND OTHER HEDGING AGREEMENTS AS PERMITTED UNDER SECTION 3.1;


 


(F)            BORROWER AND ITS SUBSIDIARIES MAY MAKE DEPOSITS MADE IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICES TO SUPPLIERS OR
SERVICERS AND TO SECURE THE PERFORMANCE OF LEASES;


 


(G)           BORROWER AND ITS SUBSIDIARIES MAY INCUR GUARANTEES PERMITTED BY
SECTION 3.4;


 


(H)           BORROWER AND ITS SUBSIDIARIES MAY MAKE LOANS AND ADVANCES TO
EMPLOYEES FOR MOVING, ENTERTAINMENT, TRAVEL AND OTHER SIMILAR EXPENSES OF
BORROWER AND ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS NOT TO EXCEED
$1,000,000 IN THE AGGREGATE AT ANY TIME OUTSTANDING;


 


(I)            (I) HOLDINGS MAY MAKE INVESTMENTS IN BORROWER, (II) BORROWER MAY
MAKE INVESTMENTS IN ANY SUBSIDIARY THAT IS A GUARANTOR AND ANY SUBSIDIARY THAT
IS A GUARANTOR MAY

 

28

--------------------------------------------------------------------------------


 


MAKE INVESTMENTS IN ANY OTHER SUBSIDIARY THAT IS A GUARANTOR AND (III) ANY
SUBSIDIARY THAT IS NOT A GUARANTOR MAY MAKE INVESTMENTS IN ANY OTHER SUBSIDIARY
THAT IS NOT A GUARANTOR;


 


(J)            BORROWER AND ITS SUBSIDIARIES MAY HOLD INVESTMENTS CONSISTING OF
NON-CASH CONSIDERATION RECEIVED IN CONNECTION WITH ASSET DISPOSITIONS PERMITTED
UNDER SECTION 3.7(B)(III);


 


(K)           BORROWER AND ITS SUBSIDIARIES MAY EFFECT PERMITTED ACQUISITIONS IN
ACCORDANCE WITH THE REQUIREMENTS OF SECTION 3.6;


 


(L)            BORROWER AND ITS DOMESTIC SUBSIDIARIES MAY MAKE INVESTMENTS IN
ANY FOREIGN SUBSIDIARY OF BORROWER SO LONG AS (I) THE SUM OF (A) THE AGGREGATE
AMOUNT OF SUCH INVESTMENTS MADE IN THE THEN CURRENT FISCAL YEAR PLUS (B) THE
AGGREGATE AMOUNT OF INTERCOMPANY INDEBTEDNESS PURSUANT TO SECTION 3.1(B)(III)
INCURRED IN SUCH FISCAL YEAR BY FOREIGN SUBSIDIARIES OF BORROWER AND NOT YET
REPAID PLUS (C) THE AGGREGATE AMOUNT OF CONTINGENT OBLIGATIONS INCURRED BY
BORROWER OR ANY DOMESTIC SUBSIDIARY OF BORROWER FOR THE BENEFIT OF ANY FOREIGN
SUBSIDIARY OF BORROWER IN SUCH FISCAL YEAR PURSUANT TO SECTIONS 3.4(G) AND (H)
WHICH REMAIN OUTSTANDING AT SUCH TIME DOES NOT EXCEED THE FOREIGN INVESTMENT
BASKET FOR SUCH FISCAL YEAR AND (II) NO EVENT OF DEFAULT EXISTS AT THE TIME OF
THE MAKING OF ANY SUCH INVESTMENT OR WOULD RESULT THEREFROM;


 


(M)          HOLDINGS MAY HOLD PROMISSORY NOTES ISSUED BY ANY OFFICER OR
EMPLOYEE OF HOLDINGS OR ANY OF ITS SUBSIDIARIES SOLELY AS CONSIDERATION FOR THE
PURCHASE OF HOLDINGS COMMON STOCK;


 


(N)           BORROWER MAY CREATE NEW SUBSIDIARIES IN ACCORDANCE WITH SECTION
3.13 SO LONG AS ANY INVESTMENT MADE IN ANY NEW FOREIGN SUBSIDIARY IS OTHERWISE
PERMITTED BY THIS SECTION 3.3;


 


(O)           BORROWER AND ITS SUBSIDIARIES MAY MAKE INVESTMENTS CONSTITUTING
ENDORSEMENTS FOR COLLECTION OR DEPOSIT IN THE ORDINARY COURSE OF BUSINESS;


 


(P)           BORROWER AND ITS SUBSIDIARIES MAY MAKE OTHER INVESTMENTS NOT
EXPRESSLY PERMITTED BY CLAUSES (A) THROUGH (O) ABOVE SO LONG AS (I) BOTH BEFORE
AND AFTER GIVING EFFECT TO SUCH INVESTMENT ON A PRO FORMA BASIS, BORROWER IS IN
COMPLIANCE WITH THE COVENANTS SET FORTH IN SECTIONS 4.2, 4.3 AND 4.4 AND
BORROWER HAS A PRO FORMA LEVERAGE RATIO OF NOT MORE THAN 1.5 TO 1.0 AND (II)
SUCH INVESTMENTS DO NOT EXCEED (1) $5,000,000 IN THE AGGREGATE IN ANY FISCAL
YEAR OR (2) $12,500,000 IN THE AGGREGATE AT ANY TIME OUTSTANDING; AND


 


(Q)           BORROWER AND IT SUBSIDIARIES MAY MAKE OTHER INVESTMENTS NOT
EXPRESSLY PERMITTED BY CLAUSES (A) THROUGH (P) ABOVE, SO LONG AS SUCH
INVESTMENTS DO NOT EXCEED (I) $5,000,000 IN THE AGGREGATE IN ANY FISCAL YEAR OR
(II) $12,500,000 IN THE AGGREGATE AT ANY TIME OUTSTANDING.


 


3.4           CONTINGENT OBLIGATIONS.  HOLDINGS AND BORROWER SHALL NOT AND SHALL
NOT CAUSE OR PERMIT BORROWER’S SUBSIDIARIES TO DIRECTLY OR INDIRECTLY CREATE OR
BECOME OR BE LIABLE WITH RESPECT TO ANY CONTINGENT OBLIGATION EXCEPT:

 

29

--------------------------------------------------------------------------------


 


(A)           LETTER OF CREDIT OBLIGATIONS;


 


(B)           THOSE RESULTING FROM ENDORSEMENT OF NEGOTIABLE INSTRUMENTS FOR
COLLECTION IN THE ORDINARY COURSE OF BUSINESS;


 


(C)           THOSE EXISTING ON THE CLOSING DATE AND DESCRIBED IN SCHEDULE 3.4;


 


(D)           THOSE ARISING UNDER INDEMNITY AGREEMENTS TO TITLE INSURERS TO
CAUSE SUCH TITLE INSURERS TO ISSUE TO AGENT MORTGAGEE TITLE INSURANCE POLICIES;


 


(E)           THOSE ARISING WITH RESPECT TO CUSTOMARY INDEMNIFICA­TION
OBLIGATIONS OR PURCHASE PRICE (INCLUDING PURCHASE PRICE ADJUSTMENTS AS A RESULT
OF WORKING CAPITAL TESTS) ADJUSTMENTS INCURRED IN CONNECTION WITH ASSET
DISPOSITIONS PERMITTED HEREUNDER OR PERMITTED ACQUISITIONS;


 


(F)            THOSE INCURRED IN THE ORDINARY COURSE OF BUSINESS WITH RESPECT TO
SURETY AND APPEAL BONDS, PERFORMANCE AND RETURN-OF-MONEY BONDS AND OTHER SIMILAR
OBLIGATIONS;


 


(G)           THOSE INCURRED WITH RESPECT TO INDEBTEDNESS PERMITTED BY SECTION
3.1, PROVIDED THAT (I) ANY SUCH CONTINGENT OBLIGATION IS SUBORDINATED TO THE
OBLIGATIONS TO THE SAME EXTENT AS THE INDEBTEDNESS TO WHICH IT RELATES IS
SUBORDINATED TO THE OBLIGATIONS, (II) THE SUM OF (A) THE AGGREGATE AMOUNT OF
SUCH CONTINGENT OBLIGATIONS INCURRED IN SUCH FISCAL YEAR BY BORROWER OR ANY
DOMESTIC SUBSIDIARY OF BORROWER FOR THE BENEFIT OF ANY FOREIGN SUBSIDIARY OF
BORROWER WHICH REMAIN OUTSTANDING AT SUCH TIME PLUS (B) THE AGGREGATE AMOUNT OF
CONTINGENT OBLIGATIONS INCURRED BY BORROWER OR ANY DOMESTIC SUBSIDIARY OF
BORROWER FOR THE BENEFIT OF ANY FOREIGN SUBSIDIARY OF BORROWER IN SUCH FISCAL
YEAR PURSUANT TO SECTION 3.4(H) WHICH REMAIN OUTSTANDING, PLUS (C) THE AGGREGATE
AMOUNT OF INTERCOMPANY INDEBTEDNESS PURSUANT TO SECTION 3.1(B)(III) INCURRED IN
SUCH FISCAL YEAR BY FOREIGN SUBSIDIARIES OF BORROWER AND NOT YET REPAID PLUS (D)
THE AGGREGATE AMOUNT OF INVESTMENTS PURSUANT TO SECTION 3.3(L) IN SUCH FISCAL
YEAR BY BORROWER OR ANY DOMESTIC SUBSIDIARY OF BORROWER IN ANY FOREIGN
SUBSIDIARY DOES NOT EXCEED THE FOREIGN INVESTMENT BASKET FOR SUCH FISCAL YEAR,
(III) EXCEPT AS PROVIDED IN CLAUSE (II) ABOVE, NO CREDIT PARTY MAY INCUR
CONTINGENT OBLIGATIONS IN RESPECT OF INDEBTEDNESS OF ANY PERSON THAT IS NOT A
CREDIT PARTY UNDER THIS CLAUSE (G) AND (IV) NO EVENT OF DEFAULT MAY EXIST AT THE
TIME OF THE INCURRENCE OF SUCH CONTINGENT OBLIGATION OR WOULD RESULT THEREFROM;


 


(H)           THOSE INCURRED FOR THE BENEFIT OF ANY SUBSIDIARY OF BORROWER
(OTHER THAN THOSE INCURRED WITH RESPECT TO INDEBTEDNESS PERMITTED BY SECTION
3.1) IF THE PRIMARY OBLIGATION IS NOT PROHIBITED BY THIS AGREEMENT, PROVIDED
THAT (I) ANY SUCH CONTINGENT OBLIGATION IS SUBORDINATED TO THE OBLIGATIONS TO
THE SAME EXTENT AS THE PRIMARY OBLIGATION TO WHICH IT RELATES IS SUBORDINATED TO
THE OBLIGATIONS, (II) THE SUM OF (A) THE AGGREGATE AMOUNT OF SUCH CONTINGENT
OBLIGATIONS INCURRED IN SUCH FISCAL YEAR BY BORROWER OR ANY DOMESTIC SUBSIDIARY
OF BORROWER FOR THE BENEFIT OF ANY FOREIGN SUBSIDIARY OF BORROWER WHICH REMAIN
OUTSTANDING AT SUCH TIME PLUS (B) THE AGGREGATE AMOUNT OF CONTINGENT OBLIGATIONS
INCURRED BY BORROWER OR ANY DOMESTIC SUBSIDIARY OF BORROWER FOR THE BENEFIT OF
ANY FOREIGN SUBSIDIARY OF BORROWER IN SUCH FISCAL YEAR PURSUANT TO SECTION
3.4(G) WHICH REMAIN OUTSTANDING, PLUS (C) THE AGGREGATE AMOUNT OF INTERCOMPANY
INDEBTEDNESS PURSUANT TO SECTION 3.1(B)(III) INCURRED IN SUCH FISCAL YEAR BY

 

30

--------------------------------------------------------------------------------


 


FOREIGN SUBSIDIARIES OF BORROWER AND NOT YET REPAID PLUS (D) THE AGGREGATE
AMOUNT OF INVESTMENTS PURSUANT TO SECTION 3.3(L) IN SUCH FISCAL YEAR BY BORROWER
OR ANY DOMESTIC SUBSIDIARY OF BORROWER IN ANY FOREIGN SUBSIDIARY DOES NOT EXCEED
THE FOREIGN INVESTMENT BASKET FOR SUCH FISCAL YEAR AND (III) NO EVENT OF DEFAULT
EXISTS AT THE TIME OF THE INCURRENCE OF SUCH CONTINGENT OBLIGATION OR WOULD
RESULT THEREFROM; AND


 


(I)            ANY OTHER CONTINGENT OBLIGATIONS NOT EXPRESSLY PERMITTED BY
CLAUSES (A) THROUGH (H) ABOVE, SO LONG AS ANY SUCH OTHER CONTINGENT OBLIGATIONS,
IN THE AGGREGATE AT ANY TIME OUTSTANDING, DO NOT EXCEED $2,000,000.


 


3.5           RESTRICTED PAYMENTS.  HOLDINGS AND BORROWER SHALL NOT AND SHALL
NOT CAUSE OR PERMIT BORROWER’S SUBSIDIARIES TO DIRECTLY OR INDIRECTLY DECLARE,
ORDER, PAY, MAKE OR SET APART ANY SUM FOR ANY RESTRICTED PAYMENT, EXCEPT THAT:


 


(A)           BORROWER MAY MAKE PAYMENTS AND DISTRIBUTIONS TO HOLDINGS THAT ARE
USED BY HOLDINGS TO PAY FEDERAL, STATE AND LOCAL INCOME TAXES THEN DUE AND OWING
AND INTEREST AND PENALTIES WITH RESPECT THERETO, FRANCHISE TAXES AND OTHER
SIMILAR LICENSING EXPENSES, INSIDE DIRECTORS’ FEES NOT TO EXCEED $100,000 PER
DIRECTOR IN ANY FISCAL YEAR OF BORROWER, DIRECTORS’ FEES TO DIRECTORS OTHER THAN
INSIDE DIRECTORS CONSISTENT WITH FEES PAID BY OTHER SIMILARLY SITUATED PUBLIC
COMPANIES, DIRECTORS’ AND OFFICERS’ INSURANCE PREMIUMS, CLAIMS FOR
INDEMNIFICATION MADE BY AN OFFICER OR DIRECTOR IN ACCORDANCE WITH APPLICABLE LAW
AND PURSUANT TO THE ORGANIZATIONAL DOCUMENTS OF THE RELEVANT CREDIT PARTY,
ACCOUNTING EXPENSES, DE MINIMIS CORPORATE EXPENSES, EXPENSES RELATED TO FILINGS
WITH THE SEC AND OTHER GOVERNMENTAL AUTHORITIES, IN EACH CASE INCURRED IN THE
ORDINARY COURSE OF BUSINESS; PROVIDED THAT BORROWER’S AGGREGATE CONTRIBUTION TO
TAXES AS A RESULT OF THE FILING OF A CONSOLIDATED OR COMBINED RETURN BY HOLDINGS
SHALL NOT BE GREATER, NOR THE AGGREGATE RECEIPT OF TAX BENEFITS LESS, THAN THEY
WOULD HAVE BEEN HAD BORROWER NOT FILED A CONSOLIDATED OR COMBINED RETURN WITH
HOLDINGS; PROVIDED FURTHER THAT ANY MATERIAL REFUND NOT APPLIED TO FUTURE TAX
LIABILITIES SHALL BE PROMPTLY RETURNED BY HOLDINGS TO BORROWER;


 


(B)           WHOLLY-OWNED SUBSIDIARIES OF BORROWER OR ANOTHER CREDIT PARTY
(OTHER THAN HOLDINGS) MAY MAKE RESTRICTED PAYMENTS TO THEIR DIRECT PARENTS AND
NON WHOLLY-OWNED SUBSIDIARIES OF BORROWER OR ANOTHER CREDIT PARTY (OTHER THAN
HOLDINGS) MAY MAKE RESTRICTED PAYMENTS PRO RATA TO THE HOLDERS OF THEIR STOCK;


 


(C)           BORROWER MAY PAY DIVIDENDS TO HOLDINGS TO PERMIT HOLDINGS TO
REPURCHASE STOCK OWNED BY EMPLOYEES OF BORROWER WHOSE EMPLOYMENT WITH BORROWER
AND ITS AFFILIATES HAS BEEN TERMINATED, PROVIDED THAT SUCH DIVIDEND PAYMENTS
SHALL NOT EXCEED $2,000,000 IN ANY FISCAL YEAR OR $5,000,000 DURING THE TERM OF
THIS AGREEMENT AND PROVIDED THAT NO EVENT OF DEFAULT EXISTS AT THE TIME OF SUCH
RESTRICTED PAYMENT OR WOULD OCCUR AS A RESULT THEREOF (PROVIDED THAT (I) THE
FOREGOING PROVISO SHALL NOT APPLY TO AMOUNTS EXPENDED BY HOLDINGS PURSUANT TO
THIS CLAUSE (C) SOLELY FROM (X) CASH PROCEEDS RECEIVED FROM NEW ISSUANCES OF
HOLDINGS COMMON STOCK IF RECEIVED SUBSTANTIALLY CONTEMPORANEOUSLY WITH AND USED
SOLELY TO EFFECT A REDEMPTION OF AN EXECUTIVE’S STOCK AND (Y) THE PROCEEDS OF
KEY MAN LIFE INSURANCE IF THE PROCEEDS ARE USED TO REPURCHASE THE STOCK
DESCRIBED ABOVE FROM A DECEASED OR INCAPACITATED EMPLOYEE OR MANAGER,

 

31

--------------------------------------------------------------------------------


 


AND (II) HOLDINGS MAY REPURCHASE HOLDINGS COMMON STOCK FROM MANAGEMENT OF
BORROWER OR ANY SUBSIDIARY THROUGH THE CANCELLATION OF INDEBTEDNESS OWING BY
SUCH OFFICER OR MANAGER);


 


(D)           BORROWER MAY PAY DIVIDENDS TO HOLDINGS SOLELY FOR THE PAYMENT OF
THE REASONABLE OUT-OF-POCKET EXPENSES OF GTCR AND ITS AFFILIATES TO THE EXTENT
INCURRED SOLELY IN CONNECTION WITH GTCR’S OR SUCH AFFILIATE’S INVESTMENT IN, AND
SOLELY ON BEHALF OF, HOLDINGS AND BORROWER;


 


(E)           BORROWER MAY MAKE RESTRICTED PAYMENTS TO HOLDINGS TO PERMIT
HOLDINGS TO MAKE DIVIDENDS TO ITS STOCKHOLDERS THAT, WHEN AGGREGATED WITH ALL
RESTRICTED PAYMENTS PREVIOUSLY MADE AFTER THE CLOSING DATE PURSUANT TO THIS
SECTION 3.5(E), DO NOT EXCEED AN AMOUNT EQUAL TO 20% OF THE CUMULATIVE POSITIVE
NET INCOME OF THE BORROWER AND ITS SUBSIDIARIES FOR THE PERIOD FROM JANUARY 1,
2004 THROUGH THE END OF THE MOST RECENT FISCAL QUARTER OR FISCAL YEAR FOR WHICH
BORROWER HAS DELIVERED THE FINANCIAL STATEMENTS REQUIRED PURSUANT TO SECTION
4.5(A) OR (B); PROVIDED, THAT (I) AT THE TIME OF SUCH RESTRICTED PAYMENT THERE
SHALL EXIST NO DEFAULT OR EVENT OF DEFAULT, (II) BOTH BEFORE AND AFTER GIVING
EFFECT TO SUCH RESTRICTED PAYMENT ON A PRO FORMA BASIS, BORROWER IS IN
COMPLIANCE WITH THE COVENANTS SET FORTH IN SECTIONS 4.2, 4.3 AND 4.4 AND HAS A
PRO FORMA LEVERAGE RATIO OF NOT MORE THAN 1.5 TO 1.0, AND (III) AFTER GIVING
EFFECT TO SUCH RESTRICTED PAYMENT, AT LEAST $10,000,000 OF BORROWING
AVAILABILITY WOULD EXIST; AND


 


(F)            BORROWER MAY MAKE RESTRICTED PAYMENTS TO HOLDINGS AND HOLDINGS
MAY MAKE RESTRICTED PAYMENTS, IN EACH CASE, TO EFFECT THE SHARE REPURCHASE.


 


3.6           RESTRICTION ON FUNDAMENTAL CHANGES.  HOLDINGS AND BORROWER SHALL
NOT AND SHALL NOT CAUSE OR PERMIT BORROWER’S SUBSIDIARIES TO DIRECTLY OR
INDIRECTLY:  (A) AMEND, MODIFY OR WAIVE ANY TERM OR PROVISION OF ITS
ORGANIZATIONAL DOCUMENTS, INCLUDING ITS ARTICLES OF INCORPORATION, CERTIFICATES
OF DESIGNATIONS PERTAINING TO PREFERRED STOCK, BY-LAWS, PARTNERSHIP AGREEMENT OR
OPERATING AGREEMENT UNLESS REQUIRED BY LAW EXCEPT IF SUCH AMENDMENT,
MODIFICATION, OR WAIVER COULD NOT REASONABLY BE EXPECTED TO HAVE AN ADVERSE
EFFECT ON AGENT OR LENDERS OR AFFECT IN ANY RESPECT ANY LIENS IN FAVOR OF AGENT
AND LENDERS; (B) ENTER INTO ANY TRANSACTION OF MERGER OR CONSOLIDATION EXCEPT
PURSUANT TO A PERMITTED ACQUISITION AND EXCEPT, UPON NOT LESS THAN FIVE (5)
BUSINESS DAYS PRIOR WRITTEN NOTICE TO AGENT, ANY SUBSIDIARY OF BORROWER MAY BE
MERGED WITH OR INTO ANY WHOLLY-OWNED SUBSIDIARY OF BORROWER SO LONG AS IF EITHER
SUCH SUBSIDIARY WAS A GUARANTOR PRIOR TO SUCH MERGER, THE SURVIVING SUBSIDIARY
IS A GUARANTOR; (C) LIQUIDATE, WIND-UP OR DISSOLVE ITSELF (OR SUFFER ANY
LIQUIDATION OR DISSOLUTION); OR (D) ACQUIRE BY PURCHASE OR OTHERWISE ALL OR ANY
SUBSTANTIAL PART OF THE BUSINESS OR ASSETS OF ANY OTHER PERSON EXCEPT PURSUANT
TO A PERMITTED ACQUISITION.


 

Notwithstanding the foregoing, Borrower may acquire all or substantially all of
the assets or Stock of any Person (the “Target”) (in each case, a “Permitted
Acquisition”) subject to the satisfaction of each of the following conditions or
waiver thereof by the Requisite Lenders:

 

(I)            AGENT SHALL RECEIVE AT LEAST 15 BUSINESS DAYS’ PRIOR WRITTEN
NOTICE OF SUCH PROPOSED PERMITTED ACQUISITION, WHICH NOTICE SHALL INCLUDE A
REASONABLY DETAILED DESCRIPTION OF SUCH PROPOSED PERMITTED ACQUISITION;

 

32

--------------------------------------------------------------------------------


 

(II)           SUCH PERMITTED ACQUISITION SHALL ONLY INVOLVE A BUSINESS (A) OF
THE TYPE ENGAGED IN BY BORROWER AS OF THE CLOSING DATE, (B) SUBSTANTIALLY
SIMILAR TO THE BUSINESS ENGAGED IN BY BORROWER AS OF THE CLOSING DATE OR (C)
THAT TRANSPORTS ON BEHALF OF THIRD PARTIES DATA COMMUNICATIONS AND WHICH
BUSINESS WOULD NOT SUBJECT AGENT OR ANY LENDER TO REGULATORY OR THIRD PARTY
APPROVALS IN CONNECTION WITH THE EXERCISE OF ITS RIGHTS AND REMEDIES UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENTS OTHER THAN APPROVALS APPLICABLE TO THE
EXERCISE OF SUCH RIGHTS AND REMEDIES WITH RESPECT TO BORROWER PRIOR TO SUCH
PERMITTED ACQUISITION;

 

(III)          SUCH PERMITTED ACQUISITION SHALL BE CONSENSUAL AND SHALL HAVE
BEEN APPROVED BY THE TARGET’S BOARD OF DIRECTORS;

 

(IV)          NO ADDITIONAL INDEBTEDNESS, GUARANTEED INDEBTEDNESS, CONTINGENT
OBLIGATIONS OR OTHER LIABILITIES OTHER THAN PURCHASE MONEY INDEBTEDNESS
PERMITTED PURSUANT TO SECTION 3.1(C)(III) SHALL BE INCURRED, ASSUMED OR
OTHERWISE BE REFLECTED ON A CONSOLIDATED BALANCE SHEET OF BORROWER AND TARGET
AFTER GIVING EFFECT TO SUCH PERMITTED ACQUISITION, EXCEPT (A) LOANS MADE
HEREUNDER, AND (B) ORDINARY COURSE TRADE PAYABLES, ACCRUED EXPENSES AND OTHER
INDEBTEDNESS OF THE TARGET TO THE EXTENT PERMITTED BY SECTION 3.1 OR 3.4;

 

(V)           BOTH BEFORE OR AFTER GIVING EFFECT TO THE PROPOSED PERMITTED
ACQUISITION ON A PRO FORMA BASIS, BORROWER IS IN COMPLIANCE WITH THE FINANCIAL
COVENANTS SET FORTH IN SECTIONS 4.2, 4.3 AND 4.4 AND (1) IF EITHER BEFORE OR
AFTER GIVING EFFECT TO THE PROPOSED PERMITTED ACQUISITION ON A PRO FORMA BASIS,
BORROWER HAS A PRO FORMA LEVERAGE RATIO OF MORE THAN 1.5 TO 1.0, THE AGGREGATE
CONSIDERATION (A) IN CONNECTION WITH ANY SINGLE PERMITTED ACQUISITION SHALL NOT
EXCEED $15,000,000, (B) IN CONNECTION WITH PERMITTED ACQUISITIONS IN ANY FISCAL
YEAR SHALL NOT EXCEED $20,000,000 AND (C) IN CONNECTION WITH ALL PERMITTED
ACQUISITIONS SINCE THE CLOSING DATE SHALL NOT EXCEED $40,000,000 OR (2) IF BOTH
BEFORE AND AFTER GIVING EFFECT TO THE PROPOSED PERMITTED ACQUISITION ON A PRO
FORMA BASIS, BORROWER HAS A PRO FORMA LEVERAGE RATIO OF NOT MORE THAN 1.5 TO
1.0, THE AGGREGATE CONSIDERATION (A) IN CONNECTION WITH ANY SINGLE PERMITTED
ACQUISITION SHALL NOT EXCEED $25,000,000, AND (B) IN CONNECTION WITH ALL
PERMITTED ACQUISITIONS SINCE THE CLOSING DATE SHALL NOT EXCEED $60,000,000, IN
EACH CASE, EXCLUDING UP TO $15,000,000 PER ACQUISITION OF CONSIDERATION PAID IN
THE FORM OF HOLDINGS COMMON STOCK AND INCLUDING ALL TRANSACTION COSTS AND ALL
INDEBTEDNESS, LIABILITIES AND CONTINGENT OBLIGATIONS INCURRED OR ASSUMED IN
CONNECTION THEREWITH OR OTHERWISE REFLECTED ON A CONSOLIDATED BALANCE SHEET OF
BORROWER AND TARGET;

 

(VI)          THE BUSINESS AND ASSETS ACQUIRED IN SUCH PERMITTED ACQUISITION
SHALL BE FREE AND CLEAR OF ALL LIENS (OTHER THAN PERMITTED ENCUMBRANCES);

 

(VII)         AT OR PRIOR TO THE CLOSING OF ANY PERMITTED ACQUISITION, AGENT
WILL BE GRANTED A FIRST PRIORITY PERFECTED LIEN (SUBJECT TO PERMITTED
ENCUMBRANCES) IN ALL ASSETS ACQUIRED PURSUANT THERETO OR IN THE ASSETS AND STOCK
OF THE TARGET IN EACH CASE TO THE EXTENT SET FORTH IN SECTION 2.7(C), AND
HOLDINGS AND BORROWER AND THE TARGET SHALL HAVE EXECUTED SUCH DOCUMENTS AND
TAKEN SUCH ACTIONS AS MAY BE REQUIRED BY AGENT IN CONNECTION THEREWITH;

 

33

--------------------------------------------------------------------------------


 

(VIII)        CONCURRENTLY WITH DELIVERY OF THE NOTICE REFERRED TO IN CLAUSE (I)
ABOVE, BORROWER SHALL HAVE DELIVERED TO AGENT, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO AGENT:

 

(A)          A PRO FORMA CONSOLIDATED BALANCE SHEET, INCOME STATEMENT AND CASH
FLOW STATEMENT OF HOLDINGS AND ITS SUBSIDIARIES (THE “ACQUISITION PRO FORMA”),
BASED ON RECENT FINANCIAL STATEMENTS, WHICH SHALL BE COMPLETE AND SHALL FAIRLY
PRESENT IN ALL MATERIAL RESPECTS THE ASSETS, LIABILITIES, FINANCIAL CONDITION
AND RESULTS OF OPERATIONS OF HOLDINGS AND ITS SUBSIDIARIES IN ACCORDANCE WITH
GAAP CONSISTENTLY APPLIED, BUT TAKING INTO ACCOUNT SUCH PERMITTED ACQUISITION
AND THE FUNDING OF ALL LOANS IN CONNECTION THEREWITH, AND SUCH ACQUISITION PRO
FORMA SHALL REFLECT THAT (X) AVERAGE DAILY BORROWING AVAILABILITY FOR THE 60-DAY
PERIOD PRECEDING THE CONSUMMATION OF SUCH PERMITTED ACQUISITION WOULD HAVE
EXCEEDED $3,000,000 ON A PRO FORMA BASIS (AFTER GIVING EFFECT TO SUCH PERMITTED
ACQUISITION AND ALL LOANS FUNDED IN CONNECTION THEREWITH AS IF MADE ON THE FIRST
DAY OF SUCH PERIOD) AND THE ACQUISITION PROJECTIONS (AS HEREINAFTER DEFINED)
SHALL REFLECT THAT SUCH BORROWING AVAILABILITY OF $3,000,000 SHALL CONTINUE FOR
AT LEAST 60 DAYS AFTER THE CONSUMMATION OF SUCH PERMITTED ACQUISITION AND (Y) ON
A PRO FORMA BASIS, NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD
RESULT AFTER GIVING EFFECT TO SUCH PERMITTED ACQUISITION AND HOLDINGS AND ITS
SUBSIDIARIES WOULD HAVE BEEN IN COMPLIANCE WITH THE FINANCIAL COVENANTS SET
FORTH IN SECTION 4  FOR THE FOUR QUARTER PERIOD REFLECTED IN THE COMPLIANCE,
PRICING, AND EXCESS CASH CERTIFICATE MOST RECENTLY DELIVERED TO AGENT PURSUANT
TO SECTION 4.5(M) PRIOR TO THE CONSUMMATION OF SUCH PERMITTED ACQUISITION (AFTER
GIVING EFFECT TO SUCH PERMITTED ACQUISITION AND ALL LOANS FUNDED IN CONNECTION
THEREWITH AS IF MADE ON THE FIRST DAY OF SUCH PERIOD);

 

(B)           SOLELY IN RESPECT OF ANY PERMITTED ACQUISITION WHERE THE TOTAL
AGGREGATE CONSIDERATION EXCEEDS $10,000,000, PROJECTIONS COVERING THE 1 YEAR
PERIOD COMMENCING ON THE DATE OF SUCH PERMITTED ACQUISITION SETTING FORTH IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE AGENT THE ANTICIPATED RESULTS
OF OPERATIONS OF THE TARGET AND HOLDINGS AND ITS SUBSIDIARIES (THE “ACQUISITION
PROJECTIONS”) BASED UPON HISTORICAL FINANCIAL DATA FOR THE TARGET OF A RECENT
DATE REASONABLY SATISFACTORY TO AGENT; WHICH ACQUISITION PROJECTIONS SHALL
EVIDENCE THAT ON A PRO FORMA BASIS, AFTER GIVING EFFECT TO ANY ADD-BACKS
APPROVED BY AGENT, (I) EBITDA FOR THE FOUR QUARTER PERIOD IMMEDIATELY FOLLOWING
SUCH PERMITTED ACQUISITION WILL BE AT LEAST $1 GREATER THAN IF SUCH ACQUISITION
HAD NOT OCCURRED AND (II) HOLDINGS AND ITS SUBSIDIARIES SHALL CONTINUE TO BE IN
COMPLIANCE WITH THE FINANCIAL COVENANTS SET FORTH IN SECTION 4 FOR THE 1 YEAR
PERIOD THEREAFTER;

 

(C)           A CERTIFICATE OF THE CHIEF FINANCIAL OFFICER (OR ANOTHER OFFICER
ACCEPTABLE TO AGENT) OF BORROWER TO THE EFFECT THAT:  (V) HOLDINGS AND ITS
SUBSIDIARIES WHEN TAKEN AS A WHOLE WILL BE SOLVENT UPON THE CONSUMMATION OF THE
PERMITTED ACQUISITION; (W) THE ACQUISITION PRO FORMA FAIRLY PRESENTS IN ALL
MATERIAL RESPECTS THE FINANCIAL CONDITION OF HOLDINGS AND ITS SUBSIDIARIES (ON A
CONSOLIDATED BASIS) AS OF THE DATE THEREOF AFTER GIVING EFFECT TO THE PERMITTED
ACQUISITION; (Y) THE ACQUISITION PROJECTIONS ARE A REASONABLE ESTIMATE OF THE
FUTURE FINANCIAL PERFORMANCE OF HOLDINGS AND ITS SUBSIDIARIES SUBSEQUENT TO THE
DATE THEREOF BASED UPON THE HISTORICAL PERFORMANCE OF HOLDINGS AND ITS
SUBSIDIARIES AND TARGET AND (Z) HOLDINGS AND ITS SUBSIDIARIES HAVE COMPLETED
THEIR DUE DILIGENCE INVESTIGATION WITH RESPECT TO THE TARGET AND SUCH

 

34

--------------------------------------------------------------------------------


 

PERMITTED ACQUISITION, WHICH INVESTIGATION WAS CONDUCTED IN A MANNER SIMILAR TO
THAT WHICH WOULD HAVE BEEN CONDUCTED BY A PRUDENT PURCHASER OF A COMPARABLE
BUSINESS AND THE RESULTS OF WHICH INVESTIGATION WERE DELIVERED TO AGENT;

 

(IX)           AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO THE DATE OF SUCH
PERMITTED ACQUISITION, AGENT SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO AGENT, COPIES OF THE ACQUISITION AGREEMENT AND
RELATED AGREEMENTS AND INSTRUMENTS, AND ALL OPINIONS, CERTIFICATES, LIEN SEARCH
RESULTS, COPIES OF ALL ENVIRONMENTAL REPORTS AND MEMORANDA RELATED THERETO TO
THE EXTENT PREPARED IN CONNECTION WITH SUCH PERMITTED ACQUISITION, AND OTHER
DOCUMENTS REASONABLY REQUESTED BY AGENT, INCLUDING THOSE SPECIFIED IN
SECTION 2.7; AND

 

(X)            AT THE TIME OF SUCH PERMITTED ACQUISITION AND AFTER GIVING EFFECT
THERETO, NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.

 


3.7           DISPOSAL OF ASSETS OR SUBSIDIARY STOCK.  HOLDINGS AND BORROWER
SHALL NOT AND SHALL NOT CAUSE OR PERMIT ANY CREDIT PARTY TO DIRECTLY OR
INDIRECTLY CONVEY, SELL, LEASE, SUBLEASE, TRANSFER OR OTHERWISE DISPOSE OF, OR
GRANT ANY PERSON AN OPTION TO ACQUIRE, IN ONE TRANSACTION OR A SERIES OF RELATED
TRANSACTIONS, ANY OF ITS PROPERTY, BUSINESS OR ASSETS, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED, EXCEPT FOR (A) SALES OF INVENTORY IN GOOD FAITH TO CUSTOMERS
FOR FAIR VALUE IN THE ORDINARY COURSE OF BUSINESS AND DISPOSITIONS OF OBSOLETE
OR WORN OUT EQUIPMENT NOT USED OR USEFUL IN THE BUSINESS; (B) ASSET DISPOSITIONS
BY BORROWER AND SUBSIDIARIES OF BORROWER THAT ARE CREDIT PARTIES (EXCLUDING
SALES OF ACCOUNTS AND STOCK OF ANY OF HOLDINGS’ SUBSIDIARIES) IF ALL OF THE
FOLLOWING CONDITIONS ARE MET:  (I) THE MARKET VALUE OF ASSETS SOLD OR OTHERWISE
DISPOSED OF IN ANY SINGLE TRANSACTION OR SERIES OF RELATED TRANSACTIONS DOES NOT
EXCEED $7,500,000 AND THE AGGREGATE MARKET VALUE OF ASSETS SOLD OR OTHERWISE
DISPOSED OF IN ANY FISCAL YEAR DOES NOT EXCEED $10,000,000; (II) THE
CONSIDERATION RECEIVED IS AT LEAST EQUAL TO THE FAIR MARKET VALUE OF SUCH
ASSETS; (III) AT LEAST 85% OF THE CONSIDERATION RECEIVED IS CASH; (IV) THE NET
PROCEEDS OF SUCH ASSET DISPOSITION ARE APPLIED AS REQUIRED BY SECTION 1.5(C);
(V) AFTER GIVING EFFECT TO THE ASSET DISPOSITION AND THE REPAYMENT OF
INDEBTEDNESS WITH THE PROCEEDS THEREOF, HOLDINGS AND ITS SUBSIDIARIES ARE IN
COMPLIANCE ON A PRO FORMA BASIS WITH THE COVENANTS SET FORTH IN SECTION 4
RECOMPUTED FOR THE MOST RECENTLY ENDED QUARTER FOR WHICH INFORMATION IS
AVAILABLE; AND (VI) NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS OR WOULD RESULT
FROM SUCH ASSET DISPOSITION; (C) INVESTMENTS MADE TO THE EXTENT PERMITTED BY
SECTION 3.3; (D) LEASES (AS LESSEE), LICENSES (AS LICENSEE), SUBLEASES (AS
SUBLESSEE) AND SUBLICENSES (AS SUBLICENSEE) IN THE ORDINARY COURSE OF BUSINESS;
(E) LIQUIDATIONS OF CASH EQUIVALENTS IN THE ORDINARY COURSE OF BUSINESS AND
CONSISTENT WITH PAST PRACTICES; AND (F) SALES OR DISCOUNTS, IN EACH CASE WITHOUT
RECOURSE AND IN THE ORDINARY COURSE OF BUSINESS, OF ACCOUNTS ARISING IN THE
ORDINARY COURSE OF BUSINESS (I) WHICH ARE OVERDUE, OR (II) WHICH BORROWER MAY
REASONABLY DETERMINE ARE DIFFICULT TO COLLECT, BUT IN EACH CASE ONLY IN
CONNECTION WITH THE COMPROMISE OR COLLECTION THEREOF CONSISTENT WITH CUSTOMARY
INDUSTRY PRACTICE (AND NOT AS PART OF ANY BULK SALE OR FINANCING OF
RECEIVABLES).


 


3.8           TRANSACTIONS WITH AFFILIATES.  HOLDINGS AND BORROWER SHALL NOT AND
SHALL NOT CAUSE OR PERMIT THE OTHER CREDIT PARTIES TO DIRECTLY OR INDIRECTLY
ENTER INTO OR PERMIT TO EXIST ANY TRANSACTION (INCLUDING THE PURCHASE, SALE,
LEASE OR EXCHANGE OF ANY PROPERTY OR THE RENDERING OF ANY MANAGEMENT,
CONSULTING, INVESTMENT BANKING, ADVISORY OR OTHER SIMILAR SERVICES) WITH ANY

 

35

--------------------------------------------------------------------------------


 


AFFILIATE OR WITH ANY DIRECTOR, OFFICER OR EMPLOYEE OF ANY CREDIT PARTY, EXCEPT
(A) AS SET FORTH ON SCHEDULE 3.8, (B) TRANSACTIONS IN THE ORDINARY COURSE OF AND
PURSUANT TO THE REASONABLE REQUIREMENTS OF THE BUSINESS OF ANY SUCH CREDIT PARTY
OR ANY OF ITS SUBSIDIARIES AND UPON FAIR AND REASONABLE TERMS THAT ARE NO LESS
FAVORABLE TO ANY SUCH CREDIT PARTY OR ANY OF ITS SUBSIDIARIES THAN WOULD BE
OBTAINED IN A COMPARABLE ARM’S LENGTH TRANSACTION WITH A PERSON THAT IS NOT AN
AFFILIATE, (C) PAYMENT OF REASONABLE COMPENSATION TO OFFICERS AND EMPLOYEES FOR
SERVICES ACTUALLY RENDERED TO ANY SUCH CREDIT PARTY OR ANY OF ITS SUBSIDIARIES
(INCLUDING THE ISSUANCE OF HOLDINGS COMMON STOCK TO MANAGEMENT EMPLOYEES OF
BORROWER OR ITS SUBSIDIARIES), (D) PAYMENT OF DIRECTORS’ FEES, (E) TRANSACTIONS
PERMITTED BY SECTIONS 3.3(H) AND 3.5, AND (F) TRANSACTIONS AMONG THE CREDIT
PARTIES EXPRESSLY PERMITTED BY THIS AGREEMENT.


 


3.9           COMPLIANCE WITH LAWS.  EACH CREDIT PARTY (I) IS IN COMPLIANCE WITH
THE REQUIREMENTS OF ALL APPLICABLE LAWS, RULES, REGULATIONS AND ORDERS OF ANY
GOVERNMENTAL AUTHORITY (INCLUDING, WITHOUT LIMITATION, EXECUTIVE ORDER NO. 13224
ON TERRORIST FINANCING, EFFECTIVE SEPTEMBER 24, 2001, AND THE UNITING AND
STRENGTHENING AMERICA BY PROVIDING APPROPRIATE TOOLS REQUIRED TO INTERCEPT AND
OBSTRUCT TERRORISM ACT OF 2001, PUBLIC LAW 107-56) AND THE OBLIGATIONS,
CONDITIONS AND COVENANTS CONTAINED IN ALL CONTRACTUAL OBLIGATIONS OTHER THAN
THOSE LAWS, RULES, REGULATIONS, ORDERS AND PROVISIONS OF SUCH CONTRACTUAL
OBLIGATIONS THE NONCOMPLIANCE WITH WHICH COULD NOT BE REASONABLY EXPECTED TO
HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT, AND
(II) MAINTAINS ALL LICENSES, QUALIFICATIONS AND PERMITS FOR WHICH THE LOSS,
SUSPENSION, REVOCATION OR FAILURE TO OBTAIN OR MAINTAIN COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


3.10         CONDUCT OF BUSINESS.

 


(A)           THE CREDIT PARTIES SHALL NOT AND SHALL NOT CAUSE OR PERMIT THEIR
SUBSIDIARIES TO DIRECTLY OR INDIRECTLY ENGAGE IN ANY BUSINESS OTHER THAN A
BUSINESS (A) OF THE TYPE ENGAGED IN BY BORROWER AND THE OTHER CREDIT PARTIES AS
OF THE CLOSING DATE, (B) SUBSTANTIALLY SIMILAR TO THE BUSINESS ENGAGED IN BY
BORROWER AND THE OTHER CREDIT PARTIES AS OF THE CLOSING DATE, OR (C) THAT
TRANSPORTS ON BEHALF OF THIRD PARTIES DATA COMMUNICATIONS.


 


(B)           HOLDINGS WILL ENGAGE IN NO BUSINESS OTHER THAN (I) ITS OWNERSHIP
OF THE STOCK OF BORROWER, (II) ITS PERFORMANCE OF THE SHARE REPURCHASE DOCUMENTS
AND ACTIVITIES INCIDENTAL THERETO AND (III) THE ISSUANCE OF STOCK TO THE EXTENT
NOT PROHIBITED BY SECTION 3.18.  NOTWITHSTANDING THE FOREGOING, HOLDINGS MAY
ENGAGE IN THOSE ACTIVITIES THAT ARE INCIDENTAL TO (A) THE MAINTENANCE OF ITS
CORPORATE EXISTENCE IN COMPLIANCE WITH APPLICABLE LAW, AND ITS STATUS AS A
PUBLICLY HELD COMPANY (B) LEGAL, TAX AND ACCOUNTING MATTERS IN CONNECTION WITH
ANY OF THE FOREGOING ACTIVITIES, (C) ENTERING INTO, AND PERFORMING ITS
OBLIGATIONS UNDER, THE LOAN DOCUMENTS TO WHICH IT IS A PARTY AND (D) ENTERING
INTO, AND PERFORMING ITS OBLIGATIONS UNDER TRANSACTIONS EXPRESSLY PERMITTED TO
BE ENTERED INTO BY HOLDINGS HEREUNDER.


 


3.11         CHANGES RELATING TO INDEBTEDNESS.  HOLDINGS AND BORROWER SHALL NOT
AND SHALL NOT CAUSE OR PERMIT BORROWER’S SUBSIDIARIES TO DIRECTLY OR INDIRECTLY
CHANGE OR AMEND THE TERMS OF ANY OF ITS INDEBTEDNESS PERMITTED BY SECTION
3.1(C), (I) OR (J):  (A) HAVING AN OUTSTANDING PRINCIPAL BALANCE IN EXCESS OF
$5,000,000 IF THE EFFECT OF SUCH AMENDMENT IS TO: (I) INCREASE THE INTEREST

 

36

--------------------------------------------------------------------------------


 


RATE ON SUCH INDEBTEDNESS BY MORE THAN 1.00% OVER THE AMOUNT SET FORTH IN THE
ORIGINAL DOCUMENTATION GOVERNING SUCH INDEBTEDNESS; (II) ACCELERATE THE DATES
UPON WHICH PAYMENTS OF PRINCIPAL OR INTEREST ARE DUE ON OR INCREASE THE
PRINCIPAL AMOUNT OF OR CHANGE THE REDEMPTION OR PREPAYMENT PROVISIONS OF SUCH
INDEBTEDNESS OR, DIRECTLY OR INDIRECTLY, VOLUNTARILY PURCHASE, REDEEM, DEFEASE
OR PREPAY ANY PRINCIPAL OF, PREMIUM, IF ANY, INTEREST OR OTHER AMOUNT PAYABLE IN
RESPECT OF ANY SUCH INDEBTEDNESS, OTHER THAN INDEBTEDNESS SECURED BY A PERMITTED
ENCUMBRANCE IF THE ASSET SECURING SUCH INDEBTEDNESS HAS BEEN SOLD OR OTHERWISE
DISPOSED OF IN ACCORDANCE WITH SECTION 3.7(B); (III) ADD OR MAKE MORE
RESTRICTIVE ANY EVENT OF DEFAULT OR ANY COVENANT WITH RESPECT TO SUCH
INDEBTEDNESS; OR (IV) CHANGE OR AMEND ANY OTHER TERM IF SUCH CHANGE OR AMENDMENT
WOULD MATERIALLY INCREASE THE OBLIGATIONS OF THE OBLIGOR OR CONFER ADDITIONAL
MATERIAL RIGHTS ON THE HOLDER OF SUCH INDEBTEDNESS IN A MANNER ADVERSE TO
HOLDINGS OR ANY OF ITS SUBSIDIARIES OR LENDERS; OR (B) WHICH IS SUBORDINATED
DEBT IF THE EFFECT OF SUCH AMENDMENT IS TO: (I) CHANGE THE SUBORDINATION
PROVISIONS THEREOF (OR THE SUBORDINATION TERMS OF ANY GUARANTY THEREOF); OR (II)
INCREASE THE PORTION OF INTEREST PAYABLE IN CASH WITH RESPECT TO ANY
INDEBTEDNESS FOR WHICH INTEREST IS PAYABLE BY THE ISSUANCE OF PAYMENT-IN-KIND
NOTES OR IS PERMITTED TO ACCRUE.


 


3.12         FISCAL YEAR.  EACH OF HOLDINGS AND BORROWER SHALL NOT CHANGE ITS
FISCAL YEAR OR PERMIT ANY OF BORROWER’S SUBSIDIARIES TO CHANGE ITS RESPECTIVE
FISCAL YEARS.


 


3.13         PRESS RELEASE; PUBLIC OFFERING MATERIALS.  HOLDINGS AND BORROWER
EACH AGREES THAT NEITHER IT NOR ITS AFFILIATES WILL IN THE FUTURE ISSUE ANY
PRESS RELEASES OR OTHER PUBLIC DISCLOSURE USING THE NAME OF GE CAPITAL OR ITS
AFFILIATES OR REFERRING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE
RELATED TRANSACTIONS DOCUMENTS WITHOUT AT LEAST TWO (2) BUSINESS DAYS’ PRIOR
NOTICE TO GE CAPITAL AND WITHOUT THE PRIOR WRITTEN CONSENT OF GE CAPITAL UNLESS,
EXCEPT AS SET FORTH BELOW, SUCH PERSON IS REQUIRED TO DO SO UNDER LAW AND THEN,
IN ANY EVENT, SUCH PERSON WILL CONSULT (UNLESS PROHIBITED BY LAW) WITH GE
CAPITAL BEFORE ISSUING SUCH PRESS RELEASE OR OTHER PUBLIC DISCLOSURE; PROVIDED
HOWEVER, SUCH PERSON NEED NOT OBTAIN SUCH WRITTEN CONSENT TO USE GE CAPITAL’S
NAME TO REFER TO THIS AGREEMENT TO THE EXTENT SUCH DISCLOSURE IS IN CONNECTION
WITH A PROSPECTUS, PROXY STATEMENT OR OTHER SECURITIES FILING WITH THE SEC OR
OTHER GOVERNMENTAL AUTHORITY.


 


3.14         LIMITATION ON CREATION OF SUBSIDIARIES.  HOLDINGS AND BORROWER
SHALL NOT AND SHALL NOT PERMIT BORROWER’S SUBSIDIARIES TO DIRECTLY OR INDIRECTLY
ESTABLISH, CREATE OR ACQUIRE ANY NEW SUBSIDIARY, EXCEPT THAT BORROWER OR ANY OF
ITS SUBSIDIARIES MAY ACQUIRE, PURSUANT TO A PERMITTED ACQUISITION, ESTABLISH OR
CREATE ONE OR MORE WHOLLY-OWNED SUBSIDIARIES AND TRANSFER ASSETS TO SUCH NEWLY
ESTABLISHED OR CREATED SUBSIDIARIES SO LONG AS THE PROVISIONS OF SECTION 2.7 ARE
COMPLIED WITH AND, IN THE CASE OF AN INVESTMENT IN ONE OR MORE FOREIGN
SUBSIDIARIES, THE PROVISIONS OF SECTION 3.3(1) HAVE BEEN COMPLIED WITH.


 


3.15         HAZARDOUS MATERIALS.  HOLDINGS AND BORROWER SHALL NOT AND SHALL NOT
CAUSE OR PERMIT BORROWER’S SUBSIDIARIES TO CAUSE OR PERMIT A RELEASE OF ANY
HAZARDOUS MATERIAL ON, AT, IN, UNDER, ABOVE, TO, FROM OR ABOUT ANY OF THE REAL
ESTATE WHERE SUCH RELEASE WOULD (A) VIOLATE IN ANY RESPECT, OR FORM THE BASIS
FOR ANY ENVIRONMENTAL LIABILITIES BY THE CREDIT PARTIES OR ANY OF THEIR
SUBSIDIARIES UNDER, ANY ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS OR
(B) OTHERWISE ADVERSELY IMPACT THE VALUE OR MARKETABILITY OF ANY OF THE REAL
ESTATE OR ANY OF THE COLLATERAL,

 

37

--------------------------------------------------------------------------------


 


OTHER THAN IN THE CASE OF (A) OR (B), SUCH VIOLATIONS OR ENVIRONMENTAL
LIABILITIES THAT COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


3.16         ERISA; FOREIGN PENSION PLANS.

 


(A)           HOLDINGS AND BORROWER SHALL NOT AND SHALL NOT CAUSE OR PERMIT ANY
ERISA AFFILIATE TO CAUSE OR PERMIT TO OCCUR AN ERISA EVENT TO THE EXTENT SUCH
ERISA EVENT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)           HOLDINGS AND BORROWER SHALL NOT AND SHALL NOT CAUSE OR PERMIT
THEIR SUBSIDIARIES TO ESTABLISH, MAINTAIN AND OPERATE ANY FOREIGN PENSION PLAN
THAT IS NOT IN COMPLIANCE WITH ALL THE REQUIREMENTS OF ALL APPLICABLE LAWS,
RULES, REGULATIONS AND ORDERS OF ANY GOVERNMENTAL AUTHORITY OR THE RESPECTIVE
REQUIREMENTS OF THE GOVERNING DOCUMENTS FOR SUCH FOREIGN PENSION PLAN, WHERE THE
FAILURE TO COMPLY COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


3.17         SALE-LEASEBACKS.  HOLDINGS AND BORROWER SHALL NOT AND SHALL NOT
CAUSE OR PERMIT ANY OF THEIR SUBSIDIARIES TO ENGAGE IN ANY SALE-LEASEBACK,
SYNTHETIC LEASE OR SIMILAR TRANSACTION INVOLVING ANY OF ITS ASSETS.


 


3.18         CAPITAL STOCK.

 


(A)           HOLDINGS WILL NOT ISSUE (I) ANY PREFERRED STOCK OTHER THAN
PERMITTED HOLDINGS PREFERRED STOCK OR (II) ANY REDEEMABLE COMMON STOCK; AND


 


(B)           HOLDINGS WILL NOT PERMIT ANY SUBSIDIARY OF HOLDINGS TO ISSUE ANY
STOCK (INCLUDING BY WAY OF SALES OF TREASURY STOCK) OR ANY OPTIONS OR WARRANTS
TO PURCHASE, OR SECURITIES CONVERTIBLE INTO, STOCK, EXCEPT (I) FOR TRANSFERS AND
REPLACEMENTS OF THE THEN OUTSTANDING SHARES OF STOCK,  (II) FOR STOCK SPLITS,
STOCK DIVIDENDS AND ADDITIONAL ISSUANCES WHICH DO NOT DECREASE THE PERCENTAGE
OWNERSHIP OF HOLDINGS OR ANY OF ITS SUBSIDIARIES IN ANY CLASS OF THE STOCK OF
BORROWER OR SUCH SUBSIDIARY, (III) IN THE CASE OF FOREIGN SUBSIDIARIES OF
BORROWER, TO QUALIFY DIRECTORS TO THE EXTENT REQUIRED UNDER APPLICABLE LAW, (IV)
SUBSIDIARIES OF BORROWER FORMED AFTER THE CLOSING DATE PURSUANT TO SECTION 3.14
MAY ISSUE STOCK TO BORROWER OR THE RESPECTIVE SUBSIDIARY OF BORROWER WHICH OWNS
SUCH STOCK IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 3.14 AND (V) ANY
FOREIGN SUBSIDIARY FORMED AFTER THE CLOSING DATE PURSUANT TO SECTION 3.14 MAY
ISSUE STOCK TO BORROWER, ANY SUBSIDIARY AND ANY OTHER INVESTOR IF THE INVESTMENT
IN SUCH FOREIGN SUBSIDIARY BY BORROWER AND ITS SUBSIDIARIES IS MADE IN
ACCORDANCE WITH SECTION 3.3.  ALL STOCK ISSUED IN ACCORDANCE WITH THIS SECTION
3.18(B) SHALL, TO THE EXTENT REQUIRED BY A PLEDGE AGREEMENT, BE DELIVERED TO
AGENT AND PLEDGED PURSUANT TO A PLEDGE AGREEMENT; AND


 


(C)           HOLDINGS SHALL RETIRE ALL SHARES OF HOLDINGS COMMON STOCK
PURCHASED PURSUANT TO THE SHARE REPURCHASE IMMEDIATELY UPON RECEIPT THEREOF BY
HOLDINGS.

 

38

--------------------------------------------------------------------------------


 

SECTION 4.

FINANCIAL COVENANTS/REPORTING

 

Borrower covenants and agrees that from and after the date hereof until the
Termination Date, Borrower shall perform and comply with, and shall cause each
of the other Credit Parties to perform and comply with, all covenants in this
Section 4 applicable to such Person.

 


4.1           CAPITAL EXPENDITURE LIMITS.

 


(A)           BORROWER AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS SHALL NOT
MAKE CAPITAL EXPENDITURES DURING ANY FISCAL YEAR THAT EXCEED THE AMOUNT SET
FORTH IN THE TABLE BELOW OPPOSITE THE APPLICABLE FISCAL YEAR (THE “CAPEX
LIMIT”); PROVIDED, HOWEVER, THAT THE CAPEX LIMIT REFERENCED ABOVE WILL BE
INCREASED IN ANY PERIOD BY THE POSITIVE AMOUNT EQUAL TO THE LESSER OF (I) 25% OF
THE CAPEX LIMIT FOR THE IMMEDIATELY PRIOR PERIOD, AND (II) THE AMOUNT (IF ANY),
EQUAL TO THE DIFFERENCE OBTAINED BY TAKING THE CAPEX LIMIT MINUS THE ACTUAL
AMOUNT OF ANY CAPITAL EXPENDITURES EXPENDED DURING SUCH PRIOR PERIOD (THE “CARRY
OVER AMOUNT”), AND FOR PURPOSES OF MEASURING COMPLIANCE HEREWITH, THE CARRY OVER
AMOUNT SHALL BE DEEMED THE LAST AMOUNT SPENT ON CAPITAL EXPENDITURES IN THAT
SUCCEEDING PERIOD; PROVIDED, FURTHER, THE CARRY OVER AMOUNT FOR PURPOSES OF
MEASURING COMPLIANCE HEREWITH FOR THE 2005 FISCAL YEAR SHALL BE DEEMED TO BE $0.


 

Fiscal Year

 

Capex Limit

 

2005

 

$

22,000,000

 

2006

 

$

24,000,000

 

2007

 

$

26,000,000

 

2008

 

$

28,000,000

 

2009 and each Fiscal Year thereafter

 

$

30,000,000

 

 


(B)           NOTWITHSTANDING THE FOREGOING, BORROWER AND ITS SUBSIDIARIES MAY
MAKE ADDITIONAL CAPITAL EXPENDITURES (WHICH CAPITAL EXPENDITURES WILL NOT BE
INCLUDED IN ANY DETERMINATION UNDER THE FOREGOING CLAUSE (A)) AS FOLLOWS: (I)
CAPITAL EXPENDITURES WITH THE NET PROCEEDS RECEIVED BY BORROWER OR ANY OF ITS
SUBSIDIARIES FROM ANY ASSET DISPOSITION SO LONG AS SUCH CAPITAL EXPENDITURES ARE
TO BE MADE OR CONTRACTUALLY COMMITTED TO BE MADE WITHIN 180 DAYS (OR IN THE CASE
OF NET PROCEEDS RECEIVED IN RESPECT OF THE LOSS, DAMAGE, DESTRUCTION, CASUALTY
OR CONDEMNATION OF ANY ASSETS OF BORROWER OR ITS SUBSIDIARY, 270 DAYS) FOLLOWING
THE DATE OF SUCH ASSET DISPOSITION OR TO REPLACE OR RESTORE ANY PROPERTIES OR
ASSETS IN RESPECT TO WHICH SUCH NET PROCEEDS WERE PAID TO THE EXTENT SUCH NET
PROCEEDS ARE NOT REQUIRED TO BE APPLIED TO REPAY THE TERM LOAN PURSUANT TO
SECTION 1.5(C); AND (II) CAPITAL EXPENDITURES CONSTITUTING PERMITTED
ACQUISITIONS.


 


4.2           MINIMUM FIXED CHARGE COVERAGE RATIO.  HOLDINGS, BORROWER AND ITS
SUBSIDIARIES SHALL HAVE ON A CONSOLIDATED BASIS AT THE END OF EACH FISCAL
QUARTER DURING THE TERM OF THIS AGREEMENT, A FIXED CHARGE COVERAGE RATIO FOR THE
12-MONTH PERIOD THEN ENDED OF NOT LESS THAN 2.5 TO 1.0.

 

39

--------------------------------------------------------------------------------


 


4.3           MINIMUM INTEREST COVERAGE RATIO.  HOLDINGS, BORROWER AND ITS
SUBSIDIARIES ON A CONSOLIDATED BASIS SHALL HAVE AT THE END OF EACH FISCAL
QUARTER SET FORTH BELOW, AN INTEREST COVERAGE RATIO FOR THE 12-MONTH PERIOD THEN
ENDED OF NOT LESS THAN THE FOLLOWING:


 

4.0 to 1.0 for each Fiscal Quarter ending on or before December 31, 2006; and

5.0 to 1.0 for each Fiscal Quarter ending thereafter.

 


4.4           MAXIMUM LEVERAGE RATIO.  HOLDINGS, BORROWER AND ITS SUBSIDIARIES
ON A CONSOLIDATED BASIS SHALL HAVE, AT THE END OF EACH FISCAL QUARTER SET FORTH
BELOW, A LEVERAGE RATIO AS OF THE LAST DAY OF SUCH FISCAL QUARTER AND FOR THE
12-MONTH PERIOD THEN ENDED OF NOT MORE THAN THE FOLLOWING:


 

2.85 to 1.0 for the Fiscal Quarter ending June 30, 2005;

2.85 to 1.0 for the Fiscal Quarter ending September 30, 2005;

2.85 to 1.0 for the Fiscal Quarter ending December 31, 2005

2.70 to 1.0 for the Fiscal Quarter ending March 31, 2006

2.55 to 1.0 for the Fiscal Quarter ending June 30, 2006;

2.40 to 1.0 for the Fiscal Quarter ending September 30, 2006;

2.25 to 1.0 for the Fiscal Quarter ending December 31, 2006;

2.15 to 1.0 for the Fiscal Quarter ending March 31, 2007;

2.05 to 1.0 for the Fiscal Quarter ending June 30, 2007;

1.95 to 1.0 for the Fiscal Quarter ending September 30, 2007;

1.85 to 1.0 for the Fiscal Quarter ending December 31, 2007;

1.80 to 1.0 for the Fiscal Quarter ending March 31, 2008;

1.70 to 1.0 for the Fiscal Quarter ending June 30, 2008;

1.60 to 1.0 for the Fiscal Quarter ending September 30, 2008; and

1.50 to 1.0 for each Fiscal Quarter ending thereafter.

 


4.5           FINANCIAL STATEMENTS AND OTHER REPORTS.  HOLDINGS AND BORROWER
WILL MAINTAIN, AND CAUSE EACH OF ITS SUBSIDIARIES TO MAINTAIN, A SYSTEM OF
ACCOUNTING ESTABLISHED AND ADMINISTERED IN ACCORDANCE WITH SOUND BUSINESS
PRACTICES TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN CONFORMITY WITH GAAP
(IT BEING UNDERSTOOD THAT QUARTERLY FINANCIAL STATEMENTS ARE NOT REQUIRED TO
HAVE FOOTNOTE DISCLOSURES).  BORROWER WILL DELIVER EACH OF THE FINANCIAL
STATEMENTS AND OTHER REPORTS DESCRIBED BELOW TO AGENT AND AGENT WILL DELIVER, OR
CAUSE TO BE DELIVERED, COPIES THEREOF TO THE LENDERS.


 


(A)           QUARTERLY FINANCIALS.  NOT LATER THAN THE EARLIER OF (I) 45 DAYS
AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR OF
HOLDINGS, AND (II) THE PUBLIC FILING WITH THE SEC OF HOLDINGS’ FORM 10-Q FOR
EACH SUCH FISCAL QUARTER, BORROWER WILL DELIVER TO AGENT A COPY OF SUCH FORM
10-Q FOR SUCH FISCAL QUARTER AND, TO THE EXTENT NOT INCLUDED THEREIN, (1) THE
CONSOLIDATED BALANCE SHEETS OF HOLDINGS AND ITS SUBSIDIARIES, AS AT THE END OF
SUCH FISCAL QUARTER, AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME,
STOCKHOLDERS’ EQUITY AND CASH FLOW FOR SUCH FISCAL QUARTER AND FOR THE PERIOD
FROM THE BEGINNING OF THE THEN CURRENT FISCAL YEAR OF HOLDINGS TO THE END OF
SUCH FISCAL QUARTER AND (2) A REPORT SETTING FORTH IN COMPARATIVE FORM THE
CORRESPONDING FIGURES FOR THE CORRESPONDING PERIODS OF THE PREVIOUS FISCAL YEAR.

 

40

--------------------------------------------------------------------------------


 


(B)           YEAR-END FINANCIALS.  NOT LATER THAN THE EARLIER OF (A) 90 DAYS
AFTER THE END OF EACH FISCAL YEAR OF HOLDINGS AND (B) THE PUBLIC FILING WITH THE
SEC OF HOLDINGS’ FORM 10-K FOR SUCH FISCAL YEAR, BORROWER WILL DELIVER TO AGENT
A COPY OF SUCH FORM 10-K FOR SUCH FISCAL YEAR AND, TO THE EXTENT NOT INCLUDED
THEREIN, (1) THE CONSOLIDATED BALANCE SHEETS OF HOLDINGS AND ITS SUBSIDIARIES,
AS AT THE END OF SUCH YEAR, AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME,
STOCKHOLDERS’ EQUITY AND CASH FLOW FOR SUCH FISCAL YEAR, AND (2) A REPORT WITH
RESPECT TO THE CONSOLIDATED FINANCIAL STATEMENTS FROM A FIRM OF CERTIFIED PUBLIC
ACCOUNTANTS SELECTED BY BORROWER AND REASONABLY ACCEPTABLE TO AGENT, WHICH
REPORT SHALL BE PREPARED IN ACCORDANCE WITH STATEMENT OF AUDITING STANDARDS NO.
58 (THE “STATEMENT”) “REPORTS ON AUDITED FINANCIAL STATEMENTS” AND SUCH REPORT
SHALL BE “UNQUALIFIED” (AS SUCH TERM IS DEFINED IN SUCH STATEMENT).


 


(C)           ACCOUNTANTS’ REPORTS.  PROMPTLY UPON RECEIPT THEREOF, BORROWER
WILL DELIVER COPIES OF ALL SIGNIFICANT REPORTS SUBMITTED BY HOLDINGS’ FIRM OF
CERTIFIED PUBLIC ACCOUNTANTS IN CONNECTION WITH EACH ANNUAL, INTERIM OR SPECIAL
AUDIT OR REVIEW OF ANY TYPE OF THE FINANCIAL STATEMENTS OR RELATED INTERNAL
CONTROL SYSTEMS OF HOLDINGS OR ITS SUBSIDIARIES MADE BY SUCH ACCOUNTANTS,
INCLUDING ANY COMMENT LETTER SUBMITTED BY SUCH ACCOUNTANTS TO MANAGEMENT IN
CONNECTION WITH THEIR SERVICES.


 


(D)           APPRAISALS.  FROM TIME TO TIME, IF AGENT OR ANY LENDER DETERMINES
THAT OBTAINING APPRAISALS IS NECESSARY IN ORDER FOR AGENT OR SUCH LENDER TO
COMPLY WITH APPLICABLE LAWS OR REGULATIONS, AGENT WILL, AT BORROWER’S EXPENSE,
OBTAIN APPRAISAL REPORTS IN FORM AND SUBSTANCE AND FROM APPRAISERS SATISFACTORY
TO AGENT STATING THE THEN CURRENT FAIR MARKET VALUES OF ALL OR ANY PORTION OF
THE REAL ESTATE OWNED BY CREDIT PARTIES.  IN ADDITION TO THE FOREGOING, AT
BORROWER’S EXPENSE, AT ANY TIME WHILE AND SO LONG AS AN EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING, AND IN THE ABSENCE OF AN EVENT OF DEFAULT NOT
MORE THAN ONCE DURING EACH CALENDAR YEAR, AGENT MAY OBTAIN APPRAISAL REPORTS IN
FORM AND SUBSTANCE AND FROM APPRAISERS SATISFACTORY TO AGENT STATING THE THEN
CURRENT MARKET VALUES OF ALL OR ANY PORTION OF THE REAL ESTATE AND PERSONAL
PROPERTY OWNED BY ANY OF THE CREDIT PARTIES.


 


(E)           BUDGET.  AS SOON AS AVAILABLE AND IN ANY EVENT NO LATER THAN SIXTY
(60) DAYS AFTER THE LAST DAY OF EACH OF HOLDINGS’ FISCAL YEARS, BORROWER WILL
DELIVER A BUDGET OF HOLDINGS AND ITS SUBSIDIARIES FOR THE FORTHCOMING FISCAL
YEAR, MONTH BY MONTH.


 


(F)            SEC FILINGS AND PRESS RELEASES.  WITHOUT DUPLICATION OF THE
FOREGOING REQUIREMENTS, PROMPTLY UPON THEIR BECOMING AVAILABLE, BORROWER WILL
DELIVER COPIES (VIA ELECTRONIC MEDIA OR OTHERWISE) OF (1) ALL FINANCIAL
STATEMENTS, REPORTS, NOTICES AND PROXY STATEMENTS SENT OR MADE AVAILABLE BY
HOLDINGS, BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES TO THEIR
STOCKHOLDERS, (2) ALL REGULAR AND PERIODIC REPORTS AND ALL REGISTRATION
STATEMENTS AND PROSPECTUSES, IF ANY, FILED BY HOLDINGS, BORROWER OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES WITH ANY SECURITIES EXCHANGE OR WITH THE SEC, ANY
GOVERNMENTAL AUTHORITY OR ANY PRIVATE REGULATORY AUTHORITY, AND (3) ALL PRESS
RELEASES AND OTHER STATEMENTS MADE AVAILABLE BY HOLDINGS, BORROWER OR ANY OF
THEIR RESPECTIVE SUBSIDIARIES TO THE PUBLIC CONCERNING DEVELOPMENTS IN THE
BUSINESS OF ANY SUCH PERSON.

 

41

--------------------------------------------------------------------------------


 


(G)           EVENTS OF DEFAULT, ETC.  PROMPTLY UPON ANY RESPONSIBLE OFFICER OF
HOLDINGS OR BORROWER OBTAINING KNOWLEDGE OF ANY OF THE FOLLOWING EVENTS OR
CONDITIONS, BORROWER SHALL DELIVER COPIES OF ALL NOTICES GIVEN OR RECEIVED BY
BORROWER OR HOLDINGS OR ANY OF THEIR RESPECTIVE SUBSIDIARIES WITH RESPECT TO ANY
SUCH EVENT OR CONDITION AND A CERTIFICATE OF BORROWER’S CHIEF EXECUTIVE OFFICER
SPECIFYING THE NATURE AND PERIOD OF EXISTENCE OF SUCH EVENT OR CONDITION AND
WHAT ACTION HOLDINGS, BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES HAS
TAKEN, IS TAKING AND PROPOSES TO TAKE WITH RESPECT THERETO (1) ANY CONDITION OR
EVENT THAT CONSTITUTES, OR WHICH COULD REASONABLY BE EXPECTED TO RESULT IN THE
OCCURRENCE OF, AN EVENT OF DEFAULT OR DEFAULT, (2) ANY NOTICE THAT ANY PERSON
HAS GIVEN TO BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OTHER ACTION TAKEN WITH
RESPECT TO A CLAIMED DEFAULT OR EVENT OR CONDITION OF THE TYPE REFERRED TO IN
SECTION 6.1(B) OR (3) ANY EVENT OR CONDITION THAT COULD REASONABLY BE EXPECTED
TO RESULT IN ANY MATERIAL ADVERSE EFFECT.


 


(H)           LITIGATION.  PROMPTLY UPON ANY RESPONSIBLE OFFICER OF HOLDINGS OR
BORROWER OBTAINING KNOWLEDGE OF (1) THE INSTITUTION OF ANY ACTION, CHARGE,
CLAIM, DEMAND, SUIT, PROCEEDING, PETITION, GOVERNMENTAL INVESTIGATION, TAX AUDIT
OR ARBITRATION NOW PENDING OR THREATENED AGAINST OR AFFECTING ANY CREDIT PARTY
OR ANY OF ITS SUBSIDIARIES OR ANY PROPERTY OF ANY CREDIT PARTY OR ANY OF ITS
SUBSIDIARIES (“LITIGATION”) NOT PREVIOUSLY DISCLOSED BY BORROWER TO AGENT OR
(2) ANY MATERIAL DEVELOPMENT IN ANY ACTION, SUIT, PROCEEDING, GOVERNMENTAL
INVESTI­GATION OR ARBITRATION AT ANY TIME PENDING AGAINST OR AFFECTING ANY
CREDIT PARTY OR ANY OF ITS SUBSIDIARIES OR ANY PROPERTY OF ANY CREDIT PARTY OR
ANY OF ITS SUBSIDIARIES WHICH, IN EACH CASE, COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT, BORROWER WILL PROMPTLY GIVE NOTICE THEREOF TO
AGENT AND PROVIDE SUCH OTHER INFORMATION AS MAY BE REASONABLY AVAILABLE TO THEM
TO ENABLE AGENT AND ITS COUNSEL TO EVALUATE SUCH MATTER.


 


(I)            NOTICE OF CORPORATE AND OTHER CHANGES.  BORROWER SHALL PROVIDE
PROMPT WRITTEN NOTICE OF (1) ANY CHANGE AFTER THE CLOSING DATE IN THE AUTHORIZED
AND ISSUED STOCK OF ANY CREDIT PARTY (OTHER THAN HOLDINGS) OR ANY SUBSIDIARY OF
ANY CREDIT PARTY (OTHER THAN ANY CHANGE IN THE AUTHORIZED AND ISSUED STOCK OF
SUCH SUBSIDIARY HELD BY BORROWER OR ANY OF ITS SUBSIDIARIES) OR ANY AMENDMENT TO
THE ARTICLES OR CERTIFICATE OF INCORPORATION, BY-LAWS, PARTNERSHIP AGREEMENT OR
OTHER ORGANIZATIONAL DOCUMENTS OF ANY CREDIT PARTY, (2) ANY SUBSIDIARY CREATED
OR ACQUIRED BY ANY CREDIT PARTY OR ANY OF ITS SUBSIDIARIES AFTER THE CLOSING
DATE, SUCH NOTICE, IN EACH CASE, TO IDENTIFY THE APPLICABLE JURISDICTIONS,
CAPITAL STRUCTURES OR SUBSIDIARIES, AS APPLICABLE, (3) ANY CHANGES TO THE LIST
OF SUBSIDIARIES THAT ARE CREDIT PARTIES AND (4) ANY OTHER EVENT THAT OCCURS
AFTER THE CLOSING DATE WHICH WOULD CAUSE ANY OF THE REPRESENTATIONS AND
WARRANTIES IN SECTION 5 OF THIS AGREEMENT (EXCEPT TO THE EXTENT SUCH
REPRESENTATION OR WARRANTY IS MADE ONLY AS OF THE CLOSING DATE) OR IN ANY OTHER
LOAN DOCUMENT TO BE UNTRUE OR MISLEADING IN ANY MATERIAL RESPECT.  THE FOREGOING
NOTICE REQUIREMENT SHALL NOT BE CONSTRUED TO CONSTITUTE CONSENT BY ANY OF THE
LENDERS TO ANY TRANSACTION REFERRED TO ABOVE WHICH IS NOT EXPRESSLY PERMITTED BY
THE TERMS OF THIS AGREEMENT.


 


(J)            CUSTOMER CONCENTRATION.  BORROWER SHALL PROVIDE PROMPT WRITTEN
NOTICE IF ANY CUSTOMER WHICH WAS ONE OF BORROWER’S AND ITS SUBSIDIARIES’ LARGEST
FIVE (5) CUSTOMERS ON A CONSOLIDATED BASIS IN TERMS OF REVENUE IN THE PRIOR
FISCAL YEAR GIVES NOTICE THAT IT INTENDS TO CANCEL ITS CONTRACT OR SIGNIFICANTLY
REDUCE ITS USAGE OF SERVICES (OR BORROWER HAS REASON TO BELIEVE

 

42

--------------------------------------------------------------------------------


 


THAT SUCH USAGE WILL BE SO REDUCED) IF AS A RESULT THEREOF SUCH CUSTOMER COULD
REASONABLY BE EXPECTED TO CEASE TO BE ONE OF BORROWER’S AND ITS SUBSIDIARIES’
LARGEST TEN (10) CUSTOMERS ON A CONSOLIDATED BASIS IN THE THEN CURRENT FISCAL
YEAR.


 


(K)           OTHER INFORMATION.  WITH REASONABLE PROMPTNESS, BORROWER WILL
DELIVER SUCH OTHER INFORMATION AND DATA WITH RESPECT TO HOLDINGS OR ANY
SUBSIDIARY OF HOLDINGS AS FROM TIME TO TIME MAY BE REASONABLY REQUESTED BY
AGENT.


 


(L)            COMPLIANCE, PRICING AND EXCESS CASH FLOW CERTIFICATE.  TOGETHER
WITH EACH DELIVERY OF FINANCIAL STATEMENTS OF HOLDINGS AND ITS SUBSIDIARIES
PURSUANT TO SECTIONS 4.5(A) AND (B), BORROWER WILL DELIVER A FULLY AND PROPERLY
COMPLETED COMPLIANCE, PRICING AND EXCESS CASH FLOW CERTIFICATE (IN SUBSTANTIALLY
THE SAME FORM AS ANNEX F (THE “COMPLIANCE, PRICING AND EXCESS CASH FLOW
CERTIFICATE”) SIGNED BY BORROWER’S CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL
OFFICER OR OTHER OFFICER ACCEPTABLE TO AGENT; PROVIDED THAT THE EXCESS CASH FLOW
PORTION OF SUCH CERTIFICATE IS ONLY REQUIRED TO BE DELIVERED ANNUALLY.


 


4.6           ACCOUNTING TERMS; UTILIZATION OF GAAP FOR PURPOSES OF CALCULATIONS
UNDER AGREEMENT.  FOR PURPOSES OF THIS AGREEMENT, ALL ACCOUNTING TERMS NOT
OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS ASSIGNED TO SUCH TERMS IN
CONFORMITY WITH GAAP.  FINANCIAL STATEMENTS AND OTHER INFORMATION FURNISHED TO
AGENT PURSUANT TO SECTION 4.5 OR ANY OTHER SECTION (UNLESS SPECIFICALLY
INDICATED OTHERWISE) SHALL BE PREPARED IN ACCORDANCE WITH GAAP AS IN EFFECT AT
THE TIME OF SUCH PREPARATION; PROVIDED THAT TO THE EXTENT AN ACCOUNTING CHANGE
RESULTS IN A MATERIAL CHANGE IN THE METHOD OF ACCOUNTING IN THE FINANCIAL
STATEMENTS REQUIRED TO BE FURNISHED TO AGENT HEREUNDER OR IN THE CALCULATION OF
FINANCIAL COVENANTS, STANDARDS OR TERMS CONTAINED IN THIS AGREEMENT, THE PARTIES
HERETO AGREE TO ENTER INTO GOOD FAITH NEGOTIATIONS TO AMEND SUCH PROVISIONS SO
AS EQUITABLY TO REFLECT SUCH CHANGES TO THE END THAT THE CRITERIA FOR EVALUATING
THE FINANCIAL CONDITION AND PERFORMANCE OF THE CREDIT PARTIES WILL BE THE SAME
AFTER SUCH CHANGES AS THEY WERE BEFORE SUCH CHANGES; AND IF THE PARTIES FAIL TO
AGREE ON THE AMENDMENT OF SUCH PROVISIONS, BORROWER WILL FURNISH FINANCIAL
STATEMENTS IN ACCORDANCE WITH SUCH CHANGES BUT SHALL PROVIDE CALCULATIONS FOR
ALL FINANCIAL COVENANTS, PERFORM ALL FINANCIAL COVENANTS AND OTHERWISE OBSERVE
ALL FINANCIAL STANDARDS AND TERMS IN ACCORDANCE WITH APPLICABLE ACCOUNTING
PRINCIPLES AND PRACTICES IN EFFECT IMMEDIATELY PRIOR TO SUCH CHANGES; PROVIDED
FURTHER THAT BORROWER SHALL PREPARE FOOTNOTES TO THE FINANCIAL STATEMENTS
REQUIRED TO BE DELIVERED HEREUNDER THAT SHOW THE DIFFERENCES BETWEEN THE
FINANCIAL STATEMENTS DELIVERED (WHICH REFLECT SUCH ACCOUNTING CHANGES) AND THE
BASIS FOR CALCULATING FINANCIAL COVENANT COMPLIANCE (WITHOUT REFLECTING SUCH
ACCOUNTING CHANGES).   ALL SUCH ADJUSTMENTS DESCRIBED IN CLAUSE (C) OF THE
DEFINITION OF THE TERM ACCOUNTING CHANGES RESULTING FROM EXPENDITURES MADE
SUBSEQUENT TO THE CLOSING DATE (INCLUDING CAPITALIZATION OF COSTS AND EXPENSES
OR PAYMENT OF PRE-CLOSING DATE LIABILITIES) SHALL BE TREATED AS EXPENSES IN THE
PERIOD THE EXPENDITURES ARE MADE.


 

SECTION 5.

REPRESENTATIONS AND WARRANTIES

 

To induce Agent and Lenders to enter into the Loan Documents, to make Loans and
to issue or cause to be issued Letters of Credit, Holdings and Borrower, jointly
and severally,

 

43

--------------------------------------------------------------------------------


 

represent, warrant and covenant to Agent and each Lender that the following
statements are and, after giving effect to the Related Transactions, will remain
true, correct and complete until the Termination Date:

 


5.1           DISCLOSURE.  TO THE KNOWLEDGE OF ANY RESPONSIBLE OFFICER OF
HOLDINGS OR BORROWER, NO REPRESENTATION OR WARRANTY OF ANY CREDIT PARTY
CONTAINED IN THIS AGREEMENT, THE FINANCIAL STATEMENTS REFERRED TO IN SECTION
5.5, THE OTHER RELATED TRANSACTIONS DOCUMENTS OR ANY OTHER DOCUMENT, CERTIFICATE
OR WRITTEN STATEMENT FURNISHED TO AGENT OR ANY LENDER BY OR ON BEHALF OF ANY
SUCH PERSON FOR USE IN CONNECTION WITH THE LOAN DOCUMENTS OR THE RELATED
TRANSACTIONS DOCUMENTS WHEN TAKEN AS A WHOLE CONTAINS ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMITTED OR OMITS TO STATE A MATERIAL FACT NECESSARY IN ORDER TO
MAKE THE STATEMENTS CONTAINED HEREIN OR THEREIN NOT MISLEADING IN LIGHT OF THE
CIRCUMSTANCES IN WHICH THE SAME WERE MADE.


 


5.2           NO MATERIAL ADVERSE EFFECT.  SINCE DECEMBER 31, 2004, THERE HAVE
BEEN NO EVENTS OR CHANGES IN FACTS OR CIRCUMSTANCES AFFECTING HOLDINGS OR ANY OF
ITS SUBSIDIARIES WHICH HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT AND THAT HAVE NOT BEEN DISCLOSED HEREIN OR IN THE ATTACHED
DISCLOSURE SCHEDULES.


 


5.3           NO CONFLICT.  THE CONSUMMATION OF THE RELATED TRANSACTIONS DOES
NOT AND WILL NOT VIOLATE OR CONFLICT WITH ANY LAWS, RULES, REGULATIONS OR ORDERS
OF ANY GOVERNMENTAL AUTHORITY OR VIOLATE, CONFLICT WITH, RESULT IN A BREACH OF,
OR CONSTITUTE A DEFAULT (WITH DUE NOTICE OR LAPSE OF TIME OR BOTH) UNDER ANY
CONTRACTUAL OBLIGATION OR ORGANIZATIONAL DOCUMENTS OF HOLDINGS OR ANY OF ITS
SUBSIDIARIES EXCEPT IF SUCH VIOLATIONS, CONFLICTS, BREACHES OR DEFAULTS HAVE NOT
HAD AND COULD NOT REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


5.4           ORGANIZATION, POWERS, CAPITALIZATION AND GOOD STANDING.

 


(A)           ORGANIZATION AND POWERS.  HOLDINGS AND EACH OF ITS SUBSIDIARIES IS
DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS
JURISDICTION OF ORGANIZATION AND QUALIFIED TO DO BUSINESS IN ALL STATES WHERE
SUCH QUALIFICATION IS REQUIRED EXCEPT WHERE FAILURE TO BE SO QUALIFIED COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THE (I) JURISDICTION
OF ORGANIZATION OF HOLDING AND EACH OF ITS SUBSIDIARIES AND (II) JURISDICTIONS
IN WHICH HOLDINGS AND EACH OF ITS SUBSIDIARIES IS AS OF THE CLOSING DATE
QUALIFIED TO DO BUSINESS ARE SET FORTH ON SCHEDULE 5.4(A).  HOLDINGS AND EACH OF
ITS SUBSIDIARIES HAS ALL REQUISITE ORGANIZATIONAL  POWER AND AUTHORITY TO OWN
AND OPERATE ITS PROPERTIES, TO CARRY ON ITS BUSINESS AS NOW CONDUCTED AND
PROPOSED TO BE CONDUCTED, TO ENTER INTO EACH RELATED TRANSACTIONS DOCUMENT TO
WHICH IT IS A PARTY AND TO INCUR THE OBLIGATIONS, GRANT LIENS AND SECURITY
INTERESTS IN THE COLLATERAL AND CARRY OUT THE RELATED TRANSACTIONS.  AS OF THE
CLOSING DATE, THE SUBSIDIARIES OF HOLDINGS THAT ARE CREDIT PARTIES ARE INDICATED
AS SUCH ON SCHEDULE 5.4(A).


 


(B)           CAPITALIZATION.  AS OF THE CLOSING DATE:  (I) THE AUTHORIZED STOCK
OF HOLDINGS AND EACH OF ITS SUBSIDIARIES IS AS SET FORTH ON SCHEDULE 5.4(B);
(II) ALL ISSUED AND OUTSTANDING STOCK OF HOLDINGS AND EACH OF ITS SUBSIDIARIES
IS DULY AUTHORIZED AND VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, AND SUCH
STOCK WAS ISSUED IN COMPLIANCE IN ALL MATERIAL RESPECTS

 

44

--------------------------------------------------------------------------------


 


WITH ALL APPLICABLE STATE, FEDERAL AND FOREIGN LAWS CONCERNING THE ISSUANCE OF
SECURITIES; (III) ALL ISSUED AND OUTSTANDING STOCK OF BORROWER AND EACH OF ITS
SUBSIDIARIES IS FREE AND CLEAR OF ALL LIENS OTHER THAN THOSE IN FAVOR OF AGENT
FOR THE BENEFIT OF AGENT AND LENDERS; (IV) THE IDENTITY OF THE HOLDERS OF THE
STOCK OF EACH OF BORROWER AND ITS SUBSIDIARIES AND THE PERCENTAGE OF THEIR
FULLY-DILUTED OWNERSHIP OF THE STOCK OF EACH OF BORROWER AND ITS SUBSIDIARIES IS
SET FORTH ON SCHEDULE 5.4(B); AND (V) NO STOCK OF BORROWER OR ANY OF ITS
SUBSIDIARIES, OTHER THAN THOSE DESCRIBED ABOVE, ARE ISSUED AND OUTSTANDING. 
EXCEPT AS PROVIDED IN SCHEDULE 5.4(B), AS OF THE CLOSING DATE, THERE ARE NO
PREEMPTIVE OR OTHER OUTSTANDING RIGHTS, OPTIONS, WARRANTS, CONVERSION RIGHTS OR
SIMILAR AGREEMENTS OR UNDERSTANDINGS FOR THE PURCHASE OR ACQUISITION FROM
HOLDINGS OR ANY OF ITS SUBSIDIARIES OF ANY STOCK OF ANY SUCH ENTITY.


 


(C)           BINDING OBLIGATION.  THIS AGREEMENT IS, AND THE OTHER RELATED
TRANSACTIONS DOCUMENTS WHEN EXECUTED AND DELIVERED WILL BE, THE LEGALLY VALID
AND BINDING OBLIGATIONS OF THE APPLICABLE PARTIES THERETO, EACH ENFORCEABLE
AGAINST EACH OF SUCH PARTIES, AS APPLICABLE, IN ACCORDANCE WITH THEIR RESPECTIVE
TERMS EXCEPT AS MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND THE EFFECTS
OF GENERAL PRINCIPLES OF EQUITY.


 


5.5           FINANCIAL STATEMENTS AND BUDGET.  ALL FINANCIAL STATEMENTS
CONCERNING HOLDINGS, BORROWER AND THEIR RESPECTIVE SUBSIDIARIES WHICH HAVE BEEN
OR WILL HEREAFTER BE FURNISHED TO AGENT PURSUANT TO THIS AGREEMENT, INCLUDING
THE CONSOLIDATED BALANCE SHEETS AT DECEMBER 31, 2004 AND THE RELATED STATEMENT
OF INCOME OF HOLDINGS AND ITS SUBSIDIARIES, FOR THE FISCAL YEAR THEN ENDED,
AUDITED BY ERNST & YOUNG LLP, HAVE BEEN OR WILL BE PREPARED IN ACCORDANCE WITH
GAAP CONSISTENTLY APPLIED (EXCEPT AS DISCLOSED THEREIN) AND DO OR WILL PRESENT
FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION OF THE ENTITIES COVERED
THEREBY AS AT THE DATES THEREOF AND THE RESULTS OF THEIR OPERATIONS FOR THE
PERIODS THEN ENDED, SUBJECT TO, IN THE CASE OF UNAUDITED FINANCIAL STATEMENTS,
THE ABSENCE OF FOOTNOTES AND NORMAL YEAR-END ADJUSTMENTS.


 

The Budget delivered on or prior to the Closing Date for Fiscal Year 2005 and
each Budget delivered pursuant to Section 4.5(e) represent or will represent as
of the date thereof the good faith estimate of Borrower and its senior
management concerning the most probable course of its business it being
understood that projections are subject to inherent uncertainties and that
actual results may differ.

 


5.6           INTELLECTUAL PROPERTY.  EACH OF HOLDINGS AND ITS SUBSIDIARIES
OWNS, IS LICENSED TO USE OR OTHERWISE HAS THE RIGHT TO USE, ALL INTELLECTUAL
PROPERTY USED IN OR NECESSARY FOR THE CONDUCT OF ITS BUSINESS AS CURRENTLY
CONDUCTED EXCEPT WHERE SUCH FAILURE COULD NOT BE REASONABLY EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT AND ALL REGISTERED INTELLECTUAL PROPERTY IS PROPERLY
REGISTERED AND IS IDENTIFIED ON SCHEDULE 5.6.  EXCEPT AS DISCLOSED IN SCHEDULE
5.6, TO THE KNOWLEDGE OF ANY RESPONSIBLE OFFICER OF HOLDINGS OR BORROWER, THE
USE OF SUCH INTELLECTUAL PROPERTY BY HOLDINGS AND ITS SUBSIDIARIES AND THE
CONDUCT OF THEIR BUSINESSES DOES NOT AND HAS NOT BEEN ALLEGED BY ANY PERSON TO
INFRINGE ON THE RIGHTS OF ANY PERSON.


 


5.7           INVESTIGATIONS, AUDITS, ETC.  AS OF THE CLOSING DATE, EXCEPT AS
SET FORTH ON SCHEDULE 5.7, NEITHER HOLDINGS NOR ANY OF ITS SUBSIDIARIES IS THE
SUBJECT OF ANY REVIEW OR AUDIT BY

 

45

--------------------------------------------------------------------------------


 


THE IRS OR ANY GOVERNMENTAL INVESTIGATION CONCERNING THE VIOLATION OR POSSIBLE
VIOLATION OF ANY LAW.


 


5.8           EMPLOYEE MATTERS.  EXCEPT AS SET FORTH ON SCHEDULE 5.8,
(A) NEITHER HOLDINGS NOR ANY DOMESTIC SUBSIDIARY NOR ANY OF THEIR RESPECTIVE
EMPLOYEES IS SUBJECT TO ANY COLLECTIVE BARGAINING AGREEMENT, (B) NO PETITION FOR
CERTIFICATION OR UNION ELECTION IS PENDING WITH RESPECT TO THE EMPLOYEES OF
HOLDINGS OR ANY DOMESTIC SUBSIDIARY AND NO UNION OR COLLECTIVE BARGAINING UNIT
HAS SOUGHT SUCH CERTIFICATION OR RECOGNITION WITH RESPECT TO THE EMPLOYEES OF
HOLDINGS OR ANY DOMESTIC SUBSIDIARY, (C) THERE ARE NO STRIKES, SLOWDOWNS, WORK
STOPPAGES OR CONTROVERSIES PENDING OR, TO THE KNOWLEDGE OF ANY RESPONSIBLE
OFFICER OF HOLDINGS OR BORROWER AFTER DUE INQUIRY, THREATENED BETWEEN HOLDINGS
OR ANY OTHER CREDIT PARTY AND ITS RESPECTIVE EMPLOYEES, OTHER THAN EMPLOYEE
GRIEVANCES ARISING IN THE ORDINARY COURSE OF BUSINESS WHICH COULD NOT REASONABLY
BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE
EFFECT AND (D) HOURS WORKED BY AND PAYMENT MADE TO EMPLOYEES OF EACH OF HOLDINGS
AND ITS DOMESTIC SUBSIDIARIES COMPLY IN ALL MATERIAL RESPECTS WITH THE FAIR
LABOR STANDARDS ACT AND EACH OTHER FEDERAL, STATE, LOCAL OR FOREIGN LAW
APPLICABLE TO SUCH MATTERS.


 


5.9           SOLVENCY.  HOLDINGS AND ITS SUBSIDIARIES WHEN TAKEN AS A WHOLE ARE
SOLVENT.


 


5.10         LITIGATION; ADVERSE FACTS.  EXCEPT AS SET FORTH ON SCHEDULE 5.10,
THERE ARE NO JUDGMENTS OUTSTANDING AGAINST HOLDINGS OR ANY OF ITS SUBSIDIARIES
OR AFFECTING ANY PROPERTY OF HOLDINGS OR ANY OF ITS SUBSIDIARIES, NOR IS THERE
ANY SIGNIFICANT LITIGATION PENDING, OR TO THE KNOWLEDGE OF ANY RESPONSIBLE
OFFICER OF HOLDINGS OR BORROWER THREATENED, AGAINST HOLDINGS OR ANY OF ITS
SUBSIDIARIES.  NONE OF SUCH OUTSTANDING JUDGMENTS OR PENDING OR THREATENED
LITIGATION COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


5.11         USE OF PROCEEDS; MARGIN REGULATIONS.


 


(A)           NO PART OF THE PROCEEDS OF ANY LOAN WILL BE USED FOR “BUYING” OR
“CARRYING” “MARGIN STOCK” WHICH WOULD RESULT IN ANY LOAN BEING “DIRECTLY OR
INDIRECTLY SECURED” BY SUCH MARGIN STOCK WITHIN THE RESPECTIVE MEANINGS OF SUCH
TERMS UNDER REGULATION U OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
AS NOW AND FROM TIME TO TIME HEREAFTER IN EFFECT OR FOR ANY OTHER PURPOSE THAT
VIOLATES THE PROVISIONS OF THE REGULATIONS OF THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM.  IF REQUESTED BY AGENT, HOLDINGS AND BORROWER WILL, AND
WILL CAUSE EACH OF BORROWER’S SUBSIDIARIES TO, FURNISH TO AGENT AND EACH LENDER
A STATEMENT TO THE FOREGOING EFFECT IN CONFORMITY WITH THE REQUIREMENTS OF FR
FORM G-3 OR FR FORM U-1, AS APPLICABLE, REFERRED TO IN REGULATION U.


 


(B)           BORROWER SHALL UTILIZE THE PROCEEDS OF THE LOANS (OTHER THAN SUCH
PROCEEDS REPRESENTING TERM LOANS UNDER THE EXISTING CREDIT AGREEMENT THAT ARE
EXCHANGED FOR TERM LOANS HEREUNDER PURSUANT TO SECTION 1.1(A)(I)) SOLELY TO
FINANCE A DIVIDEND TO HOLDINGS TO FUND THE SHARE REPURCHASE (AND TO PAY ANY
RELATED TRANSACTION EXPENSES), AND FOR THE FINANCING OF BORROWER’S ORDINARY
WORKING CAPITAL AND GENERAL CORPORATE NEEDS. SCHEDULE 5.11 CONTAINS A
DESCRIPTION OF BORROWER’S SOURCES AND USES OF FUNDS AS OF THE CLOSING DATE,
INCLUDING LOANS AND

 

46

--------------------------------------------------------------------------------


 


LETTER OF CREDIT OBLIGATIONS TO BE MADE OR INCURRED ON THAT DATE, AND A FUNDS
FLOW MEMORANDUM DETAILING HOW FUNDS FROM EACH SOURCE ARE TO BE TRANSFERRED FOR
PARTICULAR USES.


 

(c)           None of Holdings, Borrower or any of its Subsidiaries is (i) an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940 or (ii) a “holding company” as defined in, or
subject to regulation under, the Public Utility Holding Company Act of 1935.

 


5.12         OWNERSHIP OF PROPERTY; LIENS.  AS OF THE CLOSING DATE, THE REAL
ESTATE (“REAL ESTATE”) LISTED IN SCHEDULE 5.12 CONSTITUTES ALL OF THE REAL
PROPERTY OWNED, LEASED, SUBLEASED, OR USED BY ANY CREDIT PARTY.  EACH OF THE
CREDIT PARTIES OWNS GOOD AND MARKETABLE FEE SIMPLE TITLE TO ALL OF ITS OWNED
REAL ESTATE, AND VALID AND MARKETABLE LEASEHOLD INTERESTS IN ALL OF ITS LEASED
REAL ESTATE, ALL AS DESCRIBED ON SCHEDULE 5.12, AND COPIES OF EACH MATERIAL
LEASE OR A SUMMARY OF TERMS THEREOF REASONABLY SATISFACTORY TO AGENT HAVE BEEN
DELIVERED TO AGENT.  SCHEDULE 5.12 FURTHER DESCRIBES ANY REAL ESTATE WITH
RESPECT TO WHICH ANY CREDIT PARTY IS A LESSOR, SUBLESSOR OR ASSIGNOR AS OF THE
CLOSING DATE.  EACH OF THE CREDIT PARTIES AND EACH OF ITS SUBSIDIARIES ALSO HAS
GOOD AND MARKETABLE TITLE TO, OR VALID LEASEHOLD INTERESTS IN, ALL OF ITS
PERSONAL PROPERTY AND ASSETS.  AS OF THE CLOSING DATE, NONE OF THE PROPERTIES
AND ASSETS OF ANY CREDIT PARTY OR ANY OF ITS SUBSIDIARIES ARE SUBJECT TO ANY
LIENS OTHER THAN PERMITTED ENCUMBRANCES, AND THERE ARE NO FACTS, CIRCUMSTANCES
OR CONDITIONS KNOWN TO ANY RESPONSIBLE OFFICER OF BORROWER THAT MAY RESULT IN
ANY LIENS (INCLUDING LIENS ARISING UNDER ENVIRONMENTAL LAWS) OTHER THAN
PERMITTED ENCUMBRANCES AGAINST THE PROPERTIES OR ASSETS OF ANY CREDIT PARTY. 
EACH OF THE CREDIT PARTIES HAS RECEIVED ALL DEEDS, ASSIGNMENTS, WAIVERS,
CONSENTS, NONDISTURBANCE AND ATTORNMENT OR SIMILAR AGREEMENTS, BILLS OF SALE AND
OTHER DOCUMENTS, AND HAS DULY EFFECTED ALL RECORDINGS, FILINGS AND OTHER ACTIONS
NECESSARY TO ESTABLISH, PROTECT AND PERFECT SUCH CREDIT PARTY’S RIGHT, TITLE AND
INTEREST IN AND TO ALL SUCH REAL ESTATE AND OTHER PROPERTIES AND ASSETS EXCEPT
WHERE THE FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  SCHEDULE 5.12 ALSO DESCRIBES ANY PURCHASE OPTIONS, RIGHTS OF
FIRST REFUSAL OR OTHER SIMILAR CONTRACTUAL RIGHTS PERTAINING TO ANY REAL
ESTATE.  AS OF THE CLOSING DATE, NO PORTION OF ANY CREDIT PARTY’S REAL ESTATE
HAS SUFFERED ANY MATERIAL DAMAGE BY FIRE OR OTHER CASUALTY LOSS THAT HAS NOT
HERETOFORE BEEN REPAIRED AND RESTORED IN ALL MATERIAL RESPECTS TO ITS ORIGINAL
CONDITION OR OTHERWISE REMEDIED.  AS OF THE CLOSING DATE, ALL MATERIAL PERMITS
REQUIRED TO HAVE BEEN ISSUED OR APPROPRIATE TO ENABLE THE REAL ESTATE TO BE
LAWFULLY OCCUPIED AND USED FOR ALL OF THE PURPOSES FOR WHICH IT IS CURRENTLY
OCCUPIED AND USED HAVE BEEN LAWFULLY ISSUED AND ARE IN FULL FORCE AND EFFECT.


 


5.13         ENVIRONMENTAL MATTERS.

 


(A)           EXCEPT AS SET FORTH IN SCHEDULE 5.13, AS OF THE CLOSING DATE:
(I) THE REAL ESTATE IS FREE OF CONTAMINATION FROM ANY HAZARDOUS MATERIAL EXCEPT
FOR SUCH CONTAMINATION THAT COULD NOT REASONABLY BE EXPECTED TO ADVERSELY IMPACT
THE VALUE OR MARKETABILITY OF SUCH REAL ESTATE AND THAT COULD NOT REASONABLY BE
EXPECTED TO RESULT IN ENVIRONMENTAL LIABILITIES OF HOLDINGS OR ITS SUBSIDIARIES
IN EXCESS OF $500,000 IN THE AGGREGATE; (II) NEITHER HOLDINGS NOR ANY SUBSIDIARY
OF HOLDINGS HAS CAUSED OR SUFFERED TO OCCUR ANY RELEASE OF HAZARDOUS MATERIALS
ON, AT, IN, UNDER, ABOVE, TO, FROM OR ABOUT ANY OF THEIR REAL ESTATE;
(III) HOLDINGS AND ITS SUBSIDIARIES ARE AND HAVE BEEN IN COMPLIANCE WITH ALL
ENVIRONMENTAL LAWS, EXCEPT FOR SUCH NONCOMPLIANCE

 

47

--------------------------------------------------------------------------------


 


THAT COULD NOT REASONABLY BE EXPECTED TO RESULT IN ENVIRONMENTAL LIABILITIES OF
HOLDINGS OR ITS SUBSIDIARIES IN EXCESS OF $500,000 IN THE AGGREGATE;
(IV) HOLDINGS AND ITS SUBSIDIARIES HAVE OBTAINED, AND ARE IN COMPLIANCE WITH,
ALL ENVIRONMENTAL PERMITS REQUIRED BY ENVIRONMENTAL LAWS FOR THE OPERATIONS OF
THEIR RESPECTIVE BUSINESSES AS PRESENTLY CONDUCTED OR AS PROPOSED TO BE
CONDUCTED, EXCEPT WHERE THE FAILURE TO SO OBTAIN OR COMPLY WITH SUCH
ENVIRONMENTAL PERMITS COULD NOT REASONABLY BE EXPECTED TO RESULT IN
ENVIRONMENTAL LIABILITIES OF HOLDINGS OR ITS SUBSIDIARIES IN EXCESS OF $500,000
IN THE AGGREGATE, AND ALL SUCH ENVIRONMENTAL PERMITS ARE VALID, UNCONTESTED AND
IN GOOD STANDING; (V) NEITHER HOLDINGS NOR ANY SUBSIDIARY OF HOLDINGS IS
INVOLVED IN OPERATIONS OR KNOWS OF ANY FACTS, CIRCUMSTANCES OR CONDITIONS,
INCLUDING ANY RELEASES OF HAZARDOUS MATERIALS, THAT ARE LIKELY TO RESULT IN ANY
ENVIRONMENTAL LIABILITIES OF HOLDINGS OR ANY SUBSIDIARY OF HOLDINGS WHICH COULD
REASONABLY BE EXPECTED TO BE IN EXCESS OF $500,000 IN THE AGGREGATE, AND NEITHER
HOLDINGS NOR ANY SUBSIDIARY OF HOLDINGS HAS PERMITTED ANY CURRENT OR FORMER
TENANT OR OCCUPANT OF THE REAL ESTATE TO ENGAGE IN ANY SUCH OPERATIONS;
(VI) THERE IS NO LITIGATION ARISING UNDER OR RELATED TO ANY ENVIRONMENTAL LAWS,
ENVIRONMENTAL PERMITS OR HAZARDOUS MATERIAL THAT SEEKS DAMAGES, PENALTIES,
FINES, COSTS OR EXPENSES IN EXCESS OF $500,000 IN THE AGGREGATE OR INJUNCTIVE
RELIEF AGAINST, OR THAT ALLEGES CRIMINAL MISCONDUCT BY, HOLDINGS OR ANY
SUBSIDIARY OF HOLDINGS; (VII) NO NOTICE HAS BEEN RECEIVED BY HOLDINGS OR ANY
SUBSIDIARY OF HOLDINGS IDENTIFYING ANY OF THEM AS A “POTENTIALLY RESPONSIBLE
PARTY” OR REQUESTING INFORMATION UNDER CERCLA OR ANALOGOUS STATE STATUTES, AND
TO THE KNOWLEDGE OF ANY RESPONSIBLE OFFICER OF ANY THE CREDIT PARTIES, THERE ARE
NO FACTS, CIRCUMSTANCES OR CONDITIONS THAT COULD REASONABLY BE EXPECTED TO
RESULT IN ANY OF HOLDINGS OR ITS SUBSIDIARIES BEING IDENTIFIED AS A “POTENTIALLY
RESPONSIBLE PARTY” UNDER CERCLA OR ANALOGOUS STATE STATUTES; AND (VIII) HOLDINGS
AND ITS SUBSIDIARIES HAVE PROVIDED TO AGENT COPIES OF ALL ENVIRONMENTAL REPORTS,
REVIEWS AND AUDITS AND ALL WRITTEN INFORMATION PERTAINING TO ACTUAL OR POTENTIAL
ENVIRONMENTAL LIABILITIES, IN EACH CASE RELATING TO ANY OF HOLDINGS OR ITS
SUBSIDIARIES TO THE EXTENT THE FOREGOING ARE IN THE POSSESSION, CUSTODY OR
CONTROL OF HOLDINGS OR ITS SUBSIDIARIES.


 


(B)           HOLDINGS AND BORROWER EACH HEREBY ACKNOWLEDGES AND AGREES THAT
AGENT (I) IS NOT NOW, AND HAS NOT EVER BEEN, IN CONTROL OF ANY OF THE REAL
ESTATE OR AFFAIRS OF HOLDINGS OR ITS SUBSIDIARIES AND (II) DOES NOT HAVE THE
CAPACITY THROUGH THE PROVISIONS OF THE LOAN DOCUMENTS OR OTHERWISE TO INFLUENCE
HOLDING’S OR ITS SUBSIDIARIES’ CONDUCT WITH RESPECT TO THE OWNERSHIP, OPERATION
OR MANAGEMENT OF ANY OF THEIR REAL ESTATE OR COMPLIANCE WITH ENVIRONMENTAL LAWS
OR ENVIRONMENTAL PERMITS.


 


5.14         ERISA; FOREIGN PENSION PLANS.


 


(A)           SCHEDULE 5.14 LISTS ALL MATERIAL PLANS AND MATERIAL FOREIGN
PENSION PLANS THAT ARE SPONSORED OR MAINTAINED BY ANY CREDIT PARTY AND ALL TITLE
IV PLANS, MULTIEMPLOYER PLANS THAT ANY CREDIT PARTY OR ERISA AFFILIATE
CONTRIBUTES TO, SPONSORS OR MAINTAINS.  COPIES OF ALL TITLE IV PLANS, TOGETHER
WITH A COPY OF THE LATEST FORM 5500-SERIES REPORT FOR EACH SUCH TITLE IV PLAN
HAVE BEEN MADE AVAILABLE TO AGENT.  EXCEPT WITH RESPECT TO MULTIEMPLOYER PLANS,
EACH QUALIFIED PLAN HAS RECEIVED A FAVORABLE DETERMINATION FROM THE IRS, IS
MAINTAINED UNDER A PROTOTYPE PLAN AND MAY RELY UPON A FAVORABLE OPINION LETTER
ISSUED BY THE IRS WITH RESPECT TO SUCH PROTOTYPE PLAN, OR IS WITHIN THE
APPLICABLE REMEDIAL AMENDMENT PERIOD.  EXCEPT AS WOULD NOT BE REASONABLY
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT: (I) EACH PLAN IS IN COMPLIANCE

 

48

--------------------------------------------------------------------------------


 


WITH THE APPLICABLE PROVISIONS OF ERISA AND THE IRC, (II) NEITHER ANY CREDIT
PARTY NOR ERISA AFFILIATE HAS FAILED TO MAKE ANY CONTRIBUTION OR PAY ANY AMOUNT
DUE AS REQUIRED BY EITHER SECTION 412 OF THE IRC OR SECTION 302 OF ERISA OR THE
TERMS OF ANY TITLE IV PLAN AND (III) NEITHER ANY CREDIT PARTY NOR ERISA
AFFILIATE HAS ENGAGED IN A NON-EXEMPT “PROHIBITED TRANSACTION,” AS DEFINED IN
SECTION 406 OF ERISA AND SECTION 4975 OF THE IRC, IN CONNECTION WITH ANY PLAN,
THAT WOULD SUBJECT ANY CREDIT PARTY TO A MATERIAL TAX ON PROHIBITED TRANSACTIONS
IMPOSED BY SECTION 502(I) OF ERISA OR SECTION 4975 OF THE IRC.


 


(B)           EXCEPT AS SET FORTH IN SCHEDULE 5.14: (I) NO TITLE IV PLAN HAS ANY
UNFUNDED PENSION LIABILITY; (II) NO ERISA EVENT OR EVENT DESCRIBED IN SECTION
4062(E) OF ERISA WITH RESPECT TO ANY TITLE IV PLAN HAS OCCURRED OR IS REASONABLY
EXPECTED TO OCCUR; (III) THERE ARE NO PENDING, OR TO THE KNOWLEDGE OF ANY
RESPONSIBLE OFFICER OF BORROWER, THREATENED CLAIMS (OTHER THAN CLAIMS FOR
BENEFITS IN THE NORMAL COURSE), SANCTIONS, ACTIONS OR LAWSUITS, ASSERTED OR
INSTITUTED AGAINST ANY PLAN OR ANY PERSON AS FIDUCIARY OR SPONSOR OF ANY PLAN
THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; (IV) NO
CREDIT PARTY OR ERISA AFFILIATE HAS INCURRED OR REASONABLY EXPECTS TO INCUR A
MATERIAL LIABILITY AS A RESULT OF A COMPLETE OR PARTIAL WITHDRAWAL FROM A
MULTIEMPLOYER PLAN; AND (V) WITHIN THE LAST FIVE YEARS NO TITLE IV PLAN OF ANY
CREDIT PARTY OR ERISA AFFILIATE HAS BEEN TERMINATED, WHETHER OR NOT IN A
“STANDARD TERMINATION” AS THAT TERM IS USED IN SECTION 4041(B)(1) OF ERISA.


 


(C)           (I)            EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT, EACH FOREIGN PENSION PLAN IS IN COMPLIANCE AND IN
GOOD STANDING (TO THE EXTENT SUCH CONCEPT EXISTS IN THE RELEVANT JURISDICTION)
IN ALL MATERIAL RESPECTS WITH ALL LAWS, REGULATIONS AND RULES APPLICABLE
THERETO, INCLUDING ALL FUNDING REQUIREMENTS, AND THE RESPECTIVE REQUIREMENTS OF
THE GOVERNING DOCUMENTS FOR SUCH FOREIGN PENSION PLAN; (II) WITH RESPECT TO EACH
FOREIGN PENSION PLAN MAINTAINED OR CONTRIBUTED TO BY ANY CREDIT PARTY OR ANY
SUBSIDIARY OF A CREDIT PARTY, (A) THAT IS REQUIRED BY APPLICABLE LAW TO BE
FUNDED IN A TRUST OR OTHER FUNDING VEHICLE, SUCH FOREIGN PENSION PLAN IS IN
COMPLIANCE WITH APPLICABLE LAW REGARDING FUNDING REQUIREMENTS EXCEPT TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW AND (B) THAT IS NOT REQUIRED BY APPLICABLE
LAW TO BE FUNDED IN A TRUST OR OTHER FUNDING VEHICLE, REASONABLE RESERVES HAVE
BEEN ESTABLISHED WHERE REQUIRED BY ORDINARY ACCOUNTING PRACTICES IN THE
JURISDICTION IN WHICH SUCH FOREIGN PENSION PLAN IS MAINTAINED; AND (III) NO
ACTIONS OR PROCEEDINGS HAVE BEEN TAKEN OR INSTITUTED TO TERMINATE OR WIND-UP A
FOREIGN PENSION PLAN WITH RESPECT TO WHICH THE CREDIT PARTIES OR ANY SUBSIDIARY
OF A CREDIT PARTY COULD REASONABLY BE EXPECTED TO HAVE ANY MATERIAL LIABILITY.


 


5.15         BROKERS.  NO BROKER OR FINDER (OTHER THAN UNDERWRITERS IN
CONNECTION WITH THE SHARE REPURCHASE) ACTING ON BEHALF OF ANY CREDIT PARTY OR
AFFILIATE THEREOF BROUGHT ABOUT THE OBTAINING, MAKING OR CLOSING OF THE LOANS OR
THE RELATED TRANSACTIONS, AND, EXCEPT FOR UNDERWRITERS’ FEES IN CONNECTION WITH
THE SHARE REPURCHASE, NO CREDIT PARTY OR AFFILIATE THEREOF HAS ANY OBLIGATION TO
ANY PERSON IN RESPECT OF ANY FINDER’S OR BROKERAGE FEES IN CONNECTION THEREWITH.

 

49

--------------------------------------------------------------------------------


 


5.16         TAXES AND TAX RETURNS.


 


(A)           AS OF THE CLOSING DATE, (I) ALL TAX RETURNS REQUIRED TO BE FILED
BY THE CREDIT PARTIES HAVE BEEN TIMELY AND PROPERLY FILED AND (II) ALL TAXES
THAT ARE DUE (OTHER THAN TAXES BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES HAVE BEEN PROVIDED FOR IN ACCORDANCE
WITH GAAP) HAVE BEEN PAID, EXCEPT WHERE THE FAILURE TO FILE TAX RETURNS OR PAY
TAXES WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NO
GOVERNMENTAL AUTHORITY HAS ASSERTED ANY CLAIM FOR TAXES, OR TO ANY CREDIT
PARTY’S KNOWLEDGE, HAS THREATENED TO ASSERT ANY CLAIM FOR TAXES THAT WOULD, IF
NOT PAID BY A CREDIT PARTY, HAVE A MATERIAL ADVERSE EFFECT.  ALL TAXES REQUIRED
BY LAW TO BE WITHHELD OR COLLECTED AND REMITTED (INCLUDING, WITHOUT LIMITATION,
INCOME TAX, UNEMPLOYMENT INSURANCE AND WORKMEN’S COMPENSATION PREMIUMS) WITH
RESPECT TO THE CREDIT PARTIES HAVE BEEN WITHHELD OR COLLECTED AND PAID TO THE
APPROPRIATE GOVERNMENTAL AUTHORITIES (OR ARE PROPERLY BEING HELD FOR SUCH
PAYMENT), EXCEPT FOR AMOUNTS THE NONPAYMENT OF WHICH OR THE FAILURE OF WHICH TO
COLLECT, WITHHOLD OR REMIT WOULD NOT BE REASONABLY LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT.


 


(B)           NONE OF THE CREDIT PARTIES HAS BEEN NOTIFIED THAT EITHER THE IRS,
OR ANY OTHER GOVERNMENTAL AUTHORITY, HAS RAISED OR INTENDS TO RAISE, ANY
ADJUSTMENTS WITH RESPECT TO TAXES OF THE CREDIT PARTIES, WHICH ADJUSTMENTS WOULD
BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


 


5.17         MAINTENANCE OF PROPERTIES; INSURANCE.  ALL MATERIAL PROPERTIES USED
IN THE BUSINESS OF HOLDINGS AND ITS SUBSIDIARIES ARE MAINTAINED IN GOOD REPAIR,
WORKING ORDER AND CONDITION (ORDINARY WEAR AND TEAR AND CASUALTY EXCEPTED) AND
ALL APPROPRIATE REPAIRS, RENEWALS AND REPLACEMENTS THEREOF HAVE BEEN MADE OR
WILL BE MADE IN A TIMELY MANNER.  ALL INSURANCE DESCRIBED IN SECTION 2.2 IS
MAINTAINED BY HOLDINGS AND ITS SUBSIDIARIES.  SCHEDULE 5.17 LISTS ALL INSURANCE
POLICIES OF ANY NATURE MAINTAINED, AS OF THE CLOSING DATE, FOR CURRENT
OCCURRENCES BY EACH CREDIT PARTY, AS WELL AS A SUMMARY OF THE KEY BUSINESS TERMS
OF EACH SUCH POLICY SUCH AS DEDUCTIBLES, COVERAGE LIMITS AND TERM OF POLICY.


 

SECTION 6.

DEFAULT, RIGHTS AND REMEDIES

 


6.1           EVENT OF DEFAULT.


 

“Event of Default” shall mean the occurrence or existence of any one or more of
the following:

 


(A)           PAYMENT.  (1) FAILURE TO PAY ANY INSTALLMENT OR OTHER PAYMENT OF
PRINCIPAL OF ANY LOAN WHEN DUE, OR TO REPAY REVOLVING LOANS TO REDUCE THEIR
BALANCE TO THE MAXIMUM AMOUNT OF REVOLVING LOANS THEN PERMITTED TO BE
OUTSTANDING OR TO REIMBURSE ANY L/C ISSUER FOR ANY PAYMENT MADE BY SUCH L/C
ISSUER UNDER OR IN RESPECT OF ANY LETTER OF CREDIT WHEN DUE OR (2) FAILURE TO
PAY, WITHIN THREE (3) BUSINESS DAYS AFTER THE DUE DATE, ANY INTEREST ON ANY LOAN
OR ANY OTHER AMOUNT DUE UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS;
OR


 


(B)           DEFAULT IN OTHER AGREEMENTS.  (1) ANY CREDIT PARTY OR ANY OF ITS
SUBSIDIARIES FAILS TO PAY WHEN DUE OR WITHIN ANY APPLICABLE GRACE PERIOD ANY
PRINCIPAL OR INTEREST ON INDEBTEDNESS (OTHER THAN THE LOANS) OR ANY CONTINGENT
OBLIGATIONS OR (2) BREACH OR DEFAULT OF ANY CREDIT PARTY OR ANY OF ITS
SUBSIDIARIES, OR THE OCCURRENCE OF ANY CONDITION OR EVENT, WITH

 

50

--------------------------------------------------------------------------------


 


RESPECT TO ANY INDEBTEDNESS (OTHER THAN THE LOANS) OR ANY CONTINGENT
OBLIGATIONS, IN EACH CASE, IF THE EFFECT OF SUCH FAILURE TO PAY, BREACH, DEFAULT
OR OCCURRENCE IS TO CAUSE OR TO PERMIT THE HOLDER OR HOLDERS THEN TO CAUSE,
INDEBTEDNESS AND/OR CONTINGENT OBLIGATIONS HAVING A PRINCIPAL AMOUNT IN EXCESS
OF $2,500,000 INDIVIDUALLY OR IN EXCESS OF $5,000,000 IN THE AGGREGATE TO BECOME
OR BE DECLARED DUE PRIOR TO THEIR STATED MATURITY; OR


 


(C)           BREACH OF CERTAIN PROVISIONS.  FAILURE OF ANY CREDIT PARTY TO
PERFORM OR COMPLY WITH ANY TERM OR CONDITION CONTAINED IN (1) THE GE CAPITAL FEE
LETTER OR (2) THAT PORTION OF SECTION 2.2 RELATING TO THE CREDIT PARTIES’
OBLIGATION TO MAINTAIN INSURANCE, SECTION 2.3, SECTION 2.4, SECTION 3 OR SECTION
4; OR


 


(D)           BREACH OF WARRANTY.  ANY REPRESENTATION, WARRANTY, CERTIFICATION
OR OTHER STATEMENT MADE BY ANY CREDIT PARTY IN ANY LOAN DOCUMENT OR IN ANY
STATEMENT OR CERTIFICATE AT ANY TIME GIVEN BY SUCH PERSON IN WRITING PURSUANT OR
IN CONNECTION WITH ANY LOAN DOCUMENT IS FALSE IN ANY MATERIAL RESPECT (WITHOUT
DUPLICATION OF MATERIALITY QUALIFIERS CONTAINED THEREIN) ON THE DATE MADE; OR


 


(E)           OTHER DEFAULTS UNDER LOAN DOCUMENTS.  ANY CREDIT PARTY DEFAULTS IN
THE PERFORMANCE OF OR COMPLIANCE WITH ANY TERM CONTAINED IN THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS (OTHER THAN OCCURRENCES DESCRIBED IN OTHER PROVISIONS
OF THIS SECTION 6.1 FOR WHICH A DIFFERENT GRACE OR CURE PERIOD IS SPECIFIED, OR
FOR WHICH NO CURE PERIOD IS SPECIFIED AND WHICH CONSTITUTE IMMEDIATE EVENTS OF
DEFAULT) AND SUCH DEFAULT IS NOT REMEDIED OR WAIVED WITHIN THIRTY (30) DAYS
AFTER THE EARLIER OF (1) RECEIPT BY BORROWER OF NOTICE FROM AGENT OR REQUISITE
LENDERS OF SUCH DEFAULT OR (2) ACTUAL KNOWLEDGE OF A RESPONSIBLE OFFICER OF
HOLDINGS OR BORROWER OF SUCH DEFAULT; OR


 


(F)            INVOLUNTARY BANKRUPTCY; APPOINTMENT OF RECEIVER, ETC.  (1) A
COURT ENTERS A DECREE OR ORDER FOR RELIEF WITH RESPECT TO ANY CREDIT PARTY IN AN
INVOLUN­TARY CASE UNDER THE BANKRUPTCY CODE, WHICH DECREE OR ORDER IS NOT STAYED
OR OTHER SIMILAR RELIEF IS NOT GRANTED UNDER ANY APPLICABLE FEDERAL OR STATE
LAW; OR (2) THE CONTINUANCE OF ANY OF THE FOLLOWING EVENTS FOR SIXTY (60) DAYS
UNLESS DISMISSED, BONDED OR DISCHARGED:  (A) AN INVOLUNTARY CASE IS COMMENCED
AGAINST ANY CREDIT PARTY, UNDER ANY APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER
SIMILAR LAW NOW OR HEREAFTER IN EFFECT; OR (B) A DECREE OR ORDER OF A COURT FOR
THE APPOINTMENT OF A RECEIVER, LIQUIDATOR, SEQUESTRATOR, TRUSTEE, CUSTODIAN OR
OTHER OFFICER HAVING SIMILAR POWERS OVER ANY CREDIT PARTY, OR OVER ALL OR A
SUBSTANTIAL PART OF ITS PROPERTY, IS ENTERED; OR (C) A RECEIVER, TRUSTEE OR
OTHER CUSTODIAN IS APPOINTED WITHOUT THE CONSENT OF A CREDIT PARTY, FOR ALL OR A
SUBSTANTIAL PART OF THE PROPERTY OF THE CREDIT PARTY; OR (D) AN ORDER, JUDGMENT
OR DECREE IS ENTERED AGAINST ANY CREDIT PARTY DECREEING THE DISSOLUTION OR SPLIT
UP OF SUCH CREDIT PARTY; OR


 


(G)           VOLUNTARY BANKRUPTCY; APPOINTMENT OF RECEIVER, ETC.  (1) ANY
CREDIT PARTY COMMENCES A VOLUNTARY CASE UNDER THE BANKRUPTCY CODE, OR CONSENTS
TO THE ENTRY OF AN ORDER FOR RELIEF IN AN INVOLUNTARY CASE OR TO THE CONVERSION
OF AN INVOLUNTARY CASE TO A VOLUNTARY CASE UNDER ANY SUCH LAW OR CONSENTS TO THE
APPOINTMENT OF OR TAKING POSSESSION BY A RECEIVER, TRUSTEE OR OTHER CUSTODIAN
FOR ALL OR A SUBSTANTIAL PART OF ITS PROPERTY; OR (2) ANY CREDIT PARTY MAKES ANY
ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR (3) THE BOARD OF DIRECTORS OF ANY
CREDIT

 

51

--------------------------------------------------------------------------------


 

Party adopts any resolution or otherwise authorizes action to approve any of the
actions referred to in this Section 6.1(g); or


 


(H)                                 JUDGMENT AND ATTACHMENTS.  ANY MONEY
JUDGMENT, WRIT OR WARRANT OF ATTACHMENT, OR SIMILAR PROCESS (OTHER THAN THOSE
DESCRIBED ELSEWHERE IN THIS SECTION 6.1) INVOLVING AN AMOUNT IN EXCESS OF
$2,000,000 (IN ANY INDIVIDUAL CASE OR IN THE AGGREGATE) IN EITHER CASE TO THE
EXTENT NOT ADEQUATELY COVERED BY INSURANCE IN AGENT’S SOLE DISCRETION AS TO
WHICH THE INSURANCE COMPANY HAS ACKNOWLEDGED COVERAGE, IS ENTERED OR FILED
AGAINST ONE OR MORE OF THE CREDIT PARTIES OR THEIR SUBSIDIARIES OR ANY OF THEIR
RESPECTIVE ASSETS AND REMAINS UNDISCHARGED, UNVACATED, UNBONDED OR UNSTAYED FOR
A PERIOD OF THIRTY (30) DAYS OR IN ANY EVENT LATER THAN FIVE (5) BUSINESS DAYS
PRIOR TO THE DATE OF ANY PROPOSED SALE THEREUNDER; OR


 


(I)                                     SOLVENCY.  THE CREDIT PARTIES WHEN TAKEN
AS A WHOLE CEASE TO BE SOLVENT; OR


 


(J)                                     INVALIDITY OF LOAN DOCUMENTS.  ANY OF
THE LOAN DOCUMENTS FOR ANY REASON, OTHER THAN A PARTIAL OR FULL RELEASE IN
ACCORDANCE WITH THE TERMS THEREOF, CEASES TO BE IN FULL FORCE AND EFFECT OR IS
DECLARED TO BE NULL AND VOID, OR ANY CREDIT PARTY DENIES THAT IT HAS ANY FURTHER
LIABILITY UNDER ANY LOAN DOCUMENTS TO WHICH IT IS PARTY, OR GIVES NOTICE TO SUCH
EFFECT; OR


 


(K)                                  CHANGE OF CONTROL.  A CHANGE OF CONTROL
OCCURS; OR


 


(L)                                     SUBORDINATED INDEBTEDNESS.  THE FAILURE
OF HOLDINGS OR ANY OF ITS SUBSIDIARIES OR ANY CREDITOR OF HOLDINGS OR ANY OF ITS
SUBSIDIARIES TO COMPLY WITH THE MATERIAL TERMS OF ANY SUBORDINATION OR
INTERCREDITOR AGREEMENT OR ANY SUBORDINATION PROVISIONS OF ANY NOTE OR OTHER
DOCUMENT, RUNNING TO THE BENEFIT OF AGENT OR LENDERS IN RESPECT OF ANY
INDEBTEDNESS, OR IF ANY SUCH DOCUMENT BECOMES NULL AND VOID OR, WITH RESPECT TO
INDEBTEDNESS HAVING AN OUTSTANDING PRINCIPAL AMOUNT OF $2,500,000 INDIVIDUALLY
OR $5,000,000 IN THE AGGREGATE, ANY PARTY DENIES FURTHER LIABILITY UNDER ANY
SUCH DOCUMENT OR PROVIDES NOTICE TO THAT EFFECT.

 


6.2                                 SUSPENSION OR TERMINATION OF COMMITMENTS. 
UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT, AGENT, AT THE REQUEST OF REQUISITE
REVOLVING LENDERS, SHALL, WITHOUT NOTICE OR DEMAND, IMMEDIATELY SUSPEND OR
TERMINATE ALL OR ANY PORTION OF LENDERS’ OBLIGATIONS TO MAKE ADDITIONAL LOANS OR
ISSUE OR CAUSE TO BE ISSUED LETTERS OF CREDIT UNDER THE REVOLVING LOAN
COMMITMENT; PROVIDED THAT, IF THE EVENT OF DEFAULT IS WAIVED BY REQUISITE
REVOLVING LENDERS, THE COMMITMENTS SHALL BE REINSTATED.


 


6.3                                 ACCELERATION AND OTHER REMEDIES.  UPON THE
OCCURRENCE OF ANY EVENT OF DEFAULT DESCRIBED IN SECTIONS 6.1(F) OR 6.1(G), THE
COMMITMENTS SHALL BE IMMEDIATELY TERMINATED AND ALL OF THE OBLIGATIONS,
INCLUDING THE REVOLVING LOANS, SHALL AUTOMATICALLY BECOME IMMEDIATELY DUE AND
PAYABLE, WITHOUT PRESENTMENT, DEMAND, PROTEST, NOTICE OF INTENT TO ACCELERATE,
NOTICE OF ACCELERATION OR OTHER REQUIREMENTS OF ANY KIND, ALL OF WHICH ARE
HEREBY EXPRESSLY WAIVED BY BORROWER, AND THE COMMITMENT SHALL THEREUPON
TERMINATE.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY OTHER EVENT OF
DEFAULT, AGENT, AT THE REQUEST OF THE REQUISITE LENDERS, SHALL, BY WRITTEN
NOTICE TO BORROWER (A) REDUCE THE AGGREGATE AMOUNT OF THE COMMITMENTS FROM TIME
TO

 

52

--------------------------------------------------------------------------------


 

time, (b) declare all or any portion of the Loans and all or any portion of the
other Obligations to be, and the same shall forthwith become, immediately due
and payable together with accrued interest thereon, (c) terminate all or any
portion of the obligations of Agent, L/C Issuers and Lenders to make Revolving
Credit Advances and issue Letters of Credit, (d) demand that Borrower
immediately deliver cash to Agent for the benefit of L/C Issuers (and Borrower
shall then immediately so deliver) in an amount equal to 105% of the aggregate
outstanding Letter of Credit Obligations and (e) exercise any other remedies
which may be available under the Loan Documents or applicable law.  Borrower
hereby grants to Agent, for the benefit of L/C Issuers and each Lender with a
participation in any Letters of Credit then outstanding, a security interest in
such cash collateral to secure all of the Letter of Credit Obligations.  Any
such cash collateral shall be made available by Agent to L/C Issuers to
reimburse L/C Issuers for payments of drafts drawn under such Letters of Credit
and any fees, Charges and reasonable expenses of L/C Issuers with respect to
such Letters of Credit and the unused portion thereof, after all such Letters of
Credit shall have expired or been fully drawn upon, shall be applied to repay
any other Obligations.  After all such Letters of Credit shall have expired or
been fully drawn upon and all Obligations shall have been satisfied and paid in
full, the balance, if any, of such cash collateral shall be (subject to any
rights of third parties and except as otherwise directed by a court of competent
jurisdiction) returned to Borrower.  Borrower shall from time to time execute
and deliver to Agent such further documents and instruments as Agent may request
with respect to such cash collateral.


 


6.4                                 PERFORMANCE BY AGENT.  IF ANY CREDIT PARTY
SHALL FAIL TO PERFORM ANY COVENANT, DUTY OR AGREEMENT CONTAINED IN ANY OF THE
LOAN DOCUMENTS AND AS A RESULT THEREOF AN EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING, AGENT MAY PERFORM OR ATTEMPT TO PERFORM SUCH COVENANT, DUTY
OR AGREEMENT ON BEHALF OF SUCH CREDIT PARTY.  IN SUCH EVENT, HOLDINGS OR
BORROWER SHALL, AT THE REQUEST OF AGENT, PROMPTLY PAY ANY AMOUNT REASONABLY
EXPENDED BY AGENT IN SUCH PERFORMANCE OR ATTEMPTED PERFORMANCE TO AGENT,
TOGETHER WITH INTEREST THEREON AT THE APPLICABLE RATE OF INTEREST IN EFFECT UPON
THE OCCURRENCE OF AN EVENT OF DEFAULT AS SPECIFIED IN SECTION 1.2(D) FROM THE
DATE OF SUCH EXPENDITURE UNTIL PAID.  NOTWITHSTANDING THE FOREGOING, IT IS
EXPRESSLY AGREED THAT AGENT SHALL NOT HAVE ANY LIABILITY OR RESPONSIBILITY FOR
THE PERFORMANCE OF ANY OBLIGATION OF ANY CREDIT PARTY UNDER THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT.


 


6.5                                 APPLICATION OF PROCEEDS.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, (A) BORROWER IRREVOCABLY WAIVES
THE RIGHT TO DIRECT THE APPLICATION OF ANY AND ALL PAYMENTS AT ANY TIME OR TIMES
THEREAFTER RECEIVED BY AGENT FROM OR ON BEHALF OF BORROWER, AND AGENT SHALL HAVE
THE CONTINUING AND EXCLUSIVE RIGHT TO APPLY AND TO REAPPLY ANY AND ALL PAYMENTS
RECEIVED AT ANY TIME OR TIMES AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, SECTION 1.1 AND 1.5 HEREOF), ALL
PAYMENTS (INCLUDING THE PROCEEDS OF ANY ASSET DISPOSITION OR OTHER SALE OF, OR
OTHER REALIZATION UPON, ALL OR ANY PART OF THE COLLATERAL) RECEIVED AFTER
ACCELERATION OF THE OBLIGATIONS SHALL BE APPLIED:  FIRST, TO ALL FEES, COSTS AND
EXPENSES INCURRED BY OR OWING TO AGENT AND ANY LENDER WITH RESPECT TO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE COLLATERAL; SECOND, TO ACCRUED AND
UNPAID INTEREST ON THE OBLIGATIONS (INCLUDING ANY INTEREST WHICH BUT FOR THE
PROVISIONS OF THE BANKRUPTCY CODE, WOULD HAVE ACCRUED

 

53

--------------------------------------------------------------------------------


 

on such amounts); third, to the principal amount of the Obligations outstanding
(other than Obligations owed under an Interest Rate Agreement) and to cash
collateralize outstanding Letters of Credit (pro rata among all such Obligations
based upon the principal amount thereof or the outstanding face amount of such
Letters of Credit, as applicable, and with respect to amounts applied to Term
Loans, pro rata among all remaining Scheduled Installments thereof); and fourth
to any other obligations of Borrower owing to Agent or any Lender under the Loan
Documents or any Interest Rate Agreement.  Any balance remaining shall be
delivered to Borrower or to whomever may be lawfully entitled to receive such
balance or as a court of competent jurisdiction may direct.


 


SECTION 7.
CONDITIONS TO LOANS


 

The obligations of Lenders and L/C Issuers to make Loans and to issue or cause
to be issued Letters of Credit are subject to satisfaction of all of the
applicable conditions set forth below.

 


7.1                                 CONDITIONS TO INITIAL LOANS.  THE
OBLIGATIONS OF LENDERS AND L/C ISSUERS TO MAKE THE INITIAL LOANS AND TO ISSUE OR
CAUSE TO BE ISSUED LETTERS OF CREDIT ON THE CLOSING DATE ARE, IN ADDITION TO THE
CONDITIONS PRECEDENT SPECIFIED IN SECTION 7.2, SUBJECT TO THE DELIVERY OF ALL
DOCUMENTS LISTED ON, THE TAKING OF ALL ACTIONS SET FORTH ON AND THE SATISFACTION
OF ALL OTHER CONDITIONS PRECEDENT LISTED IN ANNEX C OR IN THE CLOSING CHECKLIST,
ALL IN FORM AND SUBSTANCE, OR IN A MANNER, REASONABLY SATISFACTORY TO AGENT AND
LENDERS.


 


7.2                                 CONDITIONS TO ALL LOANS.  EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN, NO LENDER OR L/C ISSUER SHALL BE OBLIGATED
TO FUND ANY ADVANCE OR INCUR ANY LETTER OF CREDIT OBLIGATION, IF, AS OF THE DATE
THEREOF (THE “FUNDING DATE”):


 


(A)                                  ANY REPRESENTATION OR WARRANTY BY ANY
CREDIT PARTY CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT IS UNTRUE OR
INCORRECT IN ANY MATERIAL RESPECT (WITHOUT DUPLICATION OF ANY MATERIALITY
QUALIFIER CONTAINED THEREIN) AS OF SUCH DATE, EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATION OR WARRANTY EXPRESSLY RELATES TO AN EARLIER DATE, AND AGENT OR
REQUISITE REVOLVING LENDERS HAVE DETERMINED NOT TO MAKE SUCH ADVANCE OR INCUR
SUCH LETTER OF CREDIT OBLIGATION AS A RESULT OF THE FACT THAT SUCH WARRANTY OR
REPRESENTATION IS UNTRUE OR INCORRECT;


 


(B)                                 ANY DEFAULT OR EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING OR WOULD RESULT AFTER GIVING EFFECT TO ANY ADVANCE (OR THE
INCURRENCE OF ANY LETTER OF CREDIT OBLIGATION), AND AGENT OR REQUISITE REVOLVING
LENDERS SHALL HAVE DETERMINED NOT TO MAKE ANY ADVANCE OR INCUR ANY LETTER OF
CREDIT OBLIGATION AS A RESULT OF THAT DEFAULT OR EVENT OF DEFAULT; OR


 


(C)                                  AFTER GIVING EFFECT TO ANY ADVANCE (OR THE
INCURRENCE OF ANY LETTER OF CREDIT OBLIGATIONS), THE OUTSTANDING AMOUNT OF THE
REVOLVING LOAN WOULD EXCEED REMAINING BORROWING AVAILABILITY.

 

54

--------------------------------------------------------------------------------


 

The request and acceptance by Borrower of the proceeds of any Advance, the
incurrence of any Letter of Credit Obligations or the conversion or continuation
of any Loan into, or as, a LIBOR Loan shall be deemed to constitute, as of the
date thereof, (i) a representation and warranty by Borrower that the conditions
in this Section 7.2  have been satisfied and (ii) a reaffirmation by Borrower of
the granting and continuance of Agent’s Liens, on behalf of itself and Lenders,
pursuant to the Collateral Documents.

 


SECTION 8.
ASSIGNMENT AND PARTICIPATION


 


8.1                                 ASSIGNMENT AND PARTICIPATIONS.


 


(A)                                  SUBJECT TO THE TERMS OF THIS SECTION 8.1,
ANY LENDER MAY MAKE ASSIGNMENTS TO A QUALIFIED ASSIGNEE OF, OR SELL
PARTICIPATIONS IN, AT ANY TIME OR TIMES, THE LOAN DOCUMENTS, LOANS, LETTER OF
CREDIT OBLIGATIONS AND ANY COMMITMENT OR ANY PORTION THEREOF OR INTEREST
THEREIN, INCLUDING ANY LENDER’S RIGHTS, TITLE, INTERESTS, REMEDIES, POWERS OR
DUTIES THEREUNDER.  ANY ASSIGNMENT BY A LENDER SHALL BE FOR A FIXED AND NOT A
VARYING PERCENTAGE OF THE ASSIGNING LENDER’S RESPECTIVE LOANS, COMMITMENTS AND
LETTER OF CREDIT OBLIGATIONS AND SHALL:  (I) REQUIRE THE CONSENT OF AGENT (WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED WITH RESPECT TO A
QUALIFIED ASSIGNEE AND SHALL NOT BE REQUIRED FOR A LENDER GROUP ASSIGNMENT) AND
THE EXECUTION OF AN ASSIGNMENT AGREEMENT (AN “ASSIGNMENT AGREEMENT”
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT 8.1 AND OTHERWISE IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO, AND ACKNOWLEDGED BY, AGENT); (II) BE
CONDITIONED ON SUCH ASSIGNEE LENDER REPRESENTING TO THE ASSIGNING LENDER AND
AGENT THAT IT IS PURCHASING THE APPLICABLE LOANS TO BE ASSIGNED TO IT FOR ITS
OWN ACCOUNT, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO THE DISTRIBUTION
THEREOF; (III) EXCEPT WITH RESPECT TO ANY LENDER GROUP ASSIGNMENT, AFTER GIVING
EFFECT TO ANY SUCH PARTIAL ASSIGNMENT, THE ASSIGNEE LENDER SHALL HAVE LOANS AND
COMMITMENTS IN AN AMOUNT AT LEAST EQUAL TO $1,000,000 AND THE ASSIGNING LENDER
SHALL HAVE RETAINED LOANS AND COMMITMENTS IN AN AMOUNT AT LEAST EQUAL TO
$1,000,000 (UNLESS ALL OF THE LOANS AND COMMITMENTS OF SUCH ASSIGNING LENDER
HAVE BEEN ASSIGNED); (IV) REQUIRE A PAYMENT TO AGENT OF AN ASSIGNMENT FEE OF
$3,500 AND (V) SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
REQUIRE THE CONSENT OF BORROWER, WHICH SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED WITH RESPECT TO A QUALIFIED ASSIGNEE AND SHALL NOT BE REQUIRED FOR ANY
LENDER GROUP ASSIGNMENT.  NOTWITHSTANDING THE ABOVE, WITH THE CONSENT OF
BORROWER, WHICH SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED AND SHALL NOT BE
REQUIRED DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, AGENT MAY IN ITS SOLE
AND ABSOLUTE DISCRETION PERMIT ANY ASSIGNMENT BY A LENDER TO A PERSON OR PERSONS
THAT ARE NOT QUALIFIED ASSIGNEES.  IN THE CASE OF AN ASSIGNMENT BY A LENDER THAT
HAS BECOME EFFECTIVE UNDER THIS SECTION 8.1, (I) THE ASSIGNEE SHALL HAVE, TO THE
EXTENT OF SUCH ASSIGNMENT, THE SAME RIGHTS, BENEFITS AND OBLIGATIONS AS ALL
OTHER LENDERS HEREUNDER AND (II) THE ASSIGNING LENDER SHALL BE RELIEVED OF ITS
OBLIGATIONS HEREUNDER WITH RESPECT TO ITS COMMITMENTS OR ASSIGNED PORTION
THEREOF AND THE LOANS, LETTER OF CREDIT OBLIGATIONS AND OTHER INTERESTS ASSIGNED
BY IT FROM AND AFTER THE EFFECTIVE DATE OF SUCH ASSIGNMENT.  BORROWER HEREBY
ACKNOWLEDGES AND AGREES THAT ANY ASSIGNMENT SHALL GIVE RISE TO A DIRECT
OBLIGATION OF BORROWER TO THE ASSIGNEE AND THAT THE ASSIGNEE SHALL BE CONSIDERED
TO BE A “LENDER.”  IN ALL INSTANCES, EACH LENDER’S LIABILITY TO MAKE LOANS
HEREUNDER SHALL BE SEVERAL AND NOT JOINT AND SHALL BE LIMITED TO SUCH LENDER’S
PRO RATA SHARE OF THE

 

55

--------------------------------------------------------------------------------


 

applicable Commitment.  In the event Agent or any Lender assigns or otherwise
transfers all or any part of the Obligations, Agent or any such Lender shall so
notify Borrower and Borrower shall, upon the request of Agent or such Lender,
execute new Notes in exchange for the Notes, if any, being assigned. 
Notwithstanding the foregoing provisions of this Section 8.1(a), any Lender may
at any time pledge the Obligations held by it and such Lender’s rights under
this Agreement and the other Loan Documents to a Federal Reserve Bank, or to its
trustee for the benefit of its investors in support of its obligations to its
trustee; provided, that no such pledge or assignment shall release the assigning
Lender from its obligations hereunder.


 


(B)                                 ANY PARTICIPATION BY A LENDER OF ALL OR ANY
PART OF ITS COMMITMENTS SHALL BE MADE WITH THE UNDERSTANDING THAT ALL AMOUNTS
PAYABLE BY BORROWER HEREUNDER SHALL BE DETERMINED AS IF THAT LENDER HAD NOT SOLD
SUCH PARTICIPATION, AND THAT THE HOLDER OF ANY SUCH PARTICIPATION SHALL NOT BE
ENTITLED TO REQUIRE SUCH LENDER TO TAKE OR OMIT TO TAKE ANY ACTION HEREUNDER
EXCEPT ACTIONS DIRECTLY AFFECTING (I) ANY REDUCTION IN THE PRINCIPAL AMOUNT OF,
OR INTEREST RATE OR FEES PAYABLE WITH RESPECT TO, ANY LOAN IN WHICH SUCH HOLDER
PARTICIPATES, (II) ANY EXTENSION OF THE SCHEDULED AMORTIZATION OF THE PRINCIPAL
AMOUNT OF ANY LOAN IN WHICH SUCH HOLDER PARTICIPATES OR THE FINAL MATURITY DATE
THEREOF, AND (III) ANY RELEASE OF ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL
(OTHER THAN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, THE COLLATERAL
DOCUMENTS OR THE OTHER LOAN DOCUMENTS).  SOLELY FOR PURPOSES OF SECTIONS 1.8,
1.9, 8.3 AND 9.1, BORROWER ACKNOWLEDGES AND AGREES THAT A PARTICIPATION SHALL
GIVE RISE TO A DIRECT OBLIGATION OF BORROWER TO THE PARTICIPANT AND THE
PARTICIPANT SHALL BE CONSIDERED TO BE A “LENDER.”  EXCEPT AS SET FORTH IN THE
PRECEDING SENTENCE NEITHER BORROWER NOR ANY OTHER CREDIT PARTY SHALL HAVE ANY
OBLIGATION OR DUTY TO ANY PARTICIPANT.  NEITHER AGENT NOR ANY LENDER (OTHER THAN
THE LENDER SELLING A PARTICIPATION) SHALL HAVE ANY DUTY TO ANY PARTICIPANT AND
MAY CONTINUE TO DEAL SOLELY WITH THE LENDER SELLING A PARTICIPATION AS IF NO
SUCH SALE HAD OCCURRED.


 


(C)                                  EXCEPT AS EXPRESSLY PROVIDED IN THIS
SECTION 8.1, NO LENDER SHALL, AS BETWEEN BORROWER AND THAT LENDER, OR AGENT AND
THAT LENDER, BE RELIEVED OF ANY OF ITS OBLIGATIONS HEREUNDER AS A RESULT OF ANY
SALE, ASSIGNMENT, TRANSFER OR NEGOTIATION OF, OR GRANTING OF PARTICIPATION IN,
ALL OR ANY PART OF THE LOANS, THE NOTES OR OTHER OBLIGATIONS OWED TO SUCH
LENDER.


 


(D)                                 HOLDINGS AND BORROWER SHALL ASSIST EACH
LENDER PERMITTED TO SELL ASSIGNMENTS OR PARTICIPATIONS UNDER THIS SECTION 8.1 AS
REQUIRED TO ENABLE THE ASSIGNING OR SELLING LENDER TO EFFECT ANY SUCH ASSIGNMENT
OR PARTICIPATION, INCLUDING THE EXECUTION AND DELIVERY OF ANY AND ALL
AGREEMENTS, NOTES AND OTHER DOCUMENTS AND INSTRUMENTS AS SHALL BE REQUESTED AND
THE PROMPT PREPARATION OF INFORMATIONAL MATERIALS FOR, AND THE PARTICIPATION OF
MANAGEMENT IN MEETINGS WITH, POTENTIAL ASSIGNEES OR PARTICIPANTS, ALL ON A
TIMETABLE ESTABLISHED BY AGENT IN ITS SOLE DISCRETION.  HOLDINGS AND BORROWER
SHALL CERTIFY THE CORRECTNESS, COMPLETENESS AND ACCURACY OF ALL DESCRIPTIONS OF
THE CREDIT PARTIES AND THEIR RESPECTIVE AFFAIRS CONTAINED IN ANY SELLING
MATERIALS PROVIDED BY IT AND ALL OTHER INFORMATION PROVIDED BY IT AND INCLUDED
IN SUCH MATERIALS, EXCEPT THAT ANY BUDGET DELIVERED BY BORROWER SHALL ONLY BE
CERTIFIED BY BORROWER AS HAVING BEEN PREPARED BY BORROWER IN COMPLIANCE WITH THE
REPRESENTATIONS CONTAINED IN SECTION 5.5.  AGENT SHALL MAINTAIN IN ITS OFFICES A
“REGISTER” FOR RECORDING NAME, ADDRESS, COMMITMENT AND LOANS OWING TO EACH
LENDER.  THE ENTRIES IN SUCH REGISTER SHALL BE CONCLUSIVE EVIDENCE OF THE
AMOUNTS DUE AND OWING TO EACH LENDER IN THE ABSENCE OF MANIFEST ERROR. 
BORROWER, AGENT AND EACH

 

56

--------------------------------------------------------------------------------


 

Lender may treat each Person whose name is recorded in such register pursuant to
the terms hereof as a Lender for all purposes of this Agreement.  The register
described herein shall be available to inspection by Borrower and any Lender, at
any reasonable time upon reasonable prior notice.


 


(E)                                  A LENDER MAY FURNISH ANY INFORMATION
CONCERNING CREDIT PARTIES IN THE POSSESSION OF SUCH LENDER FROM TIME TO TIME TO
ASSIGNEES AND PARTICIPANTS (INCLUDING PROSPECTIVE ASSIGNEES AND PARTICIPANTS);
PROVIDED THAT SUCH LENDER SHALL OBTAIN FROM ASSIGNEES OR PARTICIPANTS
CONFIDENTIALITY COVENANTS SUBSTANTIALLY EQUIVALENT TO THOSE CONTAINED IN
SECTION 9.13.


 


(F)                                    SO LONG AS NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, NO LENDER SHALL ASSIGN OR SELL PARTICIPATIONS IN ANY
PORTION OF ITS LOANS OR COMMITMENTS TO A POTENTIAL LENDER OR PARTICIPANT, IF, AS
OF THE DATE OF THE PROPOSED ASSIGNMENT OR SALE, THE ASSIGNEE LENDER OR
PARTICIPANT WOULD BE SUBJECT TO CAPITAL ADEQUACY OR SIMILAR REQUIREMENTS UNDER
SECTION 1.8(A), INCREASED COSTS OR AN INABILITY TO FUND LIBOR LOANS UNDER
SECTION 1.8(B), OR WITHHOLDING TAXES IN ACCORDANCE WITH SECTION 1.9.


 


8.2                                 AGENT.


 


(A)                                  APPOINTMENT.  EACH LENDER HEREBY DESIGNATES
AND APPOINTS GE CAPITAL AS ITS AGENT UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AND EACH LENDER HEREBY IRREVOCABLY AUTHORIZES AGENT TO EXECUTE AND
DELIVER THE COLLATERAL DOCUMENTS AND TO TAKE SUCH ACTION OR TO REFRAIN FROM
TAKING SUCH ACTION ON ITS BEHALF UNDER THE PROVISIONS OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND TO EXERCISE SUCH POWERS AS ARE SET FORTH HEREIN OR
THEREIN, TOGETHER WITH SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL THERETO. 
AGENT IS AUTHORIZED AND EMPOWERED TO AMEND, MODIFY, OR WAIVE ANY PROVISIONS OF
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS ON BEHALF OF LENDERS SUBJECT TO THE
REQUIREMENT THAT CERTAIN OF LENDERS’ CONSENT BE OBTAINED IN CERTAIN INSTANCES AS
PROVIDED IN THIS SECTION 8.2 AND SECTION 9.2.  THE PROVISIONS OF THIS
SECTION 8.2 ARE SOLELY FOR THE BENEFIT OF AGENT AND LENDERS AND NEITHER HOLDINGS
NOR ANY OF ITS SUBSIDIARIES SHALL HAVE ANY RIGHTS AS A THIRD PARTY BENEFICIARY
OF ANY OF THE PROVISIONS HEREOF.  IN PERFORMING ITS FUNCTIONS AND DUTIES UNDER
THIS AGREEMENT, AGENT SHALL ACT SOLELY AS AGENT OF LENDERS AND DOES NOT ASSUME
AND SHALL NOT BE DEEMED TO HAVE ASSUMED ANY OBLIGATION TOWARD OR RELATIONSHIP OF
AGENCY OR TRUST WITH OR FOR HOLDINGS OR ANY OF ITS SUBSIDIARIES.  AGENT MAY
PERFORM ANY OF ITS DUTIES HEREUNDER, OR UNDER THE LOAN DOCUMENTS, BY OR THROUGH
ITS AGENTS OR EMPLOYEES.


 


(B)                                 NATURE OF DUTIES.  THE DUTIES OF AGENT SHALL
BE MECHANICAL AND ADMINISTRATIVE IN NATURE.  AGENT SHALL NOT HAVE BY REASON OF
THIS AGREEMENT A FIDUCIARY RELATIONSHIP IN RESPECT OF ANY LENDER.  NOTHING IN
THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS, EXPRESS OR IMPLIED, IS INTENDED TO
OR SHALL BE CONSTRUED TO IMPOSE UPON AGENT ANY OBLIGATIONS IN RESPECT OF THIS
AGREEMENT OR ANY OF THE LOAN DOCUMENTS EXCEPT AS EXPRESSLY SET FORTH HEREIN OR
THEREIN.  EACH LENDER SHALL MAKE ITS OWN INDEPENDENT INVESTIGATION OF THE
FINANCIAL CONDITION AND AFFAIRS OF EACH CREDIT PARTY IN CONNECTION WITH THE
EXTENSION OF CREDIT HEREUNDER AND SHALL MAKE ITS OWN APPRAISAL OF THE
CREDITWORTHINESS OF EACH CREDIT PARTY, AND AGENT SHALL HAVE NO DUTY OR
RESPONSIBILITY, EITHER INITIALLY OR ON A CONTINUING BASIS, TO PROVIDE ANY LENDER
WITH ANY CREDIT OR

 

57

--------------------------------------------------------------------------------


 

other information with respect thereto (other than as expressly required
herein).  Agent shall promptly forward to the Lenders all financial statements
and other such other documents as expressly provided for herein; provided that
Agent shall have no liability to any Lender for any failure to deliver such
information to any Lender.  If Agent seeks the consent or approval of any
Lenders to the taking or refraining from taking any action hereunder, then Agent
shall send notice thereof to each Lender.  Agent shall promptly notify each
Lender any time that the Requisite Lenders or Requisite Revolving Lenders have
instructed Agent to act or refrain from acting pursuant hereto.


 


(C)                                  RIGHTS, EXCULPATION, ETC.  NEITHER AGENT
NOR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS SHALL BE LIABLE TO ANY
LENDER FOR ANY ACTION TAKEN OR OMITTED BY THEM HEREUNDER OR UNDER ANY OF THE
LOAN DOCUMENTS, OR IN CONNECTION HEREWITH OR THEREWITH, EXCEPT THAT AGENT SHALL
BE LIABLE TO THE EXTENT OF ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
DETERMINED BY A FINAL NON-APPEALABLE ORDER BY A COURT OF COMPETENT
JURISDICTION.  AGENT SHALL NOT BE LIABLE FOR ANY APPORTIONMENT OR DISTRIBUTION
OF PAYMENTS MADE BY IT IN GOOD FAITH AND IF ANY SUCH APPORTIONMENT OR
DISTRIBUTION IS SUBSEQUENTLY DETERMINED TO HAVE BEEN MADE IN ERROR THE SOLE
RECOURSE OF ANY LENDER TO WHOM PAYMENT WAS DUE BUT NOT MADE, SHALL BE TO RECOVER
FROM OTHER LENDERS ANY PAYMENT IN EXCESS OF THE AMOUNT TO WHICH THEY ARE
DETERMINED TO BE ENTITLED (AND SUCH OTHER LENDERS HEREBY AGREE TO RETURN TO SUCH
LENDER ANY SUCH ERRONEOUS PAYMENTS RECEIVED BY THEM).  IN NO EVENT SHALL AGENT
BE LIABLE FOR PUNITIVE, SPECIAL, CONSEQUENTIAL, INCIDENTAL, EXEMPLARY OR OTHER
SIMILAR DAMAGES. IN PERFORMING ITS FUNCTIONS AND DUTIES HEREUNDER, AGENT SHALL
EXERCISE THE SAME CARE WHICH IT WOULD IN DEALING WITH LOANS FOR ITS OWN ACCOUNT,
BUT NEITHER AGENT NOR ANY OF ITS AGENTS OR REPRESENTATIVES SHALL BE RESPONSIBLE
TO ANY LENDER FOR ANY RECITALS, STATEMENTS, REPRESENTATIONS OR WARRANTIES HEREIN
OR FOR THE EXECUTION, EFFECTIVENESS, GENUINENESS, VALIDITY, ENFORCEABILITY,
COLLECTIBILITY, OR SUFFICIENCY OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED THEREBY, OR FOR THE FINANCIAL CONDITION OF ANY
CREDIT PARTY.  AGENT SHALL NOT BE REQUIRED TO MAKE ANY INQUIRY CONCERNING EITHER
THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS, PROVISIONS OR CONDITIONS OF
THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR THE FINANCIAL CONDITION OF ANY
CREDIT PARTY, OR THE EXISTENCE OR POSSIBLE EXISTENCE OF ANY DEFAULT OR EVENT OF
DEFAULT.  AGENT MAY AT ANY TIME REQUEST INSTRUCTIONS FROM REQUISITE LENDERS,
REQUISITE REVOLVING LENDERS OR ALL AFFECTED LENDERS WITH RESPECT TO ANY ACTIONS
OR APPROVALS WHICH BY THE TERMS OF THIS AGREEMENT OR OF ANY OF THE LOAN
DOCUMENTS AGENT IS PERMITTED OR REQUIRED TO TAKE OR TO GRANT.  IF SUCH
INSTRUCTIONS ARE PROMPTLY REQUESTED, AGENT SHALL BE ABSOLUTELY ENTITLED TO
REFRAIN FROM TAKING ANY ACTION OR TO WITHHOLD ANY APPROVAL AND SHALL NOT BE
UNDER ANY LIABILITY WHATSOEVER TO ANY PERSON FOR REFRAINING FROM ANY ACTION OR
WITHHOLDING ANY APPROVAL UNDER ANY OF THE LOAN DOCUMENTS UNTIL IT SHALL HAVE
RECEIVED SUCH INSTRUCTIONS FROM THE REQUISITE LENDERS, REQUISITE REVOLVING
LENDERS OR SUCH OTHER PORTION OF THE LENDERS AS SHALL BE PRESCRIBED BY THIS
AGREEMENT.  WITHOUT LIMITING THE FOREGOING, NO LENDER SHALL HAVE ANY RIGHT OF
ACTION WHATSOEVER AGAINST AGENT AS A RESULT OF AGENT ACTING OR REFRAINING FROM
ACTING UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS IN ACCORDANCE
WITH THE INSTRUCTIONS OF REQUISITE LENDERS, REQUISITE REVOLVING LENDERS OR ALL
AFFECTED LENDERS, AS APPLICABLE; AND, NOTWITHSTANDING THE INSTRUCTIONS OF
REQUISITE LENDERS, REQUISITE REVOLVING LENDERS OR ALL AFFECTED LENDERS, AS
APPLICABLE, AGENT SHALL HAVE NO OBLIGATION TO TAKE ANY ACTION IF IT BELIEVES, IN
GOOD FAITH, THAT SUCH ACTION IS DEEMED TO BE ILLEGAL BY AGENT OR EXPOSES AGENT
TO ANY LIABILITY FOR WHICH IT HAS NOT RECEIVED SATISFACTORY INDEMNIFICATION IN
ACCORDANCE WITH SECTION 8.2(E).

 

58

--------------------------------------------------------------------------------


 


(D)                                 RELIANCE.  AGENT SHALL BE ENTITLED TO RELY,
AND SHALL BE FULLY PROTECTED IN RELYING, UPON ANY WRITTEN OR ORAL NOTICES,
STATEMENTS, CERTIFICATES, ORDERS OR OTHER DOCUMENTS OR ANY TELEPHONE MESSAGE OR
OTHER COMMUNICATION (INCLUDING ANY WRITING, TELEX, FAX OR TELEGRAM) BELIEVED BY
IT IN GOOD FAITH TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE
BY THE PROPER PERSON, AND WITH RESPECT TO ALL MATTERS PERTAINING TO THIS
AGREEMENT OR ANY OF THE LOAN DOCUMENTS AND ITS DUTIES HEREUNDER OR THEREUNDER. 
AGENT SHALL BE ENTITLED TO RELY UPON THE ADVICE OF LEGAL COUNSEL, INDEPENDENT
ACCOUNTANTS, AND OTHER EXPERTS SELECTED BY AGENT IN ITS SOLE DISCRETION.


 


(E)                                  INDEMNIFICATION.  LENDERS WILL REIMBURSE
AND INDEMNIFY AGENT FOR AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES
(INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND EXPENSES), ADVANCES OR
DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED
BY, OR ASSERTED AGAINST AGENT IN ANY WAY RELATING TO OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR ANY ACTION TAKEN OR OMITTED BY AGENT
UNDER THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS, IN PROPORTION TO EACH
LENDER’S PRO RATA SHARE, BUT ONLY TO THE EXTENT THAT ANY OF THE FOREGOING IS NOT
REIMBURSED BY BORROWER; PROVIDED, HOWEVER, THAT NO LENDER SHALL BE LIABLE FOR
ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, ADVANCES OR DISBURSEMENTS TO THE
EXTENT RESULTING FROM AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
DETERMINED BY A FINAL NON-APPEALABLE ORDER BY A COURT OF COMPETENT
JURISDICTION.  IF ANY INDEMNITY FURNISHED TO AGENT FOR ANY PURPOSE SHALL, IN THE
OPINION OF AGENT, BE INSUFFICIENT OR BECOME IMPAIRED, AGENT MAY CALL FOR
ADDITIONAL INDEMNITY AND CEASE, OR NOT COMMENCE, TO DO THE ACTS INDEMNIFIED
AGAINST EVEN IF SO DIRECTED BY THE REQUISITE LENDERS, REQUISITE REVOLVING
LENDERS OR SUCH OTHER PORTION OF THE LENDERS AS SHALL BE PRESCRIBED BY THIS
AGREEMENT UNTIL SUCH ADDITIONAL INDEMNITY IS FURNISHED.  THE OBLIGATIONS OF
LENDERS UNDER THIS SECTION 8.2(E) SHALL SURVIVE THE PAYMENT IN FULL OF THE
OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.


 


(F)                                    GE CAPITAL (OR ANY SUCCESSOR AGENT)
INDIVIDUALLY.  WITH RESPECT TO ITS COMMITMENTS HEREUNDER, GE CAPITAL (OR ANY
SUCCESSOR AGENT) SHALL HAVE AND MAY EXERCISE THE SAME RIGHTS AND POWERS
HEREUNDER AND IS SUBJECT TO THE SAME OBLIGATIONS AND LIABILITIES AS AND TO THE
EXTENT SET FORTH HEREIN FOR ANY OTHER LENDER.  THE TERMS “LENDERS,” “REQUISITE
LENDERS,” “REQUISITE REVOLVING LENDERS” OR ANY SIMILAR TERMS SHALL, UNLESS THE
CONTEXT CLEARLY OTHERWISE INDICATES, INCLUDE GE CAPITAL (OR ANY SUCCESSOR AGENT)
IN ITS INDIVIDUAL CAPACITY AS A LENDER OR ONE OF THE REQUISITE LENDERS OR
REQUISITE REVOLVING LENDERS.  GE CAPITAL (OR ANY SUCCESSOR AGENT), EITHER
DIRECTLY OR THROUGH STRATEGIC AFFILIATIONS, MAY LEND MONEY TO, ACQUIRE EQUITY OR
OTHER OWNERSHIP INTERESTS IN, PROVIDE ADVISORY SERVICES TO AND GENERALLY ENGAGE
IN ANY KIND OF BANKING, TRUST OR OTHER BUSINESS WITH ANY CREDIT PARTY AND ANY
SUBSIDIARY OF ANY CREDIT PARTY AS IF IT WERE NOT ACTING AS AGENT PURSUANT HERETO
AND WITHOUT ANY DUTY TO ACCOUNT THEREFOR TO LENDERS.  GE CAPITAL (OR ANY
SUCCESSOR AGENT), EITHER DIRECTLY OR THROUGH STRATEGIC AFFILIATIONS, MAY ACCEPT
FEES AND OTHER CONSIDERATION FROM ANY CREDIT PARTY AND ANY SUBSIDIARY OF ANY
CREDIT PARTY FOR SERVICES IN CONNECTION WITH THIS AGREEMENT OR OTHERWISE WITHOUT
HAVING TO ACCOUNT FOR THE SAME TO LENDERS.

 

59

--------------------------------------------------------------------------------


 


(G)                                 SUCCESSOR AGENT.


 

(I)                                     RESIGNATION.  AGENT MAY RESIGN FROM THE
PERFORMANCE OF ALL ITS AGENCY FUNCTIONS AND DUTIES HEREUNDER AT ANY TIME BY
GIVING AT LEAST THIRTY (30) BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO BORROWER AND
LENDERS.  SUCH RESIGNATION SHALL TAKE EFFECT UPON THE ACCEPTANCE BY A SUCCESSOR
AGENT OF APPOINTMENT PURSUANT TO CLAUSE (II) BELOW OR AS OTHERWISE PROVIDED IN
CLAUSE (II) BELOW.

 

(II)                                  APPOINTMENT OF SUCCESSOR.  UPON ANY SUCH
NOTICE OF RESIGNATION PURSUANT TO CLAUSE (I) ABOVE, REQUISITE LENDERS SHALL
APPOINT A SUCCESSOR AGENT WHICH, UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, SHALL BE REASONABLY ACCEPTABLE TO BORROWER.  IF A SUCCESSOR AGENT
SHALL NOT HAVE BEEN SO APPOINTED WITHIN THE THIRTY (30) BUSINESS DAY PERIOD
REFERRED TO IN CLAUSE (I) ABOVE, THE RETIRING AGENT, UPON NOTICE TO BORROWER,
SHALL THEN APPOINT A SUCCESSOR AGENT WHO SHALL SERVE AS AGENT UNTIL SUCH TIME,
IF ANY, AS REQUISITE LENDERS APPOINT A SUCCESSOR AGENT AS PROVIDED ABOVE.

 

(III)                               SUCCESSOR AGENT.  UPON THE ACCEPTANCE OF ANY
APPOINTMENT AS AGENT UNDER THE LOAN DOCUMENTS BY A SUCCESSOR AGENT, SUCH
SUCCESSOR AGENT SHALL THEREUPON SUCCEED TO AND BECOME VESTED WITH ALL THE
RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING AGENT, AND THE RETIRING
AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER THE LOAN
DOCUMENTS.  AFTER ANY RETIRING AGENT’S RESIGNATION AS AGENT, THE PROVISIONS OF
THIS SECTION 8.2 SHALL CONTINUE TO INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN
OR OMITTED TO BE TAKEN BY IT IN ITS CAPACITY AS AGENT.

 


(H)                                 COLLATERAL MATTERS.


 

(I)                                     RELEASE OF COLLATERAL AND RELATED
GUARANTIES.  LENDERS HEREBY IRREVOCABLY AUTHORIZE AGENT, AT ITS OPTION AND IN
ITS DISCRETION, TO RELEASE ANY LIEN GRANTED TO OR HELD BY AGENT UPON ANY
COLLATERAL (W) UPON TERMINATION OF THE COMMITMENTS AND PAYMENT AND SATISFACTION
OF ALL OBLIGATIONS (OTHER THAN CONTINGENT INDEMNIFICATION OBLIGATIONS TO THE
EXTENT NO CLAIMS GIVING RISE THERETO HAVE BEEN ASSERTED), (X) CONSTITUTING
PROPERTY BEING SOLD OR DISPOSED OF IF BORROWER CERTIFIES TO AGENT THAT THE SALE
OR DISPOSITION IS MADE IN COMPLIANCE WITH THE PROVISIONS OF THIS AGREEMENT (AND
AGENT MAY RELY IN GOOD FAITH CONCLUSIVELY ON ANY SUCH CERTIFICATE, WITHOUT
FURTHER INQUIRY), (Y) IN ACCORDANCE WITH SECTION 3.2(D) OR (Z) IN ACCORDANCE
WITH THE PROVISIONS OF THE NEXT SENTENCE.  IN ADDITION, WITH THE CONSENT OF
REQUISITE LENDERS, DURING ANY FISCAL YEAR AGENT MAY RELEASE ANY LIEN GRANTED TO
OR HELD BY AGENT UPON ANY COLLATERAL HAVING A BOOK VALUE NOT GREATER THAN TEN
PERCENT (10%) OF THE TOTAL BOOK VALUE OF ALL COLLATERAL AS OF THE FIRST DAY OF
SUCH FISCAL YEAR.  LENDERS HEREBY IRREVOCABLY AUTHORIZE AGENT, AT ITS OPTION AND
IN ITS DISCRETION, TO RELEASE ANY SUBSIDIARY FROM THE SUBSIDIARY GUARANTY UPON
THE SALE OF ALL STOCK OF SUCH SUBSIDIARY TO A PERSON THAT IS NOT AN AFFILIATE OF
HOLDINGS IN A DISPOSITION APPROVED BY THE REQUISITE LENDERS.

 

(II)                                  CONFIRMATION OF AUTHORITY; EXECUTION OF
RELEASES.  WITHOUT IN ANY MANNER LIMITING AGENT’S AUTHORITY TO ACT WITHOUT ANY
SPECIFIC OR FURTHER AUTHORIZATION OR CONSENT BY LENDERS (AS SET FORTH IN
SECTION 8.2(H)(I)), EACH LENDER AGREES TO CONFIRM IN WRITING, UPON

 

60

--------------------------------------------------------------------------------


 

request by Agent or Borrower, the authority to release any Collateral conferred
upon Agent under clauses (x) and (y) of Section 8.2(h)(i).  Upon receipt by
Agent of any required confirmation from the Requisite Lenders of its authority
to release any particular item or types of Collateral, and upon at least ten
(10) Business Days’ prior written request by Borrower, Agent shall (and is
hereby irrevocably authorized by Lenders to) execute such documents as may be
necessary to evidence the release of the Liens granted to Agent upon such
Collateral; provided, however, that (x) Agent shall not be required to execute
any such document on terms which, in Agent’s opinion, would expose Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (y) such release shall
not in any manner discharge, affect or impair the Obligations or any Liens upon
(or obligations of any Credit Party, in respect of), all interests retained by
any Credit Party, including the proceeds of any sale, all of which shall
continue to constitute part of the Collateral.

 

(III)                               ABSENCE OF DUTY.  AGENT SHALL HAVE NO
OBLIGATION WHATSOEVER TO ANY LENDER OR ANY OTHER PERSON TO ASSURE THAT THE
PROPERTY COVERED BY THE COLLATERAL DOCUMENTS EXISTS OR IS OWNED BY BORROWER OR
ANY OTHER CREDIT PARTY OR IS CARED FOR, PROTECTED OR INSURED OR HAS BEEN
ENCUMBERED OR THAT THE LIENS GRANTED TO AGENT HAVE BEEN PROPERLY OR SUFFICIENTLY
OR LAWFULLY CREATED, PERFECTED, PROTECTED OR ENFORCED OR ARE ENTITLED TO ANY
PARTICULAR PRIORITY, OR TO EXERCISE AT ALL OR IN ANY PARTICULAR MANNER OR UNDER
ANY DUTY OF CARE, DISCLOSURE OR FIDELITY, OR TO CONTINUE EXERCISING, ANY OF THE
RIGHTS, AUTHORITIES AND POWERS GRANTED OR AVAILABLE TO AGENT IN THIS
SECTION 8.2(H) OR IN ANY OF THE LOAN DOCUMENTS, IT BEING UNDERSTOOD AND AGREED
THAT IN RESPECT OF THE PROPERTY COVERED BY THE COLLATERAL DOCUMENTS OR ANY ACT,
OMISSION OR EVENT RELATED THERETO, AGENT MAY ACT IN ANY MANNER IT MAY DEEM
APPROPRIATE, IN ITS DISCRETION, GIVEN AGENT’S OWN INTEREST IN PROPERTY COVERED
BY THE COLLATERAL DOCUMENTS AS ONE OF THE LENDERS AND THAT AGENT SHALL HAVE NO
DUTY OR LIABILITY WHATSOEVER TO ANY OF THE OTHER LENDERS, PROVIDED THAT AGENT
SHALL EXERCISE THE SAME CARE WHICH IT WOULD IN DEALING WITH LOANS FOR ITS OWN
ACCOUNT.

 


(I)                                     AGENCY FOR PERFECTION.  AGENT AND EACH
LENDER HEREBY APPOINT EACH OTHER LENDER AS AGENT FOR THE PURPOSE OF PERFECTING
AGENT’S SECURITY INTEREST IN ASSETS WHICH, IN ACCORDANCE WITH THE CODE IN ANY
APPLICABLE JURISDICTION, CAN BE PERFECTED BY POSSESSION OR CONTROL.  SHOULD ANY
LENDER (OTHER THAN AGENT) OBTAIN POSSESSION OR CONTROL OF ANY SUCH ASSETS, SUCH
LENDER SHALL NOTIFY AGENT THEREOF, AND, PROMPTLY UPON AGENT’S REQUEST THEREFOR,
SHALL DELIVER SUCH ASSETS TO AGENT OR IN ACCORDANCE WITH AGENT’S INSTRUCTIONS OR
TRANSFER CONTROL TO AGENT IN ACCORDANCE WITH AGENT’S INSTRUCTIONS.  EACH LENDER
AGREES THAT IT WILL NOT HAVE ANY RIGHT INDIVIDUALLY TO ENFORCE OR SEEK TO
ENFORCE ANY COLLATERAL DOCUMENT OR TO REALIZE UPON ANY COLLATERAL SECURITY FOR
THE LOANS UNLESS INSTRUCTED TO DO SO BY AGENT IN WRITING, IT BEING UNDERSTOOD
AND AGREED THAT SUCH RIGHTS AND REMEDIES MAY BE EXERCISED ONLY BY AGENT.


 


(J)                                     NOTICE OF DEFAULT.  AGENT SHALL NOT BE
DEEMED TO HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF
DEFAULT EXCEPT WITH RESPECT TO DEFAULTS IN THE PAYMENT OF PRINCIPAL, INTEREST
AND FEES REQUIRED TO BE PAID TO AGENT FOR THE ACCOUNT OF LENDERS, UNLESS AGENT
SHALL HAVE RECEIVED WRITTEN NOTICE FROM A LENDER OR BORROWER REFERRING TO THIS
AGREEMENT, DESCRIBING SUCH DEFAULT OR EVENT OF DEFAULT AND STATING THAT SUCH
NOTICE IS A “NOTICE OF DEFAULT”.  AGENT WILL USE REASONABLE EFFORTS TO NOTIFY
EACH LENDER OF ITS RECEIPT OF ANY SUCH NOTICE UNLESS SUCH NOTICE IS WITH RESPECT
TO DEFAULTS IN THE PAYMENT OF PRINCIPAL, INTEREST AND FEES,

 

61

--------------------------------------------------------------------------------


 

in which case Agent will notify each Lender of its receipt of such notice. 
Agent shall take such action with respect to such Default or Event of Default as
may be requested by Requisite Lenders in accordance with Section 6.  Unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable or in the best interests
of Lenders.


 


(K)                                  LENDER ACTIONS AGAINST COLLATERAL.  EACH
LENDER AGREES THAT IT WILL NOT TAKE ANY ENFORCEMENT ACTION, NOR INSTITUTE ANY
ACTIONS OR PROCEEDINGS, WITH RESPECT TO THE LOANS, AGAINST BORROWER OR ANY
CREDIT PARTY HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS OR AGAINST ANY OF THE
COLLATERAL (INCLUDING ANY EXERCISE OF ANY RIGHT OF SET-OFF) WITHOUT THE CONSENT
OF THE AGENT OR REQUIRED LENDERS.  ALL SUCH ENFORCEMENT ACTIONS AND PROCEEDINGS
SHALL BE (I) TAKEN IN CONCERT AND (II) AT THE DIRECTION OF OR WITH THE CONSENT
OF AGENT OR REQUISITE LENDERS.  AGENT IS AUTHORIZED TO ISSUE ALL NOTICES TO BE
ISSUED BY OR ON BEHALF OF LENDERS WITH RESPECT TO ANY SUBORDINATED DEBT.  WITH
RESPECT TO ANY ACTION BY AGENT TO ENFORCE THE RIGHTS AND REMEDIES OF AGENT AND
THE LENDERS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH LENDER
HEREBY CONSENTS TO THE JURISDICTION OF THE COURT IN WHICH SUCH ACTION IS
MAINTAINED, AND AGREES TO DELIVER ITS NOTES TO AGENT TO THE EXTENT NECESSARY TO
ENFORCE THE RIGHTS AND REMEDIES OF AGENT FOR THE BENEFIT OF THE LENDERS UNDER
THE MORTGAGES IN ACCORDANCE WITH THE PROVISIONS HEREOF.


 


(L)                                     AGENT REPORTS.  EACH LENDER MAY FROM
TIME TO TIME RECEIVE ONE OR MORE REPORTS OR OTHER INFORMATION (EACH, A “REPORT”)
PREPARED BY OR ON BEHALF OF AGENT (OR ONE OR MORE OF AGENT’S AFFILIATES).  WITH
RESPECT TO EACH REPORT, EACH LENDER HEREBY AGREES THAT:


 

(I)                                     AGENT (AND AGENT’S AFFILIATES) SHALL
HAVE NO DUTIES OR OBLIGATIONS IN CONNECTION WITH OR AS A RESULT OF A LENDER
RECEIVING A COPY OF A REPORT, WHICH WILL BE PROVIDED SOLELY AS A COURTESY,
WITHOUT CONSIDERATION.  EACH LENDER WILL PERFORM ITS OWN DILIGENCE AND WILL MAKE
ITS OWN INDEPENDENT INVESTIGATION OF THE OPERATIONS, FINANCIAL CONDITIONS AND
AFFAIRS OF THE CREDIT PARTIES AND WILL NOT RELY ON ANY REPORT OR MAKE ANY CLAIM
THAT IT HAS DONE SO.  IN ADDITION, EACH LENDER RELEASES, AND AGREES THAT IT WILL
NOT ASSERT, ANY CLAIM AGAINST AGENT (OR ONE OR MORE OF AGENT’S AFFILIATES) THAT
IN ANY WAY RELATES TO ANY REPORT OR ARISES OUT OF A LENDER HAVING ACCESS TO ANY
REPORT OR ANY DISCUSSION OF ITS CONTENTS, AND EACH LENDER AGREES TO INDEMNIFY
AND HOLD HARMLESS AGENT (AND AGENT’S AFFILIATES) AND THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS AND ATTORNEYS FROM ALL CLAIMS, LIABILITIES AND
EXPENSES RELATING TO A BREACH BY A LENDER OR ANY OF ITS PERSONNEL OF THIS
SECTION OR OTHERWISE ARISING OUT OF A LENDER’S ACCESS TO ANY REPORT OR ANY
DISCUSSION OF ITS CONTENTS;

 

(II)                                  EACH REPORT MAY NOT BE COMPLETE AND
CERTAIN INFORMATION AND FINDINGS OBTAINED BY AGENT (OR ONE OR MORE OF AGENT’S
AFFILIATES) REGARDING THE OPERATIONS AND CONDITION OF THE CREDIT PARTIES MAY NOT
BE REFLECTED IN EACH REPORT.  AGENT (AND AGENT’S AFFILIATES) MAKES NO
REPRESENTATIONS OR WARRANTIES OF ANY KIND WITH RESPECT TO (I) ANY EXISTING OR
PROPOSED FINANCING; (II) THE ACCURACY OR COMPLETENESS OF THE INFORMATION
CONTAINED IN ANY REPORT OR IN ANY OTHER RELATED DOCUMENTATION; (III) THE SCOPE
OR ADEQUACY OF AGENT’S (AND AGENT’S AFFILIATES’) DUE DILIGENCE, OR THE PRESENCE
OR ABSENCE OF ANY ERRORS OR OMISSIONS CONTAINED IN ANY REPORT OR IN ANY OTHER
RELATED DOCUMENTATION; AND (IV) ANY WORK PERFORMED BY AGENT (OR ONE OR

 

62

--------------------------------------------------------------------------------


 

more of Agent’s Affiliates) in connection with or using any report or any
related documentation; and

 

(III)                               EACH LENDER AGREES TO SAFEGUARD EACH REPORT
AND ANY RELATED DOCUMENTATION WITH THE SAME CARE WHICH IT USES WITH RESPECT TO
INFORMATION OF ITS OWN WHICH IT DOES NOT DESIRE TO DISSEMINATE OR PUBLISH, AND
AGREES NOT TO REPRODUCE OR DISTRIBUTE OR PROVIDE COPIES OF OR DISCLOSE ANY
REPORT OR ANY OTHER RELATED DOCUMENTATION OR ANY RELATED DISCUSSIONS TO ANYONE
EXCEPT TO THE EXTENT SUCH DISTRIBUTION OR DISCLOSURE WOULD BE PERMITTED IF THE
REPORT WERE CONFIDENTIAL INFORMATION SUBJECT TO SECTION 9.13.

 


8.3                                 SET OFF AND SHARING OF PAYMENTS.  SUBJECT TO
SECTION 8.2(K), IN ADDITION TO ANY RIGHTS NOW OR HEREAFTER GRANTED UNDER
APPLICABLE LAW AND NOT BY WAY OF LIMITATION OF ANY SUCH RIGHTS, DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT, EACH LENDER IS HEREBY AUTHORIZED BY
BORROWER AT ANY TIME OR FROM TIME TO TIME, WITH REASONABLY PROMPT SUBSEQUENT
NOTICE TO BORROWER (ANY PRIOR OR CONTEMPORANEOUS NOTICE BEING HEREBY EXPRESSLY
WAIVED) TO SET OFF AND TO APPROPRIATE AND TO APPLY ANY AND ALL (A) BALANCES HELD
BY SUCH LENDER AT ANY OF ITS OFFICES FOR THE ACCOUNT OF BORROWER OR ANY OF ITS
SUBSIDIARIES (REGARDLESS OF WHETHER SUCH BALANCES ARE THEN DUE TO BORROWER OR
ITS SUBSIDIARIES), AND (B) OTHER PROPERTY AT ANY TIME HELD OR OWING BY SUCH
LENDER TO OR FOR THE CREDIT OR FOR THE ACCOUNT OF BORROWER OR ANY OF ITS
SUBSIDIARIES, AGAINST AND ON ACCOUNT OF ANY OF THE OBLIGATIONS; EXCEPT THAT NO
LENDER SHALL EXERCISE ANY SUCH RIGHT WITHOUT THE PRIOR WRITTEN CONSENT OF
AGENT.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE FAILURE TO GIVE
NOTICE OF ANY SET OFF AND APPLICATION MADE BY SUCH LENDER TO BORROWER SHALL NOT
AFFECT THE VALIDITY OF SUCH SET OFF AND APPLICATION.  ANY LENDER EXERCISING A
RIGHT TO SET OFF SHALL PURCHASE FOR CASH (AND THE OTHER LENDERS SHALL SELL)
INTERESTS IN EACH OF SUCH OTHER LENDER’S PRO RATA SHARE OF THE OBLIGATIONS AS
WOULD BE NECESSARY TO CAUSE ALL LENDERS TO SHARE THE AMOUNT SO SET OFF WITH EACH
OTHER LENDER ENTITLED TO SHARE IN THE AMOUNT SO SET OFF IN ACCORDANCE WITH THEIR
RESPECTIVE PRO RATA SHARES.  BORROWER AGREES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THAT ANY LENDER MAY EXERCISE ITS RIGHT TO SET OFF WITH RESPECT TO AMOUNTS
IN EXCESS OF ITS PRO RATA SHARE OF THE OBLIGATIONS AND UPON DOING SO SHALL
DELIVER SUCH AMOUNT SO SET OFF TO THE AGENT FOR THE BENEFIT OF ALL LENDERS
ENTITLED TO SHARE IN THE AMOUNT SO SET OFF IN ACCORDANCE WITH THEIR PRO RATA
SHARES.


 


8.4                                 DISBURSEMENT OF FUNDS.  AGENT MAY, ON BEHALF
OF LENDERS, DISBURSE FUNDS TO BORROWER FOR LOANS REQUESTED.  EACH LENDER SHALL
REIMBURSE AGENT ON DEMAND FOR ALL FUNDS DISBURSED ON ITS BEHALF BY AGENT, OR IF
AGENT SO REQUESTS, EACH LENDER WILL REMIT TO AGENT ITS PRO RATA SHARE OF ANY
LOAN BEFORE AGENT DISBURSES SAME TO BORROWER.  IF AGENT ELECTS TO REQUIRE THAT
EACH LENDER MAKE FUNDS AVAILABLE TO AGENT PRIOR TO A DISBURSEMENT BY AGENT TO
BORROWER, AGENT SHALL ADVISE EACH LENDER BY TELEPHONE OR FAX OF THE AMOUNT OF
SUCH LENDER’S PRO RATA SHARE OF THE LOAN REQUESTED BY BORROWER NO LATER THAN
1:00 P.M. (NEW YORK TIME) ON THE FUNDING DATE APPLICABLE THERETO, AND EACH SUCH
LENDER SHALL PAY AGENT SUCH LENDER’S PRO RATA SHARE OF SUCH REQUESTED LOAN, IN
SAME DAY FUNDS, BY WIRE TRANSFER TO AGENT’S ACCOUNT ON SUCH FUNDING DATE.  IF
ANY LENDER FAILS TO PAY THE AMOUNT OF ITS PRO RATA SHARE WITHIN ONE (1) BUSINESS
DAY AFTER AGENT’S DEMAND, AGENT SHALL PROMPTLY NOTIFY BORROWER, AND BORROWER
SHALL IMMEDIATELY REPAY SUCH AMOUNT TO AGENT.  ANY REPAYMENT REQUIRED PURSUANT
TO THIS SECTION 8.4 SHALL BE WITHOUT PREMIUM OR PENALTY.  NOTHING IN THIS
SECTION 8.4 OR ELSEWHERE IN THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS,
INCLUDING THE PROVISIONS OF SECTION 8.5, SHALL BE DEEMED TO REQUIRE AGENT TO

 

63

--------------------------------------------------------------------------------


 

advance funds on behalf of any Lender or to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
Agent or Borrower may have against any Lender as a result of any default by such
Lender hereunder.


 


8.5                                 DISBURSEMENTS OF ADVANCES; PAYMENT.


 


(A)                                  ADVANCES; PAYMENTS.


 

(I)                                     REVOLVING LENDERS SHALL REFUND OR
PARTICIPATE IN THE SWING LINE LOAN IN ACCORDANCE WITH CLAUSES (III) AND (IV) OF
SECTION 1.1(C).  IF THE SWING LINE LENDER DECLINES TO MAKE A SWING LINE LOAN OR
IF SWING LINE AVAILABILITY IS ZERO, AGENT SHALL NOTIFY REVOLVING LENDERS,
PROMPTLY AFTER RECEIPT OF A NOTICE OF REVOLVING CREDIT ADVANCE AND IN ANY EVENT
PRIOR TO 1:00 P.M. (NEW YORK TIME) ON THE DATE SUCH NOTICE OF A REVOLVING CREDIT
ADVANCE IS RECEIVED, BY FAX, TELEPHONE OR OTHER SIMILAR FORM OF TRANSMISSION. 
EACH REVOLVING LENDER SHALL MAKE THE AMOUNT OF SUCH LENDER’S PRO RATA SHARE OF
SUCH REVOLVING CREDIT ADVANCE AVAILABLE TO AGENT IN SAME DAY FUNDS BY WIRE
TRANSFER TO AGENT’S ACCOUNT AS SET FORTH IN SECTION 1.1(E) NOT LATER THAN
3:00 P.M. (NEW YORK TIME) ON THE REQUESTED FUNDING DATE IN THE CASE OF AN INDEX
RATE LOANS AND NOT LATER THAN 11:00 A.M. (NEW YORK TIME) ON THE REQUESTED
FUNDING DATE IN THE CASE OF A LIBOR LOAN.  AFTER RECEIPT OF SUCH WIRE TRANSFERS
(OR, IN THE AGENT’S SOLE DISCRETION, BEFORE RECEIPT OF SUCH WIRE TRANSFERS),
SUBJECT TO THE TERMS HEREOF, AGENT SHALL MAKE THE REQUESTED REVOLVING CREDIT
ADVANCE TO BORROWER AS DESIGNATED BY BORROWER IN THE NOTICE OF REVOLVING CREDIT
ADVANCE.  ALL PAYMENTS BY EACH REVOLVING LENDER SHALL BE MADE WITHOUT SETOFF,
COUNTERCLAIM OR DEDUCTION OF ANY KIND.

 

(II)                                  AT LEAST ONCE EACH CALENDAR WEEK OR MORE
FREQUENTLY AT AGENT’S ELECTION (EACH, A “SETTLEMENT DATE”), AGENT SHALL ADVISE
EACH LENDER BY TELEPHONE OR FAX OF THE AMOUNT OF SUCH LENDER’S PRO RATA SHARE OF
PRINCIPAL, INTEREST AND FEES PAID FOR THE BENEFIT OF LENDERS WITH RESPECT TO
EACH APPLICABLE LOAN.  PROVIDED THAT EACH LENDER HAS FUNDED ALL PAYMENTS AND
ADVANCES REQUIRED TO BE MADE BY IT AND FUNDED ALL PURCHASES OF PARTICIPATIONS
REQUIRED TO BE FUNDED BY IT UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AS
OF SUCH SETTLEMENT DATE, AGENT SHALL PAY TO EACH LENDER SUCH LENDER’S PRO RATA
SHARE OF PRINCIPAL, INTEREST AND FEES PAID BY BORROWER SINCE THE PREVIOUS
SETTLEMENT DATE FOR THE BENEFIT OF SUCH LENDER ON THE LOANS HELD BY IT. SUCH
PAYMENTS SHALL BE MADE BY WIRE TRANSFER TO SUCH LENDER’S ACCOUNT (AS SPECIFIED
BY SUCH LENDER IN ANNEX E OR THE APPLICABLE ASSIGNMENT AGREEMENT) NOT LATER THAN
2:00 P.M. (NEW YORK TIME) ON THE NEXT BUSINESS DAY FOLLOWING EACH SETTLEMENT
DATE. TO THE EXTENT THAT ANY LENDER (A “NON-FUNDING LENDER”) HAS FAILED TO FUND
ALL SUCH PAYMENTS AND ADVANCES OR FAILED TO FUND THE PURCHASE OF ALL SUCH
PARTICIPATIONS, AGENT SHALL BE ENTITLED TO SET OFF THE FUNDING SHORT-FALL
AGAINST THAT NON-FUNDING LENDER’S PRO RATA SHARE OF ALL PAYMENTS RECEIVED FROM
BORROWER.

 


(B)                                 AVAILABILITY OF LENDER’S PRO RATA SHARE. 
AGENT MAY ASSUME THAT EACH REVOLVING LENDER WILL MAKE ITS PRO RATA SHARE OF EACH
REVOLVING CREDIT ADVANCE AVAILABLE TO AGENT ON EACH FUNDING DATE.  IF SUCH PRO
RATA SHARE IS NOT, IN FACT, PAID TO AGENT BY SUCH REVOLVING LENDER WHEN DUE,
AGENT WILL BE ENTITLED TO RECOVER SUCH AMOUNT ON DEMAND FROM SUCH REVOLVING
LENDER WITHOUT SETOFF, COUNTERCLAIM OR DEDUCTION OF ANY KIND.  IF ANY REVOLVING

 

64

--------------------------------------------------------------------------------


 

Lender fails to pay the amount of its Pro Rata Share forthwith upon Agent’s
demand, Agent shall promptly notify Borrower and Borrower shall immediately
repay such amount to Agent.  Nothing in this Section 8.5(b) or elsewhere in this
Agreement or the other Loan Documents shall be deemed to require Agent to
advance funds on behalf of any Revolving Lender or to relieve any Revolving
Lender from its obligation to fulfill its Commitments hereunder or to prejudice
any rights that Borrower may have against any Revolving Lender as a result of
any default by such Revolving Lender hereunder.  To the extent that Agent
advances funds to Borrower on behalf of any Revolving Lender and is not
reimbursed therefor on the same Business Day as such Advance is made, Agent
shall be entitled to retain for its account all interest accrued on such Advance
until reimbursed by the applicable Revolving Lender.


 


(C)                                  RETURN OF PAYMENTS.


 

(I)                                     IF AGENT PAYS AN AMOUNT TO A LENDER
UNDER THIS AGREEMENT IN THE BELIEF OR EXPECTATION THAT A RELATED PAYMENT HAS
BEEN OR WILL BE RECEIVED BY AGENT FROM BORROWER AND SUCH RELATED PAYMENT IS NOT
RECEIVED BY AGENT, THEN AGENT WILL BE ENTITLED TO RECOVER SUCH AMOUNT FROM SUCH
LENDER ON DEMAND WITHOUT SETOFF, COUNTERCLAIM OR DEDUCTION OF ANY KIND.

 

(II)                                  IF AGENT DETERMINES AT ANY TIME THAT ANY
AMOUNT RECEIVED BY AGENT UNDER THIS AGREEMENT MUST BE RETURNED TO ANY CREDIT
PARTY OR PAID TO ANY OTHER PERSON PURSUANT TO ANY INSOLVENCY LAW OR OTHERWISE,
THEN, NOTWITHSTANDING ANY OTHER TERM OR CONDITION OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, AGENT WILL NOT BE REQUIRED TO DISTRIBUTE ANY PORTION THEREOF TO
ANY LENDER.  IN ADDITION, EACH LENDER WILL REPAY TO AGENT ON DEMAND ANY PORTION
OF SUCH AMOUNT THAT AGENT HAS DISTRIBUTED TO SUCH LENDER, TOGETHER WITH INTEREST
AT SUCH RATE, IF ANY, AS AGENT IS REQUIRED TO PAY TO BORROWER OR SUCH OTHER
PERSON, WITHOUT SETOFF, COUNTERCLAIM OR DEDUCTION OF ANY KIND.

 


(D)                                 NON-FUNDING LENDERS.  THE FAILURE OF ANY
NON-FUNDING LENDER TO MAKE ANY REVOLVING CREDIT ADVANCE OR ANY PAYMENT REQUIRED
BY IT HEREUNDER, OR TO FUND ANY PURCHASE OF ANY PARTICIPATION IN ANY SWING LINE
LOAN TO BE MADE OR FUNDED BY IT ON THE DATE SPECIFIED THEREFOR SHALL NOT RELIEVE
ANY OTHER LENDER (EACH SUCH OTHER REVOLVING LENDER, AN “OTHER LENDER”) OF ITS
OBLIGATIONS TO MAKE SUCH ADVANCE OR FUND THE PURCHASE OF ANY SUCH PARTICIPATION
ON SUCH DATE, BUT NEITHER ANY OTHER LENDER NOR AGENT SHALL BE RESPONSIBLE FOR
THE FAILURE OF ANY NON-FUNDING LENDER TO MAKE AN ADVANCE, FUND THE PURCHASE OF A
PARTICIPATION OR MAKE ANY OTHER PAYMENT REQUIRED HEREUNDER.  NOTWITHSTANDING
ANYTHING SET FORTH HEREIN TO THE CONTRARY, A NON-FUNDING LENDER SHALL NOT HAVE
ANY VOTING OR CONSENT RIGHTS UNDER OR WITH RESPECT TO ANY LOAN DOCUMENT OR
CONSTITUTE A “LENDER” OR A “REVOLVING LENDER” (OR BE INCLUDED IN THE CALCULATION
OF “REQUISITE LENDERS” OR “REQUISITE REVOLVING LENDERS” HEREUNDER) FOR ANY
VOTING OR CONSENT RIGHTS UNDER OR WITH RESPECT TO ANY LOAN DOCUMENT.


 


SECTION 9.
MISCELLANEOUS


 


9.1                                 INDEMNITIES.  BORROWER AGREES TO INDEMNIFY,
PAY, AND HOLD AGENT, EACH LENDER, EACH L/C ISSUER AND THEIR RESPECTIVE
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, AND

 

65

--------------------------------------------------------------------------------


 

attorneys (the “Indemnitees”) harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs and expenses (including all reasonable fees and expenses of counsel to
such Indemnitees) of any kind or nature whatsoever that may be imposed on,
incurred by, or asserted against the Indemnitees as a result of such Indemnitees
being a party to this Agreement or the transactions consummated pursuant to this
Agreement or otherwise relating to any of the Related Transactions; provided,
that Borrower shall have no obligation to an Indemnitee hereunder with respect
to liabilities to the extent resulting from the gross negligence or willful
misconduct of that Indemnitee as determined by a court of competent
jurisdiction.  If and to the extent that the foregoing undertaking may be
unenforceable for any reason, Borrower agrees to make the maximum contribution
to the payment and satisfaction thereof which is permissible under applicable
law.


 


9.2                                 AMENDMENTS AND WAIVERS.


 


(A)                                  EXCEPT FOR ACTIONS EXPRESSLY PERMITTED TO
BE TAKEN BY AGENT, NO AMENDMENT, MODIFICATION, TERMINATION OR WAIVER OF ANY
PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY CONSENT TO ANY
DEPARTURE BY ANY CREDIT PARTY THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS
THE SAME SHALL BE IN WRITING AND SIGNED BY BORROWER, AND BY REQUISITE LENDERS,
REQUISITE REVOLVING LENDERS OR ALL AFFECTED LENDERS, AS APPLICABLE.  EXCEPT AS
SET FORTH IN CLAUSES (B) AND (C) BELOW, ALL SUCH AMENDMENTS, MODIFICATIONS,
TERMINATIONS OR WAIVERS REQUIRING THE CONSENT OF ANY LENDERS SHALL REQUIRE THE
WRITTEN CONSENT OF REQUISITE LENDERS.


 


(B)                                 NO AMENDMENT, MODIFICATION, TERMINATION OR
WAIVER OF OR CONSENT WITH RESPECT TO ANY PROVISION OF THIS AGREEMENT THAT WAIVES
COMPLIANCE WITH THE CONDITIONS PRECEDENT SET FORTH IN SECTION 7.2 TO THE MAKING
OF ANY LOAN OR THE INCURRENCE OF ANY LETTER OF CREDIT OBLIGATIONS SHALL BE
EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY AGENT, REQUISITE
REVOLVING LENDERS AND BORROWER.  NOTWITHSTANDING ANYTHING CONTAINED IN THIS
AGREEMENT TO THE CONTRARY, NO WAIVER OR CONSENT WITH RESPECT TO ANY DEFAULT OR
ANY EVENT OF DEFAULT SHALL BE EFFECTIVE FOR PURPOSES OF THE CONDITIONS PRECEDENT
TO THE MAKING OF LOANS OR THE INCURRENCE OF LETTER OF CREDIT OBLIGATIONS SET
FORTH IN SECTION 7.2 UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY AGENT,
REQUISITE REVOLVING LENDERS AND BORROWER.


 


(C)                                  NO AMENDMENT, MODIFICATION, TERMINATION OR
WAIVER SHALL, UNLESS IN WRITING AND SIGNED BY AGENT AND EACH LENDER DIRECTLY
AFFECTED THEREBY:  (I) INCREASE THE PRINCIPAL AMOUNT OR POSTPONE OR EXTEND THE
SCHEDULED DATE OF EXPIRATION OF ANY LENDER’S COMMITMENT (WHICH ACTION SHALL BE
DEEMED ONLY TO AFFECT THOSE LENDERS WHOSE COMMITMENTS ARE INCREASED OR THE
SCHEDULED DATE OF EXPIRATION OF WHOSE COMMITMENTS ARE POSTPONED OR EXTENDED AND
MAY BE APPROVED BY REQUISITE LENDERS, INCLUDING THOSE LENDERS WHOSE COMMITMENTS
ARE INCREASED OR THE SCHEDULED DATE OF EXPIRATION OF WHOSE COMMITMENTS ARE
POSTPONED OR EXTENDED); (II) REDUCE THE PRINCIPAL OF, RATE OF INTEREST (OTHER
THAN ANY DETERMINATION OR WAIVER TO CHARGE OR NOT CHARGE INTEREST OR FEES AT THE
DEFAULT RATE) ON OR FEES PAYABLE WITH RESPECT TO ANY LOAN OR LETTER OF CREDIT
OBLIGATIONS OF ANY AFFECTED LENDER; (III) EXTEND ANY SCHEDULED PAYMENT DATE OR
FINAL MATURITY DATE OF THE PRINCIPAL AMOUNT OF ANY LOAN OF ANY AFFECTED LENDER
OR POSTPONE OR EXTEND THE SCHEDULED DATE OF EXPIRATION OF ANY LETTER OF CREDIT
BEYOND THE DATE SET FORTH IN CLAUSE (B) OF THE INITIAL SENTENCE OF
SECTION 1.1(D)(IV); (IV) WAIVE, FORGIVE, DEFER, EXTEND OR POSTPONE ANY

 

66

--------------------------------------------------------------------------------


 

payment of interest or Fees as to any affected Lender (which action shall be
deemed only to affect those Lenders to whom such payments are made); (v) release
any Guaranty except as otherwise permitted in Section 8.2(h) or, except as
otherwise permitted in Section 3.7 or Section 8.2(h), release Collateral (which
action shall be deemed to directly affect all Lenders); (vi) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Loans that shall be required for Lenders or any of them to take any action
hereunder except to adjust such percentages or amounts to incorporate the
addition of one more additional tranches of Loans to the Obligations on terms
consistent with the existing tranches; and (vii) amend or waive this Section 9.2
or the definitions of the terms “Requisite Lenders” or “Requisite Revolving
Lenders” insofar as such definitions affect the substance of this Section 9.2 or
the term “Pro Rata Share” except, in each case, as may be necessary to add one
or more additional tranches thereto on terms consistent with the existing
tranches (which action shall be deemed to directly affect all Lenders). 
Furthermore, no amendment, modification, termination or waiver affecting the
rights or duties of Agent or L/C Issuers under this Agreement or any other Loan
Document shall be effective unless in writing and signed by Agent or L/C
Issuers, as the case may be, in addition to Lenders required hereinabove to take
such action.  Each amendment, modification, termination or waiver shall be
effective only in the specific instance and for the specific purpose for which
it was given.  No amendment, modification, termination or waiver shall be
required for Agent to take additional Collateral pursuant to any Loan Document. 
No amendment, modification, termination or waiver of any provision of any Note
shall be effective without the written concurrence of the holder of that Note. 
No notice to or demand on any Credit Party in any case shall entitle such Credit
Party or any other Credit Party to any other or further notice or demand in
similar or other circumstances.  Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 9.2 shall be binding
upon each holder of the Notes at the time outstanding and each future holder of
the Notes.


 


9.3                                 NOTICES.  ANY NOTICE OR OTHER COMMUNICATION
REQUIRED SHALL BE IN WRITING ADDRESSED TO THE RESPECTIVE PARTY AS SET FORTH
BELOW AND MAY BE PERSONALLY SERVED, TELECOPIED, SENT BY OVERNIGHT COURIER
SERVICE OR U.S. MAIL AND SHALL BE DEEMED TO HAVE BEEN GIVEN:  (A) IF DELIVERED
IN PERSON, WHEN DELIVERED; (B) IF DELIVERED BY FAX, ON THE DATE OF TRANSMISSION
IF TRANSMITTED ON A BUSINESS DAY BEFORE 4:00 P.M. (NEW YORK TIME); (C) IF
DELIVERED BY OVERNIGHT COURIER, ONE (1) BUSINESS DAY AFTER DELIVERY TO THE
COURIER PROPERLY ADDRESSED; OR (D) IF DELIVERED BY U.S. MAIL, FOUR (4) BUSINESS
DAYS AFTER DEPOSIT WITH POSTAGE PREPAID AND PROPERLY ADDRESSED.


 

Notices shall be addressed as follows:

 

If to Borrower:

 

Transaction Network Services, Inc.

 

 

11480 Commerce Park Drive - Suite 600

 

 

Reston, Virginia 20191

 

 

ATTN:  Chief Financial Officer

 

 

Fax:  (703) 453-8599

 

67

--------------------------------------------------------------------------------


 

With a copy to:

 

Transaction Network Services, Inc.

 

 

11480 Commerce Park Drive - Suite 600

 

 

Reston, Virginia 20191

 

 

ATTN:  General Counsel

 

 

Fax:  (703) 453-8397

 

 

 

 

 

and,

 

 

 

 

 

Kirkland & Ellis LLP

 

 

200 East Randolph Drive

 

 

Chicago, Illinois 60601

 

 

ATTN:  Jocelyn A. Hirsch

 

 

Fax:  (312) 861-2200

 

 

 

If to Agent or GE Capital:

 

GENERAL ELECTRIC CAPITAL

 

 

CORPORATION

 

 

500 West Monroe

 

 

Chicago, Illinois 60661

 

 

ATTN: Transaction Network Services Account Officer

 

 

Fax:  (312) 441-7920

 

 

 

With a copy to:

 

GENERAL ELECTRIC CAPITAL

 

 

CORPORATION

 

 

201 Merritt 7

 

 

P.O. Box 5201

 

 

Norwalk, Connecticut  06856-5201

 

 

ATTN:  General Counsel, Global Sponsor Finance

 

 

Fax:  (203) 956-4216

 

 

 

 

 

and

 

 

 

 

 

GENERAL ELECTRIC CAPITAL

 

 

CORPORATION

 

 

500 West Monroe Street

 

 

Chicago, Illinois 60661

 

 

ATTN: Corporate Counsel, Global Sponsor Finance

 

 

Fax:  (312) 441-6876

 

 

 

If to a Lender:

 

To the address set forth on the signature page hereto or in the applicable
Assignment Agreement

 


9.4                                 FAILURE OR INDULGENCE NOT WAIVER; REMEDIES
CUMULATIVE.  NO FAILURE OR DELAY ON THE PART OF AGENT OR ANY LENDER TO EXERCISE,
NOR ANY PARTIAL EXERCISE OF, ANY POWER, RIGHT OR PRIVILEGE HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENTS SHALL IMPAIR SUCH POWER, RIGHT, OR

 

68

--------------------------------------------------------------------------------


 

privilege or be construed to be a waiver of any Default or Event of Default. 
All rights and remedies existing hereunder or under any other Loan Document are
cumulative to and not exclusive of any rights or remedies otherwise available.


 


9.5                                 MARSHALING; PAYMENTS SET ASIDE.  NEITHER
AGENT NOR ANY LENDER SHALL BE UNDER ANY OBLIGATION TO MARSHAL ANY ASSETS IN
PAYMENT OF ANY OR ALL OF THE OBLIGATIONS.  TO THE EXTENT THAT BORROWER MAKES
PAYMENT(S) OR AGENT ENFORCES ITS LIENS OR AGENT OR ANY LENDER EXERCISES ITS
RIGHT OF SET-OFF, AND SUCH PAYMENT(S) OR THE PROCEEDS OF SUCH ENFORCEMENT OR
SET-OFF IS SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL,
SET ASIDE, OR REQUIRED TO BE REPAID BY ANYONE (WHETHER AS A RESULT OF ANY
DEMAND, LITIGATION, SETTLEMENT OR OTHERWISE), THEN TO THE EXTENT OF SUCH
RECOVERY, THE OBLIGATIONS OR PART THEREOF ORIGINALLY INTENDED TO BE SATISFIED,
AND ALL LIENS, RIGHTS AND REMEDIES THEREFOR, SHALL BE REVIVED AND CONTINUED IN
FULL FORCE AND EFFECT AS IF SUCH PAYMENT HAD NOT BEEN MADE OR SUCH ENFORCEMENT
OR SET-OFF HAD NOT OCCURRED.


 


9.6                                 SEVERABILITY.  THE INVALIDITY, ILLEGALITY,
OR UNENFORCEABILITY IN ANY JURISDICTION OF ANY PROVISION UNDER THE LOAN
DOCUMENTS SHALL NOT AFFECT OR IMPAIR THE REMAINING PROVISIONS IN THE LOAN
DOCUMENTS.


 


9.7                                 LENDERS’ OBLIGATIONS SEVERAL; INDEPENDENT
NATURE OF LENDERS’ RIGHTS.  THE OBLIGATION OF EACH LENDER HEREUNDER IS SEVERAL
AND NOT JOINT AND NO LENDER SHALL BE RESPONSIBLE FOR THE OBLIGATION OR
COMMITMENT OF ANY OTHER LENDER HEREUNDER.  IN THE EVENT THAT ANY LENDER AT ANY
TIME SHOULD FAIL TO MAKE A LOAN AS HEREIN PROVIDED, THE LENDERS, OR ANY OF THEM,
AT THEIR SOLE OPTION, MAY MAKE THE LOAN THAT WAS TO HAVE BEEN MADE BY THE LENDER
SO FAILING TO MAKE SUCH LOAN.  NOTHING CONTAINED IN ANY LOAN DOCUMENT AND NO
ACTION TAKEN BY AGENT OR ANY LENDER PURSUANT HERETO OR THERETO SHALL BE DEEMED
TO CONSTITUTE LENDERS TO BE A PARTNERSHIP, AN ASSOCIATION, A JOINT VENTURE OR
ANY OTHER KIND OF ENTITY.  THE AMOUNTS PAYABLE AT ANY TIME HEREUNDER TO EACH
LENDER SHALL BE A SEPARATE AND INDEPENDENT DEBT.


 


9.8                                 HEADINGS.  SECTION AND SUBSECTION HEADINGS
ARE INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A
PART OF THIS AGREEMENT FOR ANY OTHER PURPOSES OR BE GIVEN SUBSTANTIVE EFFECT.


 


9.9                                 APPLICABLE LAW.  THIS AGREEMENT AND EACH OF
THE OTHER LOAN DOCUMENTS WHICH DOES NOT EXPRESSLY SET FORTH APPLICABLE LAW SHALL
BE GOVERNED BY AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES.


 


9.10                           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS EXCEPT THAT BORROWER MAY NOT ASSIGN ITS RIGHTS
OR OBLIGATIONS HEREUNDER WITHOUT THE WRITTEN CONSENT OF ALL LENDERS AND ANY SUCH
PURPORTED ASSIGNMENT WITHOUT SUCH CONSENT SHALL BE VOID AB INITIO.


 


9.11                           NO FIDUCIARY RELATIONSHIP; LIMITED LIABILITY.  NO
PROVISION IN THE LOAN DOCUMENTS AND NO COURSE OF DEALING BETWEEN THE PARTIES
SHALL BE DEEMED TO CREATE ANY FIDUCIARY DUTY OWING TO ANY CREDIT PARTY BY AGENT
OR ANY LENDER.  HOLDINGS AND BORROWER EACH AGREES ON

 

69

--------------------------------------------------------------------------------


 

behalf of itself and each other Credit Party, that neither Agent nor any Lender
shall have liability to any Credit Party (whether sounding in tort, contract or
otherwise) for losses suffered by any Credit Party in connection with, arising
out of, or in any way related to the transactions contemplated and the
relationship established by the Loan Documents, or any act, omission or event
occurring in connection therewith, unless and to the extent that it is
determined that such losses resulted from the gross negligence or willful
misconduct of the party from which recovery is sought as determined by a final
non-appealable order by a court of competent jurisdiction.  Neither Agent nor
any Lender shall have any liability with respect to, and Holdings and Borrower
each hereby on behalf of itself and each other Credit Party, waives, releases
and agrees not to sue for, any special, indirect or consequential damages
suffered by any Credit Party in connection with, arising out of, or in any way
related to the Loan Documents or the transactions contemplated thereby.


 


9.12                           CONSTRUCTION.  AGENT, EACH LENDER, HOLDINGS AND
BORROWER ACKNOWLEDGE THAT EACH OF THEM AND EACH OTHER CREDIT PARTY HAS HAD THE
BENEFIT OF LEGAL COUNSEL OF ITS OWN CHOICE AND HAS BEEN AFFORDED AN OPPORTUNITY
TO REVIEW THE LOAN DOCUMENTS WITH ITS LEGAL COUNSEL AND THAT THE LOAN DOCUMENTS
SHALL BE CONSTRUED AS IF JOINTLY DRAFTED BY AGENT, EACH LENDER, HOLDINGS,
BORROWER AND EACH OTHER CREDIT PARTY.


 


9.13                           CONFIDENTIALITY.  AGENT AND EACH LENDER AGREE TO
KEEP CONFIDENTIAL, USING THE SAME STANDARD OF CARE AS USED IN PROTECTING THEIR
OWN CONFIDENTIAL INFORMATION (BUT NO LESS THAN A REASONABLE DEGREE OF CARE), ANY
NON-PUBLIC INFORMATION DELIVERED PURSUANT TO THE LOAN DOCUMENTS AND NOT TO
DISCLOSE SUCH INFORMATION TO PERSONS OTHER THAN TO POTENTIAL ASSIGNEES OR
PARTICIPANTS OR TO PERSONS EMPLOYED BY OR ENGAGED BY AGENT, A LENDER OR A
LENDER’S ASSIGNEES OR PARTICIPANTS INCLUDING ATTORNEYS, AUDITORS, PROFESSIONAL
CONSULTANTS, RATING AGENCIES, INSURANCE INDUSTRY ASSOCIATIONS AND PORTFOLIO
MANAGEMENT SERVICES; PROVIDED SUCH PERSONS ARE SUBJECT TO A DUTY OF
CONFIDENTIALITY WITH RESPECT TO THE INFORMATION DISCLOSED THAT IS AT LEAST AS
RESTRICTIVE AS THE CONFIDENTIALITY OBLIGATIONS CONTAINED IN THIS SECTION 9.13. 
THE CONFIDENTIALITY PROVISIONS CONTAINED IN THIS SECTION 9.13 SHALL NOT APPLY TO
DISCLOSURES (I) REQUIRED TO BE MADE BY AGENT OR ANY LENDER TO ANY REGULATORY OR
GOVERNMENTAL AGENCY OR PURSUANT TO LAW, RULE, REGULATIONS OR LEGAL PROCESS;
PROVIDED THAT AGENT OR SUCH LENDER SHALL ENDEAVOR (TO THE EXTENT PERMITTED BY
ANY REGULATORY OR GOVERNMENTAL AGENCY) TO PROVIDE BORROWER WITH PROMPT NOTICE OF
SUCH REQUESTED DISCLOSURE SO THAT BORROWER MAY SEEK A PROTECTIVE ORDER OR OTHER
APPROPRIATE REMEDY AND, IN ANY EVENT, AGENT OR SUCH LENDER WILL ENDEAVOR TO
PROVIDE ONLY THAT PORTION OF SUCH INFORMATION WHICH, IN THE REASONABLE JUDGMENT
OF AGENT OR SUCH LENDER, AS THE CASE MAY BE, IS RELEVANT OR LEGALLY REQUIRED TO
PROVIDE OR (II) CONSISTING OF GENERAL PORTFOLIO INFORMATION THAT DOES NOT
SPECIFICALLY IDENTIFY BORROWER.  HOLDINGS AND BORROWER EACH CONSENT TO THE
PUBLICATION BY AGENT OR ANY LENDER OF A TOMBSTONE OR SIMILAR ADVERTISING
MATERIAL RELATING TO THE FINANCING TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. 
AGENT OR SUCH LENDER SHALL PROVIDE A DRAFT OF ANY SUCH TOMBSTONE OR SIMILAR
ADVERTISING MATERIAL TO HOLDINGS AND BORROWER FOR REVIEW AND COMMENT PRIOR TO
THE PUBLICATION THEREOF.  AGENT RESERVES THE RIGHT TO PROVIDE TO INDUSTRY TRADE
ORGANIZATIONS INFORMATION NECESSARY AND CUSTOMARY FOR INCLUSION IN LEAGUE TABLE
MEASUREMENTS.  THE OBLIGATIONS OF AGENT AND LENDERS UNDER THIS SECTION 9.13
SHALL SUPERSEDE AND REPLACE THE OBLIGATIONS OF AGENT AND LENDERS UNDER ANY
CONFIDENTIALITY AGREEMENT IN RESPECT OF THIS FINANCING EXECUTED AND DELIVERED BY
AGENT OR ANY LENDER PRIOR TO THE DATE HEREOF.  IN NO EVENT

 

70

--------------------------------------------------------------------------------


 

shall Agent or any Lender be obligated or required to return any such
information or other materials furnished by any Credit Party.


 


9.14                           CONSENT TO JURISDICTION.  EACH PARTY HERETO
HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN
COOK COUNTY, STATE OF ILLINOIS AND IRREVOCABLY AGREES THAT, SUBJECT TO AGENT’S 
ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS  SHALL BE LITIGATED IN SUCH COURTS.  EACH
PARTY HERETO EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID
COURTS AND WAIVE ANY DEFENSE OF FORUM NON CONVENIENS.  BORROWER AND CREDIT
PARTIES HEREBY WAIVE PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL
SUCH SERVICE OF PROCESS MAY BE MADE UPON BORROWER AND CREDIT PARTIES BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO BORROWER,
AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE
TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.  BORROWER AND CREDIT PARTIES IN
ANY EVENT WILL USE ALL COMMERCIALLY REASONABLE EFFORTS TO PRODUCE IN ANY SUCH
DISPUTE RESOLUTION PROCEEDING, AT THE TIME AND IN THE MANNER REQUESTED BY AGENT
OR ANY LENDER, ALL PERSONS, DOCUMENTS (WHETHER IN TANGIBLE, ELECTRONIC OR OTHER
FORM) OR OTHER THINGS UNDER THEIR CONTROL AND RELATING TO THE DISPUTE.


 


9.15                           WAIVER OF JURY TRIAL.  BORROWER, CREDIT PARTIES,
AGENT  AND EACH LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.  BORROWER, CREDIT PARTIES, AGENT AND EACH LENDER
ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER
IN THEIR RELATED FUTURE DEALINGS.  BORROWER, CREDIT PARTIES, AGENT AND EACH
LENDER WARRANT AND REPRESENT THAT EACH HAS HAD THE OPPORTUNITY OF REVIEWING THIS
JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES
ITS JURY TRIAL RIGHTS.


 


9.16                           SURVIVAL OF WARRANTIES AND CERTAIN AGREEMENTS. 
ALL AGREEMENTS, REPRESENTATIONS AND WARRANTIES MADE HEREIN SHALL SURVIVE THE
EXECUTION AND DELIVERY OF THIS AGREEMENT, THE MAKING OF THE LOANS, ISSUANCES OF
LETTERS OF CREDIT AND THE EXECUTION AND DELIVERY OF THE NOTES.  NOTWITHSTANDING
ANYTHING IN THIS AGREEMENT OR IMPLIED BY LAW TO THE CONTRARY, THE AGREEMENTS OF
BORROWER SET FORTH IN SECTIONS 1.3(E), 1.8, 1.9 AND 9.1 SHALL SURVIVE THE
REPAYMENT OF THE OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.


 


9.17                           ENTIRE AGREEMENT.  THIS AGREEMENT, THE NOTES AND
THE OTHER LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO
AND SUPERSEDE ALL PRIOR COMMITMENTS,

 

71

--------------------------------------------------------------------------------


 

agreements, representations, and understandings, whether oral or written,
relating to the subject matter hereof (other than the GE Capital Fee Letter),
and may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto.  All Exhibits,
Schedules and Annexes referred to herein are incorporated in this Agreement by
reference and constitute a part of this Agreement.


 


9.18                           COUNTERPARTS; EFFECTIVENESS.  THIS AGREEMENT AND
ANY AMENDMENTS, WAIVERS, CONSENTS OR SUPPLEMENTS MAY BE EXECUTED IN ANY NUMBER
OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH
OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE IN THE SAME INSTRUMENT. 
THIS AGREEMENT SHALL BECOME EFFECTIVE UPON THE EXECUTION OF A COUNTERPART HEREOF
BY EACH OF THE PARTIES HERETO.


 


9.19                           REPLACEMENT OF LENDERS.


 


(A)                                  WITHIN FIFTEEN (15) DAYS AFTER RECEIPT BY
BORROWER OF WRITTEN NOTICE AND DEMAND FROM ANY LENDER FOR PAYMENT PURSUANT TO
SECTION 1.8 OR 1.9 OR, AS PROVIDED IN THIS SECTION 9.19(A), IN THE CASE OF
CERTAIN REFUSALS BY ANY LENDER TO CONSENT TO CERTAIN PROPOSED AMENDMENTS,
MODIFICATIONS, TERMINATIONS OR WAIVERS WITH RESPECT TO THIS AGREEMENT THAT HAVE
BEEN APPROVED BY REQUISITE LENDERS, REQUISITE REVOLVING LENDERS OR ALL AFFECTED
LENDERS, AS APPLICABLE (ANY SUCH LENDER DEMANDING SUCH PAYMENT OR REFUSING TO SO
CONSENT BEING REFERRED TO HEREIN AS AN “AFFECTED LENDER”), BORROWER MAY, AT ITS
OPTION, NOTIFY AGENT AND SUCH AFFECTED LENDER OF ITS INTENTION TO DO ONE OF THE
FOLLOWING:


 

(I)                                     BORROWER MAY OBTAIN, AT BORROWER’S
EXPENSE, A REPLACEMENT LENDER (“REPLACEMENT LENDER”) FOR SUCH AFFECTED LENDER,
WHICH REPLACEMENT LENDER SHALL BE REASONABLY SATISFACTORY TO AGENT.  IN THE
EVENT BORROWER OBTAINS A REPLACEMENT LENDER THAT WILL PURCHASE ALL OUTSTANDING
OBLIGATIONS OWED TO SUCH AFFECTED LENDER AND ASSUME ITS COMMITMENTS HEREUNDER
WITHIN NINETY (90) DAYS FOLLOWING NOTICE OF BORROWER’S INTENTION TO DO SO, THE
AFFECTED LENDER SHALL SELL AND ASSIGN ALL OF ITS RIGHTS AND DELEGATE ALL OF ITS
OBLIGATIONS UNDER THIS AGREEMENT TO SUCH REPLACEMENT LENDER IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 8.1, PROVIDED THAT BORROWER HAS REIMBURSED SUCH
AFFECTED LENDER FOR ANY ADMINISTRATIVE FEE PAYABLE PURSUANT TO SECTION 8.1 AND,
IN ANY CASE WHERE SUCH REPLACEMENT OCCURS AS THE RESULT OF A DEMAND FOR PAYMENT
PURSUANT TO SECTION 1.8 OR 1.9, PAID ALL AMOUNTS REQUIRED TO BE PAID TO SUCH
AFFECTED LENDER PURSUANT TO SECTION 1.8 OR 1.9 THROUGH THE DATE OF SUCH SALE AND
ASSIGNMENT; OR

 

(II)                                  BORROWER MAY, WITH AGENT’S CONSENT, PREPAY
IN FULL ALL OUTSTANDING OBLIGATIONS OWED TO SUCH AFFECTED LENDER AND TERMINATE
SUCH AFFECTED LENDER’S PRO RATA SHARE OF THE REVOLVING LOAN COMMITMENT AND PRO
RATA SHARE OF THE TERM COMMITMENT, IN WHICH CASE THE REVOLVING LOAN COMMITMENT
AND TERM LOAN COMMITMENT WILL BE REDUCED BY THE AMOUNT OF SUCH PRO RATA SHARE. 
BORROWER SHALL, WITHIN NINETY (90) DAYS FOLLOWING NOTICE OF ITS INTENTION TO DO
SO, PREPAY IN FULL ALL OUTSTANDING OBLIGATIONS OWED TO SUCH AFFECTED LENDER
(INCLUDING, IN ANY CASE WHERE SUCH PREPAYMENT OCCURS AS THE RESULT OF A DEMAND
FOR PAYMENT FOR INCREASED COSTS, SUCH AFFECTED LENDER’S INCREASED COSTS FOR
WHICH IT IS ENTITLED TO REIMBURSEMENT UNDER THIS

 

72

--------------------------------------------------------------------------------


 

Agreement through the date of such prepayment), and terminate such Affected
Lender’s obligations under the Revolving Loan Commitment and Term Loan
Commitment.

 


(B)                                 IN THE CASE OF A NON-FUNDING LENDER PURSUANT
TO SECTION 8.5(A), AT BORROWER’S REQUEST, AGENT OR A PERSON ACCEPTABLE TO AGENT
AND BORROWER SHALL HAVE THE RIGHT WITH AGENT’S AND BORROWER’S CONSENT AND IN
AGENT’S SOLE DISCRETION (BUT SHALL HAVE NO OBLIGATION) TO PURCHASE FROM ANY
NON-FUNDING LENDER, AND EACH NON-FUNDING LENDER AGREES THAT IT SHALL, AT AGENT’S
REQUEST, SELL AND ASSIGN TO AGENT OR SUCH PERSON, ALL OF THE LOANS AND
COMMITMENTS OF THAT NON-FUNDING LENDER FOR AN AMOUNT EQUAL TO THE PRINCIPAL
BALANCE OF ALL LOANS HELD BY SUCH NON-FUNDING LENDER AND ALL ACCRUED INTEREST
AND FEES WITH RESPECT THERETO THROUGH THE DATE OF SALE, SUCH PURCHASE AND SALE
TO BE CONSUMMATED PURSUANT TO AN EXECUTED ASSIGNMENT AGREEMENT.


 


9.20                           DELIVERY OF TERMINATION STATEMENTS AND MORTGAGE
RELEASES.  ON THE TERMINATION DATE, TERMINATION OF THE COMMITMENTS AND A RELEASE
OF ALL CLAIMS, IF ANY, AGAINST AGENT AND LENDERS, AND SO LONG AS NO SUITS,
ACTIONS PROCEEDINGS, OR CLAIMS ARE PENDING OR THREATENED AGAINST ANY INDEMNITEE
ASSERTING ANY DAMAGES, LOSSES OR LIABILITIES THAT ARE INDEMNIFIED LIABILITIES
HEREUNDER, AGENT SHALL DELIVER TO BORROWER TERMINATION STATEMENTS, MORTGAGE
RELEASES AND OTHER DOCUMENTS NECESSARY OR APPROPRIATE TO EVIDENCE THE
TERMINATION OF THE LIENS SECURING PAYMENT OF THE OBLIGATIONS.


 


9.21                           SUBORDINATION OF INTERCOMPANY DEBT.


 

(a)                                  Each Credit Party hereby agrees that any
intercompany Indebtedness or other intercompany payables or receivables, or
intercompany advances directly or indirectly made by or owed to such Credit
Party by any other Credit Party (collectively, “Intercompany Debt”), of whatever
nature at any time outstanding shall be subordinate and subject in right of
payment to the prior payment in full in cash of the Obligations.  Each Credit
Party hereby agrees that it will not, while any Event of Default under
Section 8.1(a), (f), or (g) is continuing, accept any payment, including by
offset, on any Intercompany Debt until the Termination Date, in each case,
except with the prior written consent of Agent.

 

(b)                                 In the event that any payment on any
Intercompany Debt shall be received by a Credit Party other than as permitted by
this Section 9.21 before the Termination Date, such Credit Party shall receive
such payments and hold the same in trust for, segregate the same from its own
assets and shall immediately pay over to, the Agent for the benefit of the Agent
and Lenders all such sums to the extent necessary so that Agent and the Lenders
shall have been paid in full, in cash, all Obligations owed or which may become
owing.

 

(c)                                  Upon any payment or distribution of any
assets of any Credit Party of any kind or character, whether in cash, property
or securities by set-off, recoupment or otherwise, to creditors in any
liquidation or other winding-up of such Credit Party or in the event of any
Proceeding, Agent and Lenders shall first be entitled to receive payment in full
in cash, in accordance with the terms of the Obligations, before any payment or
distribution is made on, or in respect of, any Intercompany Debt, in any such
Proceeding, any distribution or payment, to

 

73

--------------------------------------------------------------------------------


 

which Agent or any Lender would be entitled except for the provisions hereof
shall be paid by such Credit Party, or by any receiver, trustee in bankruptcy,
liquidating trustee, agent or other person making such payment or distribution
directly to Agent (for the benefit of Agent and the Lenders) to the extent
necessary to pay all such Obligations in full in cash, after giving effect to
any concurrent payment or distribution to Agent and Lenders (or to Agent for the
benefit of Agent and Lenders).

 

74

--------------------------------------------------------------------------------


 

Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

 

 

 

TRANSACTION NETWORK SERVICES, INC.

 

TNS, INC.

 

 

 

 

 

By:

/s/ Henry H. Graham, Jr.

 

 

Name: Henry H. Graham, Jr.

 

Title: EVP, CFO and Treasurer

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as Agent, an L/C Issuer and a Lender

 

 

 

By:

/s/ Thomas C. Hjorth

 

 

Its Duly Authorized Signatory

 

 

Signature Page to TNS A&R Credit Agreement

 

75

--------------------------------------------------------------------------------


 

ANNEX A

to

CREDIT AGREEMENT

 

DEFINITIONS

 

Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:

 

“Account Debtor” means any Person who may become obligated to any Credit Party
under, with respect to, or on account of, an Account, Chattel Paper or General
Intangibles (including a payment intangible).

 

“Accounting Changes” means:  (a) changes in accounting principles required by
GAAP and implemented by Holdings or any of its Subsidiaries; (b) changes in
accounting principles recommended by Holdings’ certified public accountants and
implemented by Holdings; and (c) changes in carrying value of Holdings’ or any
of its Subsidiaries’ assets, liabilities or equity accounts resulting from
(i) the application of purchase accounting principles (A.P.B. 16 and/or 17, FASB
141 and EITF 88-16 and FASB 109) to the Related Transactions or (ii) as the
result of any other adjustments that, in each case, were applicable to, but not
included in, the Pro Forma.

 

“Accounts” means all “accounts,” as such term is defined in the Code, now owned
or hereafter acquired by Holdings or any Domestic Subsidiary, including (a) all
accounts receivable, other receivables, book debts and other forms of
obligations (other than forms of obligations evidenced by Chattel Paper or
Instruments), (including any such obligations that may be characterized as an
account or contract right under the Code), (b) all of Holdings’ or any Domestic
Subsidiary’s rights in, to and under all purchase orders or receipts for goods
or services rendered by Holdings or any Domestic Subsidiary, (c) all of
Holdings’ or any Domestic Subsidiary’s rights to any goods represented by any of
the foregoing, (d) all rights to payment due to Holdings or any Domestic
Subsidiary for property sold, leased, licensed, assigned or otherwise disposed
of, for a policy of insurance issued or to be issued, for a secondary obligation
incurred or to be incurred, for energy provided or to be provided, for the use
or hire of a vessel under a charter or other contract, arising out of the use of
a credit card or charge card, or for services rendered or to be rendered by
Holdings or any Domestic Subsidiary or in connection with any other transaction
(whether or not yet earned by performance on the part of Holdings or any
Domestic Subsidiary), (e) all healthcare insurance receivables, and (f) all
collateral security of any kind, now or hereafter in existence, given by any
Account Debtor or other Person with respect to any of the foregoing.

 

“Additional Lender” means any Person that is a Lender hereunder on the Closing
Date but is not a Continuing Lender.

 

A-1

--------------------------------------------------------------------------------


 

“Advances” means any Revolving Credit Advance or Swing Line Advance, as the
context may require.

 

“Affected Lender” has the meaning ascribed to it in Section 9.19(a).

 

“Affiliate” means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, 10% or more of the Stock having ordinary voting power in the
election of directors of such Person, (b) each Person that controls, is
controlled by or is under common control with such Person and (c) each of such
Person’s officers, directors, joint venturers and partners.  For the purposes of
this definition, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise; provided, however, that the term “Affiliate” shall specifically
exclude Agent and each Lender.

 

“Agent” means GE Capital in its capacity as Agent for Lenders or a successor
agent pursuant to Section 8.2.

 

“Agreement” means this Credit Agreement (including all schedules, subschedules,
annexes and exhibits hereto), as the same may be amended, supplemented, restated
or otherwise modified from time to time.

 

“Applicable Margins” means collectively the Applicable Revolver Index Margin,
the Applicable Term Loan Index Margin, the Applicable Revolver LIBOR Margin and
the Applicable Term Loan LIBOR Margin.

 

“Applicable Revolver Index Margin” means the per annum interest rate margin from
time to time in effect and payable in addition to the Index Rate applicable to
the Revolving Loan, as determined by reference to Section 1.2(a).

 

“Applicable Revolver LIBOR Margin” means the per annum interest rate from time
to time in effect and payable in addition to the LIBOR Rate applicable to the
Revolving Loan, as determined by reference to Section 1.2(a).

 

“Applicable Term Loan Index Margin” means the per annum interest rate from time
to time in effect and payable in addition to the Index Rate applicable to the
Term Loan, as determined by reference to Section 1.2(a).

 

“Applicable Term Loan LIBOR Margin” means the per annum interest rate from time
to time in effect and payable in addition to the LIBOR Rate applicable to the
Term Loan, as determined by reference to Section 1.2(a).

 

“Asset Disposition” means the disposition whether by sale, lease, transfer,
loss, damage, destruction, casualty, condemnation or otherwise of any of the
following:  (a) any of the Stock or other equity or ownership interest of any of
Borrower’s Subsidiaries that are Credit Parties or (b) any or all of the assets
of Borrower or any of its Subsidiaries that are Credit Parties;

 

A-2

--------------------------------------------------------------------------------


 

provided, however, that (i) any sale or transfer of Inventory in the ordinary
course of business, (ii) any sale or other disposition of surplus, worn out or
obsolete assets which are no longer useful in the business of Borrower or any of
its Subsidiaries that are Credit Parties, (iii) any asset sale or series of
related asset sales described above having a fair market value not in excess of
$500,000, (iv) the liquidation of any Cash Equivalents in the ordinary course of
business, (v) the leasing or licensing of real or personal property (including
Intellectual Property) in the ordinary course of business, (vi) sales of
accounts receivable to the extent permitted by Section 3.7(f) and (vii) sales,
leases and transfers of Stock or assets of (i) Borrower or a Domestic Subsidiary
of the Borrower to the Borrower or another Domestic Subsidiary of the Borrower
and (ii) a Foreign Subsidiary of the Borrower to the Borrower or another
Subsidiary of the Borrower, in each case for valid business reasons, and for
fair market value and subject to the provisions of Section 2.7, shall, in each
case, not be deemed an “Asset Disposition” for purposes of this Agreement.

 

“Assignment Agreement” has the meaning ascribed to it in Section 8.1(a).

 

“Average Revolving Credit Advances” means, in respect of any Fiscal Year, the
average daily principal amount of Revolving Credit Advances outstanding during
such Fiscal Year.

 

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq. or any other applicable bankruptcy, insolvency or similar
laws.

 

“Borrower” has the meaning ascribed to it in the preamble to the Agreement.

 

“Borrower Pledge Agreement” means the Amended and Restated Pledge Agreement of
even date herewith executed by Borrower in favor of Agent, on behalf of itself
and Lenders, pledging Stock of its Subsidiaries, if any, and shall include any
foreign pledges or charges in respect of pledges of Stock of any Foreign
Subsidiary.

 

“Borrowing Availability” means as of any date of determination the Maximum
Amount less the sum of (i) the  Revolving Loan then outstanding (including,
without duplication, the outstanding balance of Letter of Credit Obligations),
and (ii) the Swing Line Loan then outstanding.

 

“Budget” means Holdings’ forecasted consolidated:  (a) balance sheets;
(b) profit and loss statements; (c) cash flow statements; and (d) capitalization
statements, all prepared on a division-by-division basis, if applicable, and
otherwise consistent with the historical Financial Statements of Holdings,
together with appropriate supporting details and a statement of underlying
assumptions.

 

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of  New York or in the
State of Virginia and in reference to LIBOR Loans shall mean any such day that
is also a LIBOR Business Day.

 

“Capex Limit” has the meaning ascribed to it in Section 4.1.

 

A-3

--------------------------------------------------------------------------------


 

“Capital Expenditures” has the meaning ascribed to it in Section 4.1 of
Schedule 1 to Exhibit 4.5(l).

 

“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.

 

“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

 

“Cash Equivalents” means:  (i) marketable securities (A) issued or directly and
unconditionally guaranteed as to interest and principal by the United States or
British government or (B) issued by any agency of the United States or British
government the obligations of which are backed by the full faith and credit of
the United States or England, as applicable, in each case maturing within one
(1) year after acquisition thereof; (ii) marketable direct obligations issued by
any state of the United States of America or any political subdivision of any
such state or any public instrumentality thereof, in each case maturing within
one year after acquisition thereof and having, at the time of acquisition, a
rating of at least A-1 from S&P or at least P-1 from Moody’s; (iii) commercial
paper maturing no more than one year from the date of acquisition and, at the
time of acquisition, having a rating of at least A-1 from S&P or at least P-1
from Moody’s; (iv) Dollar, Canadian dollar, Euro or Sterling denominated (or
other foreign currency fully hedged) time deposits,  certificates of deposit or
bankers’ acceptances issued or accepted by (1) any Lender, (2) any commercial
bank organized under the laws of the United States of America or any state
thereof or the District of Columbia that is at least (A) ”adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (B) has Tier 1 capital (as defined in such regulations) of not
less than $250,000,000 or (3) a non-United States commercial banking institution
which is either currently ranked among the 100 largest banks in the world (by
assets by American Banker), has combined capital and surplus and undivided
profits of not less than $500,000,000 or whose commercial paper (or the
commercial paper of such bank’s holding company) has a rating of at least A-1
from S&P or at least P-1 from Moody’s, in each case maturing within one year
after issuance or acceptance thereof; and (v) shares of any money market mutual
or similar funds that (A) has substantially all of its assets invested
continuously in the types of investments referred to in clauses (i) through
(iv) above, (B) has net assets of not less than $500,000,000 and (C) has the
highest rating obtainable from either S&P or Moody’s.

 

“Certificate of Exemption” has the meaning ascribed to it in Section 1.9(c).

 

“Change of Control” means any of the following:  (a) any person or group of
persons (within the meaning of the Securities Exchange Act of 1934) (other than
GTCR and excluding any employee benefit plan of such person or its Affiliates or
any Person acting as trustee or fiduciary of such plan) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the SEC
under the Securities Exchange Act of 1934) of more than

 

A-4

--------------------------------------------------------------------------------


 

25% of the issued and outstanding shares of Stock of Holdings having the right
to vote for the election of directors of Holdings under ordinary circumstances;
(b) during any period of twelve consecutive calendar months, individuals who at
the beginning of such period constituted the board of directors of Holdings
(together with any new directors whose election by the board of directors of
Holdings or whose nomination for election by the Stockholders of Holdings was
approved by a vote of at least a majority of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason other
than death or disability to constitute a majority of the directors then in
office; (c) Holdings ceases to own and control all of the economic and voting
rights associated with all of the outstanding Stock of Borrower free and clear
of all Liens other than Liens in favor of Agent and Permitted Encumbrances
arising as a matter of law; or (d) the occurrence of a “Change of Control” (or
other similarly used defined term) under and as defined in any instrument or
agreement under which Indebtedness in excess of $5,000,000 of Holdings or any of
its Subsidiaries is created, issued and or otherwise incurred from time to time.

 

“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental premiums and other amounts (including premiums and other
amounts owed to the PBGC at the time due and payable), levies, assessments,
charges, liens, claims or encumbrances upon or relating to (a) the Collateral,
(b) the Obligations, (c) the employees, payroll, income or gross receipts of any
Credit Party, (d) any Credit Party’s ownership or use of any properties or other
assets, or (e) any other aspect of any Credit Party’s business.

 

“Chattel Paper” means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by Holdings
or any Domestic Subsidiary, wherever located.

 

“Closing Date” means May 4, 2005.

 

“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of Illinois; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Agent’s or any Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of Illinois, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.

 

“Collateral” means the property covered by the Security Agreement, the Mortgages
and the other Collateral Documents and any other property, real or personal,
tangible or intangible, now existing or hereafter acquired, that may at any time
be or become subject to a

 

A-5

--------------------------------------------------------------------------------

 


 

security interest or Lien in favor of Agent, on behalf of itself and Lenders, to
secure the Obligations or any portion thereof.

 

“Collateral Documents” means the Security Agreement, the Pledge Agreements, the
Guaranties, the Mortgages, the Patent Security Agreements, the Trademark
Security Agreements, the Copyright Security Agreements and all similar
agreements entered into guaranteeing payment of, or granting a Lien upon
property as security for payment of, the Obligations or any portion thereof.

 

“Commitment Termination Date” means the earliest of (a) May 4, 2010, (b) the
date of termination of Lenders’ obligations to make Advances and to incur Letter
of Credit Obligations or permit existing Loans to remain outstanding pursuant to
Section 6.3, and (c) the date of (i) prepayment in full in cash by Borrower of
the Loans, (ii) the cancellation and return of all Letters of Credit or the cash
collateralization or, with the consent of Agent in each instance, the backing
with standby letters of credit acceptable to Agent of all Letter of Credit
Obligations pursuant to and in the amount required by Section 1.5(e), and
(iii) the permanent reduction of the Commitments to zero dollars ($0).

 

“Commitments” means (a) as to any Lender, the aggregate of such Lender’s 
Revolving Loan Commitment and Term Loan Commitment as set forth on Annex B to
the Agreement or in the most recent Assignment Agreement executed by such Lender
and (b) as to all Lenders, the aggregate of all Lenders’ Revolving Loan
Commitments and Term Loan Commitments, which aggregate commitment shall be One
Hundred Ninety Five Million Dollars ($195,000,000) on the Closing Date, as such
Commitments may be reduced, amortized or adjusted from time to time in
accordance with the Agreement.

 

“Communication” means any notice, information or other communication required or
permitted to be given or made under this Agreement, but excluding any Loan
Document requested by Agent to be delivered solely in a signed writing,
including without limitation, any Mortgage, Note, power of attorney, or Patent,
Trademark or Copyright Security Agreement.

 

“Compliance, Pricing, and Excess Cash Flow Certificate” has the meaning ascribed
to it in Section 4.5.

 

“Consolidated Net Income” has the meaning ascribed to it in Section 4.3 of
Schedule 1 to  Annex F.

 

“Contingent Obligation” means, as applied to any Person, means any direct or
indirect liability of that Person:  (i) with respect to Guaranteed Indebtedness
and with respect to any Indebtedness, lease, dividend or other obligation of
another Person if the purpose or intent of the Person incurring such liability,
or the effect thereof, is to provide assurance to the obligee of such liability
that such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (ii) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings;

 

A-6

--------------------------------------------------------------------------------


 

(iii) under any foreign exchange contract, currency swap agreement, interest
rate swap agreement (including Interest Rate Agreements) or other similar
agreement or arrangement designed to alter the risks of that Person arising from
fluctuations in currency values or interest rates, (iv) any agreement, contract
or transaction involving commodity options or future contracts, (v) to make
take-or-pay or similar payments if required regardless of nonperformance by any
other party or parties to an agreement, or (vi) pursuant to any agreement to
purchase, repurchase or otherwise acquire any obligation or any property
constituting security therefor, to provide funds for the payment or discharge of
such obligation or to maintain the solvency, financial condition or any balance
sheet item or level of income of another.  The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guaranteed or
otherwise supported or, if not a fixed and determined amount, the maximum amount
so guaranteed.

 

“Continuing Lender” means a Lender (as defined in the Existing Credit Agreement)
that has a Revolving Loan Commitment or Term Loan Commitment under this
Agreement on the Closing Date.

 

“Contractual Obligations” means, as applied to any Person, any indenture,
mortgage, deed of trust, contract, undertaking, agreement or other instrument to
which that Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject including the Related
Transactions Documents.

 

“Copyright License” means any and all rights now owned or hereafter acquired by
Holdings or any Domestic Subsidiary under any written agreement granting any
right to use any Copyright or Copyright registration.

 

“Copyright Security Agreements” means the Amended and Restated Copyright
Security Agreements made in favor of Agent, on behalf of itself and Lenders, by
Holdings or any Domestic Subsidiary, as applicable.

 

“Copyrights” means all of the following now owned or hereafter adopted or
acquired by Holdings or any Domestic Subsidiary: (a) all copyrights and General
Intangibles of like nature (whether registered or unregistered), all
registrations and recordings thereof, and all applications in connection
therewith, including all registrations, recordings and applications in the
United States Copyright Office or in any similar office or agency of the United
States, any state or territory thereof, or any other country or any political
subdivision thereof; and (b) all reissues, extensions or renewals thereof.

 

“Credit Parties” means Holdings, Borrower, each of their respective Domestic
Subsidiaries and each of their Foreign Subsidiaries which either (i) the
consolidated total assets of which were more than 5% of Holdings and its
Subsidiaries consolidated total assets as of the end of the most recently
completed Fiscal Year of Holdings for which audited financial statements are
available or (ii) the consolidated total revenues of which were more than 5% of
Holdings’ consolidated total revenues for such period; provided that, in the
event the aggregate of the total assets of all Foreign Subsidiaries that do not
constitute Credit Parties exceeds 15% of Holdings’ consolidated total assets as
of such date or the consolidated total revenues of such

 

A-7

--------------------------------------------------------------------------------


 

Foreign Subsidiaries exceeds 15% of Holdings’ consolidated total revenues as of
such date, Borrower (or Agent, in the event Borrower has failed to do so
promptly (and in any event within thirty (30) Business Days) after request
therefor by Agent) shall, to the extent necessary, designate, on a reasonable
basis, sufficient Foreign Subsidiaries to be deemed to be “Credit Parties” to
eliminate such excess, and such designated Foreign Subsidiaries shall thereafter
constitute Credit Parties.  Assets of Foreign Subsidiaries shall be valued in
Dollars at the rates used for purposes of preparing the consolidated balance
sheet of Holdings included in such audited financial statements.

 

“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.

 

“Default Rate” has the meaning ascribed to it in Section 1.2(d).

 

“Departing Lender” means a Lender (as defined in the Existing Credit Agreement)
that is not a Continuing Lender.

 

“Disbursement Account” has the meaning ascribed to it in Section 1.1(e).

 

“Disclosure Schedules” means the Schedules prepared by Borrower and denominated
as Schedules 3.2 through 5.17 in the index to the Agreement.

 

“Documents” means any “document,” as such term is defined in the Code, including
electronic documents, now owned or hereafter acquired by any Credit Party,
wherever located.

 

“Dollars” or “$” means lawful currency of the United States of America.

 

“Domestic Cash Availability” has the meaning ascribed to it in Schedule 2 to
Annex F.

 

“Domestic Subsidiary” means any Subsidiary of a Credit Party that (A) is
organized under the laws of any State of the United States, the District of
Columbia, or any territory or possession of the United States and (B) maintains
a majority of its assets inside the United States or the District of Columbia.

 

“EBITDA” has the meaning ascribed to it in Section 4.3 of Schedule 1 to Annex F.

 

“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, standards and regulations, now or
hereafter in effect, and any applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of human health,
safety, the environment and natural resources (including ambient air, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation).  Environmental Laws include the

 

A-8

--------------------------------------------------------------------------------


 

Comprehensive Environmental Response, Compensation, and Liability Act of 1980
(42 U.S.C. §§ 9601 et seq.) (“CERCLA”); the Hazardous Materials Transportation
Authorization Act of 1994 (49 U.S.C. §§ 5101 et seq.); the Federal Insecticide,
Fungicide, and Rodenticide Act (7 U.S.C. §§ 136 et seq.); the Solid Waste
Disposal Act (42 U.S.C. §§ 6901 et seq.); the Toxic Substance Control Act (15
U.S.C. §§ 2601 et seq.); the Clean Air Act (42 U.S.C. §§ 7401 et seq.); the
Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the
Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.); and the Safe
Drinking Water Act (42 U.S.C. §§ 300(f) et seq.), and any and all regulations
promulgated thereunder, and all analogous state, local and foreign counterparts
or equivalents and any transfer of ownership notification or approval statutes.

 

“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, arising under or related to
any Environmental Laws, Environmental Permits, or in connection with any Release
or threatened Release or presence of a Hazardous Material whether on, at, in,
under, from or about or in the vicinity of any real or personal property.

 

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

 

“Equipment” means all “equipment,” as such term is defined in the Code, now
owned or hereafter acquired by Holdings or any Domestic Subsidiary, wherever
located and, in any event, including all such Holdings’ or any Domestic
Subsidiary’s machinery and equipment, including processing equipment, conveyors,
machine tools, data processing and computer equipment, including embedded
software and peripheral equipment and all engineering, processing and
manufacturing equipment, office machinery, furniture, materials handling
equipment, tools, attachments, accessories, automotive equipment, trailers,
trucks, forklifts, molds, dies, stamps, motor vehicles, rolling stock and other
equipment of every kind and nature, trade fixtures and fixtures not forming a
part of real property, together with all additions and accessions thereto,
replacements therefor, all parts therefor, all substitutes for any of the
foregoing, fuel therefor, and all manuals, drawings, instructions, warranties
and rights with respect thereto, and all products and proceeds thereof and
condemnation awards and insurance proceeds with respect thereto.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.

 

A-9

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means, with respect to Holdings or any Domestic Subsidiary,
any trade or business (whether or not incorporated) that, together with such
Person, are treated as a single employer within the meaning of Sections
414(b) or (c) of the IRC.

 

“ERISA Event” means, with respect to Holdings or any ERISA Affiliate, (a) any
event described in Section 4043(c) of ERISA with respect to a Title IV Plan;
(b) the withdrawal of Holdings or ERISA Affiliate from a Title IV Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (c) the complete or partial
withdrawal of Holdings or any ERISA Affiliate from any Multiemployer Plan;
(d) the filing of a notice of intent to terminate a Title IV Plan or the
treatment of a plan amendment as a termination under Section 4041 of ERISA;
(e) the institution of proceedings to terminate a Title IV Plan or Multiemployer
Plan by the PBGC; (f) the failure by Holdings or ERISA Affiliate to make when
due required contributions to a Multiemployer Plan or Title IV Plan unless such
failure is cured within 30 days; (g) any other event or condition that might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Title IV Plan
or Multiemployer Plan or for the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the termination of a Multiemployer Plan under
Section 4041A of ERISA or the reorganization or insolvency of a Multiemployer
Plan under Section 4241 or 4245 of ERISA; or (i) the loss of a Qualified Plan’s
qualification or tax exempt status; or (j) the termination of a Plan described
in Section 4064 of ERISA.

 

“Event of Default” has the meaning ascribed to it in Section 6.1.

 

“Excess Cash Flow” has the meaning ascribed to it in Schedule 2 to Annex F.

 

“Existing Credit Agreement” has the meaning ascribed to it in the Recitals to
this Agreement.

 

“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §201 et
seq.

 

“Federal Funds Rate” means, for any day, a floating rate equal to the weighted
average of the rates on overnight federal funds transactions among members of
the Federal Reserve System, as determined by Agent in its sole discretion, which
determination shall be final, binding and conclusive (absent manifest error).

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

 

“Fees” means any and all fees payable to Agent or any Lender pursuant to the
Agreement or any of the other Loan Documents.

 

“Field Review” has the meaning ascribed to it in Section 2.3.

 

A-10

--------------------------------------------------------------------------------


 

“Financial Statements” means the consolidated income statements, statements of
cash flows and balance sheets of Holdings and its Subsidiaries delivered in
accordance with Section 4.5.

 

“Fiscal Quarter” means any of the quarterly accounting periods of Holdings,
ending on March 31, June 30, September 30 and December 31 of each year.

 

“Fiscal Year” means any of the annual accounting periods of Holdings, Borrower
or any Subsidiaries of Borrower ending on December 31 of each year.

 

“Fixed Charge Coverage Ratio” has the meaning ascribed to it in Section 4.2 of
Schedule 1 to Annex F.

 

“Fixed Charges” has the meaning ascribed to it in Section 4.2 of Schedule 1 to
Annex F.

 

“Fixtures” means all “fixtures” as such term is defined in the Code, now owned
or hereafter acquired by Holdings or any Domestic Subsidiary.

 

“Foreign Excess Cash Flow” has the meaning ascribed to it in Schedule 2 to Annex
F.

 

“Foreign Excess Cash Offset” has the meaning ascribed to it in Schedule 2 to
Annex F.

 

“Foreign Investment Basket” means an amount per Fiscal Year equal to
$10,000,000; provided, that, commencing with the 2006 Fiscal Year, the Foreign
Investment Basket will be increased in each Fiscal Year by the positive amount
equal to the lesser of (i) $2,500,000 and (ii) the amount (if any) equal to the
difference obtained by taking the Foreign Investment Basket minus the actual
amount of usage of the Foreign Investment Basket during the preceding Fiscal
Year (the “Foreign Carry Over Amount”); provided, further, that in no event
shall the Foreign Investment Basket for any Fiscal Year exceed $12,500,000, and
for purposes of measuring compliance with the terms of this Agreement, the
Foreign Carry Over Amount shall be deemed the first amount utilized for such
succeeding period.

 

“Foreign Lender” has the meaning ascribed to it in Section 1.9(c).

 

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
super-annuation fund) or other similar program established or maintained outside
of the United States of America by any Credit Party or any Subsidiary of any
Credit Party primarily for the benefit of employees of such Credit Party or
Subsidiary residing outside the United States of America, which plan, fund, or
similar program provides or results in retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which is not subject to ERISA or the IRC.

 

A-11

--------------------------------------------------------------------------------


 

“Foreign Subsidiary” means any Subsidiary of a Credit Party which is not a
Domestic Subsidiary.

 

“Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness and that by its terms matures more than one
year from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capital Lease Obligations, current
maturities of long-term debt, revolving credit and short-term debt extendible
beyond one year at the option of the debtor, and also including, in the case of
Borrower, the Obligations (including Letter of Credit Obligations) and, without
duplication, Guaranteed Indebtedness consisting of guaranties of Funded Debt of
other Persons.  There shall be excluded from Funded Debt all Indebtedness that,
but for the application of FAS 150, would not otherwise be included in the
definition of Funded Debt.

 

“Funding Date” has the meaning ascribed to it in Section 7.2.

 

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.

 

“GE Capital” has the meaning ascribed to it in the Preamble.

 

“GE Capital Fee Letter” has the meaning ascribed to it in Section 1.3(a).

 

“General Intangibles” means “general intangibles,” as such term is defined in
the Code, now owned or hereafter acquired by Holdings or any Domestic
Subsidiary, including all right, title and interest that such Person may now or
hereafter have in or under any Contractual Obligation, all payment intangibles,
customer lists, Licenses, Copyrights, Trademarks, Patents, and all applications
therefor and reissues, extensions or renewals thereof, rights in Intellectual
Property, interests in partnerships, joint ventures and other business
associations, licenses, permits, copyrights, trade secrets, proprietary or
confidential information, inventions (whether or not patented or patentable),
technical information, procedures, designs, knowledge, know-how, software, data
bases, data, skill, expertise, experience, processes, models, drawings,
materials and records, goodwill (including the goodwill associated with any
Trademark or Trademark License), all rights and claims in or under insurance
policies (including insurance for fire, damage, loss and casualty, whether
covering personal property, real property, tangible rights or intangible rights,
all liability, life, key man and business interruption insurance, and all
unearned premiums), uncertificated securities, chooses in action, deposit,
checking and other bank accounts, rights to receive tax refunds and other
payments, rights to receive dividends, distributions, cash, Instruments and
other property in respect of or in exchange for pledged Stock and Investment
Property, rights of indemnification, all books and records, correspondence,
credit files, invoices and other papers, including all tapes, cards, computer
runs and other papers and documents in the possession or under the control of
such Person or any computer bureau or service company from time to time acting
for such Person.

 

A-12

--------------------------------------------------------------------------------


 

“Goods” means any “goods,” as such term is defined in the Code, now owned or
hereafter acquired by Holdings or any Domestic Subsidiary, wherever located,
including embedded software to the extent included in “goods” as defined in the
Code, manufactured homes, standing timber that is cut and removed for sale and
unborn young of animals.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“GTCR” means, collectively, GTCR Fund VII, L.P., a Delaware limited partnership,
GTCR Fund VII/A, L.P., a Delaware limited partnership, GTCR Co-Invest, L.P., a
Delaware limited partnership and GTCR Capital Partners, L.P., a Delaware limited
partnership.

 

“Guaranteed Indebtedness” means, as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness, lease,
dividend, or other obligation (“primary obligation”) of any other Person (the
“primary obligor”) in any manner, including any obligation or arrangement of
such Person to (a) purchase or repurchase any such primary obligation,
(b) advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) protect the beneficiary of such arrangement from loss (other
than product warranties given in the ordinary course of business) or
(e) indemnify the owner of such primary obligation against loss in respect
thereof.  The amount of any Guaranteed Indebtedness at any time shall be deemed
to be an amount equal to the lesser at such time of (x) the stated or
determinable amount of the primary obligation in respect of which such
Guaranteed Indebtedness is incurred and (y) the maximum amount for which such
Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Indebtedness, or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect thereof.

 

“Guaranties” means, collectively, the Holdings Guaranty, each Subsidiary
Guaranty and any other guaranty executed by any Guarantor in favor of Agent and
Lenders in respect of the Obligations.

 

“Guarantors” means Holdings, each Domestic Subsidiary of Borrower, and each
other Person, if any, that executes a guaranty or other similar agreement in
favor of Agent, for itself and the ratable benefit of Lenders, in connection
with the transactions contemplated by the Agreement and the other Loan
Documents.

 

“Hazardous Material” means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance that is (a) defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“dangerous goods,” “extremely hazardous waste,”  “restricted

 

A-13

--------------------------------------------------------------------------------


 

hazardous waste,” “pollutant,” “contaminant,” “hazardous constituent,” “special
waste,” “toxic substance” or other similar term or phrase under any
Environmental Laws, or (b) petroleum or any fraction or by-product thereof,
asbestos, polychlorinated biphenyls (PCB’s), or any radioactive substance.

 

“Holdings” has the meaning ascribed thereto in the recitals to the Agreement.

 

“Holdings Common Stock” means the common stock of Holdings, par value $0.001 per
share.

 

“Holdings Guaranty” means the amended and restated guaranty of even date
herewith executed by Holdings in favor of Agent, on behalf of itself and
Lenders.

 

“Holdings Pledge Agreement” means the Amended and Restated Pledge Agreement of
even date herewith executed by Holdings in favor of Agent, on behalf of itself
and Lenders, pledging all Stock of Borrower.

 

“Holdings Preferred Stock” means the Class A redeemable convertible preferred
stock of Holdings, par value $0.01 per share, all of which shall be converted
into Holdings Common Stock immediately prior to the Closing Date.

 

“Indebtedness” means, with respect to any Person, without duplication (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property payment for which is deferred six (6) months or more, but
excluding obligations to trade creditors incurred in the ordinary course of
business that are unsecured and not overdue by more than six (6) months unless
being contested in good faith, (b) all reimbursement and other obligations with
respect to letters of credit, bankers’ acceptances and surety bonds, whether or
not matured, (c) all obligations evidenced by notes, bonds, debentures or
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations and the present
value (discounted at the Index Rate as in effect on the Closing Date) of future
rental payments under all synthetic leases, (f) all obligations of such Person
under commodity purchase or option agreements or other commodity price hedging
arrangements, in each case whether contingent or matured, (g) all net payment
obligations of such Person under any foreign exchange contract, currency swap
agreement, interest rate swap (including Interest Rate Agreements), cap or
collar agreement or other similar agreement or arrangement designed to alter the
risks of that Person arising from fluctuations in currency values or interest
rates, in each case whether contingent or matured, (h) all Indebtedness referred
to above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in
property or other assets (including accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness, (i) ”earnouts” and similar payment obligations valued at
such amount as is required by GAAP, and (j) the Obligations.

 

A-14

--------------------------------------------------------------------------------


 

“Indemnitees” has the meaning ascribed to it in Section 9.1.

 

“Index Rate” means, for any day, a floating rate equal to the higher of (i) the
rate publicly quoted from time to time by The Wall Street Journal as the “base
rate on corporate loans posted by at least 75% of the nation’s 30 largest banks”
(or, if The Wall Street Journal ceases quoting a base rate of the type
described, the highest per annum rate of interest published by the Federal
Reserve Board in Federal Reserve statistical release H.15 (519) entitled
“Selected Interest Rates” as the Bank prime loan rate or its equivalent), and
(ii) the Federal Funds Rate plus 50 basis points per annum.  Each change in any
interest rate provided for in the Agreement based upon the Index Rate shall take
effect at the time of such change in the Index Rate.

 

“Index Rate Loan” means a Loan or portion thereof bearing interest by reference
to the Index Rate.

 

“Inside Director” means a member of the Board of Directors of Holdings that is
also an employee of or a member of management of any Credit Party.

 

“Instruments” means all “instruments,” as such term is defined in the Code, now
owned or hereafter acquired by Holdings or any Domestic Subsidiary, wherever
located, and, in any event, including all certificated securities, all
certificates of deposit, and all promissory notes and other evidences of
indebtedness, other than instruments that constitute, or are a part of a group
of writings that constitute, Chattel Paper.

 

“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks.

 

“Intercompany Debt” has the meaning ascribed to it in Section 9.21.

 

“Interest Coverage Ratio” has the meaning ascribed to it in Section 4.3 of
Schedule 1 to Annex F.

 

“Interest Expense” has the meaning ascribed to it in Section 4.2 of Schedule 1
to Annex F.

 

“Interest Payment Date” means (a) as to any Index Rate Loan, the first Business
Day of each calendar quarter to occur while such Loan is outstanding, and (b) as
to any LIBOR Loan, the last day of the applicable LIBOR Period; provided, that
in the case of any LIBOR Period greater than three months in duration, interest
shall be payable at three month intervals and on the last day of such LIBOR
Period; and provided further that, in addition to the foregoing, each of (x) the
date upon which all of the Commitments have been terminated and the Loans have
been paid in full and (y) the Commitment Termination Date shall be deemed to be
an “Interest Payment Date” with respect to any interest that has then accrued
under the Agreement.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or similar agreement or
arrangement designed to protect Borrower against fluctuations in interest rates.

 

A-15

--------------------------------------------------------------------------------


 

“Inventory” means any “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by Holdings or any Domestic Subsidiary, wherever
located, including inventory, merchandise, goods and other personal property
that are held by or on behalf of Holdings or any Domestic Subsidiary for sale or
lease or are furnished or are to be furnished under a contract of service, or
that constitute raw materials, work in process, finished goods, returned goods,
supplies or materials of any kind, nature or description used or consumed or to
be used or consumed in such Person’s business or in the processing, production,
packaging, promotion, delivery or shipping of the same, including all supplies
and embedded software.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Borrower or any of its Subsidiaries of any Stock, or other ownership interest
in, any other Person, and (ii) any direct or indirect loan, advance or capital
contribution by Borrower or any of its Subsidiaries to any other Person,
including all indebtedness and accounts receivable due from that other Person
that are not current assets and did not arise from sales to that other Person in
the ordinary course of business.  The amount of any Investment shall be the
original cost of such Investment plus the cost of all additions thereto, without
any adjustments for increases or decreases in value, or write ups, write downs
or write offs with respect to such Investment.

 

“Investment Property” means all “investment property,” as such term is defined
in the Code, now owned or hereafter acquired by Holdings or any Domestic
Subsidiary, wherever located, including: (i) all securities, whether
certificated or uncertificated, including stocks, bonds, interests in limited
liability companies, partnership interests, treasuries, certificates of deposit,
and mutual fund shares; (ii) all securities entitlements of Holdings or any
Domestic Subsidiary, including the rights of such Person to any securities
account and the financial assets held by a securities intermediary in such
securities account and any free credit balance or other money owing by any
securities intermediary with respect to that account; (iii) all securities
accounts of Holdings or any Domestic Subsidiary; (iv) all commodity contracts of
Holdings or any Domestic Subsidiary; and (v) all commodity accounts held by
Holdings or any Domestic Subsidiary.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and all regulations
promulgated thereunder.

 

“IRS” means the United States Internal Revenue Service.

 

“L/C Issuer” means GE Capital or a Subsidiary thereof or a bank or other legally
authorized Person selected by or acceptable to Agent in its sole discretion, in
such Person’s capacity as an issuer of Letters of Credit hereunder.

 

“L/C Sublimit” has the meaning ascribed to it in Section 1.1(d).

 

“Lender Group Assignment” means an assignment by a Lender to (i) a Person that
is a Lender prior to the date of such assignment, (ii) an Affiliate of the
assigning Lender, (iii) an investment fund managed by the same investment
advisor as the assigning Lender or managed by an investment advisor that acts in
such capacity for another Person that is a Lender prior to the date of such
assignment.

 

A-16

--------------------------------------------------------------------------------


 

“Lenders” means GE Capital, the other Lenders named on the signature pages of
the Agreement, and, if any such Lender shall decide to assign all or any portion
of the Obligations, such term shall include any assignee of such Lender.

 

“Letter of Credit Fee” has the meaning ascribed to it in Section 1.3(c).

 

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of Borrower, whether direct or indirect,
contingent or otherwise, due or not due, in connection with the issuance of
Letters of Credit by L/C Issuers or the purchase of a participation as set forth
in Section 1.1(d) with respect to any Letter of Credit.  The amount of such
Letter of Credit Obligations shall equal the maximum amount that may be payable
by Agent and Lenders thereupon or pursuant thereto.

 

“Letters of Credit” means standby letters of credit issued for the account of
Borrower by L/C Issuers, and bankers’ acceptances issued by Borrower, for which
Agent and Lenders have incurred Letter of Credit Obligations.

 

“Leverage Ratio” has the meaning ascribed to it in Section 4.4 of Schedule 1 to
Annex F.

 

“LIBOR Breakage Fee” means an amount equal to the amount of any losses,
expenses, liabilities (including, without limitation, any loss (including
interest paid) and lost opportunity cost (consisting of the present value of the
difference between the LIBOR Rate in effect for the Interest Period and any
lower LIBOR Rate in effect at the time of prepayment for the remainder of the
Interest Period) in connection with the re-employment of such funds) that any
Lender may sustain as a result of (i) any default by Borrower in making any
borrowing of, conversion into or continuation of any LIBOR Loan following
Borrower’s delivery to Agent of any LIBOR Loan request in respect thereof or
(ii) any payment of a LIBOR Loan on any day that is not the last day of the
LIBOR Period applicable thereto (regardless of the source of such prepayment and
whether voluntary, by acceleration or otherwise). For purposes of calculating
amounts payable to a Lender under Section 1.3(d), each Lender shall be deemed to
have actually funded its relevant LIBOR Loan through the purchase of a deposit
bearing interest at LIBOR in an amount equal to the amount of that LIBOR Loan
and having a maturity and repricing characteristics comparable to the relevant
LIBOR Period; provided, however, that each Lender may fund each of its LIBOR
Loans in any manner it sees fit, and the foregoing assumption shall be utilized
only for the calculation of amounts payable under Section 1.3(d).

 

“LIBOR Business Day” means a Business Day on which banks in the City of London
are generally open for interbank or foreign exchange transactions.

 

“LIBOR Loans” means a Loan or any portion thereof bearing interest by reference
to the LIBOR Rate.

 

“LIBOR Period” means, with respect to any LIBOR Loan, each period commencing on
a LIBOR Business Day selected by Borrower pursuant to the Agreement and ending
14 days (during the Syndication Period only), one, two, three, six, or if
acceptable to all

 

A-17

--------------------------------------------------------------------------------


 

Lenders for the relevant Loan, nine or twelve, months thereafter, as selected by
Borrower’s irrevocable notice to Agent as set forth in Section 1.2(e); provided,
that the foregoing provision relating to LIBOR Periods is subject to the
following:

 

(a)                                  if any LIBOR Period would otherwise end on
a day that is not a LIBOR Business Day, such LIBOR Period shall be extended to
the next succeeding LIBOR Business Day unless the result of such extension would
be to carry such LIBOR Period into another calendar month in which event such
LIBOR Period shall end on the immediately preceding LIBOR Business Day;

 

(b)                                 any LIBOR Period that would otherwise extend
beyond the date set forth in clause (a) of the definition of “Commitment
Termination Date” shall end two (2) LIBOR Business Days prior to such date;

 

(c)                                  any LIBOR Period that begins on the last
LIBOR Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such LIBOR
Period) shall end on the last LIBOR Business Day of a calendar month;

 

(d)                                 Borrower shall select LIBOR Periods so as
not to require a payment or prepayment of any LIBOR Loan during a LIBOR Period
for such Loan;

 

(e)                                  Borrower shall select LIBOR Periods so that
there shall be no more than 6 separate LIBOR Loans in existence at any one time;
provided that during the Syndication Period only two (2) such LIBOR Periods may
exist at any time for all Revolving Credit Advances and only two (2) such LIBOR
Periods may exist at any time for the Term Loan; and

 

(f)                                    no LIBOR Period may be selected for any
portion of the Term Loan if a Scheduled Installment for such Term Loan is
payable during such LIBOR Period and the portion of such Term Loan which
constitutes an Index Rate Loan does not equal or exceed the amount of such
Scheduled Installment.

 

“LIBOR Rate” means for each LIBOR Period, a rate of interest determined by Agent
equal to:

 

(a)                                  the offered rate for deposits in United
States Dollars for the applicable LIBOR Period that appears on Telerate
Page 3750 as of 11:00 a.m. (London time), on the second full LIBOR Business Day
next preceding the first day of such LIBOR Period (unless such date is not a
Business Day, in which event the next succeeding Business Day will be used);
divided by

 

(b)                                 a number equal to 1.0 minus the aggregate
(but without duplication) of the rates (expressed as a decimal fraction) of
reserve requirements in effect on the day that is two (2) LIBOR Business Days
prior to the beginning of such LIBOR Period (including basic, supplemental,
marginal and emergency reserves under any regulations of the

 

A-18

--------------------------------------------------------------------------------


 

Federal Reserve Board or other Governmental Authority having jurisdiction with
respect thereto, as now and from time to time in effect) for Eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Federal Reserve Board that are required to be maintained by a member bank of
the Federal Reserve System.

 

If such interest rates shall cease to be available from Telerate News Service,
the LIBOR Rate shall be determined from such financial reporting service or
other information as shall be available to Agent.

 

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by Holdings
or any Domestic Subsidiary.

 

“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Code or comparable
law of any jurisdiction).

 

“Litigation” has the meaning ascribed to it in Section 4.5(i).

 

“Loan Account” has the meaning ascribed to it in Section 1.7.

 

“Loan Documents” means the Agreement, the Notes, the Collateral Documents, the
GE Capital Fee Letter, the subordination provisions applicable to any
Subordinated Debt and intercreditor provisions applicable to any Indebtedness
that is pari passu in right of payment to the Obligations, and all other
agreements, instruments, documents and certificates identified on Annex C
executed and delivered by a Credit Party to, or in favor of, Agent or any
Lenders and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, and all other documents and instruments whether
heretofore, now or hereafter executed by or on behalf of any Credit Party, and
delivered to Agent or any Lender in connection with the Agreement or the
transactions contemplated thereby.  Any reference in the Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to the Agreement or such Loan Document as
the same may be in effect at any and all times such reference becomes operative.

 

“Loans” means the Revolving Loan, the Swing Line Loan and the Term Loan.

 

“Master Standby Agreement” means the Amended and Restated Master Agreement for
Standby Letters of Credit dated as of the Closing Date between Borrower, as
Applicant, and GE Capital, as Issuer.

 

A-19

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, collateral, operations, industry or business of Borrower, or Borrower
and all of its Subsidiaries taken as a whole, (b) Borrower’s ability to pay any
of the Loans or any of the other Obligations in accordance with the terms of the
Agreement or any other Credit Party’s ability to pay any of its Obligations,
(c) the Collateral or Agent’s Liens, on behalf of itself and Lenders, on the
Collateral or the priority of such Liens, or (d) Agent’s or any Lender’s rights
and remedies under the Agreement and the other Loan Documents.

 

“Maximum Amount” means, as of any date of determination, an amount equal to the
Revolving Loan Commitment of all Lenders as of that date.

 

“Maximum Lawful Rate” has the meaning ascribed to it in Section 1.2(f).

 

“Moody’s” means Moody’s Investor’s Services, Inc.

 

“Mortgages” means each of the mortgages, deeds of trust, leasehold mortgages,
leasehold deeds of trust, collateral assignments of leases or other real estate
security documents delivered by Holdings, Borrower or any Domestic Subsidiary to
Agent on behalf of itself and Lenders with respect to the Real Estate.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, and to which Holdings, any Domestic Subsidiary or
any ERISA Affiliate is making, is obligated to make or has made or been
obligated to make during the last six years, contributions on behalf of
participants who are or were employed by any of them.

 

“Net Proceeds” means cash proceeds received by Borrower or any other Credit
Party from any Asset Disposition (including insurance proceeds, awards of
condemnation, and payments under notes or other debt securities received in
connection with any Asset Disposition), net of (i) the costs of such Asset
Disposition (including taxes attributable to such sale, lease or transfer) and
any commissions and other customary transaction fees, costs and expenses, other
than any costs payable to any Affiliate of a Credit Party except to the extent
such costs are permitted to be paid pursuant to Section 3.8, (ii) amounts
applied to repayment of Indebtedness (other than the Obligations) secured by a
Lien permitted under this Agreement on the asset or property disposed and
(iii) any portion of any such proceeds which Borrower determines in good faith
should be reserved for post-closing adjustments and indemnities (to the extent
Borrower delivers to Agent a certificate signed by the Chief Financial Officer
of Borrower as to such determination), it being understood and agreed that on
the day that all such post-closing adjustments have been determined (which shall
not be later than six months following the date of the respective Asset
Disposition), the amount (if any) by which the reserved amount in respect of
such sale or disposition exceeds the actual post-closing adjustments payable by
Borrower or any other Credit Party shall constitute Net Proceeds on such date
received by Borrower or any of its Subsidiaries.  Any proceeds received in a
currency other than Dollars shall, for purposes of the calculation of the amount
of Net Proceeds, be in an amount equal to the Dollar equivalent thereof as of
the date of receipt thereof by such Person.

 

“Non-Funding Lender” has the meaning ascribed to it in Section 8.5(a).

 

A-20

--------------------------------------------------------------------------------


 

 

“Notes” means, collectively, the Revolving Notes, the Swing Line Note and the
Term Notes.

 

“Notice of Conversion/Continuation” has the meaning ascribed to it in
Section 1.2(e).

 

“Notice of Revolving Credit Advance” has the meaning ascribed to it in
Section 1.1(b).

 

“Obligations” means all loans, advances, debts, liabilities and obligations, for
the performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable), including obligations pursuant to Interest Rate
Agreements, Other Hedging Agreements and Letter of Credit Obligations, owing by
any Credit Party to Agent or any Lender, and all covenants and duties regarding
such amounts, of any kind or nature, present or future, whether or not evidenced
by any note, agreement or other instrument, arising under the Agreement or any
of the other Loan Documents.  This term includes all principal, interest
(including all interest that accrues after the commencement of any case or
proceeding by or against any Credit Party in bankruptcy, whether or not allowed
in such case or proceeding), Fees, Charges, reasonable expenses, reasonable
attorneys’ fees and any other sum chargeable to any Credit Party under the
Agreement or any of the other Loan Documents.

 

“Operating Cash Flow” has the meaning ascribed to it in Section 4.6 of
Schedule 1 to Annex F.

 

“Other Hedging Agreements” means any foreign exchange contract, currency swap
agreement, futures contract, commodity agreements, option contract, synthetic
cap or other similar agreement entered into by Borrower.

 

“Other Lender” has the meaning ascribed to it in Section 8.5(d).

 

“Patent License” means rights under any written agreement now owned or hereafter
acquired by Holdings or any Domestic Subsidiary granting any right with respect
to any invention on which a Patent is in existence.

 

“Patent Security Agreements” means the Amended and Restated Patent Security
Agreements made in favor of Agent, on behalf of itself and Lenders, by Holdings
or any Domestic Subsidiary, as applicable.

 

“Patents” means all of the following in which Holdings or any Domestic
Subsidiary now holds or hereafter acquires any interest: (a) all letters patent
of the United States or any other country, all registrations and recordings
thereof, and all applications for letters patent of the United States or of any
other country, including registrations, recordings and applications in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State or any other country, and (b) all reissues,
continuations, continuations-in-part or extensions thereof.

 

A-21

--------------------------------------------------------------------------------


 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means an employee pension benefit plan described in
Section 3(2) of ERISA.

 

“Permitted Acquisition” has the meaning ascribed to it in Section 3.6.

 

“Permitted Covenant” means (i) any periodic reporting covenant, (ii) any
covenant restricting payments by Holdings with respect to any securities of
Holdings which are junior to the Permitted Holdings Preferred Stock, (iii) any
covenant the default of which can only result in an increase in the amount of
any redemption price, repayment amount, dividend rate or interest rate, (iv) any
covenant providing board observance rights with respect to Holdings’ board of
directors and (v) any other covenant that does not adversely affect the
interests of the Lenders (as reasonably determined by Agent).

 

“Permitted Encumbrances” means the following encumbrances: (a) Liens for taxes
or assessments or other governmental Charges not yet due and payable or which
are being contested in good faith by appropriate proceedings diligently pursued,
provided that (i) any proceedings commenced for the enforcement of such Liens
shall have been stayed or suspended within 30 days of the commencement thereof
and (ii) provision for the payment of all such taxes known to such Person has
been made on the books of such Person to the extent required by GAAP;
(b) pledges or deposits of money securing statutory obligations under workmen’s
compensation, unemployment insurance, social security or public liability laws
or similar legislation (excluding Liens in favor of the PBGC under ERISA);
provided that (i) any proceedings commenced for the enforcement of such Liens
shall have been stayed or suspended within 30 days of the commencement thereof
and (ii) provision for the payment of such Liens has been made on the books of
such Person to the extent required by GAAP; (c) pledges or deposits of money
securing bids, tenders, contracts (other than contracts for the payment of
money) or leases to which any Credit Party or any of its Subsidiaries is a party
as lessee made in the ordinary course of business; (d) inchoate and unperfected
workers’, mechanics’  or similar liens arising in the ordinary course of
business, so long as such Liens attach only to Equipment, Fixtures and/or Real
Estate; provided that (i) any proceedings commenced for the enforcement of such
Liens shall have been stayed or suspended within 30 days of the commencement
thereof and (ii) provision for the payment of such Liens has been made on the
books of such Person to the extent required by GAAP; (e) carriers’,
warehousemen’s, suppliers’ or other similar possessory liens arising in the
ordinary course of business, so long as such Liens attach only to Inventory
provided that (i) any proceedings commenced for the enforcement of such Liens
shall have been stayed or suspended within 30 days of the commencement thereof
and (ii) provision for the payment of such Liens has been made on the books of
such Person to the extent required by GAAP; (f) deposits securing, or in lieu
of, surety, appeal or customs bonds in proceedings to which any Credit Party or
any of its Subsidiaries is a party the aggregate amount of which does not exceed
$1,000,000 at any time outstanding; (g) any attachment or judgment lien not
constituting an Event of Default under Section 6.1; (h) Permitted Real Property
Encumbrances; (i) presently existing or hereafter created Liens in favor of
Agent, on behalf of Lenders; (j) Liens existing on the date hereof and renewal,
refinancing and extensions thereof which Liens are set

 

A-22

--------------------------------------------------------------------------------


 

forth on Schedule 3.2; (k) Liens securing Indebtedness permitted by
Section 3.1(e) provided that the Liens attach only to the assets financed by
such Indebtedness; (l) leases, subleases, licenses or sublicenses granted to
others not interfering in any material respect with the business of any Credit
Party or any of their Subsidiaries and any interest or title of a lessor under
any lease (whether a Capital Lease or an operating lease) permitted by this
Agreement or the Security Agreement; (m) customary rights of set off,
revocation, refund or chargeback under deposit agreements or under the UCC of
banks or other financial institutions where Borrower maintains deposits in the
ordinary course of business permitted by this Agreement; (n) Liens upon real
and/or tangible personal property, acquired by purchase, construction or
otherwise by a Person, each of which Liens was created solely for the purpose of
securing Indebtedness (including Capital Lease Obligations) representing, or
incurred to finance, the cost (including the cost of construction) of the
property (hereinafter referred to as “Purchase Money Liens”); provided that
(i) no such Purchase Money Lien shall extend to or cover any property of such
Person other than the respective property so acquired and improvements thereon;
(ii) the principal amount of the Indebtedness secured by any such Purchase Money
Lien shall not exceed 100% of the fair value (as reasonably determined in good
faith by a Responsible Officer of such Person) of the respective property at the
time it was so acquired; and (iii) the aggregate principal amount of the
Indebtedness secured by all Purchase Money Liens, taken together with the
aggregate principal amount of Indebtedness consisting of Capital Lease
Obligations, shall not exceed the aggregate amount of Purchase Money
Indebtedness permitted from time to time under Section 3.1; (o) Liens on
accounts receivables for which attempts at collection have been undertaken by a
third party authorized by the Person owning such accounts receivable; (p) Liens
arising from precautionary UCC financing statements regarding operating leases;
(q) Liens arising from the granting of a license to any Person in the ordinary
course of business of any Credit Party and their Subsidiaries; (r) Liens arising
by operation of law on insurance policies and proceeds thereof to secure
premiums thereunder; and (s) Liens deemed to exist in connection with repurchase
agreements and other similar investments to the extent such Investments are
permitted under Section 3.3.

 

“Permitted Holdings Preferred Stock” means any preferred stock of Holdings (or
any equity security of Holdings that is convertible or exchangeable into any
preferred stock of Holdings), so long as the terms of any such preferred stock
or equity security of Holdings (i) do not provide any collateral security,
(ii) do not provide any guaranty or other support by the Borrower or any
Subsidiaries of the Borrower, (iii) do not contain any put, redemption,
repayment, sinking fund or other similar provision occurring before the seventh
anniversary of the Closing Date, (iv) do not require the cash payment of
dividends or interest, (v) do not contain any covenants other than any Permitted
Covenant, (vi) do not grant the holders thereof any voting rights except for (x)
voting rights required to be granted to such holders under applicable law, (y)
limited customary voting rights on fundamental matters such as mergers,
consolidations, sales of substantial assets, or liquidations involving Holdings
and (z) other voting rights to the extent not greater than or superior to those
allocated to Holdings Common Stock on a per share basis, and (vii) to the extent
any such preferred stock or equity security does not otherwise comply with
clauses (i) through (vi) hereof, such preferred stock or equity security is
otherwise reasonably satisfactory to Agent.

 

A-23

--------------------------------------------------------------------------------


 

“Permitted Real Property Encumbrances” means (i) those liens, encumbrances and
other matters affecting title to any mortgaged property listed in the mortgage
policies in respect thereof and found, on the date of delivery of such mortgage
policies to Agent in accordance with the terms hereof, reasonably acceptable by
Agent, (ii) as to any particular parcel of real property at any time, such
easements, encroachments, covenants, rights of way, minor defects,
irregularities or encumbrances on title which do not, in the reasonable opinion
of Agent, materially impair such parcel of real property for the purpose for
which it is held by the user thereof, or the Lien held by Agent, (iii) municipal
and zoning ordinances and environmental regulations, which are not violated in
any material respect by the existing improvements and the present use made by
the mortgagor thereof of the Real Estate, (iv) general real estate taxes and
assessments not yet delinquent, and (v) such other items as to which Agent may
consent.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).

 

“Plan” means, at any time, an “employee benefit plan,” as defined in
Section 3(3) of ERISA, that Holdings, any Domestic Subsidiary or any of their
ERISA Affiliates maintains, contributes to or has an obligation to contribute to
on behalf of participants who are or were employed by Holdings or any Domestic
Subsidiary.

 

“Pledge Agreements” means the Borrower Pledge Agreement, the Holdings Pledge
Agreement, the Subsidiary Pledge Agreement, and any other pledge agreement
entered into after the Closing Date by any Credit Party.

 

“Proceeding” means a proceeding under the United States Bankruptcy Code,
Insolvency Laws or any similar law in any jurisdiction, in which any Credit
Party or Subsidiary thereof is a debtor.

 

“Pro Forma” means the unaudited consolidated balance sheets of Holdings and its
Subsidiaries prepared in accordance with GAAP as of December 31, 2004 after
giving effect to the Related Transactions.  The Pro Forma is annexed hereto as
Annex D.

 

“Pro Forma Basis” means, when calculating financial covenants for purposes of
determining whether any Investment, Restricted Payment or Permitted Acquisition
may be made in compliance with this Agreement, on a basis that gives effect to
such Investment, Restricted Payment or Permitted Acquisition (and any
Indebtedness incurred or assumed in connection with any of the foregoing) as if
such Investment, Restricted Payment or Investment and incurrence or assumption
of related Indebtedness had occurred on the first day of the most recently
completed four Fiscal Quarter period for which a Compliance, Pricing and Excess
Cash Flow Certificate has been delivered pursuant to Section 4.5 (or was
required to be so delivered), as demonstrated by delivery to Agent of a
Compliance, Pricing and Excess Cash Flow Certificate for such period (prepared
in good faith and in a manner and using such methodology which is consistent
with the

 

A-24

--------------------------------------------------------------------------------


 

most recent financial statements delivered pursuant to Section 4.5) completed on
such pro forma basis.

 

“Pro Rata Share” means with respect to all matters relating to any Lender
(a) with respect to the Revolving Loan, the percentage obtained by dividing
(i) the Revolving Loan Commitment of that Lender by (ii) the aggregate Revolving
Loan Commitments of all Lenders, (b) with respect to the Term Loan, the
percentage obtained by dividing (i) the Term Loan Commitment of that Lender by
(ii) the aggregate Term Loan Commitments of all Lenders, (c) with respect to all
Loans, the percentage obtained by dividing (i) the aggregate Commitments of that
Lender by (ii) the aggregate Commitments of all Lenders, and (d) with respect to
all Loans on and after the Commitment Termination Date, the percentage obtained
by dividing (i) the aggregate outstanding principal balance of the Loans held by
that Lender, by (ii) the outstanding principal balance of the Loans held by all
Lenders, as any such percentages may be adjusted by assignments pursuant to
Section 8.1.

 

“Purchase Money Basket” has the meaning ascribed to it in Section 3.1(e).

 

“Purchase Money Indebtedness” has the meaning ascribed to it in Section 3.1(e).

 

“Qualified Assignee” means (a) any Lender, any Affiliate of any Lender and, with
respect to any Lender that is an investment fund that invests in commercial
loans, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor, and (b) any commercial bank, savings and
loan association or savings bank or any other entity which is an “accredited
investor” (as defined in Regulation D under the Securities Act of 1933) which
extends credit or buys loans as one of its businesses, including insurance
companies, mutual funds, lease financing companies and commercial finance
companies, in each case, which has a rating of BBB or higher from S&P and a
rating of Baa2 or higher from Moody’s at the date that it becomes a Lender and
which, through its applicable lending office, is capable of lending to Borrower
without the imposition of any withholding or similar taxes; provided that no
Person that (directly or through an Affiliate) holds an Investment in the
Subordinated Debt or equity of any Credit Party with a fair market value in
excess of 20% of the fair market value of its Investment in the Loans shall be a
Qualified Assignee and no Person or Affiliate of such Person (other than a
Person that is already a Lender) holding Subordinated Debt or Stock issued by
any Credit Party shall be a Qualified Assignee.

 

“Qualified Plan” means a Plan that is intended to be tax-qualified under
Section 401(a) of the IRC.

 

“Real Estate” has the meaning ascribed to it in Section 5.12.

 

“Refunded Swing Line Loan” has the meaning ascribed to it in
Section 1.1(c)(iii).

 

“Related Transactions” means the initial borrowing under the Revolving Loan and
the Term Loan on the Closing Date, the Share Repurchase, the payment of all
Fees, costs and

 

A-25

--------------------------------------------------------------------------------


 

expenses associated with all of the foregoing and the execution and delivery of
all of the Related Transactions Documents.

 

“Related Transactions Documents” means the Loan Documents, the Share Repurchase
Documents and all other agreements or instruments executed in connection with
the Related Transactions.

 

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.

 

“Replacement Lender” has the meaning ascribed to it in Section 9.19(a).

 

“Requisite Lenders” means Lenders having (a) more than 50% of the Commitments of
all Lenders, or (b) if the Commitments have been terminated, more than 50% of
the aggregate outstanding amount of the Loans; provided that so long as there is
more than one Lender and any one Lender (and its affiliates) holds 50% or more
of the Commitments or the aggregate outstanding amount of the Loans, “Requisite
Lenders” shall include at least two Lenders.

 

“Requisite Revolving Lenders” means Lenders having (a) more than 50% of the
Revolving Loan Commitments of all Lenders, or (b) if the Revolving Loan
Commitments have been terminated, more than 50% of the aggregate outstanding
amount of the Revolving Loan (with the Swing Line Loan being attributed to the
Lender making such Loan).

 

“Responsible Officer” of a Person means any one of its chairman, chief executive
officer, chief operating officer, chief financial officer, president, any
executive vice president, general counsel or any person performing similar
functions.

 

“Restricted Payment” means, with respect to Holdings or any of its Subsidiaries
(a) the declaration or payment of any dividend or the incurrence of any
liability to make any other payment or distribution of cash or other property or
assets in respect of Stock; (b) any payment on account of the purchase,
redemption, defeasance, sinking fund or other retirement of such Person’s Stock
or any other payment or distribution made in respect thereof, either directly or
indirectly; (c) any payment or prepayment of principal of, premium, if any, or
interest, fees or other charges on or with respect to, and any redemption,
purchase, retirement, defeasance, sinking fund or similar payment and any claim
for rescission with respect to, any Subordinated Debt; (d) any payment made to
redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire Stock of such Person
now or hereafter outstanding; (e) any payment of a claim for the rescission of
the purchase or sale of, or for material damages arising from the purchase or
sale of, any shares of such Person’s Stock or of a claim for reimbursement,
indemnification or contribution arising out of or related to any such claim for
damages or rescission; (f) any payment, loan, contribution, or other transfer of
funds or other property to any Stockholder of such Person other than payment of
compensation

 

A-26

--------------------------------------------------------------------------------


 

in the ordinary course of business to Stockholders who are employees of such
Person; and (g) any payment of management fees (or other fees of a similar
nature) or out-of-pocket expenses in connection therewith and indemnities
payable in connection with any management services, consulting or like agreement
by such Person to any Stockholder of such Person or its Affiliates.

 

“Revolving Credit Advance” has the meaning ascribed to it in Section 1.1(b).

 

“Revolving Lenders” means those Lenders having a Revolving Loan Commitment.

 

“Revolving Loan(s)” means, at any time, the sum of (i) the aggregate amount of
Revolving Credit Advances outstanding to Borrower (including Swing Line
Advances) plus (ii) the aggregate Letter of Credit Obligations incurred on
behalf of Borrower.  Unless the context otherwise requires, references to the
outstanding principal balance of the Revolving Loan shall include the
outstanding balance of Letter of Credit Obligations.

 

“Revolving Loan Commitment” means (a) as to any Lender, the commitment of such
Lender to make its Pro Rata Share of Revolving Credit Advances or incur its Pro
Rata Share of Letter of Credit Obligations (including, in the case of the Swing
Line Lender, its commitment to make Swing Line Advances as a portion of its
Revolving Loan Commitment) as set forth on Annex B or in the most recent
Assignment Agreement, if any, executed by such Lender and (b) as to all Lenders,
the aggregate commitment of all Lenders to make the Revolving Credit Advances
(including, in the case of the Swing Line Lender, Swing Line Advances) or incur
Letter of Credit Obligations, which aggregate commitment shall be Thirty Million
Dollars ($30,000,000) on the Closing Date, as such amount may be adjusted, if at
all, from time to time in accordance with the Agreement.

 

“Revolving Notes” has the meaning ascribed to it in Section 1.1(b).

 

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc.

 

“Scheduled Installments” has the meaning ascribed to it in Section 1.1(a).

 

“SEC” means the Securities and Exchange Commission or any successor thereto.

 

“Security Agreement” means the Amended and Restated Security Agreement of even
date herewith entered into by and among Agent, on behalf of itself and Lenders,
and Holdings or any Domestic Subsidiary that is a signatory thereto.

 

“Settlement Date” has the meaning ascribed to it in Section 8.5(a)(ii).

 

“Share Repurchase” means the purchase by Holdings on the Closing Date pursuant
to a modified “Dutch” auction tender offer of up to 9,000,000 shares of Holdings
Common Stock at a price not to exceed $18.50 per share net to the seller in
cash.

 

A-27

--------------------------------------------------------------------------------


 

“Share Repurchase Documents” means the Offer to Purchase for Cash dated April 5,
2005, together with all schedules and exhibits thereto, each Letter of
Transmittal received by Holdings or the depository for the offer, each Notice of
Guaranteed Delivery received by Holdings or the depository for the offer, the
letter agreement with GTCR pursuant to which GTCR and its Affiliates agreed to
tender 6,000,000 shares in the Share Repurchase, the Tender Offer Acceptance
Letter from Holdings to the depository, the Current Report on Form 8-K
announcing the outcome of the tender offer, and all other agreements,
instruments and receipts executed or delivered in connection therewith.

 

“Software” means all “software” as such term is defined in the Code, now owned
or hereafter acquired by Holdings or any Domestic Subsidiary, other than
software embedded in any category of Goods, including all computer programs and
all supporting information provided in connection with a transaction related to
any program.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including subordinated and contingent liabilities, of
such Person; (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts and liabilities, including subordinated and contingent
liabilities as they become absolute and matured; (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital.  The amount of contingent liabilities (such as
Litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.

 

“Statement” has the meaning ascribed to it in Section 4.5(b).

 

“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the SEC under the Securities
Exchange Act of 1934).

 

“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.

 

“Subordinated Debt” means Indebtedness of Holdings or any of its Subsidiaries
subordinated to the Obligations in a manner and form reasonably satisfactory to
Agent, as to right and time of payment and as to any other rights and remedies
thereunder.

 

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a

 

A-28

--------------------------------------------------------------------------------


 

majority of the board of directors of such corporation (irrespective of whether,
at the time, Stock of any other class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time, directly or indirectly, owned legally or beneficially by such Person
or one or more Subsidiaries of such Person, or with respect to which any such
Person has the right to vote or designate the vote of 50% or more of such Stock
whether by proxy, agreement, operation of law or otherwise, and (b) any
partnership or limited liability company in which such Person and/or one or more
Subsidiaries of such Person shall have an interest (whether in the form of
voting or participation in profits or capital contribution) of more than 50% or
of which any such Person is a general partner or may exercise the powers of a
general partner.  Unless the context otherwise requires, each reference to a
Subsidiary shall be a reference to a Subsidiary of the Borrower.

 

“Subsidiary Guaranty” means the Amended and Restated Subsidiary Guaranty of even
date herewith executed by one or more Domestic Subsidiaries of Borrower in favor
of Agent, on behalf of itself and Lenders.

 

“Subsidiary Pledge Agreement” means the Amended and Restated Pledge Agreement of
even date herewith executed by a Domestic Subsidiary in favor of Agent, on
behalf of itself and Lenders, pledging all Stock of its Subsidiaries.

 

“Swing Line Advance” has the meaning ascribed to it in Section 1.1(c).

 

“Swing Line Availability” has the meaning ascribed to it in Section 1.1(c).

 

“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Line Advances as set forth on Annex B to the Agreement, which commitment
constitutes a subfacility of the Revolving Loan Commitment of the Swing Line
Lender.

 

“Swing Line Lender” means GE Capital.

 

“Swing Line Loan” means at any time, the aggregate amount of Swing Line Advances
outstanding to Borrower.

 

“Swing Line Note” has the meaning ascribed to it in Section 1.1(c).

 

“Syndication Period” has the meaning ascribed to it in Section 1.2(e).

 

“Tax Returns” means all reports, returns, information returns, claims for
refund, elections, estimated Tax filings or payments, requests for extension,
documents, statements, declarations and certifications and other information
required to be filed with respect to Taxes, including attachments thereto and
amendments thereof.

 

“Term Lenders” means those Lenders having Term Loan Commitments.

 

“Term Loan” has the meaning ascribed to it in Section 1.1(a).

 

A-29

--------------------------------------------------------------------------------


 

“Term Loan Commitment” means (a) as to any Lender, the commitment of such Lender
to make its Pro Rata Share of the Term Loan (as set forth on Annex B) in the
maximum aggregate amount set forth in Section 1.1(a) or in the most recent
Assignment Agreement, if any, executed by such Lender and (b) as to all Lenders,
the aggregate commitment of all Lenders to make the Term Loan.  The Term Loan
Commitment with respect to each Term Loan shall reduce automatically by the
amount prepaid or repaid in respect of such Term Loan (but solely by the amount
of such prepayment or repayment allocable to a Lender, for purposes of clause
(a) of this definition).

 

“Term Note” has the meaning ascribed to it in Section 1.1(a).

 

“Termination Date” means the date on which (a) the Loans have been repaid in
full in cash, (b) all other Obligations under the Agreement and the other Loan
Documents have been completely discharged (other than contingent indemnification
obligations as to which no unsatisfied claim has been asserted), (c) all Letter
of Credit Obligations have been cancelled, or, with the consent of Agent in each
instance, backstopped by standby letters of credit acceptable to Agent or cash
collateralized in the amount set forth in Section 1.5(e) and (d) all Commitments
have been terminated.

 

“Title IV Plan” means a Pension Plan (other than a Multiemployer Plan), that is
covered by Title IV of ERISA, and that Holdings or ERISA Affiliate maintains,
contributes to or has an obligation to contribute to on behalf of participants
who are or were employed by any of them.

 

“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to use any Trademark.

 

“Trademark Security Agreements” means the Trademark Security Agreements made in
favor of Agent, on behalf of itself and Lenders, by each applicable Credit
Party.

 

“Trademarks” means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all trademarks, trade names, corporate names,
business names, trade styles, service marks, logos, internet domain names, other
source or business identifiers, prints and labels on which any of the foregoing
have appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any state or territory thereof, or any
other country or any political subdivision thereof; (b) all reissues, extensions
or renewals thereof; and (c) all goodwill associated with or symbolized by any
of the foregoing.

 

“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the sum of  the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan allocable to such benefits, all determined as of the most recent
valuation date for each such Title IV Plan using the actuarial assumptions for
funding purposes in effect under such Title IV Plan.

 

A-30

--------------------------------------------------------------------------------


 

Rules of construction with respect to accounting terms used in the Agreement or
the other Loan Documents shall be as set forth or referred to in this Annex A. 
All other undefined terms contained in any of the Loan Documents shall, unless
the context indicates otherwise, have the meanings provided for by the Code to
the extent the same are used or defined therein; in the event that any term is
defined differently in different Articles or Divisions of the Code, the
definition contained in Article or Division 9 shall control.  Unless otherwise
specified, references in the Agreement or any of the Appendices to a Section,
subsection or clause refer to such Section, subsection or clause as contained in
the Agreement.  The words “herein,” “hereof” and “hereunder” and other words of
similar import refer to the Agreement as a whole, including all Annexes,
Exhibits and Schedules, as the same may from time to time be amended, restated,
modified or supplemented, and not to any particular section, subsection or
clause contained in the Agreement or any such Annex, Exhibit or Schedule.

 

Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders.  The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations.  Whenever any provision in any Loan Document refers to the
knowledge (or an analogous phrase) of any Credit Party, such words are intended
to signify that a Responsible Officer of such Credit Party has actual knowledge
or awareness of a particular fact or circumstance or that such Credit Party, if
it had exercised reasonable diligence (including, without limitation, the
exercise of reasonable inquiry of Responsible Officers of its Subsidiaries),
would have known or been aware of such fact or circumstance.  Definitions of
agreements and instruments in Annex A shall, unless otherwise specified herein,
mean and refer to such agreements and instruments as amended, modified,
supplemented, restated, substituted or replaced from time to time in accordance
with their respective terms and the terms of this Agreement and the other Loan
Documents.

 

A-31

--------------------------------------------------------------------------------

 